Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 1 of 328 PageID #: 26838


                                                                          2006


  1                       UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF New York
  2
      - - - - - - - - - - - - - - - - X
  3    JOSE BAUTA,                    :        14-CV-03725(FB)(RER)
                                      :
  4             Plaintiff,            :
                                      :
  5           -against-               :        United States Courthouse
                                      :        Brooklyn, New York
  6                                   :
                                      :
  7                                   :        Friday, May 11, 2018
       GREYHOUND LINES, INC.,         :        9:00 a.m.
  8    SABRINA ANDERSON, AKOS         :
       GUBICA, KAROLY GUBICA, AND     :
  9    CAV ENTERPRISE, LLC,           :
                                      :
 10             Defendants.           :
      - - - - - - - - - - - - - - - - X
 11

 12               TRANSCRIPT OF CIVIL CAUSE FOR JURY TRIAL
                     BEFORE THE HONORABLE RAMON E. REYES
 13              UNITED STATES MAGISTRATE JUDGE, AND A JURY

 14
                              A P P E A R A N C E S:
 15
       For the Plaintiffs:        McELFISH LAW FIRM
 16                               Attorneys for the Plaintiff -
                                  Jose Bauta
 17                                     122 East 42nd Street
                                        Suite 2100
 18                                     New York, New York 10168
                                  BY: RAYMOND D. McELFISH, ESQ.
 19                                   JAMIE DIAMOND, ESQ.

 20
                                  WAGSTAFF & CARTMELL, LLP
 21                               Attorneys for the Plaintiff -
                                  Jose Bauta
 22                                     3740 Grand Avenue
                                        Suite 300
 23                                     Kansas City, Missouri 64112
                                  BY: JONATHAN P. KIEFFER, ESQ.
 24

 25



                                SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 2 of 328 PageID #: 26839


                                      Proceedings                         2007


  1                   A P P E A R A N C E S: (Continued.)

  2

  3    For the Defendants:        LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                  Attorneys for the Defendants -
  4                               Greyhound Lines, Inc., Sabrina Anderson,
                                  Akos Gubica, Karoly Gubica, and CAV
  5                               Enterprise, LLC
                                        1375 East 9th Street
  6                                     Suite 1600
                                        Cleveland, Ohio 44114
  7                               BY: BRADLEY J. BARMEN, ESQ.
                                      THOMAS P. MANNION, ESQ.
  8

  9                               MARSHALL, DENNEHEY, WARNER, COLEMAN
                                  & GOGGIN
 10                               Attorneys for the Defendants -
                                  Greyhound Lines, Inc., Sabrina
 11                               Anderson, Akos Gubica, Karoly
                                  Gubica, and CAV Enterprise, LLC
 12                                     800 Westchester Avenue
                                        Suite C-700
 13                                     Rye Brook, New York 10573
                                  BY:   STEVEN B. SAAL, ESQ.
 14

 15                                  SHAUB AHMUTY CITRIN & SPRATT LLP
                                     Attorneys for defendants - Greyhound
 16                                  Lines, Inc. Annd Sabrina Anderson
                                           1983 Marcus Avenue
 17                                        Lake Success, New York 11042
                                      BY: ROBERT M. ORTIZ, ESQ.
 18

 19

 20
      Court   Reporter:     SOPHIE NOLAN
 21                         225 Cadman Plaza East/Brooklyn, NY 11201
                            NolanEDNY@aol.com
 22   Proceedings   recorded by mechanical stenography, transcript
      produced by   Computer-Aided Transcription
 23

 24

 25



                                SN        OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 3 of 328 PageID #: 26840


                                      Proceedings                          2008


  1                               (In open court.)

  2               (JUDGE RAMON E. REYES enters the courtroom.)

  3               (The following occurs outside the presence of the

  4   jury.)

  5               THE COURT:    Okay.    I am not sure if all the jurors

  6   are here, but when they are we will continue.          But before we

  7   call them back in I wanted to hear the motions since the

  8   plaintiff will be resting.

  9               MR. McELFISH:      I have a short application to make

 10   and I have to go upstairs to the EMT deposition.          Can I go

 11   first in case I have to duct out?

 12               THE COURT:    Sure.

 13               MR. McELFISH:      And whether it's to change your mind

 14   or to make a record, either way, I want to bring this to the

 15   court's attention.     Yesterday after the Sav-a-Lot document was

 16   admitted, I went back and checked my files again.           I didn't

 17   see that it was exchanged.        I would never in this position

 18   guarantee the Court that it was not exchanged, but under the

 19   Rule 16 I believe it was the first time I said in the case

 20   that something was not exchanged.         I do think that's true.

 21               I have asked the defense to show me where it was

 22   exchanged and I got two answers.         One was it was in the first

 23   deposition of Dr. Morgan in January of 2017 and the second was

 24   that it was served on me directly.        I went back and looked at

 25   Dr. Morgan's deposition and he had an orange folder at the



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 4 of 328 PageID #: 26841


                                     Proceedings                          2009


  1   deposition.     We were taking the deposition via Skype and it

  2   indicated in the deposition that there was an exhibit that was

  3   an orange folder that was his file.

  4               So I called the Court Reporter for the exhibits

  5   because we didn't have them and she said we don't have them

  6   and if you look at the transcript it says Dr. Morgan retained

  7   his exhibits.    So Mr. Mannion was nice enough -- he's not here

  8   now, but he was nice enough to bring the orange folder to me

  9   last night at the bar downstairs and copied the orange folder

 10   for me and the Sav-a-Lot is not in the orange folder.

 11   Furthermore, furthermore, we were not able to produce the

 12   Morgan exhibits in our pretrial binders because we didn't have

 13   it.

 14               I went through Greyhound's pretrial binders and they

 15   don't have it.     They don't have their own expert's file

 16   although they have every other expert's file.          I also looked

 17   at the authorizations we gave them and we not only gave them

 18   two or three or four Sav-a-Lot authorizations, we gave them

 19   the Barclays Center which I guess is the basketball center

 20   here in Brooklyn and maybe another one and we also served our

 21   authorizations on Sav-a-Lot and we got two responses from two

 22   different Sav-a-Lot offices saying no employment applications,

 23   no information on this gentleman.        I have all of that if

 24   you're interested.

 25               At the end of the day, I think the burden is on them



                                SN      OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 5 of 328 PageID #: 26842


                                      Proceedings                          2010


  1   to show me that they disclosed it.        I told them in e-mails and

  2   in person, and I apologize to them if they did and I didn't

  3   see it or have it, and I would apologize to you as well if

  4   that were true, but because of its prejudicial nature I do

  5   want to see if they can show me that it's been produced.

  6                They're going to tell you, well, it was in

  7   Dr. Morgan's transcript or in his exhibits.          We don't have

  8   those.   We just have the orange folder now and that's just his

  9   test data.    On the Rule 16 order, it was listed and I put

 10   right below their exhibits, objection to any exhibit not

 11   exchanged in Pennsylvania or in New York in disclosure.            So

 12   there's an objection in there for anything not exchanged.               I

 13   think if they can't show that it was produced, either in

 14   deposition transcripts exhibits or by directly or in discovery

 15   response or even in cover letter, I think it should be struck.

 16   I think they have the burden to show it was exchanged and if

 17   they went through the work of finding that it was exchanged,

 18   in advance you have my apologies.

 19                THE COURT:   All right.    Mr. Saal, come up, please.

 20                MR. SAAL:    Just to clarify some of the points that

 21   were made, it wasn't represented that the Sav-a-Lot

 22   application was in Dr. Morgan's deposition or in the exhibits.

 23   We said it was referenced in the report which the initial --

 24   the disclosure of the expert reports were provided in the

 25   summer of 2016.     Additionally what Mr. McElfish is referencing



                                 SN     OCR         RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 6 of 328 PageID #: 26843


                                     Proceedings                          2011


  1   regarding his attempt to get the Sav-a-Lot information, it

  2   specifically said no payroll records.         Nothing that he said he

  3   ever produced showed that there weren't any application

  4   records.     We were able to obtain the application.        We don't

  5   know why Mr. McElfish's attempts to obtain the records himself

  6   yielded no results.     Additionally, this issue was addressed

  7   yesterday.    We had the initial objection to the application.

  8   Then Mr. McElfish opened the door on redirect by going through

  9   the other job applications that were referenced with Sunoco

 10   and Pizza Hut and Walgreen's.       And then this issue was raised

 11   again and based on Mr. McElfish opening the door on his

 12   redirect, that's when the Sav-a-Lot application was received

 13   into evidence.

 14                So at that point this matter was really considered a

 15   closed issue.     We did not need to address the discovery issue

 16   any further until Mr. McElfish raised it again late last

 17   night, which doesn't allow me the opportunity to go back to my

 18   office and go through my entire paper file in order to go

 19   through this.     It's going to be our standard practice.        We get

 20   something like this in discovery, we're going to turn it over,

 21   but after this issue was addressed in court when first Your

 22   Honor made the ruling that it was not going to come in,

 23   Mr. McElfish opened the door and then it was received into

 24   evidence and at that point we considered the issue to be

 25   closed and we were not -- we did not think there was an issue



                                SN      OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 7 of 328 PageID #: 26844


                                     Proceedings                          2012


  1   regarding whether it was disclosed, whether that was going to

  2   be something that was going to be re-raised.          Now it was

  3   re-raised late last night when there's nobody in my office and

  4   I don't have the ability now at this point to go back to

  5   Ryebrook and go through my paper file to confirm it was sent

  6   because when we receive something pursuant to an

  7   authorization, it's going to be provided, but to now be raised

  8   again after it was settled yesterday doesn't give me the

  9   opportunity to respond to what was said.

 10               THE COURT:    Do you have that excellent paralegal who

 11   worked on the case?      Is she back in the case?

 12               MR. SAAL:    I believe she's in the office.       I have to

 13   call.

 14               THE COURT:    Can't she look for it?

 15               MR. SAAL:    I would ask her to look for it.       This was

 16   still something that was -- that Mr. McElfish opened the door

 17   on his redirect.

 18               THE COURT:    We'll do it this way.      Why don't you get

 19   that paralegal on it.      Have her find where it was produced

 20   during discovery after the authorization was sent out,

 21   information was received from -- what is it called again --

 22   Sav-a-Lot, and you sending it on to Mr. McElfish and his team.

 23   If you cannot find that information then we will revisit the

 24   issue.   We have got the defendant's case to get through.           If I

 25   am going to grant Mr. McElfish's application, it can be done



                                SN      OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 8 of 328 PageID #: 26845


                                       Proceedings                         2013


  1   at some subsequent point.        All it is is an instruction to the

  2   jury that they disregard the testimony concerning the

  3   application.

  4               MR. McELFISH:      It would be withdrawn from evidence

  5   as well, so.

  6               THE COURT:    Yes.    All right.     So we will take it one

  7   step at a time.

  8               MR. SAAL:    Thank you, Your Honor.

  9               MR. McELFISH:      A noncontroversial issue; I have

 10   before I rest some photographs of Mr. Bauta's graduation that

 11   we need to admit.     It's been agreed by Mr. Barmen to admit

 12   them.   The ladies that work for me are at Kinko's getting good

 13   copies instead of copying them on our hotel printer.             It is

 14   Exhibit -- if you can just make a note, Your Honor, and we can

 15   mark them later, but it's 302 on the Rule 16.             It's

 16   entitled -- no, I'm sorry, hold on.        301 on the Rule 16.      It's

 17   entitled Photos of Plaintiff and Family.             I think there are

 18   six of them, but when they get here with the copies I will

 19   submark them.

 20               THE COURT:    You have no objection?

 21               MR. BARMEN:    No, Your Honor they were on the Rule

 22   16.   I just want to make sure I see them when they get here

 23   but no objection.

 24               MR. McELFISH:      In fact, I served a discovery

 25   response with them attached from July of '13 -- '15.



                                SN       OCR         RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 9 of 328 PageID #: 26846


                                       Proceedings                        2014


  1                THE COURT:    And that is it and then plaintiff will

  2   rest?

  3                MR. McELFISH:      Yes.    And I also am informed that the

  4   day is shortening very fast; that we only have two witnesses

  5   today.

  6                MR. BARMEN:    Three with Peachey.

  7                MR. McELFISH:      Are you going to put her on by video?

  8                MR. BARMEN:    I don't -- if we have time we certainly

  9   can, but the judge would have to go through any objections and

 10   deal with that before we can put her on and I don't know that

 11   we're going to have a transcript immediately after the

 12   deposition.

 13                THE COURT:    Who do you have scheduled --

 14                MR. BARMEN:    Our first witness, Your Honor, will be

 15   Dr. Joel Morgan and then we have Dr. Robert Nobolini.           Morgan

 16   is neuropsych and Nobolini is biomechanics.          We have decided

 17   to cut out all of those West 34th Street witnesses and

 18   Dr. Alladin.    I don't think we need him at this point and we

 19   didn't think the Court would mind a cutting out a bunch of

 20   witnesses.

 21                THE COURT:    No Vargas, Rampersaud, Ramirez, Rambrich

 22   or Dr. Alladin?

 23                MR. BARMEN:    Correct, Your Honor.      We've decided to

 24   cut those out.

 25                THE COURT:    So it's just Nobolini and Morgan today



                                 SN          OCR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 10 of 328 PageID #: 26847


                                       Proceedings                            2015


  1   and perhaps Ms. Peachey by videotape?

  2                MR. BARMEN:    Yes, Your Honor.         And then Monday we

  3   have Dr. Provenzale in the morning.         He's our neuroradiologist

  4   and then we evened our case with Dr. Rabin, our neurologist.

  5                THE COURT:    So we're still thinking about Tuesday

  6   for closings and charge.

  7                MR. BARMEN:    Yes, Your Honor.         Well, obviously,

  8   subject to the charge conference that we have to have.

  9                THE COURT:    We will have that Monday evening, late

 10   after afternoon, evening, depending upon --

 11                MR. McELFISH:      I don't think those witnesses will be

 12   very long.    Provenzale is a radiologist so we won't be very

 13   long.

 14                MR. BARMEN:    Neuroradiologist.

 15                MR. McELFISH:      A little longer.

 16                THE COURT:    Okay, so that's great.        So I will hear

 17   the motions.

 18                MR. ORTIZ:    Good morning.    May it please the court,

 19   my name is Robert Ortiz.        I'm appearing on behalf of the

 20   defendants, Greyhound and Sabrina Anderson.             On behalf of

 21   defendants we move for judgment as a matter of law, pursuant

 22   to Federal Rule of Civil Procedure 50(a) as to a number of

 23   claims that I will detail further.         As the Court is aware, and

 24   as explained by the Second Circuit, Rule 50 allows the

 25   District Court to grant a motion for judgment as a matter of



                                 SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 11 of 328 PageID #: 26848


                                     Proceedings                           2016


  1   law in favor of the defendant if at the close of plaintiff's

  2   case a reasonable jury would not have a legally sufficient

  3   basis to find for a plaintiff on an issue essential to the

  4   claim.    And such a motion may be granted if there exists a

  5   complete absence of evidence supporting the verdict that the

  6   jury's findings could only be the result of sheer surmise and

  7   conjecture.

  8               Here the defendants seek judgment as a matter of law

  9   and dismissal of numerous of the plaintiff's claims for future

 10   medical expenses, as well as can the claims for traumatic

 11   brain injury and post-traumatic stress disorder because the

 12   evidence submitted at the trial on the plaintiff's case is

 13   insufficient as a matter of law.          The law, and the facts

 14   entitling Greyhound and Ms. Anderson to judgment as a matter

 15   of law are as follows:       The first thing I would like to

 16   address, Your Honor, deals with the numerous items in the life

 17   care plan by Mr. Provder that lack a reasonable basis and have

 18   not been established with reasonable certainty.

 19               In New York, it is well-settled that future economic

 20   injuries, including medical expenses, must be proven with a

 21   reasonable degree of certainty.          And, for that, we cite

 22   Schultz versus Harrison Radiator.          I spoke to the Court

 23   Reporter and I'm giving her a list of the case citations, but

 24   I will state it quickly, 90 NY 2d 311.          It's the New York

 25   Court of Appeals 1997.



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 12 of 328 PageID #: 26849


                                     Proceedings                             2017


  1               Federal courts reviewing damages awards have

  2   consistently applied this New York standard.          For that we cite

  3   Adebiyi against Yankee Fiber Control Inc., 705 F. Supp. 2d

  4   287, Southern District of New York 2010.           An award for future

  5   medical expenses must thus be supported by competent medical

  6   proof and may not rest on supposition or speculation.            For

  7   that we cite Quijiano against American Transit Company, 155

  8   A.D. 3d, 981, 2d department, 2017.

  9               THE COURT:    I think it's Quijiano.

 10               MR. ORTIZ:    I think it's Quihano too, Your Honor.

 11   We also cite Hyatt v Metro N Commuter RR and that is 16 A.D.

 12   3d 218, 1st department, 2005 for an award for future medical

 13   expenses was set aside where the plaintiff was not attending

 14   physical therapy before trial and the treating physician only

 15   testified that he imagined plaintiff would need physical

 16   therapy in the future.       Importantly, these awards for future

 17   medical expenses are to compensate a plaintiff for

 18   out-of-pocket medical expenses; that's as to the past and

 19   future.

 20               If you cannot demonstrate, you being the plaintiff,

 21   with reasonable certainty that an expense will be incurred, or

 22   the associated cost, then an award for that item of damage

 23   should not be made or permitted.         An award for damages for

 24   past and future medical expenses must be supported by

 25   competent evidence establishing the need for the item, the



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 13 of 328 PageID #: 26850


                                     Proceedings                           2018


  1   cost of the medical care, the frequency and the duration.            And

  2   for that proposition we cite Pilgrim versus Wilson Flat, Inc.,

  3   110 A.D. 3d 973, the jump cite is 974, 2d department, 2013.

  4                A plaintiff can recover damages for the costs of --

  5   cannot recover, excuse me, for future medical treatments where

  6   he has not previously received a treatment, has terminated

  7   such treatment or has failed to offer testimony that he

  8   intended to seek such treatment and, for that, we again cite

  9   the Hyatt case, which is 16 A.D. 3d and the jump cite is at

 10   219.    In that case, future medical expenses were deemed not to

 11   be recoverable where there was no indication that the

 12   plaintiff received the treatment in the year preceding the

 13   trial.    Another case that is important is Jackson versus

 14   Chetrum, 300 A.D. 2d, 446, 2d department, 2002; where it

 15   precluded an element of medical expenses where there was no

 16   testimony.    The plaintiff intended to undertake the treatment.

 17                There is a very important case for the purposes of

 18   our discussion today as we go through the life care plan, is

 19   Corn versus Levit.      That is 231 ad 2nd 606 2nd department 1996

 20   case.    In that case, the second department found that any

 21   award for future expenses associated with treatment by a

 22   psychologist is speculative because there was no indication

 23   that the plaintiff was seeing a psychologist at the time of

 24   trial.    Therefore, that was not a permissible award.

 25                Here, Edmund Provder is not a medical doctor and he



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 14 of 328 PageID #: 26851


                                     Proceedings                           2019


  1   admitted he cannot make any type of diagnosis.           That's at the

  2   transcript, 929.      Incidentally, we would renew our motion in

  3   limine that was made -- I think it was motion in limine 13 to

  4   preclude Dr. Provder's testimony with regard to -- on three

  5   bases that were raised in the motion.          Just for preservation

  6   purposes I wanted to renew that, which is that his report

  7   exclusively relied on Dr. Lattuga's findings to determine the

  8   need for future medical care when Dr. Lattuga never actually

  9   examined the plaintiff and we know the whole situation with

 10   Dr. Lattuga's report.

 11               Two, Mr. Provder's report predates the expert report

 12   of Dr. Mobin who's in essence -- who also was not a treating

 13   physician but just a litigation-retained expert and you cannot

 14   post hoc -- post facto appropriate and approve that plan.

 15   Third, Mr. Prover's testimony that he spoke to Dr. Mobin after

 16   Provder was not a proper foundation.          We just wanted to renew

 17   that for purposes of preservation.

 18               Again, as I said, Mr. Provder is not a medical

 19   doctor so he cannot be the foundation for any of these items

 20   in terms of his life care plan.          He has to base his expert

 21   opinions on diagnoses and recommendations of medical

 22   physicians that are recommending this treatment as to the

 23   particular plaintiff.      He can't just say he needs this because

 24   I'm Mr. Provder.      It just doesn't work that way.       He cannot

 25   lay a proper foundation.



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 15 of 328 PageID #: 26852


                                      Proceedings                          2020


  1               Now, I understand that during the sidebar when the

  2   life care plan came up, Your Honor indicated that you would

  3   instruct the jury at the end of the case that -- and this is a

  4   quote:    If there's no corroborating evidence of these

  5   procedures, any of these recommended items, then there's no

  6   foundation for it and the jury can disregard the testimony.

  7               That was at 907 of the transcript.          And I understand

  8   what you said there.      However, with the greatest respect, our

  9   position is that the jury can't do that with regard to items

 10   that lack a legal foundation.        So if there's no foundation as

 11   a matter of law, it's not for them to decide there's a

 12   foundation or not.      That's an issue of law for the court.

 13   It's different to say, you know, if, for example, we had

 14   competing experts and our expert said he needs physical

 15   therapy once a week for three years and their expert said he

 16   needs it for life for this, then they can -- then they have a

 17   factual determination which -- it's a battle of the experts,

 18   it's a question of fact, who do you believe.

 19               That's not what we have here.           And, so, when we deal

 20   with the charge conference later, one of the things we're

 21   going to ask for deals with itemization of the verdict and not

 22   just by category but by specifics.         And there's a reason for

 23   that and we'll explain it in the charge conference.

 24               But just briefly, for example, you can't say

 25   surgeries in this case.        Why can't you say that?      Well,



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 16 of 328 PageID #: 26853


                                     Proceedings                           2021


  1   there's been some testimony, even though the split screens are

  2   on and it's someone withdrawn about the cervical fusion, and

  3   there's some testimony about a lumbar fusion.          If they just

  4   say surgeries on a verdict sheet, you don't know what they've

  5   awarded it for.     Maybe you can do the math backwards or maybe

  6   it was a 180, that he said for the lumbar.

  7               The proper way to do it would be itemization as to

  8   each of those particular items and the reason for that --

  9   there's a case called Davis versus Caldwell which I don't have

 10   a cite with me at the moment.        It said we have requested a

 11   differentiated verdict, but the Court over objection has

 12   refused it and there's no itemization, then you can't for the

 13   purposes of Appellate review and your review in any post-trial

 14   motion, you don't know what the jury did.          And that's why

 15   we're going to ask for a specific itemization.

 16               Turning to the issue at hand, now --

 17               THE COURT:    Get to the specific evidence that is

 18   lacking to support Mr. Provder's life care plan.

 19               MR. ORTIZ:    Yes, I'm going to go through the items.

 20   Unfortunately because of the nature of federal court and

 21   having to lay bear all of our arguments, I have to go through

 22   it item by item for preservation purposes.

 23               What I'm saying is it's not enough for Dr. Mobin to

 24   say, yeah, I looked at the life care plan.          It's okay.    He's a

 25   neurosurgeon.     He dealt with this and he specifically



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 17 of 328 PageID #: 26854


                                      Proceedings                          2022


  1   testified as to items of future care that he believes are

  2   necessary.    What you need is support from medical, preferably

  3   a medical treater, saying I am treating this individual, this

  4   is what he needs, this is how long he needs it, this is what

  5   it costs.

  6                THE COURT:    An expert witness can't do that.

  7                MR. ORTIZ:    Our position is that it's not enough for

  8   an expert to do it.       There has to be a foundation in the

  9   record for that opinion.        So I will go through those opinions

 10   and you can direct each one.

 11

 12                (Continued on the following page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                 SN      OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 18 of 328 PageID #: 26855


                                      Proceedings                          2023


  1   (Continuing)

  2               THE COURT:    So ordinarily, a treating physician does

  3   not do that projecting out someone's life.          They are treating

  4   an injury, and they treat it and they say whatever it is

  5   they're going to say.      They don't say, Oh, and you are going

  6   to need home care.

  7               MR. ORTIZ:    Well, I mean --

  8               THE COURT:    Oh, and in 10 years, you are going to

  9   need a shower chair, or you are going to need this or you are

 10   going to need that.      They are like, Right now, I am going to

 11   prescribe X, Y, and Z.

 12               MR. ORTIZ:    But based on a treating physician's

 13   expertise, treatment of the patient, they are absolutely able

 14   to project -- in their experience, they are able to project

 15   what this person may or may not need going forward, because

 16   they are familiar with that injury.         You can't just say -- you

 17   need a medical foundation for it, because why do you need

 18   these things?     What is the underlying basis for you to need

 19   home therapy?     And we are definitely going to address that in

 20   terms of why it shouldn't come in and should not be before the

 21   jury.

 22               THE COURT:    Get to the evidence.

 23               MR. ORTIZ:    Okay.

 24               So one other thing before I just get to it:          We are

 25   going to have a long verdict sheet as it is with regard to --



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 19 of 328 PageID #: 26856


                                       Proceedings                         2024


  1   based on what you were discussing the other day, in terms of

  2   the past medicals by provider.

  3               Do you remember you mentioned that?

  4               And what -- this is an effort also eliminating a lot

  5   of the itemization because of these items that don't --

  6   clearly don't belong in front of the jury.           So that is part of

  7   it as well, it is going to help the jury as well.

  8               So with regard to Dr. Provder's trial testimony, at

  9   874, he discussed a rehabilitation plan and development.            And

 10   3,500 every five years.       There is no testimony from anyone in

 11   this record that that is required.

 12               MR. McELFISH:     I'm sorry, Rob, I missed that.

 13               What was it.

 14               MR. ORTIZ:    Sure.    That was rehabilitation plan at

 15   874.

 16               MR. McELFISH:     Rehabilitation plan?

 17               MR. ORTIZ:    Yes.

 18               MR. McELFISH:     Yes.

 19               MR. ORTIZ:    And when I say 874, I'm talking about

 20   the trial transcript.

 21               MR. McELFISH:     874?

 22               MR. ORTIZ:    Yes.

 23               So our position is that that should be dismissed,

 24   and it is not supported by legally sufficient evidence.            There

 25   is no foundation for it.



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 20 of 328 PageID #: 26857


                                       Proceedings                          2025


  1               PT evaluation is at 875 to 76 of the transcript.

  2   And he has the cost there.        I could tell you what the costs

  3   are, but they're in the record.        It's 145 to 350 each.

  4               MR. McELFISH:     So will -- the second one was

  5   physical therapy?

  6               MR. ORTIZ:    Yes, sir, 875 to 876.       So not even

  7   Dr. Mobin testified as to a need for that.           That should be

  8   dismissed, lacking any foundation.

  9               The next item, neuropsychological --

 10               THE COURT:    But wait.

 11               MR. ORTIZ:    Yes.

 12               THE COURT:    So I forget which case you cited for --

 13               MR. ORTIZ:    If you're not getting it now, you're

 14   don't get it?

 15               THE COURT:    If you are not previously received, not

 16   sought, nor will seek.

 17               MR. ORTIZ:    Right.    That was, I will tell you right

 18   now, Hyatt.

 19               THE COURT:    Okay.    So if Mr. Bauta had received

 20   physical therapy --

 21               MR. ORTIZ:    Well, that would be past.         That's in the

 22   past.    This is, are you -- do you need this in the future?

 23               THE COURT:    So you have to have, according to the

 24   defendants, you have to have a treating physician at the time

 25   they are treating the plaintiff saying, You are going to need



                       SAM      OCR        RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 21 of 328 PageID #: 26858


                                      Proceedings                             2026


  1   physical therapy for X years at three times a day at this,

  2   when --

  3               MR. ORTIZ:    Well, that is reasonable certainty.           You

  4   have to come in and establish; you can't speculate.            You have

  5   to say, this gentleman worked -- because of his medical

  6   condition, he requires physical therapy.             Well, how often?    He

  7   is going to need it for this long.         I mean, it's more likely

  8   than not.    It's not certainty, absolutely certainty, but it's

  9   more likely than not that he will need this, because

 10   otherwise, it's pure speculation.         That is the position.

 11               So for the neuropsych evaluation, and the other

 12   thing I have -- actually, this is just the PT evaluation.               I

 13   have PT separately, which I'll address.             One of the things is

 14   he, already testified yesterday that he stopped it, so I'll

 15   get to that also.

 16               So for the neuropsych evaluation, I believe

 17   Mr. Provder testified that he needs two:             One at the beginning

 18   and one at the end.      Well, he already had one at the

 19   beginning, because he had it with Dr. Thomas.             So obviously,

 20   that shouldn't go on the verdict sheet.             And as to the

 21   forward, future, no one said -- not even Dr. Thomas said he

 22   needs it in the future, not at this trial.             And that's their

 23   burden, they have to show that.

 24               So otherwise, if you put a line item that says

 25   neuropsych testing and the jury assigns a number, it is only



                       SAM      OCR       RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 22 of 328 PageID #: 26859


                                       Proceedings                         2027


  1   based on Mr. Provder, who is not a medical doctor and can't

  2   give that opinion.      That's -- that's where we are.

  3               Rehab counselor.

  4               THE COURT:     What page is the neuropsych eval at?

  5               MR. ORTIZ:     The neuropsych eval is at 878-9, and

  6   also 884 of the trial transcript.

  7               THE COURT:     Okay.

  8               MR. ORTIZ:     The rehab counselor is at 881.       That's

  9   the testimony of Mr. Provder.        No physician testified that he

 10   requires that.     Okay?

 11               On physical therapy -- now we're at physical

 12   therapy.    So physical therapy is at page 881 to 882.          So

 13   Mr. Provder had three times a week, 48 weeks, two years.

 14   Dr. Mobin says 20 times a year, $3,000 per year, but what's

 15   the problem with that?       Well, again, Mr. Provder is not the

 16   medical doctor, so even if we go to Dr. Mobin, his testimony

 17   said 20 times a year -- this is at 1481 -- 1481 -- 20 times a

 18   year, $3,000 per year.       How long?     Is it for life?   He didn't

 19   say that.    His testimony was not he needs this for life.           So

 20   there is no duration given.        And plaintiff testified yesterday

 21   that he's not having physical therapy, which is exactly Korn

 22   versus Levick, where you don't get it, right, and that -- I

 23   will quote that case for Your Honor, and it dealt with --

 24               THE COURT:     What is the cite for Korn versus Levick?

 25               MR. ORTIZ:     Sure.   It is 231 AD 2d 606 (Second



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 23 of 328 PageID #: 26860


                                      Proceedings                            2028


  1   Department 1996).

  2                It says -- it is further -- I quote this:         It is

  3   further noted that any award for damages for future expenses

  4   associated with treatment by a psychologist is speculative, as

  5   there is no indication -- I'm sorry -- as there was no

  6   indication that the plaintiff was seeing a psychologist at the

  7   time of trial.     And it has jump cites and citations there.

  8   Okay?

  9                In Jackson versus Chetrum, which is 300 AD 2d 446,

 10   (Second Department 2002), there was no justification for an

 11   award of future medical expenses in the absence of any

 12   testimony that such a program was available to the infant

 13   plaintiff, and she intended to enroll in such a program.            That

 14   dealt with some private schools, but it's along -- you know,

 15   future; it's not just future medicals.          It's any kind of

 16   future economics have to be established with reasonable

 17   certainty.    So that's it on the physical therapy; no duration

 18   given.    It's Korn versus Levick.

 19                Psychological therapy is exactly -- is exactly Korn

 20   versus Levick.     You have -- he is not receiving it,

 21   psychological therapy.       That's at -- 887 was Provder's

 22   testimony.    I know Ms. Cummings testified he was not receiving

 23   it in January 2016.      That's at 1208.      That should be dismissed

 24   as legally insufficient foundation.         Dr. Thomas didn't opine

 25   that he needed few future psychological.            And he's not having



                       SAM      OCR       RMR       CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 24 of 328 PageID #: 26861


                                      Proceedings                          2029


  1   it at the time of trial.        That's Korn versus Levick, directly

  2   on point.    That's why psychological is out.

  3                Next is cognitive therapy, and that's 887-8.         You

  4   know, with cognitive therapy, our position is, it also be

  5   dismissed as legally insufficient foundation.          Dr. Mobin,

  6   obviously, did not testify as to any psychological.           He was

  7   just, you know, the spine, and that was -- that was a preface

  8   to his testimony, actually.        And Dr. Thomas testified that he

  9   would give him his therapy until plaintiff plateaus.            When?

 10   No duration.     That's at 1130 to 1131.       That's Dr. Thomas's

 11   testimony.    And our position is that that is not reasonably

 12   certain, it is speculative, and that's why the cognitive

 13   therapy should also be dismissed.

 14                Your Honor, with regard to physiatrist, that's at

 15   888-9.    This also should be dismissed as lacking a legally

 16   sufficient foundation.       No plaintiff physician or expert

 17   opined.    No one said that he requires a physiatrist.          This is

 18   an absence of proof in the record.         No testimony from

 19   Dr. Mobin.    No testimony from anyone.

 20                Internal medicine, I think Your Honor asked the

 21   question about, Well, so like everyone else, he'll go to the

 22   doctor every year?      And the answer was, Yeah.      No one said

 23   that he has to go to an internist as a result of this accident

 24   or, you know, how it's related.

 25                THE COURT:   What page was that?



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 25 of 328 PageID #: 26862


                                      Proceedings                             2030


  1               MR. ORTIZ:    The internal medicine was at page 889

  2   from Dr. Provder -- sorry, not doctor, Mr. Provder.            I keep

  3   elevating this gentleman.       And in terms of where was it in the

  4   transcript as to anyone else?        Nowhere.       I don't recall where

  5   exactly -- actually, I think your comment is right around

  6   there, where internal medicine came up that you asked that

  7   question.    So that should also be dismissed, lacking a legally

  8   sufficient foundation.

  9               Neurosurgeon, 890.      No one testified that he needs

 10   to see a neurosurgeon, not even Dr. Mobin.             Also should be

 11   dismissed, and that's 12 times a year, up to $9,000.             If you

 12   add all these items, these are a lot of -- you know, they add

 13   up, and there is no foundation for that.

 14               Orthopedist, let me give you -- let me give you an

 15   example where -- everything I've said so far doesn't have a

 16   legal foundation.      Orthopedist, you know, it's -- it's an

 17   example of where you did it -- where at least there's a proper

 18   evidentiary foundation for the jury to consider it, and this

 19   is why:    So the orthopedist, you know, was in there, and

 20   there's testimony about $700 a visit.          To the extent that he's

 21   a litigation-retained expert and not a treater, we'll put that

 22   aside for a second, but at least there's testimony that it's

 23   $700 a visit for a spine specialist; that's 1481.             How often?

 24   At least once a year.      You know, I mean, I would argue that

 25   it's still not sufficient, but at least there's something



                       SAM      OCR       RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 26 of 328 PageID #: 26863


                                       Proceedings                          2031


  1   there that the jury could say, All right, how long?             What does

  2   it cost?     And you have a doctor saying he needs it.          I still

  3   don't have a doctor saying he needs it; although Dr. Cordiale

  4   did indicate he hasn't discharged him for it.            So that's

  5   potentially something that may be considered.

  6                Pain management doctor, eight-ninety -- and I'm

  7   sorry, orthopedist was 890 to 891 as far as Provder's

  8   testimony.    As far as the testimony about the specificity for

  9   it, that was at 1481, that was Dr. Mobin.            So, you know,

 10   that's something else.

 11                Pain management physician is at 891.         That's

 12   Provder's testimony.      So what do we have?        We have Dr. Mobin,

 13   again, retained expert, indicating pain management follow-ups

 14   are 650, and that includes review of the imaging studies,

 15   1482.    That's it.    That is the entirety of the testimony.

 16                What does that mean?     How does a jury put a

 17   number -- how does a jury extrapolate 650 from that testimony

 18   and give an award?      How often?    How long?      He didn't say.

 19   There is no testimony as to frequency, duration.             Any award

 20   would be speculative.      They have no idea what to do.

 21                THE COURT:   What is the case for where you have to

 22   have the need, cost, frequency and duration?

 23                MR. ORTIZ:   Yes.    Pilgrim versus Wilson Flat.

 24   Awards of damages for past and future medical expenses must be

 25   supported by competent evidence which establishes the need for



                       SAM      OCR        RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 27 of 328 PageID #: 26864


                                      Proceedings                             2032


  1   and the cost of the medical care.            Now, obviously, the need

  2   for and cost, if you don't know how long it's going to be, you

  3   can't get that final figure.

  4               THE COURT:    So frequency and duration, that's not in

  5   the case, itself?

  6               MR. ORTIZ:    The words, those words are not.

  7               THE COURT:    Okay.

  8               MR. ORTIZ:    But, Your Honor, how do you get to the

  9   number?

 10               THE COURT:    What's the Pilgrim cite?

 11               MR. McELFISH:     I was going to ask.

 12               MR. ORTIZ:    It's 110 AD 3d 973, (Second Department

 13   2013).

 14               MR. McELFISH:     973?

 15               MR. ORTIZ:    Yes, sir.

 16               MR. McELFISH:     Okay.

 17               MR. ORTIZ:    I believe we just finished with the pain

 18   management physician.

 19               So, MRIs.    Mr. Provder referenced them at 891 of the

 20   transcript.     Dr. Mobin says 2,000 per study at 1482.          How many

 21   studies?    MRIs of what?     Lumbar?       Cervical?   I don't know.

 22   When is it gonna happen?        For life?     For three years?   Provder

 23   says once every three years.         I don't know.      You know, he's

 24   not the medical doctor.       It's not enough to say that.       So,

 25   again, that should be dismissed as legally insufficient



                       SAM      OCR         RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 28 of 328 PageID #: 26865


                                       Proceedings                         2033


  1   evidence, foundation, no testimony as to frequency or

  2   duration.

  3                X-rays, same thing.     X-rays' testimony is at 891 to

  4   '2.   There is no testimony about it from any physician in this

  5   record as to when they're needed, how much they cost,

  6   anything.    Again, lacks a legal sufficient foundation and

  7   should be dismissed.

  8                All of these items I say should be lack of legal

  9   sufficient foundation and should be dismissed.

 10                The EMG study, that is at 892 of the record.         The

 11   same thing.     Other than Provder, there is no medical testimony

 12   to support it.     It lacks a legal sufficient foundation for

 13   submission to the jury.       It would just invite speculation.

 14                Lumbar -- I'm sorry, the EMGs are at 892, Your

 15   Honor.

 16                Lumbar epidural injections are at 899.         Same thing

 17   with cervical.     These are epidural, as opposed to the facet

 18   blocks, injections.       No medical testimony by anyone saying

 19   that he needs these modalities at all.           Dismiss both, lacking

 20   a legal sufficient foundation.

 21                Facet joint injections, this is interesting.         This

 22   is at 899.    So why should this be completely gone?         Very easy.

 23   Now, this is 4,500 to $15,000.        Provder said at 937 he would

 24   take them off the list.

 25                THE COURT:    At 8 --



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 29 of 328 PageID #: 26866


                                      Proceedings                              2034


  1               MR. ORTIZ:    I'm sorry, 937.      That was Provder's

  2   testimony, he would take them off the list, because Dr. Winn,

  3   who was the pain management physician, did not testify about

  4   the need for these.

  5               Dr. Mobin at 1482 referenced them and says that he

  6   needs facet blocks, and he would give two sets.              That's at

  7   1482.    You can see the testimony on that.         So our position on

  8   that is what?     Treating pain management physician Dr. Winn did

  9   not come in and say he needs these things.           Their

 10   litigation-retained expert guy says, Oh, yeah, he needs these

 11   things.    He, in part, is based on -- he was trying to say, Oh,

 12   yeah, what Provder said, that's okay; but Provder, himself,

 13   withdrew from -- withdrew those modalities from his plan.

 14               So whatever he was going to rely on isn't even in

 15   the record because it was withdrawn.          So our position, again,

 16   is that that also lacks a legal foundation and cannot go to

 17   the jury, because there is nothing to say he would get these

 18   facet blocks.

 19               THE COURT:    So let us say there was no lifecare

 20   planner and we just have a retained medical expert;

 21   neurosurgeon, orthopedic surgeon, whomever, who opines that

 22   even if no treating physician has said he is going to need X,

 23   Y and Z and the expert says, Well, based on the medical

 24   records, my exam of the plaintiff, and I understand Dr. Mobin

 25   didn't examine him --



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 30 of 328 PageID #: 26867


                                      Proceedings                          2035


  1               MR. ORTIZ:    Did not.

  2               THE COURT:    -- but I do not know that that is

  3   necessarily a requirement.       So based on my evaluation of this

  4   case, he needs X, Y and Z.

  5               Is it the defendant's position that that's not

  6   enough?

  7               MR. ORTIZ:    We think that's extremely weak for that

  8   to be allowable, in terms of -- you know, I can't point to

  9   you -- in candor to the Court, I can't point you to a case

 10   that says it has to be the treater versus an expert, but you

 11   have to look at the totality.        And the totality here is

 12   Dr. Mobin, as you said, did not treat this -- did not treat

 13   this patient, did not physically examine this patient.            And

 14   where you have -- the reason we're doing it item by item is

 15   because it's not just -- you can't, like, just lump it

 16   together and say, Oh, yeah, well, he said what -- Provder said

 17   is okay.    You have to look at these things and you see

 18   testimony in the actual record where you have a treating

 19   physician who did the pain management and didn't say this, but

 20   the only person coming in is some litigation-retained expert.

 21               I think that's a big problem to foundation.

 22               Radio frequency ablations at 899, Your Honor.

 23   Provder testified, I would take it off the list, at 937.

 24

 25               (Continued on the following page.)



                       SAM      OCR        RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 31 of 328 PageID #: 26868


                                     Proceedings                           2036


  1   (Continuing)

  2                MR. ORTIZ:   We argue that there should also be

  3   dismissed lacking a legally sufficient foundation because we

  4   had Dr. Winn testify, who was the pain management physician.

  5   He did not testify that this was needed and that's -- so it's

  6   along the same theme that we've been discussing.

  7                Branch block injections are at page 900.         Same

  8   basis.    No medical -- zero medical testimony as to the need,

  9   frequency or duration.       That should be dismissed as a matter

 10   of law as well.     Should not go to the jury.       Should not be a

 11   line item.

 12                Now, the next items I am going to categorize or

 13   collate together, which is the medications.          So the

 14   medications in Mr. Provder's life care plan that was testified

 15   to at pages 900 to basically 901, dealt with Percocet,

 16   tizanidine, Zanaflex and Motrin.         Mr. Provder said he would

 17   remove anything that plaintiff was not taking from the list;

 18   that's at 941.

 19                Dr. Mobin had just a list of categories; narcotics,

 20   muscle relaxants, anti-inflammatories, $2,000 a year.            That's

 21   at 1481.     But not only did no treating physician say that the

 22   plaintiff needs that stuff, the plaintiff yesterday testified

 23   at 1889 of the transcript that he's not taking anything other

 24   than over-the-counter muscle relaxer.

 25                So, you know, our position on this is that none of



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 32 of 328 PageID #: 26869


                                     Proceedings                             2037


  1   these itemized -- if you're going to do a line item for

  2   medications, then it should say over-the-counter muscle

  3   relaxers; but I don't even see that anyone gave a cost as to

  4   what that is.     So, frankly, that would be speculative also.

  5   It's certainly not $2,000 a year as Dr. Mobin testified to.

  6               And then we get to these other adaptive equipment,

  7   which is a shower chair.       This is 901 to 902.       The hand-held

  8   shower; grab bars.      Let's leave it at those three items quick.

  9   He's not using any of those things.         And no one said that he

 10   needs them in the future, other than Provder.

 11               Now, again, I don't -- he's not a medical doctor.

 12   He's not someone that can give that foundation, so we would

 13   submit that that should be all dismissed.

 14               The TENS machine is at 902 and Provder testified

 15   himself that it could be removed.        That's at -- his removal

 16   testimony is at 940 to 941.       So, again, we would argue that

 17   that should be dismissed, as not supported by legally

 18   sufficient evidence.

 19               I'm not going to oppose the cane.          People said that

 20   he needs a cane.      It's in the evidence.        I mean, there was

 21   video showing him using it sometimes, not using it other

 22   times.    We won't oppose that.

 23               Orthotic, elastic low back support.          Actually, I

 24   know he testified yesterday that he used some sort of back

 25   support.    So I will not oppose that.



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 33 of 328 PageID #: 26870


                                     Proceedings                             2038


  1                Okay.   Now big-ticket items are as follows:        The

  2   lumbar fusion is a big-ticket item here.           It's 916 of the

  3   transcript.

  4                Actually, let me do the cervical fusion first.

  5   Sorry, Your Honor.      Let's do 915.      It's a lot quicker.

  6                No physician said he needs a cervical fusion.           In

  7   fact, Provder said he would remove it, at 940 to 941 of the

  8   transcript, because Dr. Cordiale did not say it was needed.

  9   And at page 161 of the transcript, Dr. Cordiale said he's not

 10   recommending a cervical fusion.          There's zero basis for a

 11   cervical fusion line item to be on the verdict sheet.

 12                So this kind of brings me back to where we started

 13   at the beginning where we said, you know, let the jury find

 14   out if there's a foundation.

 15                THE COURT:   Well, it is a little different.

 16                MR. ORTIZ:   Okay.

 17                THE COURT:   Right?    Because Dr. Mobin, even

 18   Dr. Mobin, said no cervical fusion.

 19                MR. ORTIZ:   Right.    So that clearly --

 20                THE COURT:   So here you have no medical provider or

 21   expert saying that there is a need for cervical fusion.

 22                MR. ORTIZ:   So you would agree with me that that

 23   clearly should not be on the verdict sheet and should be

 24   dismissed?

 25                THE COURT:   Well, I am going to hear from



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 34 of 328 PageID #: 26871


                                     Proceedings                           2039


  1   Mr. McElfish first before I make a decision.

  2               MR. ORTIZ:    Okay.   Don't want to jump the gun.

  3               THE COURT:    But I will grant you the cervical fusion

  4   is in a different category than anything else because there is

  5   some testimony about something, even if the frequency and

  6   duration is lacking and all that.        There is some provider that

  7   says -- whether it's a treating provider or a retained

  8   expert -- saying yes, he needs something like that.

  9               MR. ORTIZ:    Yeah, I mean, Your Honor, when you

 10   brought up the thing about well, the case age -- the treatment

 11   and the frequency and the duration.         I think just to address

 12   that, you know, just from a logical perspective, when you just

 13   have he needs this and this is what it costs.          And that's it.

 14   You're still asking them to speculate as to how long this

 15   person -- they're not doctors -- how long does this person

 16   need it?    How long, you know, how frequent?        Because that will

 17   -- obviously, it's a multiplier on the cost of the one-time

 18   cost, whatever it is.      It's a multiplier.      That's how they get

 19   to the number.     And that's why it's improper because it would

 20   be speculative for them to come up with that number.            I

 21   actually have a case that I'll talk about in a second.

 22               But let's go to the lumbar fusion.        That's 916.

 23               All right.    So why do we want this dismissed as a

 24   matter of law?     Again, Mobin; expert, not treater.        You've got

 25   that.    You've gotten that point.



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 35 of 328 PageID #: 26872


                                      Proceedings                          2040


  1               Dr. Cordiale operated on the plaintiff's back and

  2   lumbar spine.     He's his surgeon; okay?       He didn't come in and

  3   say, and by the way, he needs future surgery or he's going to

  4   have ASD, the adjacent segment disease.             That's who you would

  5   think would testify to that.        And as a matter of fact, I mean,

  6   there's a basis for -- it's going to sound strange to you -- a

  7   missing witness charge.        Even though he was here, he didn't --

  8   he wasn't asked, hey, do you think he needs future lumbar

  9   surgery?    That's the person you would ask.           Do you need lumbar

 10   surgery?    The guy that opened his back and did the two-level

 11   fusion, not some litigation-retained expert from Beverly

 12   Hills, that's here to grossly inflate the claim.            That's the

 13   basis that you need.

 14               Dr. Cordiale testified as to a potential that he may

 15   need more stuff.      Maybe more surgery, he says; page 157.         That

 16   is not reasonable certainty.        All he said is I don't feel

 17   comfortable discharging plaintiff from my care yet.            But he

 18   never mentioned a need for future lumbar surgery.             And you can

 19   see Dr. Cordiale's testimony at both 157 and 170 to 171 of the

 20   record.

 21               And the other thing is, you know, one of the issues

 22   with Dr. Mobin's testimony, he basically said 36 percent of

 23   the people after ten years will need this.             I mean, our

 24   position is that's not really more probable than not, under

 25   all the facts here.      It doesn't provide a sufficient basis for



                                VB       OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 36 of 328 PageID #: 26873


                                     Proceedings                             2041


  1   the need for future lumbar surgery to be established with

  2   reasonable certainty for the jury to say, okay, he needs it.

  3   I think the key there, though, is the surgeon was here.            He

  4   didn't say it.     And that's very, very important.

  5               Home care is the last item on the plan and that's

  6   at, you know what?      I apologize, I think it's at 917, but I'm

  7   not sure on that one.

  8               So this is obviously a big-ticket item.          And why

  9   should this be dismissed for legally insufficient evidence?

 10   Well, not one treating physician recommended it.           Not one.

 11   Not even Dr. Mobin.      Plaintiff told Provder that he cooks; he

 12   cleans; he takes care of himself without home care.           It just

 13   takes him a little longer to do things.            That's at transcript

 14   944.

 15               Provder admitted that plaintiff has not received any

 16   home care since the accident; 945.         He can't recall, Provder,

 17   could not recall whether plaintiff ever indicated he would

 18   want home care; same page.       No doctor has indicated, he

 19   admitted, that no doctor has indicated the plaintiff will

 20   require home care in the future.         That's also at 945.     That's

 21   Provder.    Mobin says nothing about it.

 22               So you have no treating physician, not even the

 23   expert saying it.      You have just some guy who's a counselor;

 24   okay.    He doesn't have it now.      Maria Bauta, his sister,

 25   testified yesterday that he's able to take care of himself



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 37 of 328 PageID #: 26874


                                     Proceedings                            2042


  1   with a little support and help from his family.           That's at

  2   1777; okay?

  3               There is absolutely no foundation in this record for

  4   this individual to have $35,000 a year in home care and any

  5   award by the jury with regard to that would be complete

  6   speculation and lacking in foundation.         And that's why it

  7   should be dismissed as a matter of law.

  8               That's it on the life plan.       I have two other items.

  9   One is the dismissal of the claim for traumatic brain injury.

 10               The traumatic brain injury should be dismissed as a

 11   matter of law.     I understand Dr. Honor testified, again, a

 12   non-treating litigation retained expert, that plaintiff

 13   suffered a TBI caused by the accident.         But he admitted,

 14   plaintiff performed very poorly on the overwhelming number of

 15   tests designed for effort.        That's at 428, 438, 440.

 16               He also admitted that there are neuropsychologists

 17   that would look at this test data, look at the numbers and say

 18   this man is malingering or faking.         That's at 428 of the

 19   record.

 20               THE COURT:    Give me those pages again.

 21               MR. ORTIZ:    Sure.    428.   The original one was 425 to

 22   426.    That was where he said causation.          Where he did poorly

 23   on the overwhelming number of tests was at 428 and 438 to 440.

 24   And he says that there are neuropsychologists that would take

 25   the test data, look at the numbers and say this man is



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 38 of 328 PageID #: 26875


                                     Proceedings                            2043


  1   malingering or faking, was at 428.         Okay.

  2                His only argument against the test results, the lack

  3   of validity to the test results, is that he had information

  4   from other sources which happen to be the plaintiff's sisters

  5   and brother-in-law, which is 428 to 429, when he had

  6   specifically asked for non-family members of plaintiff's

  7   counsel, but he was sent family members to talk about it.

  8   That's where he got this correlation.

  9                And he also testified that the plaintiff presented

 10   with factors that are typical and accompany malingering,

 11   including secondary gain, familial difficulties and impulse

 12   control.     That's at 466 to '7; 475.

 13                And as to malingering, Dr. Thomas even testified

 14   that the validity testing, plaintiff was not putting full

 15   effort; that's at 805.       And interestingly, Dr. Thomas says he

 16   can't read at a first grade level.         Meanwhile, plaintiff

 17   yesterday says I can read, you know.         He refuted plaintiff's

 18   own testimony that he has a TBI.         He says, I can read.

 19                Dr. Thomas testified he has a TBI, but he didn't

 20   causally relate it to the accident.         It's not there.     If you

 21   look at the entirety of Dr. Thomas's testimony, that's at --

 22   the TBI is at 787.      No questions are ask, do you causally

 23   relate it?    It seems like a forethought.

 24                THE COURT:   This is Dr. Thomas?

 25                MR. ORTIZ:   Dr. Thomas.     He's the treating.     He



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 39 of 328 PageID #: 26876


                                     Proceedings                           2044


  1   never said it.     It was never adduced.      You want to assume it,

  2   you know, but that's -- you still have to meet your burden,

  3   you know, and you have to elicit that testimony from the

  4   expert, was that causally related?         From the treater.     And he

  5   didn't.

  6                Dr. Honor conceded that not one person that

  7   treated --

  8                THE COURT:   Treaters generally do not testify as to

  9   causation.

 10                MR. ORTIZ:   Well, he wasn't even asked.

 11                THE COURT:   I do not think it was relevant to his

 12   treatment.    He did not care.      Did not need to know.     He knows

 13   the guy has symptoms and he is treating the symptoms.            I do

 14   not think he was asked to opine as to causation.           So.

 15                MR. ORTIZ:   Dr. Honor conceded not one person who

 16   treated, as opposed to evaluated the plaintiff for purpose of

 17   litigation, ever diagnosed him with a TBI.          That's at 450 to

 18   '52.

 19                THE COURT:   To be fair, it was also in his --

 20   although the jury is not going to know this -- it was in his

 21   bills to Dr. Mikelis to Dr. Thomas.

 22                MR. ORTIZ:   Right.

 23                THE COURT:   About the diagnosis.

 24                MR. ORTIZ:   Right.    It's being redacted; right?

 25   Because it was stricken.



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 40 of 328 PageID #: 26877


                                     Proceedings                           2045


  1               THE COURT:    Yes, but that -- you cannot -- I am

  2   going to strike it.      You cannot say there is no testimony

  3   there.

  4               MR. ORTIZ:    But why was it stricken?       It was

  5   properly stricken.

  6               I'm almost done, Your Honor.

  7               THE COURT:    Okay.

  8               MR. ORTIZ:    The other thing I would note is that

  9   plaintiff, who was so traumatically brain injured, actually

 10   schedules medical appointments for his father.           That's at

 11   1929.

 12               So based on these things, the defendants move to

 13   dismiss the TBI claim as speculative.         Not established with

 14   reasonable medical certainly to exist.         That's A.    Or to be

 15   reeled to the accident, which that's B.

 16               Lastly, we move on to -- lastly from my part,

 17   because there's one other issue that Mr. Saal is going to

 18   address, but claim of PTSD must be dismissed as a matter of

 19   law.    And I think, just to color the argument, it's

 20   interesting how Mr. Bauta was so traumatized by this bus

 21   accident -- and look, it was a tough accident.           We understand

 22   that.    But the claim is that he had PTSD and he was so

 23   traumatized that he's on a bus, a Greyhound bus twice, two

 24   trips on Greyhound busses, post-accident; one being eight

 25   hours each way, within two weeks.        That's at transcript 1916.



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 41 of 328 PageID #: 26878


                                     Proceedings                           2046


  1   That was yesterday.

  2               Dr. Goldman did not relate the PTSD to the accident;

  3   that's 307 to 308.      Did not know he was a convicted felon; 335

  4   to 338.    Didn't ask if he had sleeping issues; 345.         Did not

  5   explore any of his family issues; that's 348.          No validity

  6   testing performed; 352 to 353.        Not one of these physicians

  7   ever referenced the DSM V criteria for PTSD.          There's a whole

  8   laundry list of items that you have to have.          No one said that

  9   he met that criteria.

 10               So the defendants move to dismiss the Post-Traumatic

 11   Stress Disorder claim at speculative, and not proven with a

 12   reasonable degree of medical certainly to exist or to be

 13   causally-related to the accident.

 14               Lastly, before turning it over to Mr. Saal for the

 15   motion as to liability issues.        We also move to dismiss the

 16   bill for New York Spine, which plaintiff's testimony was that

 17   it was not sent to him; 1941.        And it was addressed, To Whom

 18   It May Concern.     So there's no evidence that that bill was

 19   paid; that it's due and owing, such as to establish that

 20   expense with reasonable certainty.

 21               And Mr. Saal.

 22               THE COURT:    I want to --

 23               MR. ORTIZ:    I just wanted to alert the Court that

 24   there is an issue that he wanted to raise with regard to some

 25   liability issue.



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 42 of 328 PageID #: 26879


                                        Proceedings                          2047


  1                THE COURT:   I want to go -- not yet.

  2                MR. SAAL:    Okay.    All right.     There is something

  3   also.

  4                MR. ORTIZ:   May I have one moment, sir?

  5                THE COURT:   Yes.

  6                (Pause in the proceedings.)

  7                MR. ORTIZ:   In addition to the New York Spine, there

  8   was also no bill issued to the plaintiff for West 34th Street.

  9   So if he was never billed for the service, and that's at 1941

 10   of the transcript, then it's not -- I mean, there's no proof

 11   that he incurred the expense, or is the expense is due and

 12   owing and that shouldn't go to the jury either.

 13                Thank you, Your Honor.       Appreciate the time.

 14                THE COURT:   Okay.

 15                MR. McELFISH:      I don't have a 40-minute argument.

 16                THE COURT:   Good.

 17                MR. McELFISH:      I'm not sure what you want me to

 18   address.

 19                THE COURT:   Address what you want to address.           It is

 20   up to you.

 21                MR. McELFISH:      Okay.

 22                With respect to well let's start with, I guess,

 23   Dr. Mobin.    Actually, let's start with this.          I thought I

 24   heard him say -- what is your name again?             Last name.

 25                MR. ORTIZ:   Ortiz.



                                 VB       OCR         CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 43 of 328 PageID #: 26880


                                      Proceedings                          2048


  1                MR. McELFISH:     Ortiz.

  2                I thought I heard Mr. Ortiz say that if a treating

  3   doctor didn't testify that it was needed, that it wouldn't

  4   survive the test for future care.

  5                Now, my recollection -- and particularly I heard the

  6   argument about Dr. Cordiale and how he didn't really have an

  7   opinion with reasonable certainty as to the future.           I think

  8   that argument is problematic here, because I think Your Honor

  9   sustained objections to questions about what treating doctors

 10   thought about future care, if my recollection is serving me

 11   correctly.

 12                THE COURT:   Assume that I disagree with defendant's

 13   argument that it must be a treating physician that has to

 14   render an opinion as to future care.

 15                MR. McELFISH:     Okay.

 16                THE COURT:   That an expert, a retained expert,

 17   whether -- a retained medical expert can opine on the need for

 18   future care, provided there is a proper factual basis for that

 19   expert to do that.

 20                MR. McELFISH:     Right.    That takes care of a lot of

 21   arguments, because a lot of the arguments about the various

 22   issues in the life care plan were mostly rooted in the

 23   treating physician didn't require it.

 24                Also, there's the issue -- and I will get to that.

 25   But there is the issue of whether or not he's currently doing



                                VB       OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 44 of 328 PageID #: 26881


                                     Proceedings                             2049


  1   it, or needing it, or using it, or whatever.          And there's so

  2   many items that Mr. Ortiz mentioned that, in fact, he is using

  3   it and needing it.

  4               For instance, just off the top of my head.          This

  5   wasn't briefed so this is the first time I'm hearing the page

  6   citations and things of that nature.         If the Court has a

  7   concern about a particular item, if we can have time for

  8   Ms. Diamond to check the transcript, we can certainly address

  9   that.

 10

 11               (Continued on following page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 45 of 328 PageID #: 26882


                                      Proceedings                             2050


  1                (Continuing.)

  2                MR. McELFISH:     But, like, medications.       He testified

  3   and I don't think I was hearing things.             I think he said he

  4   was taking muscle relaxers.       I don't think you get those

  5   over-the-counter.

  6                THE COURT:   That struck me too as something that is

  7   peculiar.

  8                MR. McELFISH:     I don't go to CVS.       I know that he's

  9   seeing Dr. Cordiale and most likely that's where it's being

 10   prescribed.     I know that Dr. Cordiale testified he was

 11   prescribing medication for him.          So he had taken muscle

 12   relaxants.    We know it's prescription medications.

 13   Dr. Cordiale has scripts in his records that were admitted;

 14   back brace -- all of those items, he uses them.             He's got

 15   them.

 16                He testified yesterday, Mr. Bauta, that he just

 17   stopped doing physical therapy a couple of months ago but he

 18   continues to do home exercises.          It was put in a different

 19   light on cross-examination, but he does say he does the squats

 20   and the wall pushups to help with the back and the spasms

 21   which were prescribed by physical therapy.             I think it was

 22   Dr. Rosenrerg.     So he is doing and and he under the care of

 23   Dr. Cordiale still.

 24                So, going to the experts I could be up here for

 25   hours talking about each of the items, theoretically, but



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 46 of 328 PageID #: 26883


                                      Proceedings                          2051


  1   that's not going to happen.       Generally the way I see, and in

  2   this trial it's the same; the breakdown between the experts,

  3   their qualifications and foundation between doctors and life

  4   care planners , for instance, is a doctor can prescribe

  5   anything that's medical, physical therapy, pain management,

  6   chiropractic if need be, future surgery.

  7               I walked through Dr. Mobin's report when he was on

  8   the stand, I think without objection, and it's found at 403.

  9   That's his report, 403-110.       I don't have the transcript

 10   pages, but he talked about spine specialists -- and spine

 11   specialists are neurosrgeons.        I don't know why it was said

 12   that a neurosurgeon wasn't mentioned, but when a neurosurgeon

 13   says spine specialist he means neurosurgery.

 14               THE COURT:    When a neurosurgeon says it, but when an

 15   orthopedic surbeon says it, they mean an orthopedic surgeon.

 16               MR. McELFISH:      Probably, but that doesn't help them,

 17   but you're right.      Pain medications tizanidine is listed.        We

 18   went through all of this.       Anti inflammatories, physical

 19   therapy, pain management.       Dr. Mobin talked about the need for

 20   future pain management in terms of cephalexin and epidurals

 21   and injections.     We're back to Dr. Winn didn't need to do that

 22   and Dr. Mobin actually talked about the pain management for

 23   both the lumbar and the cervical, so he was able to cover both

 24   of those.

 25               He did talk about facet medial branch raisotomies



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 47 of 328 PageID #: 26884


                                      Proceedings                           2052


  1   and blocks and he talked about MRI studies and he talked about

  2   lumbar fusions for the adjacent segment disease.

  3                Now, on the issue of frequency and duration, he

  4   testified to that.      He had -- he put down 20 sessions a year

  5   physical therapy for the rest of his life.           That's what he

  6   said.    Spine specialist once a year for his lifetime.          I don't

  7   believe that's the standard that you have to have the exact

  8   frequency and duration.        Anyhow, it is in the regard.      So

  9   anything that's medical, certainly Dr. Mobin is capable of

 10   covering that.     Most of the issues in the life care plan found

 11   at 406-123.     That's the cover page, the summary page I tried

 12   to get in.

 13                The projected evaluations came from two places; one,

 14   Dr. Mobin and Dr. Honor; for spine for neuropsychology.

 15   That's only $1,234 a year.        Therapeutic modalities came from

 16   all the treating records as well as Dr. Mobin.           The issue

 17   about -- we're back to the Lattuga issue.           Lattuga and Mobin

 18   are almost identical and Dr. Provder testified to that except

 19   for the need for cervical fusion and you mentioned your issue

 20   with the cervical fusion.       But the projected medical care, the

 21   modalities, the pain management, the medication needs.            That

 22   was all developed by Dr. Mobin.          It's in the record.

 23                Now, you got down to aids for independent living,

 24   orthotic needs, positioning needs, home care needs.            I mean,

 25   Doctor -- I'm sorry Mr. Provder has plenty of qualifications,



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 48 of 328 PageID #: 26885


                                      Proceedings                             2053


  1   lots of things he can testify to from his own experience of

  2   treating people that are disabled; home care, aids for

  3   independent living, all of those items that are in the plan,

  4   certainly he has foundation without a medical doctor for that.

  5   I think I heard Mr. Ortiz say that if Dr. Mobine did not say

  6   he needed it, he can't opine on it.

  7               Also, interestingly, even though there was a

  8   disagreement on the amount and the duration, Wendy Cummings

  9   put in a lot of home care.       In fact, she is at -- let me see

 10   what she put in.      She was at 475-0018.      She put in physical

 11   therapy.    She had different designations.         She put in medical.

 12   She put in physiatrist so that's in the record.           Spine

 13   specialist, orthopedist once per year.          It may not be his

 14   fault.    Maybe Mr. Ortiz wasn't here that day, but she

 15   basically covered a number of the things that Dr. Mobin didn't

 16   cover exactly the way it's supposed to be covered, she covered

 17   it.   Orthopedics sticks out in my mind because Mr. Ortiz said

 18   there's nothing in the record about an orthopedist.           It's

 19   actually Wendy Cummings' opinion.

 20               Then we went to the medications.         She also agrees on

 21   the muscle relaxants.      Then we get to the equipment.          She

 22   agrees with shower chair, handheld shower, back brush, grab

 23   bars, lumbar orthosis.

 24               THE COURT:    Back brace.

 25               MR. McELFISH:      Back brace.



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 49 of 328 PageID #: 26886


                                       Proceedings                         2054


  1                THE COURT:   And a cane.       So if you take the treating

  2   doctors out of the equation, you've got Dr. Mobin for all the

  3   spine stuff, covered it all.          You've got Dr. Provder for all

  4   the aids for independent living and the thing --

  5   rehabilitation counseling, case management for the non-medical

  6   parts and then you've got the defense experts filling in the

  7   holes if there were any or just firming up twice what it is he

  8   needs in some of these other areas and then moving on to the

  9   neuropsychological issues.        Do you have any issues or

 10   questions about the medical stuff?

 11                THE COURT:   Yes.       Cervical fusions.

 12                MR. McELFISH:     I'll come to that.     The reason why I

 13   want to break it in two is because Ms. Peachey is waiting in a

 14   firehouse or in a conference room somewhere and I'm going to

 15   run upstairs and take her deposition.

 16                THE COURT:   Move to the cervical fusions.

 17                MR. McELFISH:     Yes.    And then Mr. Kieffer is going

 18   to cover the neuropsychological stuff because he handled those

 19   witnesses.

 20                THE COURT:   Okay, sure.

 21                MR. McELFISH:     The cervical fusions.     You know how

 22   I'm going to handle this is, it's not in the record --

 23                THE COURT:   Very carefully.

 24                MR. McELFISH:     No.    Actually, very clumsily.    It's

 25   not in the record.



                                SN          OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 50 of 328 PageID #: 26887


                                       Proceedings                         2055


  1               THE COURT:    So it should come out.

  2               MR. McELFISH:       All right.

  3               THE COURT:    Agreement that the cervical fusion is

  4   out.

  5               MS. PINERA-VAZQUEZ:      Accepted.

  6               THE COURT:    The motion is granted to that extent.

  7               MR. McELFISH:       It was going to be granted anyway.

  8               THE COURT:    I wanted to hear what you had to say.           I

  9   was keeping an open mind.

 10               MR. McELFISH:       I don't think it flies, but the only

 11   argument to make is that Provder testified that he relied upon

 12   the Lattuga report and he needs it for that reason, but I

 13   don't think because Lattuga came in and actually expressed

 14   that opinion that he's able to rely upon it for the jury to

 15   consider.    He had foundation for his opinion but I don't think

 16   there's enough foundation in the record --

 17               THE COURT:    Fair enough.

 18               MR. McELFISH:       -- in total to get it to the jury.

 19               THE COURT:    Fair enough.

 20               MR. McELFISH:       Are there any other questions or

 21   issues on the medical stuff?

 22               THE COURT:    No.

 23               MR. McELFISH:       What I'd like to do is turn the TBI

 24   arguments and the PTSD arguments over to Mr. Kieffer.            Before

 25   I do, Ms. Diamond has indicated to me in a note there is



                                SN        OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 51 of 328 PageID #: 26888


                                     Proceedings                           2056


  1   substantial case law that life care planners need not --

  2   strike that.     There is substantial case law that life care

  3   planners need not be a medical doctor, but can rely on medical

  4   records as well; not just medical doctors or experts but the

  5   records.    The Pilgrim case does not discuss the nature,

  6   frequency or duration and is actually -- and is actually quite

  7   short stating only the jurors award of future care is reduced

  8   because that's what the evidence established not because it

  9   lacked foundation.

 10               THE COURT:    I'd love to hear from Mr. Kieffer on the

 11   TBI and PTSD.     I know you have to go.      My initial reaction to

 12   the motion is that I don't necessarily disagree with the

 13   ultimate that thrust of it that there is insufficient evidence

 14   for the jury to -- that the jury is not going to come back

 15   with amounts for all of these different things or for a lot of

 16   these different things but the standard in the rule is that a

 17   reasonable jury would not have a legally sufficient

 18   evidentiary basis to find for a party on a particular issue.

 19               I think there is enough evidence for them to at

 20   least consider it.      I don't think, I'll be frank, that there

 21   is a preponderance of the evidence for a lot of these things

 22   so they're not going to come back with it but I'm inclined to

 23   deny the motion but I do want to hear about TBI and PTSD from

 24   Mr. Kieffer because those are I think particularly troublesome

 25   areas.



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 52 of 328 PageID #: 26889


                                       Proceedings                         2057


  1               MR. McELFISH:       You got it.    Thank you.

  2               THE COURT:    I want to add that you need to address

  3   this in the jury charge.        You cited a lot of cases.     I want to

  4   see those cases.      If you want to each do competing versions of

  5   a jury charge on future medical care, we'll consider that.

  6               MR. ORTIZ:    For what?

  7               THE COURT:    For future medical care and for other

  8   future care.

  9               MR. KIEFFER:     Are you ready --

 10               THE COURT:    If you want to talk to Mr. McElfish,

 11   that's fine.

 12               MR. McELFISH:       No, go.

 13               MR. KIEFFER:     As to the issue of a TBI Your Honor,

 14   Dr. Honor testified quite clearly at page -- this would be the

 15   transcript of May 2 at page 436 lines 8 through 17 based upon

 16   all of his analysis which I can come to in a moment to a

 17   reasonable degree of professional certainty Mr. Bauta had a

 18   traumatic brain injury.         It was caused -- it appeared to be

 19   caused by this bus accident and there was nothing in any of

 20   the material that he reviewed suggesting that it was

 21   attributable to any sort of preexisting cause.           Dr. Honor's

 22   methodology was based upon well-accepted and time-tested

 23   neuropsychological methods.        I can go through every category

 24   but including a very exhaustive review of a lot of what's

 25   called collateral information.        So first medical records, a



                                 SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 53 of 328 PageID #: 26890


                                     Proceedings                           2058


  1   number of medical records, collateral information including

  2   school records, employment records, deposition transcripts,

  3   interviews with family members.          I'm probably leaving a couple

  4   of things out there.      Extensive neuropsychological testing

  5   that he performed over, I think, a period of five separate

  6   dates and then he interpreted all of that.

  7               I know the defense has critiques much more focused

  8   on his results and his conclusions and his methods.           I think

  9   it's notable, although Dr. Morgan hasn't testified yet, used

 10   many, most and perhaps all of the same methods that Dr. Honor

 11   used and that Dr. Thomas used in terms of this Halstead Reitan

 12   battery and whatnot.      He reaches different conclusions and

 13   discounts some of the other factors that Dr. Honor considered.

 14   For example, Dr. Honor for context purposes said I think

 15   Mr. Bauta is a complex patient in this setting.           He's

 16   obviously got some degree of chronic pain, some degree of

 17   fatigue, some degree of emotional distress a lot of -- my

 18   words, not his, but a lot of static overlay.          Things that make

 19   the diagnosis a challenge but nevertheless he reached that

 20   diagnosis to a reasonable degree of professional certainty.

 21               I think he is undisputedly qualified.         I don't think

 22   there's a bona fide challenge to his methods and, so, I think

 23   as to the TBI claim, Dr. Honor more than clears the bar alone

 24   on that.    I would then shift for a moment to Dr. Thomas.

 25   Dr. Thomas made it clear that he was asked and this is the



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 54 of 328 PageID #: 26891


                                     Proceedings                           2059


  1   transcript from May 3 at page 783, lines 14 through 785, line

  2   3.   There has been suggestion in the case that because

  3   Dr. Honor posted this message on a Listserve, would anybody be

  4   willing to take on a brain injured client on a lien and

  5   Dr. Thomas responded and there was suggestion and

  6   cross-examination from the defense that perhaps Dr. Thomas

  7   just took it on face value from Dr. Honor that this this man

  8   is brain injued and the portion of the transcript that I just

  9   referencned, I asked Dr. Thomas, Did         you just take

 10   Dr. Honor's word for it?       He said no, I didn't, I had to

 11   perform my own assessment and he gave a fairly lengthy answer,

 12   perhaps more lengthy than what I was looking for, but he

 13   explained what he did and the results of his testing which was

 14   the Halstead Reitan batter and some other things in that first

 15   round of testing led him to a diagnosis of a moderate

 16   traumatic brain injury.

 17               And if the Court will recall, he did some retesting

 18   about a year later extensively at Mr. Barmen's suggestion.

 19   The same battery.      I think it was a bit more of an abbreviated

 20   version and in his interpretation of the results saw some

 21   improvement.     I think he categorized it at that point as a

 22   mild or borderline mild/moderate.        I think he was trying to be

 23   honest.    He said I think the score I have to say is -- the

 24   point being, I think he was more borderline mild/moderate but

 25   a stiff reading of the score in 2017 would have put him at



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 55 of 328 PageID #: 26892


                                      Proceedings                            2060


  1   mild.    I think that's further support and evidence for

  2   traumatic brain injury.        The last thing I will say and

  3   hopefully I can say it in a way that makes sense.           There is

  4   the issue with the qEEG.       There was discussion about that and

  5   the court ruled.      The court ruled that there couldn't be any

  6   evidence or testimony about qEEG being diagnostic for a TBI.

  7   But there could be evidence in testimony as to qEEG

  8   demonstrating, I'll say, efficacy of treatment, that

  9   Dr. Thomas was making progress.

 10                And I think the Court kept a tight leash on all of

 11   us because it relates to abiding by that and I think we did

 12   it.   But I think the evidence from Dr. Thomas is, based on the

 13   qEEG results, he was able to tell that the treatment he was

 14   giving Mr. Bauta for his brain injury, the traumatic brain

 15   injury was improving the injury or the sypmtomatology.            So

 16   even though there was no testimony that he could point to

 17   parts of that qEEG and say, I diagnosis him with a TBI based

 18   on it I think as a matter of simple logic, Dr. Thomas did

 19   say -- these are my characterizations.          These may not be his

 20   exact terms, but there signature patterns in these normalized

 21   databases.

 22                He talked about one for Alzheimer's and ADHD and

 23   there's -- and these normalized databases had a signature

 24   pattern for a TBI.      And so implicit in that testimony is if

 25   the qEEG objective data is showing improvement in a traumatic



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 56 of 328 PageID #: 26893


                                     Proceedings                           2061


  1   brain injury then, as a matter of simple logic, he had one.

  2   Now, the question then is what if any --

  3               THE COURT:    All right, let's say I agree with you

  4   that there is enough evidence in the record to pass it on to

  5   the jury for their consideration.        Tell me about PTSD and I

  6   will tell you I have a serious problem with this because the

  7   defendants are right, there is no discussion at all from

  8   anyone about the SN-5 and whether he meets the criteria for

  9   that.

 10               THE COURT:    And in order to diagnose someone with

 11   PTSD they have to meet -- the psychological, psychiatric

 12   community all agree that if you don't satisfy the criteria in

 13   the DSM-5 for whatever condition, you don't have it, and I

 14   didn't didn't hear one bit from anyone about that.

 15

 16               (Continued on the following page.)

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 57 of 328 PageID #: 26894


                                       Proceedings                          2062


  1   (Continuing)

  2               MR. KIEFFER:      Well, you're correct, Your Honor.

  3   There wasn't testimony from the DSM V about PTSD, simply put.

  4   I would say, Dr. Honor did exhaustive evaluation testing of

  5   this man.    He was asked about it, and he did render an opinion

  6   that I believe is a legally sufficient opinion.              It did not

  7   incorporate reference to DSM, is, I guess, the most I can tell

  8   you on that.     He didn't.      But there was -- you know,

  9   Dr. Goldman's initial record indicated some of Mr. Bauta's

 10   presentation, and indicated a rule out post traumatic stress

 11   disorder.    She pretty clearly, I don't think, ever ruled it

 12   out or ruled it in.

 13               Dr. Honor did evaluate him on multiple occasions and

 14   did form a professional opinion that I believe he is legally

 15   qualified to make, that to a reasonable degree of professional

 16   certainty, Mr. Bauta had post traumatic stress disorder.             He

 17   did not couch it in DSM terminology.

 18               So the only other thing --

 19               THE COURT:    That is where I am having the problem,

 20   because if you look at the three categories of injuries that

 21   Mr. Bauta claims he suffered from:         Back injury, the brain

 22   injury and PTSD, for the back injury, we have doctors going

 23   through MRIs, animations of surgeries, all these things from

 24   which a jury can reasonably draw the conclusion that this

 25   injury exists from a medical perspective.            It got that for the



                       SAM       OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 58 of 328 PageID #: 26895


                                       Proceedings                         2063


  1   TBI, although it is, perhaps, weak.         The jury does not know

  2   anything about PTSD, other than Dr. Honor saying he has got

  3   PTSD.    That is as if Dr. Mobin or Dr. Cordiale would come in

  4   and say, He had a herniated disk, so I did the surgery.            Well,

  5   show me, and there is absolutely nothing.

  6               MR. KIEFFER:     May I respond?

  7               THE COURT:    Yes.

  8               MR. KIEFFER:     Okay.

  9               Two things.    One, before -- let me back up a step.

 10   I heard the Court say or reference Mr. Bauta's categories of

 11   claimed injuries, and you mentioned back injury, brain injury,

 12   TBI, and then you went to PTSD.        If we're drawing them in

 13   categories, I believe --

 14               THE COURT:    No, I said back injury, TBI and PTSD.

 15               MR. KIEFFER:     Okay, thank you.

 16               MR. McELFISH:     You said brain.

 17               THE COURT:    I said brain, but that is what I meant,

 18   PTSD.

 19               MR. KIEFFER:     Fair enough.      I think there's a

 20   category that's being left out there, and that a generalized

 21   emotional distress claim.

 22               THE COURT:    Emotional distress.

 23               MR. KIEFFER:     Certainly, one can have a generalized

 24   emotional distress claim that may or may not fit within the

 25   neat box of PTSD.



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 59 of 328 PageID #: 26896


                                       Proceedings                         2064


  1               As to PTSD --

  2               THE COURT:    Well, sure.      I mean, yes, you can have

  3   garden variety emotional distress based on just about anything

  4   without a formal diagnosis, right?         So I mean, that is fine.

  5   But, yes, so tell me about the --

  6               MR. KIEFFER:     The next thing I was going to say --

  7   Ms. Diamond reminded me -- the DSM V criteria for PTSD

  8   requires a direct exposure -- either direct exposure or

  9   witnessing a trauma, and -- under criterion A, and one of

 10   those is required.      Here, we would say, I think the evidence

 11   is clear, Mr. Bauta experienced both.           He was a direct

 12   participant in the exposure, he was in the vehicle.            He was

 13   thrown around.     He witnessed all the, I'll call it, mayhem,

 14   including, but certainly not limited to Mrs. Hoang.

 15               And so whether or not either Dr. Honor or Dr. Thomas

 16   recited the DSM as a source, I think it's clear -- I think

 17   it's clear from the testimony that the criteria are satisfied.

 18               THE COURT:    No, no, that's one criteria.         I could

 19   have Ardis go get the DSM V that's on her desk.             You have to

 20   have exposure to the traumatic event; and then you have to

 21   have, there are four or five other categories of things where

 22   you have to have either one or two.         And all of them are

 23   escaping me, but it is nightmares, witness the event, this

 24   that and the other thing.        And the problem is, even if there

 25   was testimony from Mr. Bauta or someone else that these things



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 60 of 328 PageID #: 26897


                                       Proceedings                         2065


  1   exist, the jury does not know how that equates to PTSD.            None

  2   of the experts, Dr. Honor -- well, it is Dr. Honor because

  3   Dr. Thomas did not diagnose him with PTSD.            Dr. Honor did not

  4   say that.    So it is a leap for the jury to say by a

  5   preponderance of the evidence, he has got PTSD just because

  6   Dr. Honor or says it.

  7               MR. KIEFFER:     Well, respectfully, Judge, I would say

  8   it's not just because Dr. Honor says it.             I think the

  9   testimony makes it clear that the predicate conditions are

 10   satisfied, which I believe the evidence shows.            I mean, he had

 11   nightmares.     He had flashbacks.     That was in the testimony of

 12   multiple witnesses, including Honor, including Thomas.             And

 13   Honor is well qualified to offer the opinion, did an

 14   exhaustive evaluation of all available evidence, including

 15   Mr. Bauta, and stated the opinion.         I don't believe it is a

 16   leap at that point.

 17               I don't think the law requires -- and I don't mean

 18   to trivialize the issue that the Court is articulating, but I

 19   don't think the law requires that kind of a slavish recitation

 20   of specific verbiage tied to DSM.

 21               THE COURT:    Okay, I will give you an example.         Let's

 22   say Dr. Honor and Dr. Thomas came in, did not talk about any

 23   of their testing and said, He's got a TBI.

 24               Would that be enough?

 25               MR. KIEFFER:     I don't think it would be.



                       SAM       OCR       RMR       CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 61 of 328 PageID #: 26898


                                       Proceedings                              2066


  1               THE COURT:    All right.          The PTSD is very close to

  2   that.    Dr. Honor is saying he's got PTSD, and he did not tell

  3   the jury why.     Now, there may be other evidence in the record,

  4   but the jury has no way of linking that up.               Right?

  5               The jury can say on TBI, all right, Dr. Honor did

  6   all of these tests that he told us about, and here are the

  7   results that are below the norm, and he is saying when someone

  8   is like that, they've got TBI.           Dr. Thomas, the same thing.

  9               You have not given the jury enough on PTSD to make

 10   that determination.

 11               MR. KIEFFER:     And I would disagree.           I don't think

 12   this is a situation like what you just described where, in

 13   your hypothetical, Dr. Honor is coming in and saying he's got

 14   a TBI, trust me, and packing up his things and going home.

 15   There was substantial evidence from Dr. Honor about all of

 16   Mr. Bauta's symptoms based upon records, conversations with

 17   others, testimony, and his -- his multiple interviews with

 18   Mr. Bauta that covers the DSM criteria.                And then he,

 19   ultimately, stated his opinion as to PTSD.               Whether he put

 20   those on a -- on a checklist, so to speak, and said, Here's

 21   the DSM criteria for PTSD and they are met, we don't think

 22   it's necessary.

 23               THE COURT:    Can you go get the DSM V, please, Ardis?

 24               THE LAW CLERK:       Yes.

 25               MR. ORTIZ:    I actually have the criteria.



                       SAM       OCR          RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 62 of 328 PageID #: 26899


                                        Proceedings                          2067


  1               MS. DIAMOND:     I do, too.

  2               THE COURT:     I would like to look at the book rather

  3   than a printout from Westlaw or somewhere else.

  4               MR. ORTIZ:     Question?

  5               THE COURT:     Yes.

  6               MR. ORTIZ:     Can I have a moment to respond to that

  7   when he's done, just this particular point?

  8               THE COURT:     Sure.

  9               MR. ORTIZ:     I just wanted to know; I wasn't sure.

 10               THE COURT:     Sure.    Off the record.

 11               (Discussion off the record.)

 12               THE COURT:     Okay.    For the record, I have in my

 13   hands the DSM V.       I am turning to the page -- in my book, it

 14   is 271, Post Traumatic Stress Disorder.               Note the following

 15   criteria apply to adults, adolescents and children older than

 16   six:

 17               PTSD requires -- that is not a quote -- exposure to

 18   actual or threatened death, serious injury or sexual violence

 19   in one or more of the following ways:

 20               Directly experiencing the traumatic event,

 21   witnessing in-person the event as it occurs to others.

 22               I think we can all agree there is evidence in the

 23   record that Mr. Bauta -- from which the jury if they were to

 24   know of the DSM V, were to conclude that he directly

 25   experienced a traumatic event.



                       SAM       OCR        RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 63 of 328 PageID #: 26900


                                       Proceedings                         2068


  1               Presence of one or more of the following intrusion

  2   symptoms associated with the traumatic event, beginning after

  3   the traumatic event occurred:

  4               1.   Recurrent and voluntary and intrusive

  5   distressing memories of the traumatic events.

  6               2.   Recurring distressing dreams in which the

  7   content and/or affect of the dream are related to the

  8   traumatic events.

  9               3.   Disassociative reactions, e.g., flashbacks in

 10   which the individual feels or acts as if the traumatic event

 11   were recurring.

 12               4.   Intense or prolonged psychological distress at

 13   exposure to internal or external clues that symbolize or

 14   resemble an aspect of the traumatic event.

 15               5.   Marked physiological reactions to internal or

 16   external clues that symbolize or resemble an aspect of the

 17   traumatic event.

 18               Well, at some point in the past, arguably,

 19   Mr. Bauta, based on the testimony that I heard, and the

 20   defendants can correct me if I'm wrong, had recurrent,

 21   involuntary and intrusive distressing memories of the

 22   traumatic event.       Whether that continues today, I am not so

 23   sure.

 24               The third requirement:         Persistent avoidance of

 25   stimuli associated with the traumatic event beginning after



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 64 of 328 PageID #: 26901


                                      Proceedings                          2069


  1   the traumatic event occurred, as evidenced by one or both of

  2   the following:

  3               Avoidance of or efforts to avoid distressing

  4   memories, thoughts or feelings about or closely associated

  5   with the traumatic event.

  6               Avoidance of or efforts to avoid external reminders:

  7   People, places, conversations, activities, objects, situations

  8   that arouse distressing memories, thoughts or feelings about

  9   or closely associated with the traumatic event.

 10               I do not remember any testimony about that.

 11               Fourth:    Negative alterations in cognitions and mood

 12   associated with the traumatic event beginning or worsening

 13   after the traumatic event occurred, as evidenced by two or

 14   more of the following:

 15               Inability to remember an important aspect of the

 16   traumatic event.

 17               Persistent and exaggerated negative beliefs or

 18   expectations about one's self, others or the world.

 19               Persistent distorted cognitions about the cause or

 20   consequences of the traumatic events that leave the individual

 21   to blame himself/herself or others.

 22               Persistent negative emotional state, for example:

 23   Fear, horror, anger, guilt or shame.

 24               Markedly diminished interests or participation in

 25   significant activities.



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 65 of 328 PageID #: 26902


                                       Proceedings                         2070


  1               Feelings of detachment or estrangement from others.

  2               Persistent inability to experience positive

  3   emotions; inability to experience happiness, satisfaction or

  4   loving feelings.

  5               I am not sure there is sufficient evidence in the

  6   record from which you could find that he suffers from two of

  7   those.    So I mean, this is the problem.

  8               MR. KIEFFER:     May I respond?

  9               THE COURT:    And those are only four.       There are one,

 10   two, three, four more requirements.

 11               MR. KIEFFER:     I'd like to respond when the Court is

 12   ready.

 13               THE COURT:    Yes.

 14               MR. KIEFFER:     Okay.    It seems to me there's two

 15   issues.    I believe there is sufficient evidence in the record

 16   to support all of these.         And I understand the Court went

 17   through some, not all of the categories here.          I think, for

 18   example, Dr. Goldman's records and testimony and Mr. Bauta's

 19   testimony satisfy many of these things, but there is evidence

 20   and testimony beyond that.

 21               So if the -- let me back up.

 22               If the Court believes that an expert failing to

 23   couch the PTSD diagnosis and opinion in DSM V terms is the

 24   dispositive issue, then I have to be honest with the record

 25   and say they didn't do that.         I don't think that's necessary.



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 66 of 328 PageID #: 26903


                                       Proceedings                         2071


  1   I think it is akin to, for example, a medical malpractice

  2   case, where an otherwise qualified expert opines that a

  3   patient had a heart attack without calling it a myocardial

  4   infarction, and without going through the American College of

  5   Cardiology's guidelines for diagnosing a --

  6               THE COURT:    That is not my point.

  7               MR. KIEFFER:     Okay.   So I will move on from there.

  8               If the Court believes that if there is sufficient

  9   evidence in the record of these things, and an otherwise

 10   qualified expert who reviewed the record stated an otherwise

 11   legally sufficient expert opinion, absent DSM language, then I

 12   believe we get there.      And I guess my request would be, if the

 13   Court's willing, let us brief it.          Let us go through the

 14   testimony and the DSM criteria.        And it seems to me two things

 15   are true.    If I'm right, I think we will be able to show that

 16   there is sufficient evidence in the record.          That's number

 17   one.

 18               Number two, it seems to me it's also a matter for

 19   instruction.     If the jury, you know, believes the evidence

 20   shows da da da da da, you know, as a predicate to a finding of

 21   PTSD, you know, we are not going to, other than -- you know,

 22   we don't have any further witnesses to call on this issue.             We

 23   are not going to be arguing the case until next week.            So if

 24   you would permit us a bit of time to go through the testimony

 25   and kind of brief it under the DSM categories, I think it



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 67 of 328 PageID #: 26904


                                       Proceedings                         2072


  1   would be helpful.      And I think we'd probably want to do that

  2   in any event.

  3               THE COURT:    Do you have anything else you want to

  4   raise?

  5               MR. KIEFFER:     On this?

  6               THE COURT:    On this or anything else?

  7               MR. KIEFFER:     I don't believe so.       I don't know what

  8   Mr. McElfish may have.

  9               THE COURT:    Real quick.

 10               MR. ORTIZ:    Your Honor, just briefly on this.

 11               I think you hit it on the head.          This opinion about

 12   PTSD is his ipse dixit.       It's just there because he said it.

 13   And there is nothing in -- maybe there is a couple of things

 14   about having a nightmare here or there, but it doesn't meet

 15   those criteria, and there is nothing in the record that -- I

 16   mean, they right now want to brief where in this 1800 pages of

 17   the transcript are things that could fall under each category

 18   that we can do what?      Then you are supposed to instruct the

 19   jury, Well, the DSM V says that this is what you need to show

 20   PTSD.    That's their job.       They should have done that with

 21   their witness.     They didn't do it.      It's a failure of proof.

 22   They can't fix it now, and it's not for the Court to say this

 23   is the medical criteria for a diagnosis of PTSD.

 24

 25               (Continued on the following page.)



                       SAM       OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 68 of 328 PageID #: 26905


                                       Proceedings                         2073


  1   (Continuing)

  2                MR. ORTIZ:   The evidence is lacking.       All we have is

  3   an opinion from an expert that says he has it.           And you don't

  4   have the criteria met.       That's why -- I think you hit it on

  5   the head with regard to that.

  6                How are they going to relate it?        They have no

  7   context.

  8                THE COURT:   Yes.     Look, I agree with you.    I think

  9   this is -- it is as if an expert were to come in, or a

 10   treating physician and say simply, for example, a product

 11   liability case, he has cancer because he used this drug.            And

 12   not show why.

 13                MR. ORTIZ:   Right.

 14                THE COURT:   Nevertheless.     That is just one example.

 15   I can come up with a number.

 16                Nevertheless, I am going to allow it to go to the

 17   jury.    I think there is insufficient evidence for the jury to

 18   come back.    There is not a preponderance of the evidence for

 19   the jury to come back with a PTSD finding.           If they do, I will

 20   allow you to renew your motion at the end and we will brief

 21   it.

 22                MR. ORTIZ:   Okay.

 23                Your Honor, obviously, we except to that.

 24                One thing, before I sit down, there is one thing I

 25   do want to notice; I want to mention this.           I think there was



                                VB        OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 69 of 328 PageID #: 26906


                                      Proceedings                          2074


  1   a comment right now about an additional category of damages

  2   for emotional distress.        And I don't have the case with me,

  3   but we'll deal with it with the charge conference, and I know

  4   your line items had a line item for that, but I believe we

  5   have a Second Circuit case that specifically says that your

  6   emotional distress here is part and partial of your pain and

  7   suffering.    There should not be a separate line item for

  8   emotional distress here.       So I don't want it to be said in the

  9   court, before you and us be silent on that and construed there

 10   as any waiver.

 11                THE COURT:   You are going to have to show me that

 12   case.

 13                MR. ORTIZ:   I will.

 14                THE COURT:   I have, in other cases, have had it as a

 15   separate line item.

 16                MR. ORTIZ:   If it was a separate category,

 17   specifically, if there is a, for example, a zone of danger

 18   claim where there's no physical injury to a plaintiff, and the

 19   only claim is that I was there -- for example, let's say he

 20   was on the bus --

 21                THE COURT:   Just let me.     You can, as a personal

 22   injury plaintiff, you can have damages for pain and suffering

 23   from your physical injury; right?

 24                MR. ORTIZ:   Absolutely.

 25                THE COURT:   And unless you have a physical injury,



                                VB        OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 70 of 328 PageID #: 26907


                                      Proceedings                          2075


  1   you cannot have emotional damages, unless you are in zone of

  2   danger; right?

  3                MR. ORTIZ:    Correct.    That's Bovsun versus Sanperi,

  4   I believe.

  5                THE COURT:    So if he had physical injury.      He had

  6   pain and suffering.       He wasn't in the zone of danger.

  7                MR. ORTIZ:    Yeah, but you don't get that.

  8                You don't get -- the Bovsun/Sanperi, and I will have

  9   to give you the -- I'm sorry.         I don't -- and I am probably

 10   saying it wrong.      That zone of danger construct was created to

 11   compensate people that aren't hurt themselves.           But they

 12   observed a family member.

 13                THE COURT:    So are you saying you cannot have

 14   damages for emotional injury if you have a physical injury?

 15                MR. ORTIZ:    No, no.    I am not saying that.

 16                I am not saying that Mr. Bauta cannot recover for

 17   the stress and the emotional, you know, whatever, the shock

 18   and, that's part and -- what I'm saying is -- it is part and

 19   parcel, under New York law, of the compensatory damages.            It's

 20   not a separate line item that he gets, this is much for the

 21   physical.    This is much for the emotional.

 22                THE COURT:    So it has to be under one line?       There

 23   is a case that says that?

 24                MR. ORTIZ:    Yes, I believe.

 25                MR. BARMEN:    Yeah.    There's no separate claim here



                                 VB        OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 71 of 328 PageID #: 26908


                                       Proceedings                         2076


  1   for negligent infliction of emotional distress or intentional

  2   infliction of emotional distress where that comes into play.

  3               THE COURT:    No, but that is not the point.        You have

  4   different types of damage.

  5               MR. ORTIZ:    I know.    I believe I have --

  6               THE COURT:    Look, if you cannot find a case that

  7   says all of it has to be in one line item, then I am going to

  8   break it out, because otherwise --

  9               MR. ORTIZ:    I will provide you the case that says

 10   it.

 11               THE COURT:    All right.

 12               MR. ORTIZ:    Okay.    Your Honor, thank you.

 13               MS. DIAMOND:     Could you provide us with the case law

 14   as well?

 15               THE COURT:    Yes.    Any case law that he gives to me,

 16   he has to give to you.

 17               MS. DIAMOND:     Thank you.

 18               THE COURT:    He has to give you the cite.       He does

 19   not necessarily have to give you the case.

 20               MS. DIAMOND:     Of course, just the cite.

 21               THE COURT:    All right.

 22               Yes, you were going to say something?

 23               MR. SAAL:    Yes, Your Honor.

 24               We just, at this time, the defense wants to take the

 25   opportunity just to renew the prior arguments in opposition to



                                 VB       OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 72 of 328 PageID #: 26909


                                     Proceedings                           2077


  1   the collateral estoppel ruling granting liability in the case

  2   for the record, renewing our arguments that the soundness of

  3   the verdict out of Philadelphia had significant issues due to

  4   fundamental fairness; issues regarding the failure bifurcate

  5   the case, which resulted in testimony in Philadelphia as to

  6   Greyhound's self-insured retention, resulted in evidence as to

  7   punitive damages poisoning the jury's consideration of

  8   liability issues and resulting in un-Constitutionally

  9   sustainable verdicts as to compensatory versus punitives.

 10   Creating part and parcel this issue where the fact of the case

 11   was not bifurcated, the jurors were not able to properly

 12   separate the issue of punitive damages versus liability.

 13               Additionally, there were key evidentiary issues in

 14   that case, including the exclusion of one of the defense

 15   accident reconstruction experts, and a situation where

 16   Corporal Schmidt, the Pennsylvania State ACTAR

 17   reconstructionist, was precluded from offering his causation

 18   and conclusory opinions from his report, without basis;

 19   wherein the plaintiff's accident reconstructionist, Colonel

 20   Smith, who testified here in this court on biomechanics, was

 21   able to testify as to his final conclusions, created a

 22   significant issue of just fundamental fairness which really

 23   denied the defendants their full and fair opportunity to

 24   litigate, that being one of the major issues where their

 25   accident reconstruction expert was able to give his



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 73 of 328 PageID #: 26910


                                       Proceedings                         2078


  1   conclusions and our ACTAR reconstructionist was not, and then

  2   the Court precluded our privately-retained accident

  3   reconstruction expert from testifying in any regard.

  4               So those are just previous arguments we made in

  5   opposition to the collateral estoppel ruling on liability and

  6   we're renewing those objections and this motion at the close

  7   of plaintiff's case.

  8               THE COURT:    All right.

  9               Denied.

 10               MR. SAAL:    Okay.

 11               THE COURT:    All right.

 12               Dr. Morgan; right?

 13               MR. BARMEN:    Yes, sir.

 14               THE COURT:    Let's go.

 15               Take five minutes, yes.

 16               ALL:   Thank you, Your Honor.

 17               (Recess taken.)          (In open court.)

 18               (Judge RAMON E. REYES enters the courtroom.)

 19               THE COURT:    Are we ready?

 20               MR. BARMEN:    Yes, Your Honor.

 21               THE COURT:    Okay.

 22               (Jury enters.)

 23               THE COURT:    You may be seated.

 24               Mr. Kieffer, I understand that the plaintiff has no

 25   further witnesses; is that correct?



                                VB       OCR         CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 74 of 328 PageID #: 26911


                                      Proceedings                          2079


  1               MR. KIEFFER:     That's correct, Your Honor.

  2               THE COURT:    So the plaintiff rests?

  3               MR. KIEFFER:     Yes, subject to admitting Exhibit 301

  4   that we talked about before.

  5               THE COURT:    Oh, that is right.

  6               Okay.   So plaintiff offers Exhibit 301 into

  7   evidence?

  8               MR. KIEFFER:     Correct.

  9               THE COURT:    And there is no objection; is that

 10   correct?

 11               MR. BARMEN:    No objection, Your Honor.

 12               THE COURT:    So Exhibit 301, Plaintiff's Exhibit 301

 13   is received in evidence.

 14               (Plaintiff's Exhibit 301 received in evidence.)

 15               MR. KIEFFER:     Thank you, Your Honor.

 16               MS. DIAMOND:     Thank you, Your Honor.

 17               THE COURT:    Mr. Barmen, call your first witness.

 18               MR. MANNION:     Your Honor, the defense calls Dr. Joel

 19   Morgan.

 20               (Witness enters and takes stand.)

 21               THE COURT:    Dr. Morgan, please raise your right

 22   hand.

 23               (Continued on following page.)

 24

 25



                                 VB      OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 75 of 328 PageID #: 26912


                               Morgan - direct - Mannion                     2080


  1   JOEL     E.    MORGAN,

  2                  called as a witness having been

  3                  first duly sworn, was examined and testified

  4                  as follows:

  5                  THE COURT:    Please be seated.

  6                  Introduce yourself to the jury and spell your name

  7   for the court reporter.

  8                  THE WITNESS:    Hi.     Dr. Joel E. Morgan.   That's

  9   spelled -- M-O-R-G-A-N.

 10                  MR. MANNION:    Can you move that down a little, the

 11   mic?    Thank you.

 12                  May I proceed?

 13                  THE COURT:    Yes.

 14                  MR. MANNION:    Thank you, Your Honor.

 15   DIRECT EXAMINATION

 16   BY MR. MANNION:

 17   Q      Dr. Morgan, tell us a little bit about yourself?

 18   A      Sure.    I'm a neuropsychologist in private practice in

 19   Morristown, New Jersey.            I've been practicing for a little

 20   over 30 years.       I'm married.       I have a 27-year old daughter

 21   who works in New York and lives in Brooklyn.           I maintain a

 22   practice that is we call life span neuropsychology.            I see

 23   children and adults.

 24   Q      Okay.    And I understand you are here today because you

 25   performed a number of neuropsychological testing on Mr. Bauta?



                                    VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 76 of 328 PageID #: 26913


                             Morgan - direct - Mannion                     2081


  1   A     Yes.    I examined Mr. Bauta and performed a

  2   neuropsychological evaluation.

  3   Q     And I know you have reached a number of opinions, but

  4   before we talk about those, let's talk about your education,

  5   training and experience.

  6                And I understand that you are one of the two

  7   neuropsychologists for one of the local sports teams?

  8   A     Yes.    I'm a neuropsychologist, one of two, for the New

  9   York Jets, National Football League.         I was formerly the

 10   neuropsychologist for the New Jersey Devils.

 11   Q     So what do you do for the Jets and what did you do for

 12   the Devils?

 13   A     So professional sports teams are concerned about

 14   concussions, head injuries.       So we work in a concussion

 15   program.     Professional athletes, particularly football players

 16   and hockey players, are subject to concussions very often.

 17                So what we do, the way the program works, we do a

 18   preseason assessment of all the players and get what we call

 19   baseline data on their mental skills and abilities.           Then when

 20   they're concussed during the season, we see them again and we

 21   compare the results on the post-concussion testing to their

 22   baseline to see how badly it has affected their cognition.

 23   Q     Well, as much as I would like to ask you about some of

 24   those test results, I don't think I can.          But let's take a

 25   step back and talk about your education.



                                VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 77 of 328 PageID #: 26914


                             Morgan - direct - Mannion                     2082


  1                 When did you start college and where?

  2   A     So I started college after high school.         I started

  3   college at Temple University in Philadelphia.          My dad died

  4   during the summer after my freshman year and so -- died late

  5   in the summer.     I really couldn't go back, so I took a leave

  6   of absence and that was during the Vietnam war and the draft

  7   was after me.     So I enlisted in the Air Force and served in

  8   the United States Air Force.

  9   Q     Were you active outside of the United States?

 10   A     Yes.    I was in Thailand and Vietnam for a year.

 11   Q     When did you get out of the service?

 12   A     1970.

 13   Q     And what did you do from there?

 14   A     So I went back to college.         I went to Rider University in

 15   Lawrenceville, New Jersey.       I got my bachelors degree there.

 16   Then I got a masters at Fairleigh Dickinson in New Jersey and

 17   my Ph.D. at the New School for Social Research across the

 18   river in New York.

 19   Q     And what was your Ph.D. in?

 20   A     Clinical psychology.

 21   Q     Are you board certified in any areas?

 22   A     Yes.    I'm board certified in clinical neuropsychology and

 23   pediatric neuropsychology.

 24   Q     What is neuropsychology?

 25   A     Oh, so, neuropsychology is a subspecialty of clinical



                                VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 78 of 328 PageID #: 26915


                             Morgan - direct - Mannion                     2083


  1   psychology.     It deals with brain behavior relationships.

  2   Neuropsychologists measure cognitive abilities and we also, of

  3   course, are concerned with regular psychology; emotional,

  4   personality and adjustment issues, also.

  5   Q     And I know the jury has heard the term cognitive several

  6   times, but can you give us sort of a layperson's definition of

  7   what you mean by cognitive ability.

  8   A     So, cognitive is really just a sort of a fancy term for

  9   mental skills.     A mental skills such as concentration,

 10   attention, short and long-term memory, visual processing,

 11   auditory reprocessing, fine motor skills.          That's cognition.

 12   Q     Okay.    Have you had any university teaching appointments

 13   throughout the years?

 14   A     Yes.    I used to teach at Seton Hall University in Jersey

 15   and did clinical teaching at Rutgers University, New Jersey's

 16   medical school.

 17   Q     Any hospitals you've been affiliated with through the

 18   years?

 19   A     Yes.    VA in New Jersey.     UMDNJ University Hospital, now

 20   Rutgers Hospital.      Somerset Medical Center, Somerset,

 21   New Jersey.     Summit -- Fair Oaks Medical Center.        I think

 22   that's about it.

 23   Q     What are the primary neuropsychological associations in

 24   your field?

 25   A     So there are about three of them.        The National Academy



                                VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 79 of 328 PageID #: 26916


                             Morgan - direct - Mannion                     2084


  1   of Neuropsychology, The American Academy of Clinical

  2   Neuropsychology, The International Neuropsychological

  3   Association, Neuropsychological Society.          I'm a member of

  4   them.

  5   Q       Do you have any positions within them or have you in the

  6   past?

  7   A       I have in the past.    I used to be on the board of

  8   directors for The American Board of Clinical Neuropsychology

  9   and The American Academy of Clinical Neuropsychology.

 10   Q       How do you go about getting a board certification?

 11   A       So board certification in neuropsychology comes under the

 12   umbrella organization called The American Board of

 13   Professional Psychology; abbreviated ABPP.          And under ABPP

 14   there are 13 different specialties.         One of them is clinical

 15   neuropsychology.

 16                And so to become board certified, a candidate has to

 17   have their credentials reviewed.         He or she has to submit to a

 18   written examination.      After they pass the examination, they

 19   have to submit what are called work samples, which are two

 20   cases that they have diagnosed, that they've worked -- two

 21   patients they've worked with.        Those cases are reviewed by

 22   three board certified neuropsychologists who have to pass the

 23   case, the work sample.

 24                Then after the work sample is finally passed, the

 25   candidate has to sit for an oral examination, which always



                                VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 80 of 328 PageID #: 26917


                             Morgan - direct - Mannion                     2085


  1   takes place in Chicago, sort of the middle of the country.

  2   And the oral examination is by three board certified

  3   neuropsychologists, an hour exam each.

  4   Q     How does the Association determine who gives the oral

  5   exams?

  6   A     So that's selected by the board of directors and senior

  7   members of the profession and the Academy.

  8   Q     Have you ever been selected to give the board exam?

  9   A     Yes.    I've done that for -- I did that for ten years

 10   between 2004 and 2014.

 11   Q     So you were one of the neuropsychologists who was

 12   actually giving the exams to new folks who wanted to become

 13   board certified?

 14   A     To the candidates, yes.       I examined the candidates.

 15   Q     I saw in your CV that you were representative to the

 16   Council for the American Psychological Association, Division

 17   40.

 18                 What is that and how did you get that?

 19   A     Okay.    So The American Psychological Association is the

 20   largest membership organization for professional psychologists

 21   in America, and there are international members also.            And so

 22   they have what's called the council of representatives.

 23                 Now the council of representatives is about 250

 24   members.     Each council representative comes from one of the

 25   divisions within The American Psychological Association, such



                                VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 81 of 328 PageID #: 26918


                             Morgan - direct - Mannion                     2086


  1   as, for example, the division of school psychology, the

  2   division of clinical psychology, the division of group

  3   psychology.     And one of the divisions is neuropsychology.         And

  4   I was the representative to council for a number of years.

  5   Q     How did you become representative?

  6   A     That's an elected position.

  7   Q     Okay.    How long did you do that?

  8   A     About six years.

  9   Q     Let's move now to publications or literature.

 10                 Are you published in your field?

 11   A     Yes, I am.

 12   Q     Tell us briefly about that.

 13   A     So I've written a number of chapters that appear in

 14   books.    I've edited a number of books in the profession.          I

 15   have a number of journal articles in the profession and I've

 16   presented orally, in person, to national and international

 17   meetings.

 18                 MR. MANNION:    Your Honor, at this juncture, I would

 19   offer Dr. Morgan as an expert in psychology and

 20   neuropsychology.

 21                 MR. KIEFFER:    No objection.

 22                 THE COURT:   Dr. Morgan is received as an expert in

 23   psychology and neuropsychology.

 24                 MR. MANNION:    Thank you, Your Honor.

 25   Q     Doctor, eventually, as this examination goes forward, I'm



                                   VB    OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 82 of 328 PageID #: 26919


                             Morgan - direct - Mannion                     2087


  1   going to ask you a number of opinions.

  2                Would you agree to only give those opinions that you

  3   hold to a reasonable degree of scientific certainty?

  4   A     Of course.

  5   Q     And only those opinions that are based on your education,

  6   training, experience, your examination of Mr. Bauta and all

  7   the materials you reviewed?

  8   A     Yes, of course.

  9   Q     With that being said, before we get into everything you

 10   reviewed, can you give us a brief summary of what your

 11   opinions are.

 12   A     Yes.    My opinions in this case are that Mr. Bauta, on my

 13   examination, had some of the lowest scores that I have ever

 14   seen on tests that he was given; that Mr. Bauta's test results

 15   are not really credible in the sense that they represent his

 16   real functions and so that Mr. Bauta appears to be faking his

 17   impairment.

 18   Q     Do you have any opinions with respect to whether or not

 19   Mr. Bauta sustained a concussion in this accident?

 20   A     I don't believe he did.

 21   Q     And any opinions with respect to Post-Traumatic Stress

 22   Disorder?

 23   A     I don't believe he has PTSD.

 24   Q     Now, we will get more into your first opinion, but

 25   doctor, that's a very strong statement.



                                VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 83 of 328 PageID #: 26920


                             Morgan - direct - Mannion                     2088


  1                Did I hear you say your opinion, after you looked at

  2   everything, was that Mr. Bauta was faking the test results?

  3   A     Yes.   I'm afraid that's my opinion.

  4   Q     How sure of that are you?

  5   A     Oh, I am absolutely sure.

  6   Q     Explain.

  7   A     So Mr. Bauta scored on all of my tests at a level that

  8   is, essentially, incomprehensible.         He scored at or below the

  9   first percentile on literally all of my tests, almost all of

 10   my tests.    If those scores were real, and really represented

 11   the status of his functions, he would be having advanced

 12   Alzheimer's disease and require 24/7 supervision, say, in a

 13   facility like a nursing home.        So they can't really be real

 14   and, unfortunately, that's the status we have.

 15

 16                (Continued on following page.)

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 84 of 328 PageID #: 26921


                             Morgan - direct - Mannion                     2089


  1   BY MR. MANNION:     (Continuing. )

  2   Q       Couldn't those results evidence the fact that perhaps he

  3   had some problem with his cognition or his brain?

  4   A       Not really, because in order to get those scores, for

  5   many of the tests Mr. Bauta actually scored below chance.            So,

  6   in other words, if you think about closing your eyes to a

  7   visual test.     Just by chance alone, eyes you'd get about half

  8   right.    If there were a visual test of, say, 100 questions and

  9   you closed your eyes, just by chance alone, sort of like the

 10   flip of a coin, you'd get about half.         Maybe not 50, but 47,

 11   48, 53.    It would be close to half just by virtue of nature.

 12                So in order to score below chance on so many of the

 13   tests that I gave him, you have to purposefully choose the

 14   wrong answer, which means that you really know the right

 15   answer.

 16   Q       Couldn't this just have happened by chance?

 17   A       It's not possible to happen by chance on so many tests.

 18   Even one test, even one test would be about one out of 100

 19   that it could happen by chance.

 20   Q       What about when you combine all the tests?

 21   A       It would be literally impossible.      It would be

 22   millions -- one chance out of millions that somebody would do

 23   that.

 24   Q       You would have a better chance of winning the Powerball?

 25   A       No doubt.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 85 of 328 PageID #: 26922


                             Morgan - direct - Mannion                     2090


  1                 THE COURT:   Sustained.    Stricken.

  2   Q       The odds of this being by chance would be one in many,

  3   many, many millions?

  4   A       Infinitesimal incalculable.

  5   Q       How many tests of this type have you given in your

  6   career?

  7   A       Many thousands.

  8   Q       Four or five thousand?

  9   A       Probably, maybe more.    I've tested literally thousands of

 10   patients over a 30-year career.

 11   Q       Absent an Alzheimer's patient, have you ever seen test

 12   results like this?

 13   A       I never have -- I've never seen anything quite like this.

 14   Q       Let's take a step back then now.      How did you get

 15   involved in this case?

 16   A       So my office was contacted by the Marshal Dennehey law

 17   firm.

 18   Q       Had you ever worked for either attorney Moroknek,

 19   Attorney Saal or any of the attorneys at that firm before?

 20   A       No, this would be the first time.

 21   Q       Had you ever worked with me or Mr. Barman or anyone from

 22   our firm before?

 23   A       No.

 24   Q       Obviously you're paid for your professional time, I take

 25   it?



                                 SN      OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 86 of 328 PageID #: 26923


                             Morgan - direct - Mannion                     2091


  1   A     I am.

  2   Q     How much are you paid per hour?

  3   A     $400 an hour.

  4   Q     How many hours do you think you've spent on this case

  5   from beginning to now?

  6   A     Oh, my, probably close to 100.

  7   Q     Do you also have somebody assisting you?         Yes, I have an

  8   assistant who helps with the testing and also manages the

  9   office.

 10   A     Yes.

 11   Q     What's her name?

 12   A     Denise Krausless (ph).

 13   Q     What are her qualifications?

 14   A     She has a Bachelor's degree in psychology and she is

 15   board certified in what we call physiometry, in other words to

 16   give and score psychological tests.         She was trained by me and

 17   one of my former students and she does testing under my

 18   supervision in the office.

 19   Q     How many hours does she spend on this, do you know?

 20   A     Probably 30, 40.     I'm not sure, maybe more.

 21   Q     Do you charge separately for her?

 22   A     No, she's a salaried employee.        There's no extra billing

 23   for her.

 24   Q     Okay.    Your first report in this case was issued in

 25   October 2016?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 87 of 328 PageID #: 26924


                             Morgan - direct - Mannion                     2092


  1   A     Yes.

  2   Q     Before issuing that report what records and materials did

  3   you review?

  4   A     There were voluminous records.        I would have to actually

  5   look in my report to name all of them but there were

  6   voluminous medical records from various providers, several

  7   hospitals, there were many legal records.          They're all listed

  8   in my report.

  9   Q     Did you subsequently issue a supplemental report in July

 10   of 2017?

 11   A     I did.

 12   Q     Did you review a number of materials before you issued

 13   that report?

 14   A     Yes.

 15   Q     Would you give me the same answer, you'd have to look at

 16   that report to really give a good accurate description of what

 17   all of those were?

 18   A     I would.

 19                MR. MANNION:    Your Honor, may I approach to hand

 20   Defendant's Exhibits 476 and 477, his reports, just to refresh

 21   his recollection as to the materials he reviewed?

 22                THE COURT:   Yes.

 23                (Counsel approaches.)

 24   Q     If you could, briefly and, you know, somewhat quickly,

 25   give us a rundown of the materials you reviewed before you



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 88 of 328 PageID #: 26925


                             Morgan - direct - Mannion                     2093


  1   issued your first report.

  2   A     So there are records from Dr. Gutstein, records from the

  3   Evangelical Hospital.      That was the hospital he was taken to

  4   right after the accident.       Various doctors, providers, medical

  5   bills, orthopedic surgery, radiology reports, reports from New

  6   York Spine Specialists, Dr. Lattuga; various physician notes,

  7   records from the Brookdale hospital with various dates of

  8   treatment.    EMT report of lower leg pain.        Records from

  9   Dr. Goldman, a psychologist, physical therapy records, records

 10   from Claxton Hepburn hospital in Ogdensburg that go back prior

 11   to the accident, medical records, many of them.           Deposition

 12   transcript of a plaintiff, records from Dr. Liebowitz,

 13   orthopedic surgeon, a report and raw data from Dr. Steven

 14   honor the neuropsychologist, records from Dr. Thomas

 15   neuropsychologist and various other reports.

 16   Q     And before you issued your second report what additional

 17   materials did you review?

 18   A     I reviewed some of the same ones that I had had earlier,

 19   as well as photos of the injuries of the plaintiff, the

 20   deposition of Dr. Honor, photos from the scene of the

 21   accident, records -- additional records from Dr. Thomas

 22   including qEEG, Dr. Thomas' deposition, the deposition of the

 23   plaintiffs sister, Selenia Rivera, the deposition of his

 24   brother-in-law Martin Rivera.        A job application from

 25   Sav-a-Lot, payroll records from Lettuce Feed You, a deposition



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 89 of 328 PageID #: 26926


                             Morgan - direct - Mannion                     2094


  1   transcript from Mr. Spitzer, who was one of the first

  2   responders on the scene -- at the scene of the accident,

  3   additional records or the same records from Dr. Goldman, the

  4   police report of the accident, from the fire company that was

  5   the first responder, additional records from Dr. Thomas,

  6   school records and GED certificate from the plaintiff.

  7   Records from employer McDonald's, deposition transcripts from

  8   Mr. Bauta, deposition transcripts from his other sister,

  9   Maria.    Deposition -- my own deposition.        That's it, I think.

 10   Q     Have you also had an opportunity to review trial

 11   testimony from Dr. Thomas and Dr. Honor?

 12   A     I have.

 13   Q     And prior to issuing your records, did you have an

 14   opportunity to talk with and examine Mr. Bauta?

 15   A     I did.

 16   Q     When was that?

 17   A     That was February of 2016.

 18   Q     Okay.    We're going to get into some of these issues, but

 19   let me ask you when you do a neuropsychological assessment,

 20   give us an overview of what you're doing?

 21   A     Oh, sure.    So, I mean, the first thing we do when the

 22   patient comes, I would greet the patient, introduce the

 23   patient to the office.       Talk about what we're going to be

 24   doing.    I'd explain I've been retained by the other side.          We

 25   try to make the patient comfortable tell the patient that



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 90 of 328 PageID #: 26927


                             Morgan - direct - Mannion                     2095


  1   we're going to be doing an examination on his abilities and

  2   his mood, personality and so forth.         We're asking questions.

  3   We're going to ask the patient to read and sign a consent form

  4   and I say I'll be glad to, you know, tell you about this, have

  5   you read through it, ask any questions you may have about it.

  6   Once the patient reads through the consent form and if he or

  7   she has any questions, we'll answer the questions.

  8                 I would explain that we try to make you as

  9   comfortable as possible, can we get you coffee, tea, we have a

 10   machine in back.      If you brought your lunch, we have a fridge.

 11   We really try to make the patient as comfortable as possible.

 12   We treat each patient with respect and dignity.           We treat all

 13   patients the same and give sort of the same introduction to

 14   every patient whether they're a litigating patient whether

 15   they're a patient patient, a non-litigation patient.

 16   Q     Let me take this case with Mr. Bauta, did you explain to

 17   him what was in the consent form?

 18   A     Yes.

 19   Q     Give us an example of what you explained to him.

 20   A     Sure.    We explained that this is for legal purposes.

 21   Again, that I'm working for the other side.          That we will be

 22   asking you -- giving you tests that assess your mental

 23   abilities, that consists of tests of memory, attention,

 24   concentration, verbal process and visual processing and motor

 25   speed and so forth, and also tests of mood and personality for



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 91 of 328 PageID #: 26928


                             Morgan - direct - Mannion                      2096


  1   adjustment and if you don't want to answer any questions,

  2   that's fine, just let us know, we try to make it comfortable.

  3   If you need to take a break at any time, please let us know.

  4   If you feel you can't continue because you got too tired or

  5   you don't feel well, please let us know, we will reschedule

  6   you.

  7                  In other words we really try to make the patient as

  8   comfortable as possible.           The form also states and we tell

  9   them I'm not -- I'm treating you as if I'm your doctor.            We're

 10   really doing this for legal purposes, so I won't be giving you

 11   any feedback about how you've done.           I issue a report which

 12   will go to the attorneys and you will be able to get it

 13   through your lawyer and I ask if there's any further questions

 14   and if not, we proceed to the interview section.

 15   Q      Okay.    And before we get to the interview session, did

 16   you also provide Mr. Bauta a consent form?

 17   A      Yes.

 18                  MR. MANNION:    If we can please put up Exhibit 412,

 19   Plaintiff's 412, page 173 to start with, this has already been

 20   admitted, Your Honor.

 21   Q      And if you don't see it come up on your screen, tap it.

 22   Do you see it up there, Doctor?

 23   A      Yes.

 24   Q      Did Mr. Bauta by the way sign this form by the way,

 25   Doctor?



                                    SN      OCR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 92 of 328 PageID #: 26929


                             Morgan - direct - Mannion                     2097


  1   A     Yes, he did.

  2   Q     Was there any question in your mind about whether he

  3   could read?

  4   A     No, none at all.

  5   Q     Let's look at the What to Expect.        In looking at the

  6   first sentence there, "A neuropsychological evaluation

  7   includes a diagnostic interview, review of collateral records,

  8   school, medical, et cetera, and tests of brain-related

  9   function such as attention, concentration, memory, spatial

 10   processing and verbal and visual thinking."          Did I read that

 11   correctly?

 12   A     Yes.

 13   Q     So you would have talked to Mr. Bauta about this and

 14   provided this written consent?

 15   A     Yes.    I always do it both ways.

 16   Q     The next sentence, "It may also include measures of

 17   academic achievement, personality, style and the presence of

 18   emotional disorders, for example anxiety and depression."            Did

 19   I read that correctly?

 20   A     Yes.

 21   Q     And that was explained as well?

 22   A     Yes.

 23   Q     The second paragraph, "You will be taking tests that also

 24   measure cooperation, effort and truthfulness of responding.

 25   Did I read that correctly?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 93 of 328 PageID #: 26930


                             Morgan - direct - Mannion                     2098


  1   A     You did.

  2   Q     What's the purpose of telling Mr. Bauta that?          First, did

  3   you tell him that?

  4   A     Yes, of course.

  5   Q     Verbally and in writing?

  6   A     Absolutely.

  7   Q     What's the purpose of that?

  8   A     We're going to be giving tests that assess effort and his

  9   cooperation and his honesty and I think that patients need to

 10   know that they're going to be assessed for those things and to

 11   do their best and be has honest as possible.

 12   Q     The next sentence, "Please answer all questions as

 13   completely and honestly as possible, put forth good effort on

 14   everything and do not exaggerate your symptoms or

 15   difficulties."     Was that explained to him?

 16   A     Yes.

 17   Q     And why?

 18   A     Again, for the same reason we stated.         We're going to be

 19   doing these tests, the tests were very sensitive in assessing

 20   effort and we want every patient to put forth the best effort

 21   they can, that way I can be assured that the formal

 22   neuropsychological tests are accurate, reliable and valid.

 23   Q     If we look at the bottom of this form if you could please

 24   highlight the last few sentences, the bottom of the first

 25   page, "We will also make our best effort to help you be as



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 94 of 328 PageID #: 26931


                              Morgan - direct - Mannion                     2099


  1   comfortable as possible with the evaluation process.             If

  2   problems arise, please bring them to our attention.           If you

  3   become so tired that you prefer to finish on another day, let

  4   us know."       Did I read that correctly?

  5   A       You did.

  6   Q       Did you also explain that verbally to him?

  7   A       Absolutely.    Several times throughout the day we say

  8   that.

  9   Q       What do you mean by that?

 10   A       So, in other words, how are you doing after a test, do

 11   you need to take a break, feel free to take a break.             Do you

 12   feel okay to continue and so forth.          We constantly are

 13   observing and assessing the patient.

 14   Q       Just in an abundance of caution because I don't have the

 15   record in front of me.        In the event that these two pages are

 16   not admitted, 412-173 and 174 --

 17                   THE COURT:   They've been admitted already.

 18   Q       Okay.    If we can go to the next page, please, and

 19   highlight Voluntary Nature of Evaluation.          This is Plaintiff's

 20   412-174.       "Your participation in this evaluation is voluntary

 21   and you are free to discontinue the evaluation at any time.

 22   If you are involved in a legal case, however, you may wish to

 23   talk with your attorney before you discontinue the exam."

 24                   Did I read that correctly?

 25   A       Yes.



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 95 of 328 PageID #: 26932


                             Morgan - direct - Mannion                     2100


  1   Q     Was this explained to Mr. Bauta?

  2   A     Of course.

  3   Q     Now, I went over this into detail, probably extremely

  4   boring at some point, but I did it for a reason, Doctor.            We

  5   have been told that Mr. Bauta really didn't understand the

  6   consent form.     That it wasn't really explained to him and he

  7   was too tired and in too much pain to take these tests.

  8               MR. McELFISH:      Objection, leading and compound.

  9               THE COURT:    Overruled.

 10   Q     Is that consistent with your memory of what happened that

 11   day and your observation of Mr. Bauta?

 12   A     No, he didn't bring any difficulties to our attention.

 13   He proceeded with all of the tests as usual, as anyone does.

 14   We had no sense of discomfort or pain.         All he had to do was

 15   say I need to stop, I don't feel well.         Okay, please, go home,

 16   give us a call and we'll reschedule you for some other

 17   appointment.

 18   Q     Did you ask him throughout the day about those issues?

 19   A     We always do.

 20   Q     What would you have done if you noticed him "falling

 21   asleep"?

 22   A     I would have stopped the exam right there.          I would have

 23   said, Please wake up for a second, we have to stop the exam.

 24   You obviously can't do this today.         Go home, feel better,

 25   please call and we'll make another appointment to continue.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 96 of 328 PageID #: 26933


                             Morgan - direct - Mannion                     2101


  1   Q      In addition to our own observations about that, Denise

  2   was there as well?

  3   A      Yes, we're always there together.

  4   Q      Is it your practice to have her say the same thing to him

  5   throughout the day?

  6   A      Absolutely.    We reiterate this throughout the testing

  7   day.

  8   Q      Did Denise ever bring any issues to your attention?

  9   A      No.

 10   Q      In addition to your observation and hers what do the

 11   actual test results tell you about whether Mr. Bauta was

 12   physically and mentally able to take those tests that day?

 13   A      Mr. Bauta was very engaged in the testing.         He -- as I

 14   said, he scored in such a way on many, if not all, of the

 15   tests to indicate that he purposefully chose the wrong answer.

 16   In order to do this, you have to really know the right answer

 17   to avoid it.     And, so, the only way someone can do that is to

 18   have the mental ability and the memory to know the right

 19   answer and choose the wrong answer.

 20   Q      Was this true from the beginning of the day through the

 21   end?

 22   A      Yes, on almost all of the tests.

 23   Q      Approximately how many hours was the day?

 24   A      About six.    Five and a half to six with breaks.

 25   Q      Okay.   And was there lunch breaks, restroom breaks, all



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 97 of 328 PageID #: 26934


                             Morgan - direct - Mannion                     2102


  1   of that?

  2   A     All of that.

  3   Q     So after the consent form is signed and you get into the

  4   interview, what's the purpose of the interview other than just

  5   a obtaining background information?

  6   A     So, you know, every opportunity that we have to observe

  7   the patient, everything is sort of a clinical analysis, a

  8   clinical exam.     So I'm observing the patient's behavior and

  9   speech and demeanor and that is also part of the interview as

 10   well as getting information about social history, education,

 11   work history, medical history.        And, you know, doing the

 12   interview portion of the events of the accident.

 13   Q     Were you able to observe Mr. Bauta interact with your

 14   assistant Denise as well?

 15   A     Yes.

 16   Q     What did you observe?

 17   A     It seemed to be a normal patient and examiner

 18   relationship.

 19   Q     Any question in your mind about his ability to take those

 20   tests that day?

 21   A     No.

 22   Q     Did you ask Mr. Bauta where he lived?

 23   A     Yes, he gave me his complete address.

 24   Q     Any pause or anything that caused you any alarm there?

 25   A     No.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 98 of 328 PageID #: 26935


                             Morgan - direct - Mannion                     2103


  1   Q      I want you to assume that yesterday plaintiff's counsel

  2   asked Mr. Bauta his address and immediately he gave us his

  3   address as well.      Was that consistent with your observation of

  4   him?

  5   A      Yes.

  6   Q      Was that consistent with his test results?

  7   A      No.    One of the questions on one of the tests asks do you

  8   have trouble remembering your address.         He said yes, true, to

  9   that question.

 10   Q      What did your interview process tell you about

 11   Mr. Bauta's ability to communicate?

 12   A      It seemed to be a perfectly normal.        He was verbal and

 13   explained about the accident.        He remembered a lot of portions

 14   of the accident.      He told me about that before we talked about

 15   the accident he talked with ease, about his background and

 16   education and other aspects of his life.

 17   Q      Did he tell you anything about his long-term memory?

 18   A      Well his long-term memory appeared to be intact.          He told

 19   me about how he -- where he grew up and his family and his

 20   siblings.      He told me about his education, about his medical

 21   history.      Long-term memory issues, he didn't have.

 22   Q      The jury has heard from a Dr. Goldman who testified that

 23   Mr. Bauta's long-term and short-term memory were unimpaired.

 24   Do you agree or disagree with her?

 25   A      I agree with that.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 99 of 328 PageID #: 26936


                             Morgan - direct - Mannion                     2104


  1   Q     Did Mr. Bauta tell you anything or did you ask anything

  2   about medications?

  3   A     Yes.

  4   Q     And what did he tell you?

  5   A     He told me that he was on a muscle relaxant.          He either

  6   showed me the bottle or he told me about it.          I'm not sure.

  7   Q     Tizanidine?

  8   A     Tizanidine was it, yes.

  9   Q     And what did you ask him about that?

 10   A     Did he take it today?      Is he okay to have the testing,

 11   does it affect him in any way that might interfere with the

 12   testing?     Had he taken it that morning?        That's about it.

 13   Q     Did that raise your vigilance in watching him throughout

 14   the day to make sure that he was able to take the test?

 15   A     Of course.

 16   Q     Now if Mr. Bauta was in pain, would that impact these

 17   results?

 18   A     It could.

 19   Q     Okay, explain.

 20   A     It could.    So, if someone is in pain and if the pain is

 21   very, very severe they might have some trouble engaging in the

 22   test consistently throughout the day, but when that happens

 23   patients usually tell me, you know, Dr. Morgan, I'm really not

 24   feeling very well.      We need to break this up, can I come back

 25   tomorrow and finish?      They usually tell me.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 100 of 328 PageID #: 26937


                             Morgan - direct - Mannion                     2105


   1   Q     If they don't tell you and they're in pain, how would it

   2   impact the results, to what degree?

   3   A     To a minor extent most patients in pain can do these

   4   tests and have maybe only a loss of a few points here or

   5   there.

   6   Q     You even have chronic pain patients that take these?

   7   A     Oh, yes, we have a lot of research with chronic pain

   8   patients in the neuropsychological literature.          Chronic pain

   9   patients take these tests and do very well on them.

  10   Q     Could pain account for the results that you saw?

  11   A     Absolutely not.

  12   Q     What do you mean?

  13   A     There's no way that pain alone would give scores that are

  14   so far below chance and so low on all of these tests.           As I

  15   said, one would really need to know the right answers and

  16   purposefully not give the right answers.

  17   Q     Once you get done with the interview and that initial

  18   session, what happens then?

  19   A     Then we start the formal test.

  20   Q     What do you start with?

  21   A     We always start with the Victoria Symptom Validity Test.

  22   Q     Why?

  23   A     It's just a standard of our practice.        It's an easy test

  24   to do.   It is not the sort of test that appears very

  25   demanding.    Patients like it.     It's on the computer so we



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 101 of 328 PageID #: 26938


                             Morgan - direct - Mannion                     2106


   1   usually start with that.       It's not a threatening kind of test.

   2   Q     Is that a recognized test in the neuropsychological

   3   field?

   4   A     Oh, yes, it is widely used in this profession.

   5   Q     And was it used by either Dr. Thomas or Dr. Honor?

   6   A     I believe Dr. Thomas also gave it.

   7   Q     What -- explain for us how that test is, what it is and

   8   what you tell the patient?

   9   A     Oh, sure.    So the way the test works it's on a computer.

  10   So we have a laptop and what I say to the patient is, when we

  11   start this test you're going to see a five-digit number come

  12   on the screen.     Now, I want you to memorize that number and

  13   you have a few seconds to memorize it and then it goes away

  14   and then you will see two different five-digit numbers on

  15   either side of the screen, one of them is the one you just saw

  16   and with the mouse just click the one you saw.

  17               So there's a little practice.         So a number comes up,

  18   a five-digit number like 12345, not 12345, but a five-digit

  19   number and I would say memorize that and then a moment later,

  20   two different five-digit numbers come up and the patient is

  21   instructed to click the one that they just saw.

  22   Q     You're not asking them to remember it and write it down.

  23   They just need to recognize it on the same slide?

  24   A     Yes, it's recognition memory.

  25   Q     Explain if this is easy, difficult.         Explain.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 102 of 328 PageID #: 26939


                             Morgan - direct - Mannion                     2107


   1   A      Recognition memory is very easy.       The test sounds like

   2   it's a lot harder than it is, but recognition memory tests are

   3   very easy.    People pass them with great ease.         There are two

   4   parts to the test.     The easy -- what they call the easy items

   5   and what they call the difficult items.           The easy items, when

   6   they gave you the choice the numbers are very different.

   7   Let's just assume that the number to be remembered is 52827.

   8   So the two choices you get would be that that number, 52827,

   9   and then one who's very different 14629.           So that's the easy

  10   one.   They're very different.

  11   Q      Many people get 100 percent on that?

  12   A      Absolutely.

  13   Q      Do you even give that to children?

  14   A      Yes, five year olds pass this with ease.

  15   Q      And how did Mr. Bauta do?

  16   A      Well, there's a hard part.       I didn't mention that.     The

  17   hard ones are not really hard, but the numbers are closer

  18   together so you might have 52817 and then that would be one of

  19   the choices, that's the real number, and the other one would

  20   be 52718.    It's similar, but different.         If you've memorized

  21   that number, you can easily tell the difference.          Five-year

  22   old children can pass this test very easily.

  23   Q      And how did Mr. Bauta do on the tests combined?

  24   A      He got 16 right out of the 48 stimuli.         That's right on

  25   the easy items and only 6 right on the difficult items.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 103 of 328 PageID #: 26940


                             Morgan - direct - Mannion                     2108


   1   Q       And absen5 patients with dementia or significantly --

   2   well, let me just ask you this, what did those test results

   3   tell you?

   4   A       Those test results indicate that, first of all, the

   5   scores are very low.      Some of the lowest I've probably ever

   6   seen.    In order to get that score by chance alone, like

   7   flipping a coin we talked about before, it would be one out of

   8   100.    So 99 times out of 100 you couldn't do it by chance so

   9   what does that mean?

  10                The only logical explanation is that he purposefully

  11   chose the wrong answer on the more difficult items.           The easy

  12   items, 10 out of 24, that could be by chance, but the more

  13   difficult items he clearly chose the wrong answer.

  14

  15                (Continued on the following page.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 104 of 328 PageID #: 26941


                               Morgan, MD - direct - Mannion               2109


   1   EXAMINATION CONTINUES

   2   BY MR. MANNION:

   3   Q       And are there some neuropsychologists who, that would

   4   have been enough, they would have been done for the day?

   5   A       Yes.    Some of my -- some of my professional colleagues

   6   would stop the exam right there thinking that that's all they

   7   need.

   8   Q       Because it shows that he is not going to perform those

   9   tests?

  10   A       Not cooperating, he's probably not going to give you any

  11   valid results during the rest of the examination.

  12   Q       Now, were there test results from Mr. Bauta on this

  13   Victoria test that were given by the plaintiffs?

  14   A       Dr. Thomas gave that test in his second examination of

  15   Mr. Bauta in 2017, and the results of which, according to

  16   Dr. Thomas, was that he passed it.

  17   Q       Okay.   So Mr. Bauta was capable of doing it with

  18   Dr. Thomas?

  19   A       Yes.

  20   Q       How does that impact your interpretation of the results

  21   with you?

  22   A       Well, it reenforces my interpretation that, clearly, he

  23   didn't cooperate on the test.        In fact, selectively chose

  24   wrong answers.

  25   Q       Would you come in here and essentially call Mr. Bauta a



                         SAM       OCR      RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 105 of 328 PageID #: 26942


                              Morgan, MD - direct - Mannion                   2110


   1   faker, based on just that test?

   2   A     You know, I continued -- I continued the examination.

   3   Q     Okay.

   4   A     Sometimes, you know, you never know.           Maybe -- maybe he

   5   would rise to the occasion.       Maybe I'd get, you know, more

   6   credible results on other tests.          So I continue the

   7   examination, unlike some other colleagues.

   8   Q     Okay.    Let's go now to one of the other tests.          It's

   9   called the TOMM test, but it's T-O-M-M.            What is that test?

  10   A     That's the Test of Memory and Malingering.

  11   Q     And by the way, as we're talking about these tests, the

  12   jury heard from Dr. Honor and Dr. Thomas about validity tests,

  13   some being, quote, embedded and some being standalone.

  14                 What are those?

  15   A     Yeah.    So there are two ways that these tests are done.

  16   These are all called performance validity tests, because we're

  17   testing the cognitive performance of the examinee.

  18                 So some tests are free-standing tests or standalone

  19   tests.   The Victoria, the one I mentioned before on the

  20   computer, is a free-standing or standalone test.             The TOMM is

  21   a standalone test.       Dr. Honor gave a test called the Word

  22   Memory Test.     That is a standalone test.         And then we gave

  23   some tests that are actually part of a formal cognitive test,

  24   and those are called embedded tests, embedded measures.

  25   Q     Because there is a validity test within a bigger test?



                        SAM       OCR      RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 106 of 328 PageID #: 26943


                                Morgan, MD - direct - Mannion              2111


   1   A       Right, exactly.

   2   Q       Is all of that standard in the neuropsychological

   3   industry?

   4   A       Oh, absolutely.      It's used by the vast majority of the

   5   profession.

   6   Q       Explain the TOMM test, and what you would have explained

   7   to Mr. Bauta and what would have occurred.

   8   A       Okay.    So the TOMM test is a test of visual recognition

   9   memory.    So the patient is going to see pictures that are in a

  10   spiral-bound book, one at a time.           So what I would say to the

  11   patient is, I am going to show you some pictures of just

  12   everyday objects.         I want you to remember the picture.

  13   Memorize the picture.         You don't even have to know what it's

  14   called, just memorize the picture.          And then there is an

  15   example.

  16                   So you flip the book and there may be a picture of a

  17   mouse.    I want you to remember that.        Okay, and you flip the

  18   book.    Now, I want you to remember that, maybe it's a chair.

  19   Okay, so he's seen the mouse and the chair.          Then you turn it

  20   and then there are two pictures, one is the mouse and then

  21   some -- what we call a foil, something he didn't see.           And we

  22   say, Now, which did you see, A or B?          Well, I saw A, I saw the

  23   mouse.    Okay, that's the way --

  24   Q       Is this a difficult test?

  25   A       Very easy test, five-year-olds pass the test.



                          SAM       OCR      RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 107 of 328 PageID #: 26944


                             Morgan, MD - direct - Mannion                   2112


   1   Q     Now, is this Dr. Morgan saying that that test somehow

   2   measures something, or is there some science behind it?

   3   A     Oh, this is -- these tests are used by members of the --

   4   almost all members of the profession use these tests, trust

   5   these tests as examples of the patient's cooperativeness,

   6   engagement in the testing process.        They're used throughout

   7   by -- by the vast majority of members of the profession.

   8   Q     How many of these pictures do you show, did you show

   9   Mr. Bauta, and then how many did he get right?

  10   A     So there are 50 pictures to the test that are shown one

  11   at a time.    And then after the patient has seen all of the

  12   pictures, then he gets -- he or she gets choices, as I said.

  13                Choose A or B, which one did you see?

  14   Q     How did Mr. Bauta perform on this test?

  15   A     So, Mr. Bauta on -- you do it twice.          There are -- there

  16   are two trials.     We call it two trials.        The same pictures

  17   both times.    And then there is an optional recognition --

  18   retention trial, we call it.

  19                On the first trial with me, Mr. Bauta got 18 of the

  20   50 right, below chance.

  21                On the second trial with me, he did even worse, he

  22   got 16 out of 50.

  23   Q     Explain those results in relation to, for example,

  24   patients with significant deficits in a nursing home, or

  25   children.



                       SAM       OCR      RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 108 of 328 PageID #: 26945


                             Morgan, MD - direct - Mannion                  2113


   1   A       So these are really easy tests.     The whole idea of

   2   performance validity tests is that they are easy tests that

   3   even mildly demented patients will pass.          They look harder

   4   than they are.     So that's the sort of the methodology.        And we

   5   know that children as young as five will pass these tests

   6   easily.

   7                The patient has to get 45 right on each trial to

   8   pass the test.     And most patients get at least 45 or more, 47,

   9   49, even on the first trial.       That's how easy it is to

  10   remember these pictures.

  11                So, you know, as I said, mildly demented patients in

  12   a nursing home will pass these tests.

  13   Q       And what percentage -- for Mr. Bauta's results, where did

  14   he lie in the percentage?

  15   A       So, as I said, 18 of 50 for the first trial; 16 of 50 for

  16   the second trial.      So it's about the first percentile.

  17   Q       What do you mean by first percentile?       What does that

  18   mean?

  19   A       Percentile is a measurement that compares a patient's

  20   performance on a test to other people who took the test.             So

  21   if somebody scores at the 50th percentile on a test, what that

  22   means is that half the people who took the test did worse than

  23   that patient -- because he's at the 50th percentile -- the

  24   other half did better.

  25   Q       And what does 1 percent mean?



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 109 of 328 PageID #: 26946


                                Morgan, MD - direct - Mannion              2114


   1   A       First percentile means that 99 percent of the people who

   2   took the test in the same age group did better than he did.

   3   Q       What is -- could this have just happened by chance with

   4   Mr. Bauta; he just didn't get lucky?

   5   A       No, it's far below chance.      By chance, you'd get about

   6   half.

   7   Q       Okay.    So in this case, what is the percentage chance

   8   that this could have been some anomaly or chance?

   9   A       Oh, it's -- it's about one out of a hundred.

  10   Q       So he had one out of a hundred on the first, and one out

  11   of the hundred on the second?

  12   A       Yes.

  13   Q       How do you combine those two in your analysis?

  14   A       So, you know, I mean, it's -- it's pretty stark to think

  15   about scoring that way on two tests by chance, that there

  16   would be essentially no way for that to happen by chance

  17   alone.

  18   Q       One in a hundred times one in a hundred would be what,

  19   one in a thousand?

  20   A       Yeah, I guess, or some multiple of it.

  21   Q       Let's now go to the California Verbal Learning Test.

  22                   What is this test?

  23   A       That's a test of verbal memory, where a patient hears a

  24   list of words to be remembered, and then they have to say the

  25   words back after each time they hear it.           So the test has five



                          SAM       OCR      RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 110 of 328 PageID #: 26947


                              Morgan, MD - direct - Mannion                  2115


   1   trials.     They hear the same list of words five times.        And

   2   after they hear it each time, they are instructed to say back

   3   as many of the words as they can remember, in any order.

   4                 Within the test, there is a validity test.       And the

   5   validity portion of the test comes at the end of the test.

   6   And that's one of the embedded validity indicators.

   7   Q     Okay.    Now, how many words do you read off?

   8   A     16.

   9   Q     And don't read off 16 words, but give me an example.

  10                 Let's say, read off five words.

  11   A     So, house, tree -- these aren't really -- I am not really

  12   giving the words on the list.       House, tree, car, camera,

  13   banana.     Something like that.

  14   Q     Okay.    Well, let me ask you specifically:       Truck, lump,

  15   cow, desk, cabbage.

  16   A     Those are the words on the list, yeah.

  17   Q     Those are some of the words.

  18                 And after you've read 16 words to him -- you told

  19   him what you were doing, true?

  20   A     Yes, of course.

  21   Q     You read them slowly?

  22   A     Yes.

  23   Q     Okay.    And how many did he remember?

  24   A     One.

  25   Q     In addition to the one he remembered, were there any



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 111 of 328 PageID #: 26948


                              Morgan, MD - direct - Mannion                2116


   1   additional words given?

   2   A     Yes.     They're called intrusion errors, so they're sort of

   3   made up by the patient.       You know, water is one of the ones he

   4   made up.     It wasn't on the list.

   5   Q     So you read 16 words, he got only one right, but he said

   6   water as well?

   7   A     Yes, yes.

   8   Q     And some other words?

   9   A     Yes.

  10   Q     After that, what happened after that first trial?

  11   A     So we say, okay, so I am going to read the same list of

  12   words to you again and just as before, say back as many as you

  13   can remember in any order, including the ones you said the

  14   first time.     In other words, say back everything.

  15                So we go through, I read the whole list of words

  16   again, and the patient supposedly says back as many as they

  17   can remember.

  18   Q     And that time, he got three the second time?

  19   A     Yes.

  20   Q     And he also said water?

  21   A     Water.

  22   Q     Did you ever say that word to him, water?

  23   A     No.    Water is not on the list.

  24   Q     Now, you did a third time trial, correct?

  25   A     Yes.     We actually did it five times.



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 112 of 328 PageID #: 26949


                             Morgan, MD - direct - Mannion                 2117


   1   Q     And he got three right the second time -- or the third

   2   time, I mean?

   3   A     The third time.

   4   Q     And also said water?

   5   A     Yes.

   6   Q     And the fourth time, it looks like there were two right?

   7   A     I believe so.     I don't have the data right in front of

   8   me.

   9   Q     And he also said water?

  10   A     Yes.

  11   Q     And the fifth time, I see one right.        He got cabbage, and

  12   also said --

  13   A     Water.

  14   Q     Have you ever seen anybody on the fifth time reading

  15   these only get one word right?

  16   A     I have never seen that.      Even -- even in patients with

  17   moderate Alzheimer's disease, they usually get three or four

  18   by that point.

  19   Q     And there is something called intrusions?

  20   A     Yes.

  21   Q     What are those?

  22   A     Those were the words that were made up, like water.

  23   Q     And there were six intrusions the first time, three the

  24   second, three the third, three the fourth, and four on the

  25   fifth.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 113 of 328 PageID #: 26950


                              Morgan, MD - direct - Mannion                2118


   1                 What do intrusions tell you as neuropsychologist?

   2   A     That he made up -- he made up the words.         He made up the

   3   words that weren't on the list.

   4   Q     But what does that tell you?

   5   A     He's not -- he's not really trying.         He's not really

   6   doing his best on the test.

   7   Q     And then you go through a number of other different tests

   8   on this that have to do with memory?

   9   A     Yes.

  10   Q     Okay.    As a result of all of those tests that were

  11   performed by your office on the California Verbal Learning,

  12   what was your conclusion?

  13   A     Well, he scored -- he scored, you know, at or below the

  14   first percentile on all of the measures on the California

  15   Verbal Learning Test.

  16                 On the embedded validity test, which is a

  17   recognition test, what we do is -- was this or that -- we say

  18   the two words, was -- in other words, was truck or camera on

  19   the list?     Now, the person has just heard the list five times,

  20   and so they are instructed to say which word was on the list,

  21   truck or camera.       Well, most people would say truck.      So most

  22   people would -- there are 16, because there were 16 words on

  23   the list, and most people get somewhere between 14 and 16

  24   right.   Mr. Bauta got five right.

  25   Q     And was this one of those other ones that maybe one out



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 114 of 328 PageID #: 26951


                              Morgan, MD - direct - Mannion                2119


   1   of a hundred chance that this could be a, quote, by chance?

   2   A     I've never seen anything that low.          I've never seen

   3   anything --

   4   Q     Never?

   5   A     Never.

   6   Q     Out of 5,000?

   7   A     I've never seen anybody get 5 right out of 16.

   8   Q     Five-year-olds?

   9   A     Five-year-olds usually nail it, actually.         15 or 16.

  10   Q     Mildly demented?

  11   A     They usually get 14, 15 or 16.

  12   Q     So one out of a hundred, one out of a hundred, one out of

  13   a hundred, now we're out of one out of 10,000 that this is

  14   some chance finding?

  15   A     Yes.     Some very large number.

  16   Q     What is the Digit Span Test?

  17   A     So in the Digit Span Test, which is another embedded

  18   measure, the examiner reads -- what we say to the patient is:

  19   I am going to say some numbers, and I'd like you to repeat

  20   them after me.     We start out with two numbers, like 2-7.         So

  21   just repeat after me 2-7; 2-7.       6-4, 6-4.     And so then it goes

  22   to three numbers, to four numbers, to five numbers and so

  23   forth, until they get two wrong.

  24                Then we say:    Now, I'm going to say some more

  25   numbers.     This time, I'd like you to say them in reverse; say



                        SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 115 of 328 PageID #: 26952


                               Morgan, MD - direct - Mannion               2120


   1   them backwards.      So, for example, if I say 2-7, you would say

   2   7-2.   Understand?       Yes.   Okay.    So then we go through that.

   3   Q      Okay.    By the way, are you taking breaks --

   4   A      Oh, of course.

   5   Q      -- dUring these tests?

   6   A      Absolutely.

   7   Q      And without going through everything on that test, what

   8   were the results of that test?

   9   A      So, with me, he's reliable -- it's called the Reliable

  10   Digit Span.      That's the validity test portion of it.       With me,

  11   he got 4, which is below the cut-off of 7.          With Dr. Honor, he

  12   got 6.   So he did better with Dr. Honor than he did with me.

  13                  So it's a very low Reliable Digit Span.

  14   Q      And, again, was that another one out of a hundred?

  15   A      Well, it's so rare that probably, yes.

  16   Q      Okay.    So now we're up to one out of a hundred, one out

  17   of a hundred, one out of a hundred, one out of a hundred,

  18   we're at one out of what, a hundred-thousand?

  19                  MR. KIEFFER:     Objection, Your Honor, counsel is

  20   testifying.

  21                  THE COURT:   Sustained.

  22                  MR. MANNION:     Okay.

  23   BY MR. MANNION:

  24   Q      So when you add those four tests together, what does that

  25   tell you about the probability that this is by chance?



                         SAM         OCR       RMR   CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 116 of 328 PageID #: 26953


                               Morgan, MD - direct - Mannion               2121


   1   A       Oh, I think it's impossible at this point.

   2   Q       Now, what is the MMPI?     And we'll start going through

   3   these a little quicker.

   4   A       Minnesota Multiphasic Personality Inventory, Second

   5   Edition.

   6   Q       Okay.   A lot of people may have heard of the MMPI.        It's

   7   a personality test?

   8   A       Yes.

   9   Q       Are there any embedded validity tests?

  10   A       There are -- there are validity scales on it that are

  11   embedded, yes.

  12   Q       Okay.   And how did Mr. Bauta perform on that?

  13   A       He had an elevation on a couple of the validity scales

  14   that -- where he reported exaggerated complaints of memory

  15   loss and cognitive problems.

  16   Q       Okay.   The verbal fluency test?

  17   A       That's not a validity test.        That's just a test of the

  18   ability to rapidly retrieve words from your memory.

  19   Q       And how did he perform on that?

  20   A       I believe he scored about or below the first percentile

  21   also.

  22   Q       Let's go now to the SIMS Test.        What is that?

  23   A       SIMS stands for Structured Inventory of Malingered

  24   Symptomatolgy -- Symptoms.

  25   Q       Wow.    What does that mean?



                         SAM       OCR      RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 117 of 328 PageID #: 26954


                              Morgan, MD - direct - Mannion                2122


   1   A     It's a true/false test of psychiatric symptoms or --

   2   Q     Is this it?

   3   A     That's it.

   4   Q     And they just fill out true or false?

   5   A     Yes.

   6   Q     What's the purpose of this test?

   7   A     So it's a psychiatric symptom validity test, and the

   8   purpose of it is similar to the performance validity tests

   9   that assess cognitive performance.         This assesses symptoms

  10   reported by the patient.         So for these items, there are items

  11   in here that are very extreme representations of serious

  12   psychopathology that even hospitalized schizophrenic patients

  13   don't have.

  14                 So the cut-off for malingering on that test is 23.

  15   If you answer 23 of these in this scored direction, that's

  16   evidence of malingering.

  17   Q     What's malingering?

  18   A     Malingering is exaggerating impairment or symptoms to a

  19   point of feigning, faking.

  20   Q     Okay.    And what is a typical score?

  21   A     On this?

  22   Q     Yes.

  23   A     About three or four, in a -- even in a patient who has

  24   psychiatric problems.

  25   Q     And what was Mr. Bauta's score?



                        SAM       OCR       RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 118 of 328 PageID #: 26955


                               Morgan, MD - direct - Mannion               2123


   1   A       42.

   2   Q       23 is the cut-off and he had 42?

   3   A       Yes.

   4   Q       So how do you interpret that?

   5   A       Clearly malingering psychopathology.

   6   Q       I assume you don't have his answers memorized to all of

   7   these?

   8   A       Oh, absolutely not.

   9   Q       But did you review this in preparation for today and look

  10   at some of the specific questions and answers?

  11   A       Yes.    And I think I put some of it in one of my reports

  12   also.

  13   Q       Okay.   So, for example, United States has 55 states.

  14   Mr. Bauta responded?

  15   A       True.

  16   Q       There are only six days in a week.         Mr. Bauta responded?

  17   A       True.

  18   Q       People can read my thoughts.       Mr. Bauta responded?

  19   A       True.

  20   Q       If you try hard enough, you could read the thoughts of

  21   somebody else; Mr. Bauta responded?

  22   A       True.

  23   Q       Were there a number of things like that that he said true

  24   to?

  25   A       Yeah, these are -- these are absurd symptoms that even



                         SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 119 of 328 PageID #: 26956


                             Morgan, MD - direct - Mannion                 2124


   1   the most chronic psychiatric patients don't agree with.

   2   Q       So what's your evaluation of the symptoms test?

   3   A       So, it clearly was representative of malingered

   4   psychopathology.

   5   Q       Let's go through the others even quicker.

   6                The WMS-IV, what's that?

   7   A       The Wechsler Memory Scale, Fourth Edition.         That is not

   8   a performance validity test.       It is a test of memory

   9   functioning for verbal and visual material.

  10   Q       And how did he do on that?

  11   A       First percentile.

  12   Q       I'm sorry?

  13   A       The first percentile.

  14   Q       What's your evaluation of that?

  15   A       Again, it's just extremely low.     He -- he didn't put any

  16   effort into it.      He's feigning memory impairment.

  17   Q       And you had explained to him, again, that you were doing

  18   this to evaluate all of these issues for purposes of

  19   litigation?

  20   A       We do this throughout the day.

  21   Q       The WMS-IV that has some pencil drawings in it, what's

  22   that?

  23   A       That's the visual memory part.

  24   Q       How did he do on that?

  25   A       Again, first percentile.



                       SAM         OCR    RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 120 of 328 PageID #: 26957


                              Morgan, MD - direct - Mannion                2125


   1   Q     The WAS-II?

   2   A     The Wechsler Abbreviated Scale of Intelligence.

   3   Q     And what did you find on that?

   4   A     He had an IQ of 64.

   5   Q     Okay.    And the CVLT-II --

   6   A     That's --

   7   Q     Oh, by the way, let's say that that was a valid -- that

   8   that really was his IQ, okay?       Assume that for a second.

   9                 Would that explain any of these results?

  10   A     No, it wouldn't.

  11   Q     Why?

  12   A     Well, that would be equivalent to mild mental

  13   retardation, which is now called development intellectual

  14   disability.     Even patients with -- who are mildly

  15   intellectually disabled can have a very normal memory.           They

  16   don't -- they don't go together.          Impaired -- impaired

  17   intellect and impaired memory, they don't go together.

  18   Q     You are not asking him to solve the area of a cube or

  19   anything of that nature?

  20   A     No.

  21   Q     Okay.    The CVLT-II?

  22   A     That's the California Verbal Learning Test, the second

  23   edition.     That's the one we talked about with 16 words.

  24   Q     Okay, I'm just looking at a different portion of it.

  25                 The Rey-Osterrieth complex finger test?



                        SAM       OCR      RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 121 of 328 PageID #: 26958


                             Morgan, MD - direct - Mannion                 2126


   1   A     Yes.    That's a test of the ability to draw.         Drawing is

   2   actually a pretty complex function, because you have to see

   3   something, it has to transfer from one area of your brain to

   4   another to be able to draw it.       And so it involves what we

   5   call a developmental motor coordination.           It's a fancy term

   6   for the ability to see something and translate it into

   7   psychomotor activity.

   8   Q     Do they get to look at the thing that they're drawing the

   9   entire time?

  10   A     Yeah.    There's two portions to it.        There's a copy

  11   portion where you just copy the figure.           And then that's taken

  12   away at some point, and then you say, Now I'd like you to draw

  13   that thing from your memory.

  14   Q     You're not asking them to draw a portrait of somebody or

  15   something difficult like that?

  16   A     No.    It's just a geometric figure.

  17   Q     Do you give this to children and other folks?

  18   A     As young as 5 years old.

  19   Q     How did Mr. Bauta do?

  20   A     He actually passed that.      That's the only pass he test --

  21   the only test he passed.

  22   Q     Trailmaking Part A and Part B, what's that?

  23   A     These are tests of executive functions, psychomotor

  24   tests.   Trailmaking A is connect the numbers, just like sort

  25   of a kids' thing.      You know, they have to find the number and



                       SAM       OCR      RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 122 of 328 PageID #: 26959


                                Morgan, MD - direct - Mannion              2127


   1   connect it, 1, 2, 3, 4 as quickly as you can.

   2                   Trailmaking B is similar, except you alternate

   3   numbers and letters.         He scored at the first percentile on

   4   this.

   5   Q       And what did that tell you?

   6   A       Didn't really try.

   7   Q       Okay.

   8   A       Attempting to exaggerate his impairment.

   9   Q       Throughout the day, did you hear any complaints from

  10   Mr. Bauta of pain?

  11   A       No.

  12   Q       Did you observe any signs of him limping around or

  13   complaining, or anything of that nature?

  14   A       No.   Not that we observed.     No.

  15   Q       Okay.    And did you see him getting tired or falling

  16   asleep or anything of that nature?

  17   A       No.   If -- if -- if we had seen that, we would have

  18   stopped the exam right away.

  19   Q       And I'd like you to sort of explain, if you can for us,

  20   that -- the extent to which you saw intentionally wrong

  21   answers, how does that impact your opinion as to whether he

  22   has good cognitive abilities and was able to take that test?

  23   A       So as I think I've said, in order to consistently choose

  24   the wrong answer on so many tests, that requires someone to

  25   actually know the right answer and avoid it.          And so that



                          SAM       OCR      RMR     CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 123 of 328 PageID #: 26960


                                Morgan, MD - direct - Mannion              2128


   1   really indicates that his cognitive functioning is normal.

   2   There would be no other way to do that.            You can't do it by

   3   chance.

   4   Q       Based upon your education, training and experience and

   5   his results on these tests, and your observations of him, do

   6   you have an opinion to a reasonable degree of scientific as to

   7   whether Mr. Bauta has any cognitive deficits?

   8   A       Yes.    He has no cognitive impairment.

   9   Q       Okay.    By the way, did you document a cane in your notes?

  10   A       Not that I -- no, I did not.

  11   Q       Is that something you would typically document?

  12   A       We would document had he used a cane.

  13   Q       We heard some question -- some testimony about a

  14   concussion.

  15                   And do you have opportunity in your profession to

  16   have knowledge about concussions?

  17   A       Oh, I've seen many hundreds of concussed patients, maybe

  18   more.

  19   Q       Okay, not only with the Jets and the hockey team, but in

  20   your practice as well?

  21   A       Yes, of course.

  22   Q       Do you have an opinion to a reasonable degree of

  23   scientific certainty as to whether Mr. Bauta sustained a

  24   concussion in this accident?

  25   A       I doubt it.



                          SAM       OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 124 of 328 PageID #: 26961


                              Morgan, MD - direct - Mannion                  2129


   1   Q     Okay.

   2   A     I doubt it.

   3   Q     Okay.    Why do you say that?

   4   A     Concussion is -- the effects of a concussion are

   5   immediate, as soon as the impact occurs.           The effects are sort

   6   of a change in your mental status.        That's the definition of a

   7   concussion.     Concussions, you don't feel fine right afterwards

   8   for a few minutes or a while and then you get worse.              Right

   9   away, you can't think, you can't really talk.           You may

  10   stagger, you feel dizzy, you feel out of it.           Lights are

  11   flashing.     You have a ringing in your ears.       It happens

  12   immediately.

  13                 Mr. Bauta said that, you know, at the scene of the

  14   accident, he assisted the first responders.          He helped the

  15   first responders with some translation.           I -- I don't see how

  16   anybody who is concussed, particularly severely concussed,

  17   could possibly do that, could possibly have the mental ability

  18   to do that.

  19

  20                 (Continued on the following page.)

  21

  22

  23

  24

  25



                        SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 125 of 328 PageID #: 26962


                               Morgan - direct - Mannion                   2130


   1   (Continuing)

   2   Q       And I don't know that you've seen that Mr. Bauta said he

   3   helped with translation.

   4                   Is that something that we talked about?

   5   A       Yes.

   6   Q       Okay.    I want you to assume that the jury's going to hear

   7   from an EMT that Mr. Bauta, at the scene, actually helped

   8   translate for the EMT with the Spanish speaking, and the EMT

   9   who didn't speak Spanish.

  10                   What does that tell you about his cognition at the

  11   scene and whether he had a concussion?

  12   A       Well, I cannot possibly see how somebody who is concussed

  13   could possibly do that.          The athletes I've seen who are

  14   concussed at the scene, they can barely speak, let alone do

  15   that.    You just feel awful with a severe enough concussion

  16   that I think being able to translate would be an

  17   impossibility.

  18   Q       Okay.    Dr. Honor talked about delayed onset concussion.

  19                   What is that?

  20   A       Well, I've never heard that.       I don't -- I don't -- that

  21   is not a generally accepted idea in terms of concussion.            As I

  22   said, the effects of a concussion are immediate, right at the

  23   point of impact.       You don't feel fine after an impact and then

  24   lousy, you know, later.          It's right at that point.

  25   Q       How do you check for concussion?



                                   VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 126 of 328 PageID #: 26963


                             Morgan - direct - Mannion                     2131


   1   A     Well, you can visibly see the patient is in distress.             If

   2   they've been knocked down, often when they try to stand up

   3   they stagger and fall back down.        They have no balance.      If

   4   you ask them how they're doing, they don't speak right away.

   5   Assuming that they are aware and alert, you really don't get

   6   much of a response from them.       Their head is buzzing.      They

   7   feel horrible.

   8   Q     What's the GCS?

   9   A     The Glasgow Coma Scale.

  10   Q     What is that?

  11   A     That measures level of awareness, alertness, awake.

  12   There are three components to it having to do with the

  13   patient's ability to respond to verbal stimuli, to respond to

  14   touch and motor ability.       It measures level of awareness.

  15   Q     Now one of the experts told us that that's just to see if

  16   somebody's in a coma.

  17                 Do you agree?

  18   A     Well, no.    You can observe if somebody's in a coma.         It

  19   really measures their level of awareness.         And a total lack of

  20   awareness would be equivalent to a coma, so I wouldn't put it

  21   that way.

  22   Q     Okay.    The EMTs, did you review those records?

  23   A     I did.

  24   Q     Did you see anything about the Glasgow Coma Scale on

  25   there?



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 127 of 328 PageID #: 26964


                              Morgan - direct - Mannion                    2132


   1   A     He had normal GCS.

   2   Q     Explain.

   3   A     15 out of 15 correct.

   4   Q     What does that mean?

   5   A     It means he was able to respond appropriately to verbal

   6   stimuli, to motor stimuli.       He was able to move appropriately

   7   to command and responded appropriately.           It's a perfect score.

   8   It doesn't show any level of unawareness.          With a very serious

   9   impact, the Glasgow Coma Scale is often very low; 3, 4, 5 out

  10   of 15.

  11   Q     Any impairment with his eyes noted by any of the

  12   treaters?

  13   A     No.

  14   Q     Did you review the emergency department, Evangelical

  15   records?

  16   A     I did.

  17   Q     Any indication of a concussion?

  18   A     No.

  19   Q     And was a CT done at that time?

  20   A     Yes.     He had a normal CAT scan, CT scan, that showed no,

  21   no acute pathology.

  22   Q     Okay.    Emergency department at Brookdale; any indication

  23   of concussion?

  24   A     No, he had pain there.      He reported pain.

  25   Q     Okay.    And if, in fact, Mr. Bauta told any of the ER



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 128 of 328 PageID #: 26965


                             Morgan - direct - Mannion                     2133


   1   personnel that he hit his head, would you expect them to

   2   evaluate him for a concussion?

   3   A     Absolutely.

   4   Q     Is that perhaps why the CT was ordered?

   5   A     Yes, it's standard procedure.

   6   Q     Okay.    And before a referral by Mr. McElfish of Mr. Bauta

   7   to Dr. Honor, did you see any of the treaters anywhere,

   8   whether 110 West 34th or Lattuga's office or the ER or the

   9   EMT; anyone diagnose him with a concussion?

  10   A     No.

  11   Q     Okay.    Any question in your mind as to whether he had a

  12   concussion or not?

  13   A     I don't believe he did.

  14   Q     Okay.    Is it even a close call in your mind?

  15   A     No.

  16   Q     Okay.    Let's now talk about Post-Traumatic Stress

  17   Disorder.

  18                 THE COURT:   How much more do you have?

  19                 MR. MANNION:    I could probably be done in five, ten

  20   minutes.

  21                 THE COURT:   All right.       Five, ten minutes.

  22                 MR. MANNION:    Okay.

  23   Q     Post-Traumatic Stress Disorder.

  24                 Do you have an opinion as to whether Mr. Bauta

  25   sustained Post-Traumatic Stress Disorder?



                                    VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 129 of 328 PageID #: 26966


                             Morgan - direct - Mannion                        2134


   1   A     No, I don't believe he did.

   2   Q     Now, he's told us that he gets anxious riding a bus.

   3               Doesn't that show you that he's stressed out from

   4   this; that he has PTSD?

   5   A     Well, it requires more than that.        I think anyone

   6   experiencing this kind of a crash would feel anxious getting

   7   on a bus, but that's not PTSD.

   8   Q     Well, how do you have experience with PTSD?

   9   A     So I was trained in the VA Hospital.         I did a two-year

  10   internship post-doc in the VA Hospital and then was a staff

  11   member in the VA for 16 years.       And I have seen very many

  12   patients with Post-Traumatic Stress Disorder.          And I've seen

  13   them in my private practice also.

  14   Q     Explain why you believe Mr. Bauta did not have PTSD.

  15   A     So Mr. Bauta doesn't have the symptoms of PTSD.           PTSD

  16   requires experiencing a traumatic event.          That part he has.

  17   And it requires other types of symptoms that he doesn't have;

  18   including reexperiencing, avoidance, startle response.           I

  19   didn't see -- excuse me.

  20               We evaluated him for PTSD and didn't see these kinds

  21   of symptoms.

  22   Q     Well, Mr. Bauta said he took a bus ride several weeks

  23   after, a pretty lengthy one, and it made him anxious.

  24   A     So anxiety, although it is sometimes seen in PTSD, is not

  25   sufficient to diagnose PTSD.       Getting anxious after what he



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 130 of 328 PageID #: 26967


                             Morgan - direct - Mannion                     2135


   1   went through would not be unusual and would be expected.            But

   2   that's not PTSD.

   3   Q     Would you expect a PTSD, if he had it, to have been able

   4   to take that bus strip?

   5   A     Oh, I doubt it very much.       He would have avoided that at

   6   all costs.

   7   Q     Got off at the first stop?

   8   A     Absolutely.

   9   Q     Okay.

  10                 MR. MANNION:    Actually, Your Honor, I do have

  11   another area that might take a little more time than I

  12   thought.

  13                 THE COURT:   Okay.

  14                 Let's take our lunch break now, ladies and

  15   gentlemen.     Come back at 1:45 p.m., please.

  16                 THE COURTROOM DEPUTY:      All rise.

  17                 (Jury exits. )

  18                 (In open court; outside the presence of the jury.)

  19                 THE COURT:   Please, Dr. Morgan, do not discuss your

  20   testimony with your attorney.

  21                 THE WITNESS:    Yes, sir.

  22                 THE COURT:   All right.     1:45 p.m.

  23

  24                 (Continued on following page with AFTERNOON

  25   SESSION.)



                                    VB    OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 131 of 328 PageID #: 26968


                                       Proceedings                           2136


   1                             AFTERNOON SESSION:

   2               (In open court.)

   3               (Judge RAMON E. REYES enters the courtroom.)

   4               (The following occurs outside the presence of the

   5   jury.)

   6               THE COURT:    You may be seated.

   7               THE COURTROOM DEPUTY:        Judge, we are ready.

   8               THE COURT:    You can go get them.

   9               (Witness resumes stand.)

  10               MR. McELFISH:      There is an issue on the next

  11   witness, Nobilini, that I want to raise.            I do not have to do

  12   it now.

  13               THE COURT:    Is he ready to go right after this?

  14               What is the issue?

  15               MR. McELFISH:      Dr. Nobilini's defense's

  16   biomechanical expert, and he's only being offered in rebuttal

  17   to Mr. Smith.     He doesn't have any direct opinions; didn't do

  18   a biomechanical analysis.

  19               One of his opinions is, is that the occupants

  20   further back in the bus receive less force and less injury

  21   exposure, if you want to put it scientifically.

  22               We had raised the issue of other passengers'

  23   injuries and the Court excluded that, either did -- already

  24   gave a curative instruction on that; that they are to

  25   disregard any other passengers' injuries.           But this is the



                                 VB       OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 132 of 328 PageID #: 26969


                                       Proceedings                         2137


   1   same basic argument; that if somebody's in the back of the

   2   bus, they're going to have less injury exposure, and if that's

   3   the case, we can bring people to show it's not true.

   4               THE COURT:    No.   It is not the argument.

   5               Your expert testified to the force in the back of

   6   the bus.    Their expert is going to testify to the lack of

   7   forces in the back of the bus.

   8               MR. BARMEN:    It's a physical principle, Your Honor.

   9   It has to do with crush and crumple zones.          There's a reason

  10   they're included.     As the wave travels back, as the crush goes

  11   back, the force is lessened.       He's not going to talk about any

  12   other passengers.     He's not going to talk about injuries to

  13   other passengers.     He just talks about well-established

  14   physical principles.

  15               In terms of him not having an opinion, he was

  16   brought in, in rebuttal.

  17               THE COURT:    Did he write a report?

  18               MR. BARMEN:    Of course, he did.       And it is in his

  19   report and he articulated his opinions, Smith was wrong and

  20   why.

  21               THE COURT:    If you open the door to force equals

  22   injury, they are less likely to be injured in the back of the

  23   bus, then we might have a problem.

  24               MR. BARMEN:    He is not going to talk about injuries.

  25   He's not going to talk about other people.          There is a



                                 VB      OCR         CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 133 of 328 PageID #: 26970


                             Morgan - direct - Mannion                     2138


   1   physical principle.        The forces lessen as you go back -- front

   2   to back.     It's a well-established physical principle and he'll

   3   explain it.     It has nothing to do with other people.

   4                 THE COURT:    We will see how it comes in and if there

   5   is a problem, we will deal with it.

   6                 All right.    Bring them in.

   7                 (Jury enters.)

   8                 THE COURT:    You may be seated.

   9                 You may continue, Mr. Mannion.

  10                 MR. MANNION:    Thank you, Your Honor.

  11   DIRECT EXAMINATION (Continuing)

  12   BY MR. MANNION:

  13   Q     Dr. Morgan, you've already told us it would have been

  14   natural for Mr. Bauta to experience some anxiety as a result

  15   of an accident like this?

  16   A     Yes.

  17   Q     Okay.    Do you think it would have been appropriate at the

  18   time after the accident or reasonable for him to seek some

  19   therapy or counseling for that?

  20   A     It would have been reasonable, sure.

  21   Q     Okay.    And did you put that in your report early on?

  22   A     I did.

  23   Q     Okay.    Back in 2016 when you issued your report?

  24   A     Yes.

  25   Q     Okay.    What type of duration or anything of that nature



                                    VB    OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 134 of 328 PageID #: 26971


                             Morgan - direct - Mannion                     2139


   1   were you talking?

   2   A     Oh, I didn't necessarily think of it in terms of

   3   duration, but some short-term counseling or supportive

   4   psychotherapy would have been helpful to alleviate, you know,

   5   symptoms.

   6   Q     Okay.    The first deposition that -- you gave two

   7   depositions in this case?

   8   A     Yes.

   9   Q     Okay.    By the time of your first report and first

  10   deposition, had you had an opportunity to review the

  11   depositions of the various family members the first time

  12   around?

  13   A     Yes.

  14   Q     The first -- I know you didn't --

  15   A     No, second time.

  16   Q     Right.    So you reviewed those before your second

  17   deposition and second report?

  18   A     Yes.

  19   Q     Okay.    You had a chance to evaluate that and take those

  20   into consideration?

  21   A     I did.

  22   Q     Okay.    Do those alter your opinions?

  23   A     Not at all.

  24   Q     Okay.    And you had a mention in your report, I wanted to

  25   ask you about, chronic migraine headaches before this



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 135 of 328 PageID #: 26972


                             Morgan - direct - Mannion                     2140


   1   accident.

   2   A     Yes.

   3   Q     Okay.    Where did you see that?

   4   A     I think it was the Brookdale Hospital records, that the

   5   plaintiff had told hospital that he had headaches.           That was

   6   about 2005.

   7   Q     Migraines?

   8   A     Yes.

   9   Q     Okay.    And let me see now.      In addition to evaluating the

  10   families, did you have an opportunity to evaluate Dr. Honor's

  11   test results and testimony, and Dr. Thomas's test results and

  12   testimony and consider those?

  13   A     I did.

  14   Q     Let's talk about Dr. Honor first.

  15                 One of the things, we talked a little bit about

  16   concussion and the delayed onset.        But I wanted to ask you,

  17   are you saying that the symptoms can't get worst over the

  18   first 24 or 48 hours?

  19   A     Symptoms can get worse, yes, but what I'm saying is that

  20   there are immediate symptoms that are fairly prominent; fairly

  21   profound.     It's not uncommon that the next day the concussed

  22   person has more pain, increase of symptoms.

  23   Q     Okay.

  24   A     And particularly pain in the neck and headache are very

  25   common.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 136 of 328 PageID #: 26973


                             Morgan - direct - Mannion                     2141


   1   Q     In -- okay.

   2                 And by the time of the Brookdale treatment on the

   3   10th, now in the 24 to 48-hour range, did you see any

   4   indication of any diagnosis of concussion?

   5   A     I didn't.

   6   Q     Okay.    And did you see any of it in the months

   7   afterwards?

   8   A     I did not.

   9   Q     Okay.    Could it have come about after those first

  10   48 hours and shown up?

  11   A     Well, no.    As I said, concussion occurs immediately.         At

  12   the very moment of impact, there is an alteration of mental

  13   status.    And that really defines -- it's definitional for

  14   concussion.

  15   Q     I want you to assume that in addition to helping

  16   translate at the scene, Mr. Bauta helped translate at the

  17   emergency room as well.

  18                 How does that impact your opinion regarding whether

  19   or not he had a concussion?

  20   A     Well, I think it reinforces my opinion.         I think that had

  21   he been even moderately concussed, he would have had

  22   tremendous difficulty, been unable to do that.

  23   Q     Did you review the test results from Dr. Honor on the

  24   wide range assessment of memory and learning too?

  25   A     Yes.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 137 of 328 PageID #: 26974


                             Morgan - direct - Mannion                     2142


   1   Q     Okay.   What were those results?

   2   A     Well, many scores were very low, first percentile or

   3   below the first percentile.       Some scores were a little bit

   4   higher.    I don't remember the exact data.

   5   Q     Okay.   What type of brain injury -- you've already told

   6   us about Alzheimer's or dementia.        But what type of brain

   7   injury, other than those, would you need to have to have those

   8   types of scores?

   9   A     In other words, if the scores were really valid?

  10   Q     If they were valid.

  11   A     So you would have to have brain damage in the left

  12   hemisphere for a right-handed person.         So the left hemisphere,

  13   particularly in the area by the temple, is the seat of new

  14   learning and memory.      So the temporal lobes and the frontal

  15   lobes would have to be severely damaged in some type of either

  16   trauma or we see it with strokes of the middle cerebral artery

  17   in the left hemisphere.        Or we see it with brain tumors,

  18   whether they're primary or metastatic.         We see this pattern a

  19   lot, but we -- we'd have a corroborating medical evidence.

  20   Q     Would this be a subtle finding?

  21   A     It would be profound.

  22   Q     For example, would it be seen on film?

  23   A     Yes.    The pathology would be seen on film to cause such a

  24   huge -- low scores on memory tests.

  25   Q     Massive bleeding, things of that nature?



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 138 of 328 PageID #: 26975


                             Morgan - direct - Mannion                     2143


   1   A     Absolutely.    It would be massive injury.

   2   Q     Okay.    Did you see any evidence of that?

   3   A     Oh, no.

   4   Q     Okay.    In addition to that test, did you see the auditory

   5   test results that Dr. Honor did?

   6   A     Are you talking about the dichotic listening test?

   7   Q     Yes.

   8   A     There were a number of auditory tests.

   9   Q     The one that he had not seen in 40 years?

  10   A     Yes.    That's the dichotic listening test.

  11   Q     Okay.    How does that impact your opinions?

  12   A     So there were very unusual findings on the dichotic

  13   listening test, which is a test that starts out with hearing

  14   in one ear, hearing in another ear, a beep or a sound.           It's a

  15   discrimination thing and the patient has to say which ear they

  16   heard it from.

  17                 So my understanding is that Mr. Bauta responded

  18   incorrectly to which ear the sound was in, which is a very

  19   unusual finding.

  20   Q     And Dr. Honor had not seen those type of results in his

  21   entire 40 years?

  22   A     I believe that's what he said.

  23   Q     Okay.    What does that tell you about the validity of

  24   Mr. Bauta's responses?

  25   A     I think they were invalid.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 139 of 328 PageID #: 26976


                             Morgan - direct - Mannion                     2144


   1   Q     Okay.   Did you ever see anybody actually refer him for

   2   any type of hearing treatment?

   3   A     I don't think so.

   4   Q     Okay.   Do you have an opinion to a reasonable degree of

   5   neuropsychological certainty as to whether Mr. Bauta's test

   6   results on Dr. Honor's tests were valid?

   7   A     I believe they were invalid.

   8   Q     Why?

   9   A     Because he failed performance validity tests and he had

  10   scores that were so low that were not credible in light of the

  11   fact patterns and medical history of the case.

  12   Q     Did you see anything where Dr. Honor, from a

  13   neuropsychological or psychological standpoint, was able it

  14   rule out malingering?

  15   A     He did not rule out malingering, but he could have on the

  16   basis of the performance validity tests and the discrepant low

  17   scores.

  18   Q     Okay.   And so based on those scores, do you believe those

  19   scores showed malingering?

  20   A     I do.

  21   Q     And was Dr. Honor able to rule out that finding?

  22   A     He seemed to dismiss it.

  23   Q     Why?

  24   A     I can't say why he did it.        I -- I -- either incompetence

  25   or -- I don't want to accuse anybody of anything, but.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 140 of 328 PageID #: 26977


                               Morgan - direct - Mannion                   2145


   1   Q       Do you see any valid psychological or neuropsychological

   2   basis to rule out malingering based on that test result of one

   3   percent or less?

   4   A       No.

   5   Q       You also saw Dr. Thomas's test results?

   6   A       Yes.

   7   Q       Okay.    Did you see how Dr. Thomas got involved in the

   8   case?

   9   A       It's my thinking that he was referred by Dr. Honor.

  10   Q       Okay.    And if I tell you that Dr. Thomas -- assume that

  11   Dr. Thomas admitted on this stand to this jury that he has a

  12   financial stake in this litigation.           How does that impact your

  13   evaluation of his testimony and results?

  14                   THE COURT:   Sustained.

  15                   MR. MANNION:    Okay.

  16   Q       Do you have a financial interest in this litigation, sir?

  17   A       Not at all.

  18   Q       And are there rules in the neuropsychological field that

  19   control that issue?

  20   A       Well, forensic psychologists, including forensic

  21   neuropsychologists aren't supposed to take cases on lien or

  22   contingency.

  23   Q       Okay.    And that's what it's called when you're in court

  24   testifying, forensic; correct.

  25   A       Yes.



                                      VB       OCR   CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 141 of 328 PageID #: 26978


                             Morgan - direct - Mannion                     2146


   1   Q     And what's the purpose of that role?

   2   A     So if you take a case on contingency or lien, it means

   3   you haven't been paid.      You expect to be paid.      So it creates

   4   a conflict of interest in that you now have a stake in the

   5   ultimate outcome or verdict or decision of the case to be

   6   favorable to your side so that you'll get paid.

   7   Q     So you have an interest in finding neuropsychological

   8   problems with the patient.

   9   A     Yes.

  10   Q     And that is one of the ethical rules?

  11   A     Yes, it is.

  12   Q     Do you have an opinion to a reasonable degree of

  13   psychological or neuropsychological certainty as to whether

  14   qEEG is accepted treatment for patients?

  15   A     It's very controversial.      My view is that it is not.

  16   It's not accepted by the broader neurological community or the

  17   broader neuropsychological community.

  18   Q     Is this a close call, like 51 percent to 49 percent?

  19   A     Not at all.

  20   Q     Okay.   Describe it.

  21   A     So it's considered to be very controversial in the field.

  22   It is not a technique that is used for treatment in -- by

  23   neuropsychologists.

  24   Q     And let me ask you, is there any scientific basis, in

  25   your opinion and in the opinion of the neuropsychological



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 142 of 328 PageID #: 26979


                             Morgan - direct - Mannion                     2147


   1   field, by the vast majority, of whether that's valid treatment

   2   modality?

   3   A     It is not considered to be valid.

   4   Q     Okay.    Last set of questions, doctor.

   5                 Based upon everything you reviewed and your exam of

   6   Mr. Bauta, your education, training and experience, do you

   7   have an opinion to a reasonable degree of psychological,

   8   neuropsychological certainty as to whether Mr. Bauta met the

   9   criteria, whether from the DSM or any other criteria, for

  10   post-traumatic stress disorder?

  11   A     I do not believe he did.

  12   Q     Okay.    Any real question in your mind about that?

  13   A     No.

  14   Q     Based on all the same things, do you have an opinion to a

  15   reasonable degree of certainty at to whether Mr. Bauta

  16   sustained any neurocognitive dysfunction as a result of this

  17   accident?

  18   A     I don't believe he did.

  19   Q     Any objective scientific evidence of cognitive impairment

  20   or brain injury as it relates to this accident?

  21   A     No.

  22   Q     And you hold all the opinions you gave us today to a

  23   reasonable degree of psychological and neuropsychological

  24   certainty?

  25   A     I do.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 143 of 328 PageID #: 26980


                              Morgan - cross - Kieffer                     2148


   1                 MR. MANNION:    One quick moment, Your Honor.

   2                 (Pause in the proceedings.)

   3                 MR. MANNION:    I just saw one thing.

   4   Q     In your report, in your supplemental report, you talked

   5   about a couple examples from the testing; the TDL T2 verbal

   6   memory.    Do you recall Mr. Bauta claiming to remember none of

   7   the words on the list; zero, after having heard a list five

   8   times?

   9   A     Yes, that was the last and fifth trial of the CVLT.

  10   Q     Did he remember one or zero?

  11   A     I think it was one.

  12   Q     Okay.    I just wanted to clear that up.

  13                 And what does that tell you again?

  14   A     That he put no effort into it; that he feigned

  15   impairment.

  16   Q     And he did the same thing on the Wechsler memory scale?

  17   A     Yes.

  18   Q     Same conclusion?

  19   A     Yes.

  20                 MR. MANNION:    That's all, Your Honor.

  21                 THE COURT:   Mr. Kieffer?

  22                 MR. KIEFFER:    Thank you, Your Honor.

  23   CROSS-EXAMINATION

  24   BY MR. KIEFFER:

  25   Q     Good afternoon, Doctor.



                                    VB    OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 144 of 328 PageID #: 26981


                              Morgan - cross - Kieffer                     2149


   1   A     Good afternoon.

   2   Q     I've got some questions and follow-up to Mr. Mannion, and

   3   let me begin by asking about your fees in this case.

   4                 You testified on direct examination that prior to

   5   coming to court today you had been paid or billed $40,000 or

   6   perhaps a bit more?

   7   A     It's about 36,000 all together.

   8   Q     All right.    And is that money that has been both billed

   9   and paid, or are there bills you have not yet sent?

  10   A     There are no outstanding bills.

  11   Q     And then you charge an additional fee for your testimony

  12   here in court today.

  13   A     Yes.

  14   Q     And what is that?

  15   A     $3,500; flat fee.

  16   Q     So when all it said and done, you will have been paid

  17   approximately $40,000 for your work on this case?

  18   A     About that.

  19   Q     Okay.    You used the word forensic a couple of times;

  20   correct?

  21   A     Yes.

  22   Q     Okay.    Forensic refers to court proceedings, legal

  23   proceedings, litigation; the kind of things that brings us

  24   here today?

  25   A     Yes, consulting to the legal profession.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 145 of 328 PageID #: 26982


                               Morgan - cross - Kieffer                    2150


   1   Q      Okay.    And about 60 percent of your practice is devoted

   2   to forensic work in neuropsychology; true?

   3   A      That's approximate.

   4   Q      All right.    And so as a matter of simple mathematics, a

   5   majority of your professional practice is devoted to

   6   consulting work in connection with litigated cases like this

   7   one.

   8   A      Yes.

   9   Q      All right.    And of that majority of your practice that

  10   focuses on litigated cases, a substantial majority of that is

  11   work done on behalf of defendants such as who hired you in

  12   this case; 70 to 75 percent of your work; true?

  13   A      Well, I would like to clarify, if I may.

  14   Q      Sure.

  15   A      The forensic work is not all litigating cases.         In fact,

  16   litigating cases accounts for the smaller part of the forensic

  17   work I do.      The majority of the forensic work I do would be

  18   for disability evaluations for insurance carriers.           So that

  19   accounts for the bulk of the forensic work I do.

  20   Q      Okay.    So I appreciate that clarification because I want

  21   to be precise.      So of the majority of your practice that

  22   focuses on forensic work, a majority of that has to do with

  23   disability evaluations done on behalf of insurance carriers?

  24   A      Yes.

  25                  (Continued on following page.)



                                  VB     OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 146 of 328 PageID #: 26983


                               Morgan - cross - Kieffer                    2151


   1   BY MR. KIEFFER:      (Continuing.)

   2   Q       And in those instances you were retained by the insurance

   3   carriers?

   4   A       Or sometimes there's a middleman in the organization.

   5   Q       But as opposed to the claimant?

   6   A       Yes.

   7   Q       All right.   And you were performing a neuropsychological

   8   evaluation to determine whether or not the claimant should be

   9   paid the benefits that they are seeking?

  10   A       Not actually.   I never asked that.       What I'm asking is

  11   whether or not the claimant is cognitively or psychologically

  12   impaired.

  13   Q       Fair enough, but you recognize there's actually a

  14   connection between those two things?

  15   A       Yes.

  16   Q       All right.   Now, of the work that you do in litigated

  17   cases such as this one, a substantial majority of that work,

  18   70 to 75 percent is done on behalf of defendants such as the

  19   defendants here; correct?

  20   A       Yes.

  21   Q       All right.   Now, Mr. -- I'm going to take these topics.

  22   I wrote down your several opinions in the order that you gave

  23   them.    I'm going to take them a little out of order, not for

  24   any particular reason but I'm going to start with the topic of

  25   post-traumatic stress disorder or PTSD.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 147 of 328 PageID #: 26984


                              Morgan - cross - Kieffer                     2152


   1   A     Sure.

   2   Q     And in Mr. Mannion's questions a few moments ago he asked

   3   you or you responded by saying that you didn't believe that

   4   Mr. Bauta fit the criteria for PTSD; correct?

   5   A     Correct.

   6   Q     And the criteria you're referring to comes from a manual,

   7   actually, called the DSM-5, does it not?

   8   A     Yes.

   9   Q     And that stands for the Diagnostic and Statistical Manual

  10   of Psychiatric Disorders?

  11   A     Yes.

  12   Q     Fifth edition?

  13   A     Yes.

  14   Q     And in that manual various different disorders are

  15   described and features are set forth and sometimes diagnostic

  16   criteria; correct?

  17   A     Yes.

  18   Q     And so when you refer to DSM criteria, that's what you're

  19   referring to; correct?

  20   A     Yes.

  21   Q     And now, Mr. Mannion didn't ask you about those criteria.

  22   I'd like to, for a moment, make sure that we are crystal clear

  23   on what it is you are referring to.        I take it you are

  24   well-versed and well-familiar with this criteria because you

  25   use them in your practice on a regular basis?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 148 of 328 PageID #: 26985


                              Morgan - cross - Kieffer                     2153


   1   A     I think so.

   2   Q     So the DSM criteria as it relates to post-traumatic

   3   stress disorder, which I'll call PTSD has several categories,

   4   criteria A, criteria B, criteria C.        Do you know what I'm

   5   referring to?

   6   A     I think so.

   7   Q     And in some of those categories one particular variable

   8   may be required and in some categories, more than one, true?

   9   A     Yes.

  10   Q     Let me ask you if this is your understanding of the

  11   criteria that you've referenced to make sure that our record

  12   is clear.    Criteria A says that the person was exposed to

  13   death, threatened death, actual or threatened serious injury

  14   or actual or threatened sexual violence in the following ways:

  15   Either direct exposure, witnessing the trauma, learning that a

  16   relative or a close friend was exposed to a trauma or indirect

  17   exposure to adversive details of the trauma such as in the

  18   course of professional duties like a first responder.           Is that

  19   what you're familiar with as the criteria A component?

  20   A     Yes.

  21   Q     All right.    Criteria B and one of those is required for a

  22   diagnosis of PTSD is that the traumatic event is persistently

  23   reexperienced in the following ways:        Either by unwanted

  24   upsetting memories, nightmares, flashbacks, emotional distress

  25   after exposure to traumatic reminders, or physical reactivity



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 149 of 328 PageID #: 26986


                              Morgan - cross - Kieffer                     2154


   1   after exposure to traumatic reminders.         Is that what you're

   2   familiar with as the criteria B for PTSD?

   3   A     Yes.

   4   Q     Criteria C, and one is required here as well, is

   5   avoidance of trauma-related stimuli after the trauma in the

   6   following ways:     Trauma-related thoughts or feelings,

   7   trauma-related reminders, inability to recall key features of

   8   the trauma, overtly negative thoughts and assumptions about

   9   one's self or the world.         Exaggerated blame of self or others

  10   for causing the trauma.

  11                MR. MANNION:    I'm going to object and move to

  12   strike.

  13                THE COURT:   Sustained.      Sidebar.

  14                (Sidebar held outside of the hearing of the jury.)

  15                (Continued on next page.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                   SN      OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 150 of 328 PageID #: 26987


                                        Sidebar                            2155


   1               (The following sidebar took place outside the

   2   hearing of the jury. )

   3               THE COURT:    You went from -- you skipped over C.

   4               MR. KIEFFER:    I believe I had the current one.

   5               MR. MANNION:    You can you take a picture of that.

   6               THE COURT:    Do you want the book?

   7               MR. MANNION:    I would object to the entire line of

   8   questioning.

   9               MR. KIEFFER:    He opened it up.      Which one did I

  10   skip?

  11               THE COURT:    You went this is A, the event

  12   persistence, persistent avoidance of stimuli consistent with

  13   the traumatic events.      I think you jumped to the D factors.

  14               MR. MANNION:    You did C and this one.

  15

  16               (Sidebar ends.)

  17               (Continued on next page.)

  18

  19

  20

  21

  22

  23

  24

  25



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 151 of 328 PageID #: 26988


                              Morgan - cross - Kieffer                      2156


   1   BY MR. KIEFFER:     (Continuing.)

   2   Q     Doctor, with the courtesy of the Court, we have the

   3   official version of the DSM-5 instead of my printout.           So

   4   we're going to pick up where we left off, okay?

   5   A     Sure.

   6   Q     So criteria D as you understand it under the DSM five for

   7   PTSD is, "Negative alterations in cognition and mood

   8   associated with the traumatic events beginning or worsening

   9   after the traumatic events occurred as evidenced by two or

  10   more of the following:      One, inability to remember an

  11   important aspect of the traumatic events typically due to

  12   dissociative amnesia and not to other factors such as head

  13   injury, alcohol or drugs; two, persistent and exaggerated

  14   negative beliefs or expectations about one's self or others or

  15   the world.    E.g. I am bad, no one can be trusted, the world is

  16   completely dangerous, my whole nervous system is permanently

  17   ruined; three, persistent distorted cognitions about the cause

  18   or consequences of the traumatic events that lead the

  19   individual to blame himself or herself or others; four,

  20   persistent negative emotional state, e.g. fear, horror, anger,

  21   guilt or shame; five, markedly diminished interest or

  22   participation in significant activities; six, feelings of

  23   detachment or estrangement from others; seven, persistent

  24   inability to experience positive emotions, e.g. inability to

  25   experience happiness, satisfaction or loving feelings."            Is



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 152 of 328 PageID #: 26989


                              Morgan - cross - Kieffer                      2157


   1   that what your familiar with as it relates to criterion D of

   2   the DSM-5?

   3   A     Yes.

   4   Q     And, again, some of these are a little verbose, but to be

   5   clear the DSM does not require that each and every one of

   6   those subcategories be satisfied for each criteria.           Each

   7   criteria specifies how many have to be satisfied, is that

   8   correct?

   9   A     That's right.

  10   Q     Category E is, marked alterations in arousal and

  11   reactivity associated with the traumatic event beginning or

  12   worsening after the traumatic events occurred as evidenced by

  13   two or more of the following:       One, irritable behavior and

  14   angry outbursts with little or no provocation typically

  15   expressed as verbal or physical aggression towards people or

  16   objects; two, reckless or self-destructive behavior; three,

  17   hypervigilance; 4, exaggerated startle response; five,

  18   problems with concentration; six, sleep disturbances, e.g.

  19   difficulty falling or staying asleep or restless sleep.            Is

  20   that what you are familiar with, Doctor, as Category E of the

  21   DSM are criteria?

  22   A     Yes.

  23   Q     Category F. Duration of the disturbance as set forth --

  24   as described in criteria B, C, D and E is more than one month.

  25   You're familiar with that?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 153 of 328 PageID #: 26990


                              Morgan - cross - Kieffer                     2158


   1   A     Yes.

   2   Q     Criteria G, the disturbance causes clinically significant

   3   distress or impairment in social, occupational or other

   4   important areas of functioning and; eight, the disturbance is

   5   not attributable to the physiological affects of a substance,

   6   e.g. medication, alcohol or another medical condition.           Are

   7   you familiar with that as.

   8                Category H as well?

   9   A     Yes.

  10   Q     Doctor, insofar as your professional experience and

  11   training are concerned do you believe those are you all of the

  12   diagnostic criteria for PTSD under DSM-5?

  13   A     Yes.

  14   Q     You testified in response to Mr. Mannion's questions that

  15   you have reviewed, I take it, trial testimony of this trial

  16   from Dr. Honor and Dr. Thomas?

  17   A     Yes.

  18   Q     All right.    Did you review trial testimony of other

  19   witnesses?

  20   A     No, I did not.

  21   Q     Okay, so for example the testimony that the jury has

  22   heard from Mr. Bauta, Maria Bauta, Selenia Bauta, Martin

  23   Rivera.    Mr. Stitzer, one of the first responders,

  24   Dr. Goldman, you did not review any of that testimonial

  25   evidence; correct?



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 154 of 328 PageID #: 26991


                              Morgan - cross - Kieffer                     2159


   1   A     No, I haven't.

   2   Q     To the extent that that testimony bears on any of the

   3   DSM-5 criteria that we just went through, you don't know what

   4   it is and how it might bear on that; is that fair?

   5   A     That's right.

   6   Q     All right.    Doctor, you shared with the jury some

   7   opinions on the topic of concussion; correct?

   8   A     Yes.

   9   Q     Let me ask you a few follow-ups on that topic if I may.

  10   You're familiar with the term executive functioning?

  11   A     Of course.

  12   Q     Executive functioning refers to higher cortical functions

  13   in the brain such as organization, planning, multitasking,

  14   processing speed and attention?

  15   A     Among others, yes.

  16   Q     Okay.   When you first issued your first report in this

  17   case -- well, strike that.       You issued two reports in this

  18   case; correct?

  19   A     Yes.

  20   Q     Is it fair to say that the opinions in those two reports

  21   really didn't change?

  22   A     That's right.

  23   Q     The main difference between the first and the second

  24   report was you had reviewed additional material by the time of

  25   your second report, true?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 155 of 328 PageID #: 26992


                              Morgan - cross - Kieffer                     2160


   1   A     Yes.

   2   Q     Substantial additional material?

   3   A     Yes.

   4   Q     Substantial additional material that was pointed out to

   5   you at your first deposition that you had not reviewed or

   6   considers considered, true?

   7                 MR. MANNION:    Objection.

   8                 THE COURT:   Overruled.

   9   A     Yes.

  10   Q     Okay.    At the time you issued your first report basically

  11   saying that Mr. Bauta is a faker, because that's the bottom

  12   line of your opinion here today, I mean let's be direct about

  13   it, okay?

  14   A     Okay.

  15   Q     At the time you issued your first report opining among

  16   other things that Mr. Bauta was a faker, you didn't even know

  17   if he had hit his head on anything in this accident; correct?

  18   A     At the time I issued my first report?

  19   Q     You didn't know he had struck his head in this accident;

  20   correct?

  21   A     I'm not certain I recall.

  22   Q     You didn't know the mechanism of injury in the accident

  23   whether to his head, to his back or any other part of his

  24   body; right?

  25   A     Okay.



                                    SN    OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 156 of 328 PageID #: 26993


                               Morgan - cross - Kieffer                    2161


   1   Q       True?

   2   A       Yes.

   3   Q       Okay.   You didn't know what kind of a vehicle.       You knew

   4   he was in a bus, but you didn't know the bus rear-ended a semi

   5   truck at 67 miles an hour; correct?

   6   A       Okay.

   7   Q       True?

   8   A       I knew it had rear-ended a vehicle.

   9   Q       But you didn't know what kind of vehicle or how or at

  10   what speed, true?

  11   A       Okay.

  12   Q       Correct?

  13   A       Yes.

  14   Q       All right.    Now, executive functioning and executive

  15   functioning injuries or deficits typically come from some kind

  16   of an injury to the frontal lobe of the brain, true?

  17   A       That's one way.    There are other ways.

  18   Q       Fair enough.   Now, the frontal lobe goes back pretty far,

  19   does it not?

  20   A       About here.

  21   Q       Did you demonstrate for the jury the range of the frontal

  22   lobe?

  23   A       The frontal lobe is the largest lobe of the brain.

  24   Q       For example, for lay people like me if I was wearing a

  25   baseball cap backwards that would pretty well demarcate the



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 157 of 328 PageID #: 26994


                              Morgan - cross - Kieffer                     2162


   1   area of the frontal lobe?

   2   A     Except for the area of your forehead above your eye

   3   orbits.    This is frontal lobe too.

   4   Q     Right above the eyebrows?

   5   A     It actually starts about the middle of your nose.

   6   Q     Fair enough.    Now, you did later learn that Mr. Bauta

   7   struck his head in the accident?

   8   A     Yes.

   9   Q     You learned he had a laceration to the head that was

  10   documented in medical records contemporaneously?

  11   A     Yes.

  12   Q     And that area where Mr. Bauta struck his head, that is in

  13   the frontal lobe, true?

  14   A     Yes.

  15   Q     And that wasn't information that you knew anything about

  16   at the time you issued your first report in this case;

  17   correct?

  18   A     I believe.

  19   Q     Sorry?

  20   A     I believe so.

  21   Q     And you didn't specifically ask Mr. Bauta for any of

  22   those sorts of details when you sat down and interviewed him

  23   on the day of your examination, did you?

  24   A     I actually don't recall.

  25   Q     Okay.    Now the majority of people with concussions tend



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 158 of 328 PageID #: 26995


                              Morgan - cross - Kieffer                     2163


   1   to get better, do they not?

   2   A     They do.

   3   Q     And there's subset that don't get better?

   4   A     They say it's 16 percent.

   5   Q     Thank you.    And even those folks with concussions who get

   6   better, when they get better they don't always return to

   7   baseline, do they?

   8   A     They will return to baseline.       The majority of them that

   9   get better return to baseline.       There are some who have what

  10   are considered to be mild lingering systems.

  11   Q     All right.    There are some people who get concussions who

  12   have mild lingering symptoms and that is recognized in the

  13   field, true?

  14   A     It is.

  15   Q     Maybe the minority of patients but it is a widely

  16   recognized truism in your field?

  17   A     Yes.

  18   Q     For folks with concussions who may not get better, they

  19   can have what is sometimes referred to as a chronic

  20   post-concussion syndrome?

  21   A     That's a term that's used for that, yes.

  22   Q     And that syndrome can consist of things like reports of

  23   headache, sensitivity to light, dizziness, fatigue,

  24   concentration problems, those sorts of things?

  25   A     Yes.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 159 of 328 PageID #: 26996


                              Morgan - cross - Kieffer                     2164


   1   Q     And you noted some of those complaints in Mr. Bauta's

   2   medical file from October 2013 up until the present time;

   3   correct?

   4   A     Yes.

   5   Q     He complained of a number of those?

   6   A     He did.

   7   Q     Including forgetfulness?

   8   A     Yes.

   9   Q     And you would agree that his reports of these things were

  10   pretty consistent from October 2013 to the present; correct?

  11   A     I think so.

  12   Q     Okay.    Now, I'm skipping around, sir, so I apologize to

  13   you in advance?

  14   A     Sure.

  15   Q     I'm just trying to not lose track of any of my piles of

  16   papers here.

  17   A     Sure.

  18   Q     In response to Mr. Mannion's questions just before he sat

  19   down, he was asking about some of Dr. Honor's results.           Do you

  20   recall that?

  21   A     Yes.

  22   Q     To boil it down if we can Mr. Bauta had scores on some

  23   tests and in some categories on Dr. Honor's testing that were

  24   higher than yours; correct?

  25   A     Yes.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 160 of 328 PageID #: 26997


                              Morgan - cross - Kieffer                     2165


   1   Q     And the same is true of testing done in Dr. Thomas'

   2   office, true?

   3   A     Absolutely.

   4   Q     And there was improvement in some of Mr. Bauta's scores

   5   in retesting that was done in 2017 apparently at Mr. Barmen's

   6   suggestion.     You saw that as well?

   7   A     I did.

   8   Q     So the scores -- it would be fair to say that the scores

   9   that you recorded for Mr. Bauta back in 2016 on the whole were

  10   the lowest of any of the neuropsychological test scores that

  11   were done on Mr. Bauta; correct?

  12   A     That's true.

  13   Q     Okay.    One would tend to think that if a person was a

  14   deliberate malingerer they wouldn't be trying to get their

  15   scores up over time, wouldn't one?

  16   A     Not necessarily.

  17   Q     Okay.    On this topic of retesting, did any of the lawyers

  18   that retained you suggest that you retest Mr. Bauta to see

  19   whether his scores were the same or perhaps showed

  20   improvement?

  21                 THE COURT:   Sustained.

  22                 MR. MANNION:    Objection.

  23                 THE COURT:   You don't have to answer.

  24   Q     Let me ask it differently.         You performed only one test

  25   series on Mr. Bauta and that's in 2016?



                                    SN    OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 161 of 328 PageID #: 26998


                              Morgan - cross - Kieffer                     2166


   1   A     Yes.

   2   Q     And there was no further testing whether in total or

   3   partially after that date by you?

   4   A     Right.

   5   Q     So in terms of neuropsychological test data, that is what

   6   you have to go by, in terms of -- forgive me, withdrawn.

   7                 In terms of neuropsychological test data on testing

   8   performed by you or at your direction, what you have to go on

   9   is the one series of tests that you did in 2016; correct?

  10   A     Yes.

  11   Q     I want to ask you about one of these last tests that

  12   Mr. Mannion mentioned did you call that the CVLT?

  13   A     That's the California Verbal Learning Test.

  14   Q     And there are several trials in that test you said;

  15   correct?

  16   A     Five.

  17   Q     And I think you told Mr. Mannion that Mr. Bauta did the

  18   worst on the fifth one?

  19   A     That was, I think, the same as the first one.          He got one

  20   right.

  21   Q     You don't record when in the course a day different tests

  22   are done; correct?

  23   A     Only the first test and the last test.

  24   Q     In terms of timing?

  25   A     Yes.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 162 of 328 PageID #: 26999


                              Morgan - cross - Kieffer                     2167


   1   Q     Okay.

   2   A     You always give a certain test to begin the day and a

   3   certain test to end the day.

   4   Q     And then nothing else in the middle is recorded in terms

   5   of the timing when the test is given, correct?

   6   A     Right.

   7   Q     You are -- in terms of the administration of this test,

   8   you testified that you had an assistant work with you?

   9   A     Yes.

  10   Q     Did she administer all of these tests to Mr. Bauta or did

  11   you administer part of them?

  12   A     We shared the testing.       She administered some tests and I

  13   administered some tests.

  14   Q     Okay.    But regardless of what she administers, you are

  15   the one who designs, for lack of a better word, the test

  16   protocol?

  17   A     Yes.

  18   Q     You determine what tests will be given and in what order?

  19   A     Not so much what order, but what tests will be given.

  20   Q     All right.    Now, there was quite a bit of discussion

  21   earlier in your testimony about your format, your consent

  22   form, things like that.        I want to at least briefly touch on

  23   that topic.    You are aware, I assume at least as of now, that

  24   both Dr. Honor and Dr. Thomas broke their testing up across

  25   multiple days?



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 163 of 328 PageID #: 27000


                              Morgan - cross - Kieffer                     2168


   1   A     Yes.

   2   Q     All right.    I think the record -- I think Dr. Honor's

   3   testimony and his records have been produced in this case

   4   reflect that his testing was split up over five separate days.

   5   You're aware of that?

   6   A     I think so.

   7   Q     And Dr. Thomas also tested on multiple days as well;

   8   correct?

   9   A     Yes.

  10   Q     And you have seen that both of those gentlemen offered

  11   some, at least, brief opinion or commentary about why they

  12   believed that was perhaps the prudent approach.          You saw that?

  13   A     I did.

  14   Q     Okay.    As the person who designed this test protocol, if

  15   you had wanted as a matter of your professional practice to

  16   conduct this testing of Mr. Bauta over a several day period of

  17   time, you could have done that?

  18   A     Yes.

  19   Q     It wouldn't have necessarily done anyone any harm had you

  20   done that?

  21   A     That's true.

  22   Q     And you may or may not have gotten the same results that

  23   you got, true?

  24   A     Who knows.

  25   Q     There was a break for lunch in this testing; correct?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 164 of 328 PageID #: 27001


                              Morgan - cross - Kieffer                     2169


   1   A     Oh, sure.

   2   Q     That's standard?

   3   A     Always.

   4   Q     Okay.   And, Mr. Bauta, do you know whether he left your

   5   office or went out for lunch?

   6   A     I really don't know.

   7   Q     Okay.   Were you aware that he has testified that he was

   8   in so much pain and discomfort that he did have to take some

   9   medication over the lunch hour?

  10   A     Yes.

  11   Q     Okay.   And what is the source of your awareness of that?

  12   A     Some of his testimony from this proceeding.

  13   Q     Okay.   The trial testimony or deposition testimony?

  14   A     Trial testimony.

  15   Q     So you've reviewed Mr. Bauta's trial testimony?

  16   A     Only with regard to that.

  17   Q     Okay, all right.     I just want to be clear:      In the -- and

  18   I read the form that -- the consent form Mr. Mannion put up

  19   for us so I'm familiar with what that says and your testimony

  20   about that.     My question on that topic is you did not

  21   specifically inquire of Mr. Bauta as to his physical pain or

  22   discomfort on that day; in other words, are you in pain?

  23   A     Well, it's not phrased that way, but how are you doing,

  24   are you okay, can we continue, do you need a break.           Those are

  25   questions that we ask you throughout the day.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 165 of 328 PageID #: 27002


                              Morgan - cross - Kieffer                     2170


   1   Q       All right.   But as to the issue of pain, you did not ever

   2   ask him specifically are you in pain and you didn't ask him if

   3   he was to rate his pain?

   4   A       No.

   5   Q       All right.   Do you ever do that?

   6   A       When I evaluate patients for pain, that's part of the

   7   protocol.

   8   Q       I'm sorry.   Am I interrupting you?

   9   A       I said I do something like that when we evaluate patients

  10   for pain.

  11   Q       Okay.   And what are some of the circumstances that would

  12   cause you to evaluate a patient for pain?

  13   A       So, it would be in conjunction with neuropsychological

  14   assessment.     So some of the patients complain that pain is

  15   related to their cognitive difficulties and so there are

  16   requests from the referral source to evaluate the patient not

  17   only for neuropsychological functions, but also their reported

  18   pain.

  19   Q       All right.   And when you make these evaluations for

  20   reported pain, are you evaluating the results of your, I'll

  21   calling it pain testing, independent of the results of your

  22   neuropsychological testing or are you sometimes evaluating the

  23   two in light of each other?

  24   A       Well, it's all part of the same evaluation, so we give

  25   pain inventories which are answered by the patient, and we



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 166 of 328 PageID #: 27003


                              Morgan - cross - Kieffer                     2171


   1   inquire about their level of pain.        The results of that are

   2   considered within the overall evaluation assessment.

   3   Q     Okay.   And it sounds from what you're saying as if

   4   evaluating a -- I keep saying "patient," perhaps that's the

   5   wrong word.    How would you refer to Mr. Bauta?

   6   A     Well, he's a patient.

   7   Q     We'll call him a patient.      It sounds from your testimony

   8   as though evaluating a patient neuropsychologically along with

   9   evaluating a patient for pain is not uncommon in your

  10   practice.

  11   A     I would agree with that.

  12   Q     Okay.   But regardless of the fact that it's not uncommon,

  13   you didn't do that here?

  14   A     No.

  15   Q     And you said typically when you would do a pain

  16   evaluation in conjunction with a neuropsychological

  17   evaluation, you would be asked to do that by the referral

  18   source who directed the patient to you?

  19   A     That's right.

  20   Q     And in this case the referral source were the defense

  21   lawyers?

  22   A     Yes.

  23   Q     And they did not ask you to do any sort of pain

  24   evaluation on Mr. Bauta in connection with the

  25   neuropsychological evaluation?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 167 of 328 PageID #: 27004


                              Morgan - cross - Kieffer                     2172


   1   A     I should say that these requests typically come from

   2   insurance companies rather than attorneys.         I don't believe --

   3   I don't believe I've ever had a referral question from an

   4   attorney to do a pain evaluation along with a cognitive

   5   evaluation.    The ones I've had have all come from disability

   6   insurance contexts.

   7   Q     Fair enough.    But regardless of the source, regardless of

   8   the reason, three things are true:        One, it's not uncommon in

   9   your practice to do a pain evaluation with a

  10   neuropsychological evaluation; correct?

  11   A     Yes.

  12   Q     Two, you only do both of those if requested by the

  13   referral source?

  14   A     Yes.

  15   Q     And, three, that request was not made of you in

  16   Mr. Bauta's case?

  17   A     Yes.

  18   Q     All right.    You were aware, I take it, by the time that

  19   you sat down and met with and interviewed Mr. Bauta that he

  20   was making some reports of ongoing and chronic pain and

  21   discomfort?

  22   A     Yes.

  23

  24                (Continued on the following page.)

  25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 168 of 328 PageID #: 27005


                           Morgan, MD - cross - Kieffer                    2173


   1   EXAMINATION CONTINUES

   2   BY MR. KIEFFER:

   3   Q      And did you know by this point in time -- what did you

   4   know about the condition of his back and the surgery that he

   5   had?

   6   A      He had surgeries to correct.      I think two areas of

   7   derangement, it was called.       He had, I believe, cervical and

   8   lumbar surgeries, with the placement of, I guess, rods,

   9   surgical -- surgical rods to adjust -- to adjust the

  10   derangement.

  11   Q      Okay.   And were you aware that he actually had to have

  12   two surgeries because of a complication that developed

  13   postoperatively after the first surgery?

  14   A      Yes, I think so.

  15   Q      Okay.   And I don't want to drag you into spine medicine,

  16   but you knew he had multiple screws and multiple rods in his

  17   back because of a two-level derangement issue?

  18   A      Yes.

  19   Q      And you knew when you met with him that he was

  20   complaining that pain was an issue for him?

  21   A      Yes.

  22   Q      All right.   Did you give any consideration at that point,

  23   perhaps, to on your own doing a pain assessment, to consider

  24   that in your overall evaluation, along with the

  25   neuropsychological evaluation?



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 169 of 328 PageID #: 27006


                              W. Name - direct/cross - Atty                2174


   1   A     No, I didn't.

   2   Q     It's just not the way you would go about it?

   3   A     It's not the way I did it, yeah.

   4   Q     Okay.

   5                 You testified on direct examination, and I don't

   6   have those notes right here in front of me, so I am going to

   7   paraphrase what I think you said, but I want you to correct me

   8   if you think I misstate it.       All right?

   9   A     Sure.

  10   Q     You were asked by Mr. Mannion whether, if someone is

  11   experiencing pain, whether that can affect the results of

  12   neuropsychological testing.       And your response was something

  13   along the lines of it can, but it depends.

  14   A     I think that's generally correct.

  15   Q     All right.

  16                 If a patient came for a neuropsychological

  17   evaluation, hypothetically, and they were having -- their pain

  18   was ranked on a scale of 2 out of 10, that patient might

  19   perform somewhat differently on your testing than others with

  20   pain ranked on a scale of 5 or 8 out of 10; is that a fair

  21   generalization?

  22   A     It's possible, but what we know from the pain literature

  23   and neuropsychology is that most patients with chronic pain

  24   actually do very well on these tests.

  25   Q     But it's possible, nonetheless, correct?



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 170 of 328 PageID #: 27007


                             W. Name - direct/cross - Atty                 2175


   1   A     Theoretically possible, yeah.

   2   Q     All right.      Were you aware at the time you evaluated

   3   Mr. Bauta that he was complaining of sleep disturbances, and

   4   sometimes not being able to fall asleep until 4 or 4:30 in the

   5   morning?

   6   A     He told me that, and I think I reported it in -- in one

   7   of my reports.

   8   Q     All right.      Can chronic sleeplessness and fatigue

   9   sometimes affect how individuals might perform on

  10   neuropsychological testing?

  11   A     Sure.

  12   Q     Might be akin to pulling late nights or all-nighters when

  13   in school, right?

  14   A     In graduate school?

  15   Q     Tougher to take a test the next day?

  16   A     Okay.

  17   Q     You agree?

  18   A     I do.

  19   Q     Your evaluation -- and I don't mean to be redundant, but

  20   before I close this door and move on -- your evaluation of

  21   Mr. Bauta was limited to evaluation of a neuropsychological

  22   nature, you did not undertake, either by a formal methodology

  23   or even indirectly, to assess him for pain?

  24   A     It was neuropsychological and psychological also.

  25   Q     Okay.   Whatever testimony that you have given to this



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 171 of 328 PageID #: 27008


                                W. Name - direct/cross - Atty              2176


   1   jury on topics of malingering or whatnot, that relates to his

   2   cognitive and neuropsychological complaints, not his physical

   3   complaints related to his back, correct?

   4   A       That's correct.

   5   Q       All right.       You are not saying he's faking any of that,

   6   in other words.

   7                   MR. MANNION:    Objection.

   8                   THE COURT:    Overruled.

   9   A       I'm not.

  10   Q       You agree, sir, that if someone was a poor student in

  11   school, they may do more poorly on neuropsychological tests,

  12   true?

  13   A       Depends on the tests that you're asking about.

  14   Q       Okay.    But that can be true depending on the test?

  15   A       It can be.

  16   Q       And if someone has a low IQ, that can affect their

  17   scoring on certain neuropsychological testing as well, right?

  18   A       Again, it would depend on which tests you're -- you're

  19   talking about.

  20   Q       I understand, but it can?

  21   A       It can.

  22   Q       There is articles and scientific data in your field that

  23   make certain criticisms of validity testing, such as the ones

  24   that you did on Mr. Bauta?

  25   A       Yes.



                          SAM         OCR    RMR    CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 172 of 328 PageID #: 27009


                             W. Name - direct/cross - Atty                 2177


   1   Q     Okay.   And the gist of those criticisms are that there

   2   are some forms of brain injury that can cause poor performance

   3   on validity tests?

   4   A     Well, that's -- that's the criticism, but the data

   5   supporting that criticism is virtually non-existent.

   6   Q     All right.      But you understand that there are

   7   publications in the field that take issue with some of these

   8   validity tests, in that they may not sufficiently take into

   9   account things like brain injury, and the impact of brain

  10   injury on the scores?

  11   A     That's their criticism, yes.

  12   Q     All right.      Sir, what is collateral data?

  13   A     Collateral data refers to other individuals, other

  14   reports, not necessarily associated with the accident or the

  15   event in question.

  16   Q     All right.      So reports of family members, co-workers,

  17   things like that?

  18   A     Sure.

  19   Q     Employment records, school records, things of that

  20   nature?

  21   A     Yes.

  22   Q     All right.      At the -- at the time you issued your first

  23   report -- I want to be clear, because you did go through a

  24   list that sounded very complete to me early in your testimony,

  25   but I want to make sure it's clear -- the information you got



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 173 of 328 PageID #: 27010


                              W. Name - direct/cross - Atty                2178


   1   after you first issued your opinions in this case.

   2                 All right?

   3   A     Sure.

   4   Q     Okay.    So at the time you issued your first report

   5   setting forth your opinions, and thereafter gave a deposition,

   6   you did not have photos showing Mr. Bauta's head injury,

   7   right?

   8   A     Right.

   9   Q     You did not have any photos of the accident scene

  10   documenting what the scene looked like and what Mr. Bauta

  11   might have seen?

  12   A     Right.

  13   Q     Including photographs of the deceased passenger?

  14   A     That's correct.

  15   Q     Did you ever receive those?

  16   A     I don't think I saw pictures of the deceased person.

  17   Q     Okay.    But you understood Mr. Bauta reported that?

  18   A     Sure.

  19   Q     Okay.    Medical records and treatment records from

  20   Dr. Thomas.     You didn't have any of those either?

  21   A     I don't think so.

  22   Q     Dr. Thomas's deposition setting forth additional

  23   particulars of his care, you didn't have that?

  24   A     That came later.

  25   Q     Okay.    The depositions of Selenia Bauta, Martin Rivera,



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 174 of 328 PageID #: 27011


                             W. Name - direct/cross - Atty                 2179


   1   you didn't have those?

   2   A     That came later.

   3   Q     All right.      The testimony of Mr. Stitzer, the first

   4   responder who addressed the deceased passenger and described

   5   that scene, you didn't have that either?

   6   A     It came later.

   7   Q     Police report, you didn't have that?

   8   A     It came later.

   9   Q     And Mr. Bauta's records of his lengthy employment with

  10   McDonald's, setting out things like performance reviews and

  11   how he worked with others, you didn't have that either,

  12   correct?

  13   A     Right.

  14   Q     All of that information can certainly be pertinent in

  15   arriving at a complete neuropsychological opinion, correct?

  16   A     Sometimes.

  17               MR. KIEFFER:     Bear with me, sir, I'm skipping some

  18   notes here.

  19               THE WITNESS:     Sure.

  20               MR. KIEFFER:     The silence is a good thing.

  21               THE WITNESS:     Sure.

  22               (Pause.)

  23   BY MR. KIEFFER:

  24   Q     Now, after you issued your first report and after you

  25   gave a deposition, the attorneys who retained you sent you all



                       SAM        OCR       RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 175 of 328 PageID #: 27012


                              W. Name - direct/cross - Atty                2180


   1   of that additional material that you hadn't received

   2   previously, correct?

   3   A     Yes.

   4   Q     And you thereafter issued another report?

   5   A     I did.

   6   Q     And you gave another deposition?

   7   A     I did.

   8   Q     And the gist of your opinions and testimony were, None of

   9   that made any difference, my opinions remained the same?

  10   A     Well, I wouldn't put it that way, but yes.

  11   Q     Okay.    Certain medications can affect the variability of

  12   test results?

  13   A     Depends on the medications.

  14   Q     Okay.    Medications that can cause drowsiness might?

  15   A     Perhaps.

  16   Q     You've had cases, either as an expert or as a treating

  17   neuropsychologist, where people have had valid injuries, but

  18   they've nonetheless had invalid test scores; true?

  19   A     Yes.

  20   Q     More than a few times?

  21   A     It's not infrequent, sure.

  22   Q     I want to ask you about this subject of validity testing.

  23   A     Sure.

  24   Q     And I want to make sure that I'm using the right

  25   terminology.



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 176 of 328 PageID #: 27013


                                W. Name - direct/cross - Atty              2181


   1                   As a general term, validity testing is pretty much

   2   the same thing as effort testing, as malingering testing;

   3   true?

   4   A       Well, it depends on what kind of validity testing you're

   5   referring to.       So there are two broad types.

   6                   Do you want me to say this?

   7   Q       Sure.

   8   A       One type has to do with what we call performance

   9   validity.       And those tests refer to cognitive testing,

  10   cognitive functioning.         Mental abilities, in other words.

  11                   Another type of validity assessment is what we call

  12   symptom validity assessment.         And those types of tests refer

  13   to psychiatric and psychological symptoms.

  14                   So there are two broad types.

  15   Q       Okay, thank you.

  16                   Let me focus on at least one in particular that you

  17   mentioned earlier in your testimony.

  18                   It goes by the acronym T-O-M-M?

  19   A       Yes.    The TOMM.

  20   Q       I'm sorry?

  21   A       TOMM.

  22   Q       And is that the Test of Memory Malingering?

  23   A       Yes.

  24   Q       All right.       That is an important test in your field,

  25   correct?



                          SAM        OCR     RMR     CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 177 of 328 PageID #: 27014


                              W. Name - direct/cross - Atty                2182


   1   A     Yes.    It's well-known, well-used.

   2   Q     All right.       Well-known, well-used, and that -- you call

   3   it TOMM?

   4   A     The acronym, yeah, TOMM.

   5   Q     That TOMM test is typically one of the first, if not the

   6   first, test that you always give in your practice when you

   7   want to assess validity; true?

   8   A     When you say one of the first, I don't give it -- I

   9   usually don't give it early in the examination.            It's usually

  10   given later.

  11   Q     Yes.    I think we are on the same page, but I think my

  12   question wasn't as precise as your answer, so let me ask it

  13   again.

  14                 When you start to give validity tests in the course

  15   of the test day, is the TOMM test one of the first ones you

  16   typically give?

  17   A     It's one of the ones we use --

  18   Q     Okay.

  19   A     -- yes.

  20   Q     And it is one of the most important, is it not?

  21   A     Well, it's not more important than any of the others.

  22   Q     But it's significant?

  23   A     Sure.

  24   Q     All right.

  25                 Now, you agree that Spanish-speaking people and



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 178 of 328 PageID #: 27015


                              W. Name - direct/cross - Atty                2183


   1   people with low IQs quite typically fail the TOMM test, and

   2   you have so testified in the past, have you not?

   3   A     It's not an uncommon thing.

   4   Q     Okay.    It's not uncommon at all for individuals who,

   5   Spanish is their first language and they have a lower IQ, to

   6   fail the TOMM test, correct?

   7   A     We're -- we're talking about people with IQs in the

   8   mentally retarded range.           That's low.

   9   Q     IQ scores in the 60s or the low 70s, high 60s or low 70s?

  10   A     That would be right.

  11   Q     And Mr. Bauta's IQ score scored in the 60s in your

  12   testing, did it not?

  13   A     I don't think that's a valid representation.

  14   Q     Yes.    But that's not my question.

  15                 That is the score that came back in response to the

  16   testing that you did.

  17                 MR. MANNION:    Objection, asked and answered, Your

  18   Honor.

  19                 THE COURT:   Sustained.

  20   BY MR. KIEFFER:

  21   Q     What was Mr. Bauta's IQ score on your testing, sir?

  22   A     64.

  23   Q     Did you know that Mr. Bauta's first language was Spanish,

  24   and that that was what was predominantly spoken in his home

  25   when he was a child?



                        SAM         OCR       RMR       CRR   RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 179 of 328 PageID #: 27016


                                W. Name - direct/cross - Atty                2184


   1   A       He indicated that English was his first language.

   2   Q       Did you specifically ask him that?

   3   A       He said that -- well, I believe so.        And I think that

   4   Dr. Honor wrote that in his report, that English was his

   5   preferred language.

   6   Q       Did you know his preferred language; is that what you

   7   said?

   8   A       I think that's the term he used.

   9   Q       Okay.    Yes, that wasn't my question.     My question wasn't

  10   what was his preferred language, my question was his first

  11   language.

  12                   Did you know that Spanish was his first language,

  13   and the language that was predominantly spoken in his home

  14   when he was a child?

  15   A       No, I did not.

  16   Q       Okay.    Did you know that his father does not speak

  17   English --

  18                   THE COURT:   Sustained.

  19                   MR. MANNION:    Thank you.

  20   Q       Sir, you have had -- you have done neuropsychological

  21   testing on individuals who Spanish was their first language,

  22   and they had IQ scores in the range of Mr. Bauta, and they

  23   have failed your validity testing, and you have nonetheless

  24   testified that their overall results were still valid?

  25   A       Perhaps.    I don't specifically remember cases, but yes,



                          SAM         OCR    RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 180 of 328 PageID #: 27017


                              W. Name - direct/cross - Atty                2185


   1   perhaps.

   2   Q     Okay.    You remember the Godinez case?

   3   A     Yes.

   4   Q     All right.       That was a case in New Jersey?

   5   A     Yes.

   6   Q     That was a criminal case, correct?

   7   A     Absolutely.

   8   Q     All right.       And when you do neuropsychological work, you

   9   don't just do it in a civil lawsuit like this, but sometimes

  10   you do it in a criminal context?

  11   A     Yes.

  12   Q     Okay.    And in the Godinez case, you were hired by the

  13   attorneys who were defending Mr. Godinez to do an evaluation

  14   on him and render an opinion, correct?

  15   A     I think so.

  16   Q     All right.       Do you recall the specifics of Mr. Godinez

  17   and his testing?

  18   A     No, it's been a while.

  19                 THE COURT:    Sidebar.

  20                 (Sidebar held outside the hearing of the jury.)

  21

  22                 (Continued on the following page.)

  23

  24

  25



                        SAM        OCR        RMR   CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 181 of 328 PageID #: 27018


                                        Sidebar                            2186


   1               (The following sidebar took place outside the

   2   hearing of the jury.)

   3               THE COURT:    What is the relevance of this?

   4               MR. KIEFFER:    It's impeaching, Your Honor.

   5               THE COURT:    About what?

   6               MR. KIEFFER:    Well, it's the testimony where he

   7   reached an opinion that is directly opposite to what he is

   8   testifying to in this case.

   9               THE COURT:    Did Godinez score the same level as

  10   Bauta on all the tests?

  11               MR. KIEFFER:    Generally the same level.

  12               THE COURT:    What does that mean, generally the same

  13   level?   The same?

  14               MR. KIEFFER:    One percentile.       He grew up -- he --

  15   he moved here from South America when he was five years old.

  16   He --

  17               THE COURT:    And Bauta was born here.

  18               MR. KIEFFER:    I know that, but let me finish, if I

  19   may.    All right?

  20               Spanish was his first language, but he was

  21   nonetheless proficient in English.         He read English at a

  22   second grade level.      He scored very poorly on the TOMM

  23   testing.    He failed one of the TOMM tests below chance, and

  24   Dr. Morgan --

  25               THE COURT:    One of the TOMM tests?



                       SAM        OCR     RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 182 of 328 PageID #: 27019


                                          Sidebar                          2187


   1               MR. KIEFFER:    Yes.

   2               THE COURT:    What about all of the other validity

   3   testing?

   4               MR. KIEFFER:    The only one I'm asking about is the

   5   TOMM testing.

   6               MR. MANNION:    This is crazy.

   7               MR. KIEFFER:    He testified in court --

   8               THE COURT:    No.

   9               MR. KIEFFER:    -- to the exact opposite opinions --

  10               THE COURT:    No.

  11               MR. KIEFFER:    -- to what he's testifying to here.

  12               THE COURT:    Did it talk about any of the other tests

  13   that you did on Godinez?

  14               MR. KIEFFER:    Just the TOMM testing.

  15               THE COURT:    That's all this talks about?

  16               MR. KIEFFER:    As far as I know.      That was all I was

  17   going to ask him about.

  18               MR. MANNION:    That's not what he said.

  19               MR. KIEFFER:    Let me talk to the Judge, Tom.

  20               MR. MANNION:    I want to know, as well.

  21               THE COURT:    Then you cross-examine him on all the

  22   other tests he did on Godinez, whether they were actually the

  23   same.

  24               MR. MANNION:    I am going to have to ask for a break

  25   to see those, if I can.



                       SAM        OCR       RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 183 of 328 PageID #: 27020


                                        Sidebar                            2188


   1               THE COURT:    Sure, sure.

   2               (Sidebar concluded.)

   3

   4               (Continued on the following page.)

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 184 of 328 PageID #: 27021


                              Morgan, MD - cross - Kieffer                 2189


   1                 (In open court - jurors present.)

   2                 THE COURT:   Okay, go ahead.

   3   EXAMINATION CONTINUING

   4   BY MR. KIEFFER:

   5   Q     Sir, in the Godinez case, you evaluated Mr. Godinez,

   6   correct?

   7   A     Yes.

   8                 MR. MANNION:    Objection, Your Honor.

   9                 THE COURT:   Overruled.

  10   Q     And Spanish was his first language as well, correct?

  11   A     He spoke virtually no English, as I remember.

  12   Q     He read English at, at least, a second grade level, did

  13   he not?

  14   A     I really don't remember the details of the case.

  15   Q     Okay.    Do you recall -- do you recall him failing one of

  16   the TOMM tests?

  17   A     No.

  18   Q     You don't recall that at all?

  19   A     I don't recall the details of the case.         It's been a

  20   while.

  21   Q     Okay.    Let me back up and ask a threshold question before

  22   we get back to Godinez.

  23                 You don't recall asking Mr. Bauta in your interview

  24   of him whether English was his first language or not, correct?

  25   A     I don't recall.



                        SAM         OCR    RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 185 of 328 PageID #: 27022


                               Morgan, MD - cross - Kieffer                   2190


   1   Q       Whether you did or whether you didn't?

   2   A       Right.

   3   Q       All right.      But you did testify a moment ago -- strike

   4   that.    Withdrawn.

   5                  Were you aware after meeting Mr. Bauta that he is of

   6   Puerto Rican descent?

   7   A       Yes.

   8   Q       And you testified a moment ago that it is not uncommon

   9   for individuals for whom Spanish is their first language to

  10   fail the TOMM testing?

  11   A       Well, that's true, but I believed that Mr. Godinez was

  12   very fluent in English.

  13                  THE COURT:    Godinez?

  14                  THE WITNESS:    I'm sorry.

  15   A       That Mr. Bauta was very fluent in English.            He had a high

  16   school diploma from an American school.             Went to

  17   English-speaking classes.           So I --

  18                  THE COURT:    Do you know he was born in Brooklyn?

  19                  THE WITNESS:    Yes.

  20   A       From New York.

  21   Q       And Mr. Godinez went through public schools in Newark,

  22   New Jersey, did he not?

  23   A       I actually don't recall.

  24                  MR. KIEFFER:    May I approach, Your Honor?

  25                  THE COURT:    Uh-hum.



                         SAM         OCR       RMR   CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 186 of 328 PageID #: 27023


                             Morgan, MD - cross - Kieffer                  2191


   1               MR. MANNION:     Objection, Your Honor.

   2               THE COURT:     Overruled.

   3   BY MR. KIEFFER:

   4   Q     Sir, this is a copy of your trial testimony in the

   5   Godinez matter.

   6               THE COURT:     He is going to give you a copy.

   7               MR. KIEFFER:     Yes.

   8   Q     Sir, intelligence tests are very heavily weighted as far

   9   as verbal skills go, are they not?

  10   A     They are.

  11   Q     And you so testified in the Godinez matter, didn't you?

  12               MR. MANNION:     Objection.

  13   A     As I said, I don't actually recall my testimony or --

  14   Q     All right.

  15   A     -- very much about it.

  16               MR. MANNION:     Improper impeachment, Your Honor.

  17               THE COURT:     Sustained.

  18               You said that they are heavily weighted towards

  19   verbal, right?

  20               THE WITNESS:     Yes.

  21   Q     In terms of fluency and proficiency in English, Doctor,

  22   you recall that Mr. Godinez attended schools in Newark,

  23   New Jersey?

  24   A     As I said, I didn't recall that exactly.

  25   Q     All right.      Let me direct you to page 58 of your



                       SAM        OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 187 of 328 PageID #: 27024


                             Morgan, MD - cross - Kieffer                  2192


   1   transcript, sir.

   2                MR. MANNION:    If I may, Your Honor, I just would

   3   like to clarify.

   4                This is not all of his testimony, there's other

   5   people in here, or not?

   6                MR. KIEFFER:    Yes, I think it is for that segment of

   7   the session, the morning session.

   8                MR. MANNION:    I just wanted to clarify, okay.

   9                MR. KIEFFER:    Yes.   I am not going to ask him about

  10   other witnesses' testimony.

  11   BY MR. KIEFFER:

  12   Q     Page 58, sir.

  13   A     Yes.

  14   Q     All right.      Beginning at line 10, were you asked these

  15   questions and did you provide these answers:

  16                MR. MANNION:    Objection, improper impeachment.

  17                THE COURT:    I don't have it.

  18                (Sidebar held outside the hearing of the jury.)

  19

  20                (Continued on the following page.)

  21

  22

  23

  24

  25



                       SAM         OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 188 of 328 PageID #: 27025


                                        Sidebar                            2193


   1               (The following sidebar took place outside the

   2   hearing of the jury.)

   3               THE COURT:    Was Bauta in Special Education?

   4               MR. KIEFFER:    No, he wasn't.

   5               THE COURT:    Then you had better ask him all of this

   6   stuff.   You are comparing apples and oranges.

   7               (Sidebar concluded.)

   8

   9               (Continued on the following page.)

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 189 of 328 PageID #: 27026


                              Morgan, MD - cross - Kieffer                   2194


   1                (In open court - jurors present.)

   2                THE COURT:    Do it the traditional way:      You were

   3   asked this question and you gave this answer.

   4   EXAMINATION CONTINUING

   5   BY MR. KIEFFER:

   6   Q       Sir, were you asked this question and did you give this

   7   answer beginning at page 10 -- I'm sorry, page 58, line 10:

   8                Question:    And did you take a brief history from

   9   Mr. Godinez?

  10                Answer:    I did.

  11                Question:    Could you just, please, relate to us what

  12   that history was?

  13                Answer:    Mr. Godinez indicated that he was born in

  14   Nicaragua and came to the United States as a child.           I think

  15   he was about 5 years old.        He came with a grandparent.     His

  16   mother was already here, he said.         He grew up in the Newark

  17   area.    He attended school.      He was in special education

  18   classes throughout school.        He was characterized as being a

  19   slow learner.     He was characterized as having difficulty with

  20   acquiring reading and verbal skills.        He stated that in his

  21   home, Spanish was spoken, not English, so he didn't get a lot

  22   of time to practice English.        He attended Eastside High

  23   School.    He quit in the tenth grade.      He reported that all his

  24   classes were taught in English, and so he stated he had a

  25   tough time with that.



                       SAM        OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 190 of 328 PageID #: 27027


                              Morgan, MD - cross - Kieffer                 2195


   1                 He was diagnosed by the school system as being

   2   perceptually impaired.        Teacher reports indicated he failed to

   3   achieve standard education goals.            As far as employment, he

   4   said he had worked in landscaping and in roofing for a few

   5   years, before dropping out of school.

   6                 Do you recall being asked those questions and giving

   7   those answers?

   8   A     Yes.

   9                 MR. MANNION:    Wait.    You didn't read it all.

  10                 MR. KIEFFER:    Sorry.

  11   BY MR. KIEFFER:

  12   Q     Picking up at line 12:

  13                 As far as his use of alcohol and drugs -- excuse

  14   me -- he reported daily use of alcohol, probably two or more

  15   40-ounce bottles of alcohol per day.           That's high, probably.

  16   He was an alcoholic.       He used cocaine on weekends.       As far as

  17   medical history goes, the only thing he reported was a history

  18   of asthma, and required what's called an inhaler.

  19                 Were you asked those questions and did you give

  20   those answers?

  21   A     Sure.

  22   Q     And you recall, does this refresh your memory that in

  23   that case, Mr. Godinez failed your TOMM testing?

  24   A     Again, I don't specifically remember the scores or the

  25   data, but if it's in here, obviously, that's the case.



                        SAM         OCR       RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 191 of 328 PageID #: 27028


                              Morgan, MD - cross - Kieffer                 2196


   1   Q     Okay.    Did you -- do you recall what Mr. Godinez's skills

   2   were in terms of ability to read the English language?

   3   A     I don't.    I mean, the case is about eight or nine years

   4   old, so I don't really remember the details.

   5   Q     It's true that malingering is a very hard diagnosis to

   6   make, is it not?

   7   A     Yes.    It requires understanding the entire data set.

   8   Q     And Mr. Godinez scored in a very low IQ percentile under

   9   your testing?

  10   A     Again, I don't remember specifically, but if it's in

  11   here, that's -- then it's so.

  12   Q     Mr. Godinez had not been in an accident, had not had

  13   surgery?

  14                 MR. MANNION:    Objection.

  15                 THE COURT:   Overruled.

  16   A     I really don't remember the details of his history.

  17   Q     Have there been other instances, Doctor, where you have

  18   performed neuropsychological testing on patients and they have

  19   failed your TOMM testing, and you have nevertheless offered

  20   the opinion that your results were otherwise valid?

  21                 MR. MANNION:    Objection.

  22                 THE COURT:   Overruled.

  23   A     I am not certain.       Perhaps.

  24   Q     Okay.    You recall a case you were asked about at your

  25   deposition involving a lady by the name of Mrs. Rezireksyon?



                        SAM         OCR    RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 192 of 328 PageID #: 27029


                              Morgan, MD - cross - Kieffer                 2197


   1   A     Rezireksyon.

   2   Q     Rezireksyon?

   3   A     Yeah.

   4   Q     R-E-Z-I-R-E-K-S-Y-O-N, for the record?

   5   A     I think so.

   6   Q     All right.       Do you recall that case?

   7   A     Yes.

   8   Q     Mrs. Rezireksyon tested with an IQ, under your testing,

   9   in the high 60s, correct?

  10   A     I think so.

  11   Q     And Mrs. Rezireksyon failed at least one portion of your

  12   TOMM testing, correct?

  13   A     She actually passed TOMM on the second trial, so she

  14   passed the TOMM.

  15   Q     But she failed it on the first?

  16   A     I think so.

  17   Q     And Mrs. Rezireksyon was -- this was a criminal case,

  18   where she was charged with a serious crime?

  19   A     Absolutely.

  20   Q     All right.       And you -- you recognize that individuals who

  21   are facing the prospect of criminal penalties, whether

  22   incarceration or worse, they may have motivations to try to

  23   artificially alter the results of neuropsychological testing?

  24                 MR. MANNION:    Objection.

  25                 THE COURT:    Overruled.



                        SAM         OCR    RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 193 of 328 PageID #: 27030


                               Morgan, MD - cross - Kieffer                2198


   1   A      Sure.

   2   Q      You had stated as much in your report in this case,

   3   right?

   4   A      Sure.

   5   Q      And Mrs. Rezireksyon was facing significant potential

   6   consequences in the criminal system at the time you evaluated

   7   her?

   8   A      Yes.

   9   Q      All right.       Without getting into the details, it involved

  10   charges connected with the death of a child, her child?

  11                  THE COURT:    Sustained.

  12                  MR. KIEFFER:    Okay.

  13   Q      You asked --

  14                  MR. MANNION:    Move to strike, Your Honor.

  15                  THE COURT:    Stricken.

  16   BY MR. KIEFFER:

  17   Q      You asked Mrs. Rezireksyon for her explanation of why she

  18   thought, perhaps, she failed your TOMM testing.

  19                  Do you recall that?

  20   A      No, I don't.

  21

  22                  (Continued on the following page.)

  23

  24

  25



                         SAM         OCR      RMR   CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 194 of 328 PageID #: 27031


                                        Side-Bar                           2199


   1   (Continuing)

   2                MR. KIEFFER:    May I approach, Your Honor?

   3                THE COURT:    Come to side-bar, first.

   4                (Side-bar conference held on the record out of the

   5   hearing of the jury.)

   6

   7                (Side-bar.)

   8                THE COURT:    Why is Ms. Rezireksyon's explanation for

   9   why she failed the TOMM test relevant to anything in this

  10   case?

  11                MR. KIEFFER:    Because it goes directly to the

  12   credibility of his opinions.       She came back on his testing

  13   with an IQ score very close to Mr. Bauta.         She failed this

  14   TOMM test.    He went and he asked her for an explanation.          Her

  15   explanation was I had visions in my head of my children.            He

  16   accepted that; said all of the other test results were valid

  17   and had not considered vast amounts of collateral data, such

  18   as police reports, witness reports, things like that.

  19                THE COURT:    Was it his opinion rejected by any of

  20   these courts?

  21                MR. KIEFFER:    You mean like on a Daubert basis?

  22                THE COURT:    On any basis.

  23                MR. KIEFFER:    Not that I'm aware of.

  24                THE COURT:    What is -- it has nothing to do with

  25   anything.    I will give you an "A" for effort, but come on.



                                   VB    OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 195 of 328 PageID #: 27032


                                         Side-Bar                             2200


   1               MR. KIEFFER:    I think it's directly relevant to the

   2   credibility of the opinion he's offering here.          Some of these

   3   folks had scores on this testing very close to Bauta and he

   4   said it was fine.     He said it was fine here when a lady said I

   5   had a vision of my child.

   6               THE COURT:    You are isolating one single test that

   7   he did; right?

   8               MR. KIEFFER:    I am.

   9               THE COURT:    One single test and -- no.       No.   No.

  10               MR. KIEFFER:    A test that he testified to is the

  11   first one he gives in here and a gold standard --

  12               THE COURT:    It is not here, though.      No.

  13               MR. McELFISH:       Tack on a validity test.     Here is Mr.

  14   Bauta's validity test.

  15               THE COURT:    One validity test out of many.

  16               MR. McELFISH:       TOMM is an important one.

  17               THE COURT:    Because you say so?

  18               MR. McELFISH:       That's the start.

  19               THE COURT:    He said it is not as important as any of

  20   the others; right?

  21               MR. KIEFFER:    That's not what he said in here.

  22               THE COURT:    Then that is valid cross-examination.

  23   But not what did Ms. Rezireksyon say.         And this is somewhat

  24   sandbagging, but I get it.        It is cross-examination.

  25               You are not giving a full picture of all these



                                  VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 196 of 328 PageID #: 27033


                                          Side-Bar                         2201


   1   people.    You tried to skirt Godinez, the fact that he was in

   2   special ed; that he was a coke head; that he was a drunk; that

   3   he was perceptually impaired; right?          Maybe that is a reason

   4   for why he did so poorly.         And not that he was trying to fake

   5   it.

   6                MR. KIEFFER:    I'm not trying to skirt anything, Your

   7   Honor.    But look, if he comes back and says Bauta got an IQ

   8   score in the 60s, so he's a total faker.

   9                THE COURT:    He did not say that.     That is not what

  10   he said.

  11                MR. KIEFFER:    That's one of the things he said.

  12                MR. BARMEN:    No, he didn't.

  13                MR. MANNION:    No, he didn't.

  14                MR. BARMEN:    He never mentioned IQ.

  15                MR. KIEFFER:    I believe it is, Judge.

  16                THE COURT:    You are going to look so incredibly

  17   silly in front of this jury if you keep this up.          They are not

  18   buying it.

  19                Are you watching them?

  20                MR. McELFISH:       I disagree with you, again.

  21                THE COURT:    Okay.    All right.

  22                MR. KIEFFER:    I will move on.

  23                MR. MANNION:    Okay.

  24                THE COURT:    If you want to go this way, go ahead.       I

  25   am going to let him go ahead.



                                   VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 197 of 328 PageID #: 27034


                                       Side-Bar                            2202


   1               MR. MANNION:    Just note my objection for the record,

   2   please.

   3               THE COURT:    Noted.   Give him all the transcripts

   4   right now for every single one you are going to pull out so he

   5   can search them.

   6               MR. MANNION:    Can we take a break when he is done?

   7               THE COURT:    We are going to.

   8               (Side-bar end.)

   9

  10               (Continued on following page.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                  VB      OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 198 of 328 PageID #: 27035


                                Morgan - cross - Kieffer                    2203


   1                   (In open court.)

   2   BY MR. KIEFFER:

   3   Q       Sir, you agree that people with an IQ below 85 are

   4   impaired; correct?

   5   A       No.   People with IQs from 85 to about 70 are considered

   6   borderline.       Impaired begins at 70 on down.

   7                   MR. KIEFFER:    May I approach, Judge.

   8                   THE COURT:   Yes.

   9                   MR. MANNION:    Page and line?

  10                   MR. KIEFFER:    Just one second.

  11   Q       Doctor, if you would, turn with me to page 162 in that

  12   transcript.

  13                   And that is the transcript of your testimony in the

  14   Rezireksyon -- State of New Jersey versus Krisla Rezireksyon

  15   case.    Page 162, line 21.

  16   A       Okay.

  17                   MR. MANNION:    I apologize, what line number again?

  18                   MR. KIEFFER:    162, line 21.

  19   Q       Doctor, picking up at line 21, were you asked these

  20   questions and did you give these answers.

  21                   MR. MANNION:    Objection.   Improper impeachment.

  22                   THE COURT:   Can I see that, Doctor.

  23                   MR. MANNION:    Your Honor, he has to --

  24                   THE COURT:   Stop.   Stop.

  25                   MR. KIEFFER:    I was going to --



                                      VB    OCR        CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 199 of 328 PageID #: 27036


                               Morgan - cross - Kieffer                     2204


   1               THE COURT:    Stop.

   2               (Pause in the proceedings.)

   3               THE COURT:    Can you read the last question and

   4   answer back, please.

   5               The last two, if you will, Victoria.

   6               (The requested portion of the record was read back

   7   by the Official Court Reporter.)

   8               THE COURT:    Okay.   You can read it.

   9               MR. KIEFFER:     Thank you, Judge.

  10   BY MR. KIEFFER:

  11   Q      Doctor, picking up at line 21 on page 162, were you asked

  12   these questions and did you give these answers.

  13               QUESTION:    You indicated in your report that her IQ,

  14   the 67 number, is possibly, quite possibly, a slight estimate

  15   of her abilities.

  16               ANSWER:   A slight underestimate.

  17               QUESTION:    Right.   Underestimate of her abilities;

  18   yes?

  19               ANSWER:   Yes.

  20               QUESTION:    You also said what?      There was also a

  21   ceiling; correct?

  22               ANSWER:   I'm sure there was a ceiling and I guess I

  23   should have underscored the fact that people with IQs below 85

  24   are impaired.     They're impaired.

  25   Q      Were you asked those questions and did you give those



                                  VB     OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 200 of 328 PageID #: 27037


                              Morgan - cross - Kieffer                     2205


   1   answers?

   2   A     Yes.    If it's here, I suppose I did.

   3   Q     Okay.    And an IQ of 67 is in the first percentile;

   4   thereabouts?

   5   A     Yes.

   6   Q     And at least under your testing, that was the same

   7   percentile that Mr. Bauta scored?

   8   A     Yes.    But again, it's not valid.

   9   Q     I understand that's your opinion.

  10                 In the Rezireksyon case, your opinion was that this

  11   lady's scores on other dimensions of your test were valid,

  12   notwithstanding the IQ result and notwithstanding any TOMM

  13   testing result.

  14                 MR. MANNION:    Objection.

  15                 THE COURT:   Overruled.

  16   A     Well, she did pass the TOMM ultimately.         So yes.   Yes.

  17   Q     She failed one of them.

  18   A     Failing the first trial -- I'd like to clarify that.

  19                 Failing the first trial of the TOMM and then passing

  20   the second trial of the TOMM is a pass for that test.

  21   Q     All right.    And was the testimony that you gave in the

  22   Rezireksyon case, as it relates to that portion that we just

  23   read, was it true when you gave it?

  24   A     Well, if I -- apparently, I said that the IQ of 85 on

  25   down is impaired, I misspoke.       It is not impaired.      The IQ of



                                    VB    OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 201 of 328 PageID #: 27038


                            Morgan - redirect - Mannion                        2206


   1   85 to 80 is in the low average range, and the IQ from 80 to or

   2   79 to 70, is in the borderline range; borderline impaired.

   3   Q     All right.    And just to be clear, that was Rezireksyon's

   4   testimony under oath in a courtroom?

   5   A     Yes.

   6   Q     Okay.    And your testimony before this jury is you

   7   misspoke as to an IQ of 85 being the threshold for impairment.

   8   A     Apparently I did.

   9                 MR. KIEFFER:    All right.      Thank you, doctor.   That's

  10   all I have.

  11                 THE COURT:   Do you need a break?

  12                 MR. MANNION:    I can go.

  13                 THE COURT:   Go ahead.        And then we will take our

  14   mid-afternoon break.

  15                 MR. MANNION:    Sure.

  16                 THE COURT:   It feels like night.

  17   REDIRECT EXAMINATION

  18   BY MR. MANNION:

  19   Q     With respect to the deposition you were just looking at,

  20   doctor --

  21                 THE COURT:   Trial testimony.

  22   Q     Trial testimony you just looked at, doctor, on page 163,

  23   Mr. Kieffer stopped after the word impaired.

  24                 Can you look a little further down on that page at

  25   line 15.



                                    VB       OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 202 of 328 PageID #: 27039


                             Morgan - redirect - Mannion                   2207


   1   A     I'm sorry.    What page are we on?

   2   Q     163, line 15.     Just a few lines down from where

   3   Mr. Kieffer stopped.

   4               QUESTION:    Okay.   Let's talk about an IQ of 75.

   5               ANSWER:    Okay.

   6               QUESTION:    How would you describe that person?

   7               ANSWER:    It's in the borderline; mentally retarded

   8   range.    It's borderline IQ.

   9               And people with IQ of 75 can learn real basic

  10   skills.    They can learn all of the things that they are

  11   certificate indicated she learned about --

  12               It's a long answer.      If you want me to read it.

  13               THE COURT:    Read it.

  14               MR. MANNION:    Okay.

  15               ANSWER:    No ancillary medical technology like blood

  16   pressure, drawing blood, phlebotomy, because they were basic

  17   motor skills.     They can learn to hold a job, work in storage,

  18   you know.    They are successful at jobs, detective work.

  19               Wait one second.     Okay.

  20               That don't require a judgment or significant levels

  21   of comprehension or abstract reasoning.

  22               Was that the question and answer at that time?

  23   A     Yes, sir.

  24   Q     And is that exactly what you said earlier, that it's

  25   borderline?



                                  VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 203 of 328 PageID #: 27040


                            Morgan - redirect - Mannion                    2208


   1   A     Yes.

   2   Q     Okay.    Does that make you feel better about the misspeak?

   3   A     It does.

   4   Q     Okay.    You actually said that in court that it was

   5   borderline; correct?

   6   A     Yes.

   7   Q     Okay.

   8                 MR. MANNION:    One quick second, Your Honor.

   9                 (Pause in the proceedings.)

  10   BY MR. MANNION:

  11   Q     Now, you were also asked a question about whether that

  12   particular individual had a secondary reason for giving

  13   incorrect answers.

  14   A     Yes.

  15   Q     Okay.    Now, just because somebody has a motivation to

  16   give an incorrect answer, does that mean they always do?

  17   A     Of course not.

  18   Q     Okay.    How do you test for that?

  19   A     So you mean on tests?       Scores on tests?

  20   Q     Is that the purpose of the validity tests?

  21   A     Yes, of course.

  22   Q     Okay.    You weren't asked here about any of the other

  23   issues that had to do with that particular patient, were you?

  24   A     No.

  25   Q     Okay.    Do you recall that case?



                                    VB    OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 204 of 328 PageID #: 27041


                            Morgan - redirect - Mannion                    2209


   1   A     Ms. Rezireksyon?

   2   Q     Yes.

   3   A     Yes, I do.    I recall that case, the history and so forth,

   4   pretty, pretty well.      Not so much the scores on tests.

   5   Q     And would you tell us if there's any comparison between

   6   that particular case and Mr. Bauta in the scores, the testing

   7   and how you evaluated them?

   8   A     Well, no.    I mean, Ms. Rezireksyon had a psychotic

   9   delusional disorder, schizophrenia, and she heard voices, God

  10   instructing her, according to her, not to feed her children.

  11   And she had delusional false beliefs of God's intervening.

  12                 So it's an entirely different set of circumstances;

  13   entirely different case.

  14   Q     Would you ever use just an IQ score or just a score on

  15   one test to have gone into court and testified in this manner?

  16   A     Of course not.

  17   Q     Okay.    Did you do that in this case?

  18   A     Of course not.

  19   Q     And on the TOMM score in this case, was it trial one and

  20   trial two?

  21   A     He went down on trial two.        You're supposed to go up on

  22   trial two.

  23   Q     Now, let's talk about Mr. Godinez.          You were an expert on

  24   his behalf?

  25   A     Yes.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 205 of 328 PageID #: 27042


                            Morgan - redirect - Mannion                    2210


   1   Q     All right.    We heard a lot about English speaking versus

   2   Spanish speaking.

   3                 Was Mr. Godinez somebody who helped EMTs at a scene

   4   translate?

   5   A     Not to my knowledge.

   6   Q     And is he somebody who helped translate between Spanish

   7   and English in the emergency room?

   8   A     Not to my knowledge.

   9   Q     Was his preferred language English?

  10   A     No.

  11   Q     Okay.    Let me ask you this.     Was Mr. Bauta, to your

  12   knowledge, in special education classes throughout his life

  13   and born in Nicaragua?

  14   A     Told me he was in regular education classes.

  15   Q     Okay.    Now, Mr. Godinez said he did not get a lot of time

  16   to practice English.

  17                 Does that sound like Mr. Bauta?

  18   A     No.

  19   Q     Does it sound like someone who translates from Spanish to

  20   English, that they don't get a lot of time to talk English?

  21   A     Certainly not.

  22   Q     Mr. Godinez dropped out and Mr. Bauta had a GED.

  23                 Difference?

  24   A     Absolutely.

  25   Q     Mr. Godinez was diagnosed as being perceptually impaired.



                                   VB    OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 206 of 328 PageID #: 27043


                              Morgan - redirect - Mannion                  2211


   1   A       Yes.

   2   Q       Was there a diagnosis of that of Mr. Bauta?

   3   A       No.

   4   Q       Okay.    Did Mr. Bauta drink two, 40-ounce bottles of

   5   alcohol per day?

   6   A       He told me he didn't drink.

   7   Q       Was he an alcoholic?

   8   A       No.

   9   Q       Did he do cocaine?

  10   A       Not to my knowledge.

  11   Q       Is there any comparison between these two?

  12   A       Very different.

  13   Q       Is this insulting to Mr. Bauta?

  14                   THE COURT:   Sustained.

  15   Q       In addition to a motivation as was alleged here to give

  16   incorrect results, do you also see that in a situation where

  17   patients have a chance to have secondary financial gain if the

  18   test results are worse?

  19   A       Of course.

  20   Q       Okay.    And do you believe that's what occurred in this

  21   case?

  22   A       I do.

  23   Q       Let's now go back and ask a couple -- or hit a couple of

  24   the other issues here.        And let's talk about the poor student

  25   question because you were asked about IQ and poor student.



                                    VB     OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 207 of 328 PageID #: 27044


                            Morgan - redirect - Mannion                    2212


   1                 What do you mean that the IQ test was not valid for

   2   Mr. Bauta?

   3   A     Well, it's clear that, based on the performance validity

   4   tests, the TOMM, the Victoria, the Reliable Digit Span, the

   5   California Forced Choice Validity trial -- it's clear that

   6   Mr. Bauta put forth not normal effort and scored on many of

   7   those validity tests at a level that was below chance.           Had he

   8   scored around chance, that would mean he's not paying

   9   attention, just guessing, not taking it seriously, not really

  10   engaged; just whatever.        But he scored significantly below

  11   chance and so --

  12   Q     And what's that show?

  13   A     Pardon?

  14   Q     What did that show, that it was significantly below?

  15   A     That he purposely chose wrong answers.

  16   Q     Okay.    Any question in your mind about that?

  17   A     No.

  18   Q     What level of certainty are you?

  19   A     I'm absolutely certain.

  20   Q     Near a hundred percent?

  21   A     Yes, of course.

  22                 So that invalidates the IQ test.

  23   Q     Now, have you given -- what was that test called where

  24   you listed off words and Mr. Bauta kept saying water?

  25   A     That's the California Verbal Learning Test.         The one



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 208 of 328 PageID #: 27045


                            Morgan - redirect - Mannion                    2213


   1   we're talking about.

   2   Q     Have you given that to folks with a 60, 65 IQ?

   3   A     Oh, all the time.

   4   Q     Do they say water to all five of those?

   5   A     I've never seen that response.

   6   Q     Okay.    Have you seen them only remember 1 out of 16 after

   7   saying it five times?

   8   A     No.    In fact, many people with IQs in the 60s have normal

   9   memory.

  10   Q     Okay.    IQ and memory are two different things?

  11   A     Yes.    They don't correlate that highly.

  12   Q     Okay.    So let me ask you.    Do you remember those tests

  13   from grade school where like math tests there's a hundred of

  14   them and you get a certain amount of time and you get as many

  15   as you can down?

  16   A     Yes, it's called speed arithmetic.

  17   Q     Okay.    Now, these aren't -- the tests you give aren't

  18   school tests where you're asking them to perform, you know,

  19   areas and integrals and things of that nature; true?

  20   A     No.

  21   Q     Okay.    But taking the test of a math test like that, can

  22   you describe for me the results that Mr. Bauta had versus one

  23   of those tests -- okay.

  24                 Give us analogy.   It would be similar to answering

  25   what on a test like that?



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 209 of 328 PageID #: 27046


                            Morgan - redirect - Mannion                    2214


   1   A     So, Mr. Bauta, I mean, if we're making a direct

   2   comparison?

   3   Q     Yes.

   4   A     So he wouldn't have solved the problem.         He would have

   5   just written the same thing down for all the questions.

   6   Q     Four, four, four, four, four, four?

   7   A     Yeah, something like that.

   8   Q     Maybe even put a letter instead of a number?

   9   A     Possibly.

  10   Q     Was it that bad?

  11   A     It was.

  12   Q     Okay.   So you have been retained as an expert by

  13   plaintiff's attorneys and claimant's attorneys?

  14   A     Yes.

  15   Q     Many times?

  16   A     Yes.

  17   Q     As far as testimony, by the way, how many total times

  18   have you been -- given a deposition?

  19   A     I don't keep numbers, but it's probably 15, 20, somewhere

  20   around there; over a dozen.

  21   Q     In your entire career?

  22   A     Yes.

  23   Q     And how many times have you been at trial?

  24   A     Probably around a dozen.

  25   Q     Okay.   Not over 200?



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 210 of 328 PageID #: 27047


                              Morgan - redirect - Mannion                  2215


   1   A       Oh, certainly not.

   2   Q       Okay.    Now, when you are an expert on behalf of an

   3   injured party, are you willing to ignore low validity scores?

   4   A       Never.

   5   Q       Do you think that that's perhaps a reason why you don't

   6   get retained more on behalf the plaintiffs?

   7   A       I imagine.

   8   Q       With respect to PTSD, you were asked some questions about

   9   the DSM and I just want to clarify some of those things.

  10                   Can you give us an example -- one of the criteria

  11   was, for example, startled reaction.        Okay.

  12                   What type of startled reaction are we talking about

  13   that would be required to be valid under that, whatever number

  14   that was?

  15   A       Well, I can tell you what I've seen in patients who had

  16   PTSD.

  17   Q       Yeah.

  18   A       I can tell you what I've seen a lot at the VA Hospital.

  19   I mean, I can even demonstrate it.

  20   Q       Please.

  21   A       It's a physical response.

  22   Q       Let's see.

  23   A       So, I mean, I'm giving counseling to a veteran with PTSD

  24   in my office and I say another colleague opens the door, they.

  25   Like that, I mean, it's a physical -- it's a physical



                                   VB     OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 211 of 328 PageID #: 27048


                            Morgan - redirect - Mannion                    2216


   1   response.     It's an automatic, nonvoluntary physical response

   2   to a noise or a sound or some stimulus that disturbs them.            So

   3   you can actually see it.

   4   Q     And did you see any documentation of that in the medical

   5   records anywhere?

   6   A     No.

   7   Q     You were asked a question about whether you knew

   8   Mr. Bauta hit his head or not initially.

   9                 Now, what I'd like to do is -- do you still have

  10   those reports in front of you, your reports?

  11   A     No, I don't.

  12   Q     Do you recall, though, that the first time before your

  13   first report you reviewed both the Evangelical records and the

  14   Brookdale records?

  15   A     Yes.

  16   Q     Okay.    So if those indicated he hit his head, you would

  17   have known that?

  18   A     Yes.    More than likely.

  19   Q     Okay.    You talked about 16 percent don't get better from

  20   a concussion.

  21                 Explain that.

  22   A     So there's been a tremendous amount of research in the

  23   neurology, neuroscience, neuropsychology, literature about

  24   concussions and now it's really a hot topic with what's been

  25   going on in the NFL, with dementia and so forth.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 212 of 328 PageID #: 27049


                              Morgan - redirect - Mannion                    2217


   1                 So there's a lot of research about it.      And

   2   research, all of this, the bulk of the studies indicate that

   3   about -- around 84 to 85 percent of concussed patients get

   4   either completely better or almost completely better.           The

   5   16 percent they call -- they call them the miserable minority.

   6   I mean that's not --

   7   Q     And of those mostly severely concussed patients?

   8   A     They are severely concussed patients and the literature

   9   indicates that the majority of them had a previous history of

  10   psychiatric problems.       And so that confounds really what's

  11   going on; whether it's head injury, concussion, or whether

  12   it's mostly psychiatric.

  13                 So the literature indicates that there may be

  14   multiple factors that lead to the expression of the 16 percent

  15   miserable minority.

  16   Q     Okay.    Is the comparison of that literature to this case

  17   valid?

  18   A     Not at all.

  19   Q     Okay.    Why?

  20   A     He -- I don't believe that Mr. Bauta was concussed and

  21   his scores are so low on these tests that we never see that in

  22   the literature.       The scores were more consistent with just

  23   gross exaggeration malingering, not actual post-concussion

  24   syndrome.

  25   Q     Did he have a prior psychiatric history that you know of



                                  VB     OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 213 of 328 PageID #: 27050


                            Morgan - redirect - Mannion                    2218


   1   that that literature talked about?

   2   A     No.    He told me there was no previous psychiatric

   3   history.

   4   Q     And we talked about the first 24 to 48 hours, but let's

   5   go a little further out from that.

   6                 Defendant's Exhibit 404, Bate's stamped 40-310.

   7                 THE COURT:    Is this received already?

   8                 MR. SAAL:    Yes.

   9                 MR. MANNION:    Yes, Your Honor.

  10                 (Exhibit published to jury.)

  11   BY MR. MANNION:

  12   Q     And you had the Brookdale records from various dates,

  13   including this date; correct, sir?

  14   A     Yes.

  15   Q     If we could go to the middle, to the adult GCS.

  16                 Now we're talking five days post-accident, are we?

  17   A     The 9th, yes.       9th to the 14th.

  18   Q     Okay.    And Mr. Bauta at this time went to the ER, I

  19   believe, for hypertension.        But at that time there was also a

  20   Glasgow Coma Scale done; correct?

  21   A     Yes.

  22   Q     And what was the score?

  23   A     15 out of the 15 correct.

  24   Q     Perfect score?

  25   A     Yes.



                                    VB    OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 214 of 328 PageID #: 27051


                            Morgan - redirect - Mannion                    2219


   1   Q     15 at the scene; 15, 5 days later and not a single

   2   diagnosis of concussion in between?

   3   A     Yes.

   4                 MR. McELFISH:       Can we have your exhibit number

   5   there, Mr. Mannion, for that one?

   6                 MR. MANNION:    Oh, wait a minute.     I completely

   7   apologize.

   8                 MR. SAAL:    Defendant's 404.

   9                 MR. MANNION:    I completely apologize.

  10                 THE WITNESS:    That's two years later.

  11   Q     That's two years.

  12                 But what does that tell you about whether it was

  13   permanent?

  14   A     Well --

  15                 MR. KIEFFER:    Objection.

  16                 THE COURT:   Sustained.

  17   Q     Well, there was a question asked of you of whether the

  18   damage was lingering or that 16 percent don't get better.

  19                 What would that tell you?

  20   A     Well, two years later he was fine.

  21                 MR. MANNION:    And I apologize.      I thought when this

  22   was handed to me, I thought -- I looked at the date and the

  23   month.

  24   Q     So --

  25                 THE COURT:   Do me a favor, doctor.      You are saying



                                    VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 215 of 328 PageID #: 27052


                            Morgan - redirect - Mannion                    2220


   1   he did not have a concussion to begin with.

   2                 THE WITNESS:    Yes.

   3                 MR. MANNION:    Right.

   4                 THE COURT:   So let's move on.

   5                 MR. MANNION:    Okay.

   6   BY MR. MANNION:

   7   Q     Now, speaking about whether the testing was valid or not,

   8   there was also a question to you about the type of brain

   9   injury.     Certain types of brain injury can affect validity

  10   testing.

  11                 What types of brain injury are we talking?

  12   A     Very severe brain injuries.

  13   Q     Okay.    First of all, you don't think he had any brain

  14   injury at all; fair?

  15   A     Right.

  16   Q     Certainly not a severe brain injury.

  17   A     That's right.

  18   Q     Okay.    Is there any possible reasonable use of that

  19   literature to this case?

  20   A     No.

  21   Q     And by the way, didn't you say that Dr. Honor and Thomas

  22   performed the same type of validity tests as you?

  23   A     I -- yes.

  24   Q     Does the literature support use of validity tests?

  25   A     Oh, absolutely.             (Continued on following page.)



                                    VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 216 of 328 PageID #: 27053


                             Morgan - redirect - Mannion                   2221


   1   BY MR. MANNION:      (Continuing.)

   2   Q      When these validity tests are done, is there -- once you

   3   have the score, the raw score, if you looked at the raw data

   4   from Dr. Honor, for example, would you be able to look at the

   5   raw data and come up with a conclusion?

   6   A      Yes.

   7   Q      And, likewise, they can look at yours and come up with a

   8   conclusion?

   9   A      Yes, that's what science does.

  10   Q      It's objective?

  11   A      Yes.   It's science.

  12   Q      You are not subjectively interpreting that data?

  13   A      Of course not.

  14   Q      And there was questions about whether or not it should

  15   have been broken up.      Were his test scores consistent

  16   throughout the day?

  17   A      Absolutely.

  18   Q      And if we just look at the initial testing at the

  19   beginning, before lunch even, were those all consistently at

  20   .01?

  21   A      Yes.

  22   Q      Although you may not have said, Are you in pain, what did

  23   you ask Mr. Bauta and what did you do to assess whether it was

  24   appropriate to continue with testing?

  25   A      Well, you know, the patient is observed all day long.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 217 of 328 PageID #: 27054


                            Morgan - redirect - Mannion                    2222


   1   We're in interaction with the patient, asked if he needs a

   2   break, asked if he feels okay to continue.         I mean, we -- we

   3   check on all patients, all patients; whether they're referred

   4   by attorneys or just regular patients.         We want, hope to and

   5   really desire to get the best results from everyone we test in

   6   this way.     When we get scores that are low and all validity

   7   tests are passed and the scores make sense along with the

   8   medical record, then we can be more assured that the data

   9   we're getting are reliable and valid.

  10   Q     Did you ask him if he was comfortable enough to proceed?

  11   A     Of course.

  12   Q     And did you -- did he give you any reason to doubt that

  13   it was okay to proceed?

  14   A     No.

  15   Q     You were also asked about whether we inquired for you to

  16   do a pain assessment and you said that is really in the

  17   disability aspect.     When you're retained by plaintiffs'

  18   attorneys for injured people, they're not asking to you do a

  19   pain assessment either; correct?

  20   A     I've never been asked to do a pain assessment in that

  21   context.

  22   Q     You're not here to talk about the spine, fair?

  23   A     No, I'm not a spinal doctor.

  24   Q     Okay.    So your validity tests tell you that Mr. Bauta was

  25   intentionally giving wrong answers on your tests, and you



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 218 of 328 PageID #: 27055


                            Morgan - redirect - Mannion                    2223


   1   refer to that as malingering; correct?

   2   A     Yes.

   3   Q     And that is potentially for secondary gain?

   4   A     Yes.

   5   Q     That's what malingering is?

   6   A     Absolutely.

   7   Q     Whether he's doing that for the bodily injuries you're

   8   not testifying to?

   9   A     I have no idea.

  10   Q     But you do know that that's what he's doing, at least

  11   with respect to the neuropsychological injuries?

  12   A     I do.

  13                 THE COURT:   Let's wrap it up, please.

  14                 MR. MANNION:    One second, Your Honor.

  15                 Could I have the ELMO, please, Your Honor?

  16                 MR. KIEFFER:    Objection.

  17                 THE COURT:   Sustained.

  18                 MR. MANNION:    Okay.

  19   BY MR. MANNION:

  20   Q     There was some questions about validity testing and you

  21   talked about the chance levels versus not-chance levels and

  22   about the 1 percent.       Do you recall that?

  23                 MR. KIEFFER:    Objection, cumulative.

  24                 MR. MANNION:    It was opened, the door, on recross.

  25                 THE COURT:   I will allow it.



                                    SN       OCR   RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 219 of 328 PageID #: 27056


                            Morgan - redirect - Mannion                    2224


   1   Q     Do you recall that?

   2   A     Yes.

   3   Q     I want to be sure I understand the correct way to do this

   4   that supports your opinions after the questions you were

   5   asked.    When you do the tests in the morning you're

   6   essentially saying there was a .01 percent chance, at best,

   7   that this was a fluke?

   8   A     Yes, one out of 100.

   9                THE COURT:   So that's a one-percent chance.

  10   A     In decimals, but not .01 percent.

  11                THE COURT:   .01 is 1 percent.

  12   Q     Agreed.    .01 or 1 percent is the probability that it was

  13   just some fluke, fair?

  14   A     Yes, we often phrase it one out of 100.

  15   Q     99 percent chance he was giving an intentionally wrong

  16   answer?

  17   A     Exactly.

  18   Q     And then you give another test and you get the same

  19   result, fair?

  20   A     Yes.

  21   Q     And when you combine those two, the way you do that as a

  22   neuropsychologist is .01 times .01?

  23   A     Correct.

  24                MR. KIEFFER:    Objection.   There's nothing in the

  25   disclosure about doing that.



                                   SN    OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 220 of 328 PageID #: 27057


                            Morgan - redirect - Mannion                    2225


   1                MR. MANNION:    Sure it is.

   2                THE COURT:   Sustained.

   3   BY MR. MANNION:

   4   Q     How, Doctor, do you use these tests cumulatively?

   5   A     Well, I think you just eyeball it without doing any math,

   6   just eyeball it and recognize the chances of getting so many

   7   tests at this level is ridiculous.

   8   Q     Astronomical?

   9   A     Astronomical is the word.      That's right.     It's

  10   impossible.     It's impossible to get them on chance, all of

  11   them on chance.

  12   Q     And if you did it mathematically?

  13                MR. KIEFFER:    Objection.

  14                THE COURT:   Sustained.    Move on.

  15   Q     Doctor, you've seen the photograph of the laceration on

  16   his head?

  17   A     I have.

  18   Q     Does that change your opinions in any way?

  19   A     No.

  20   Q     Why?

  21                MR. KIEFFER:    Objection, foundation.

  22                THE COURT:   You opened the door.     Go ahead.

  23   A     Striking one's head, a head injury, is not the same thing

  24   as a concussion.     If everybody who hit their head in their

  25   lifetime had a concussion or a serious brain injury, everybody



                                   SN    OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 221 of 328 PageID #: 27058


                            Morgan - redirect - Mannion                      2226


   1   would be brain damaged.

   2   Q     You were also asked a question about this accident being

   3   67 miles per hour, but Mr. Kieffer didn't ask you about the

   4   fact that the actual change in velocity that his expert talked

   5   about was only 16 miles per hour --

   6                 MR. KIEFFER:    Objection.

   7                 THE COURT:   Sustained.

   8   Q     Do you know what the speed of the other vehicle was?

   9   A     I don't.

  10                 MR. KIEFFER:    Objection.

  11                 THE COURT:   Sustained.

  12   Q     And you're not here to do a biomechanical analysis, fair?

  13   A     Absolutely not.

  14   Q     Okay.    And does the speed you were asked about, the

  15   speed, does that change your opinion in any way?

  16   A     No.

  17                 MR. MANNION:    Okay.    One minute, Your Honor.

  18                 (Pause in proceedings.)

  19   Q     You were asked some questions about the post-traumatic

  20   stress disorder and one of the criteria on there talks about

  21   avoidance that was talked about.            Assuming that Mr. Bauta

  22   spent eight hours on a bus approximately 13 -- let me see, 13

  23   days or so after this accident and again in July of '14, what

  24   does that tell you?

  25                 MR. KIEFFER:    Objection, incomplete hypothetical.



                                    SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 222 of 328 PageID #: 27059


                            Morgan - redirect - Mannion                    2227


   1               THE COURT:    Overruled.

   2   A     Well, he certainly didn't avoid the bus and I think that

   3   with PTSD one would avoid the bus.

   4   Q     And you wouldn't spend eight hours on it?

   5   A     Absolutely not.

   6               MR. MANNION:    Just one moment.

   7   Q     More likely than not, Doctor, if given the effort that

   8   was given and your opinion that the answers by Mr. Bauta were

   9   intentional, do you believe to a reasonable degree of

  10   certainty that the test results would have been substantially

  11   different if broken up?

  12               MR. KIEFFER:    Objection.

  13               THE COURT:    Overruled.

  14   A     Not at all.

  15   Q     Why not?

  16   A     I think intention would have carried through on all the

  17   testing with me.

  18   Q     Does pain cause somebody to intentionally deceive?

  19   A     Of course not.

  20   Q     Does being tired cause somebody to intentionally pick

  21   wrong answers?

  22   A     No, of course not.

  23   Q     And in the four or five thousand of these that you have

  24   done, have you ever seen somebody so consistently

  25   intentionally pick the wrong answers?



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 223 of 328 PageID #: 27060


                             Morgan - recross - Kieffer                    2228


   1   A     That is probably the only time.

   2   Q     Thank you.

   3                 MR. KIEFFER:    Two quick recross.   I can do it from

   4   here with the Court's permission.

   5   RECROSS-EXAMINATION

   6   BY MR. KIEFFER:

   7   Q     Doctor, Mr. Mannion just asked you a question on the

   8   topic of concussion and you answer was something along the

   9   lines of striking or bumping your head then everybody would

  10   have a concussion, true?

  11   A     Yes.

  12   Q     Point in fact you don't know anything about the forces

  13   that Mr. Bauta's body or head were exposed to in that

  14   accident?

  15                 MR. MANNION:    Objection.

  16   Q     You have no information on that, do you?

  17                 MR. MANNION:    Objection.

  18                 THE COURT:   Overruled.

  19   A     True.

  20   Q     To the extent there's been biomechanical opinion

  21   testimony and things of that nature, that was not shared with

  22   you and that is not a part of your analysis of this case, your

  23   opinions or any of your testimony to the jury, true?

  24   A     I wouldn't understand it anyway.

  25   Q     Thank you?



                                    SN    OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 224 of 328 PageID #: 27061


                            Morgan - redirect - Mannion                     2229


   1   REDIRECT EXAMINATION

   2   BY MR. MANNION:

   3   Q       Were you asked any questions about whether this was

   4   equivalent to a 16 mile per hour accident as opposed to a 67?

   5   A       No.

   6   Q       Nothing further.

   7                 THE COURT:    Thank you, Doctor.

   8                 (Witness excused.)

   9                 THE COURT:    We're going to take our not quite

  10   mid-afternoon break.        Come back at 4:15 or we will come get

  11   you at 4:15.

  12                 (Jury exits.)

  13                 (In open court.)

  14                 THE COURT:    We have Dr. Nobilini, next?

  15                 MR. BARMEN:    Yes, Your Honor.

  16                 THE COURT:    How long is he going to be?

  17                 MR. BARMEN:    Not that long.    I anticipate my direct

  18   of him being 30 minutes, maybe 40 tops.             Are you looking at me

  19   or the clock.

  20                 THE COURT:    At the clock.   That leaves half an hour

  21   for the cross.     We will stay as late as we need to to get him

  22   done.    So between 5:30 and 6.

  23                 (Recess taken.)

  24                 (Jury enters.)

  25                 (In open court.)



                                   SN     OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 225 of 328 PageID #: 27062


                               Nobilini - direct - Barmen                   2230


   1                   THE COURT:    Call your next witness.

   2                   MR. BARMEN:    The defendants call Dr. Nobilini.

   3                   THE COURT:    Dr Nobilini, please raise your right

   4   hand.

   5                   (Witness sworn/affirmed.)

   6                   THE COURT:    Please introduce yourself to the jury

   7   and spell your name for the court reporter.

   8                   THE WITNESS:    My name is Dr. Robert Nobilini,

   9   N-O-B-I-L-I-N-I.

  10   ROBERT NOBILINI, called by the Defense, having been

  11                   first duly sworn, was examined and testified

  12                   as follows:

  13   DIRECT EXAMINATION

  14   BY MR. BARMAN:

  15   Q       Good afternoon, Dr.Nobilini.

  16   A       Good afternoon.

  17   Q       I appreciate your patience today.

  18   A       Sure.

  19   Q       Will you tell the jury a little bit about who you are?

  20   A       I'm a consultant in the field of mechanical engineering

  21   and biomechanics.       I do work in cases like this where I offer

  22   opinions regarding issues related to my areas of expertise.

  23   Q       And would you tell the jury -- first off, who do you work

  24   for?

  25   A       I work for -- I own my own company.        It's 4N6 Consulting



                                      SN    OCR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 226 of 328 PageID #: 27063


                               Nobilini - direct - Barmen                  2231


   1   LLC.

   2   Q       And how long have you been self-employed?

   3   A       Since 2008.

   4   Q       Would you tell the jury just a little bit about your

   5   education, training and background, please?

   6   A       Sure.    I have a Bachelor's of Science and a Master's of

   7   Science as well as a Ph.D.        All three degrees are in

   8   mechanical engineering from Drexel University.          My graduate

   9   studies during my master's as well as my Ph.D. were all

  10   concentrated in the field of biomechanics.

  11   Q       And how long have you been doing biomechanical consulting

  12   work?

  13   A       Since 2000.

  14   Q       Okay.    And do you have any type of medical background?

  15   A       I worked at a hospital for a period of from '92 to 2000,

  16   so a period of eight years.       During that time I worked closely

  17   with clinicians on issues related to biomechanical research.

  18   I worked with departments such as the orthopedics departments.

  19   I worked with the physical therapy departments as well as with

  20   general surgery, neurology.

  21                   During that time I was exposed to a lot of

  22   medical -- not formal training but training in a medical

  23   context where I was, you know, allowed to sit in on surgeries

  24   and saw things occurring.        The research that I did at that

  25   time involved working not only with volunteers but also



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 227 of 328 PageID #: 27064


                             Nobilini - direct - Barmen                    2232


   1   sometimes clinically with patients as well and in addition

   2   with cadavers so a lot of the testing that I did involved

   3   dissecting cadavers and using portions of the anatomy to do

   4   the testing that I was -- that I'm doing.

   5               So that I have a lot of training and experience

   6   working with the human body and with the anatomy.

   7   Q     You're not a medical doctor, are you?

   8   A     I am not a medical doctor.

   9   Q     You are Dr. Nobilini because of the engineering Ph.D.

  10   A     That's correct.

  11   Q     You cannot make diagnoses?

  12   A     I cannot diagnose.

  13   Q     But has working with that type of medical background and

  14   the training you had been beneficial to you in your

  15   biomechanical career?

  16   A     Absolutely.

  17   Q     How so?

  18   A     Well, obviously exposed to working with the human anatomy

  19   you have a better feel for how the structures behave from a

  20   biomechanical point of view.       My interest is looking at

  21   structures from the standpoint of how do they move, how do

  22   they behave when forces are applied to them.          That's basically

  23   what mechanical engineering is all about.

  24               In biomechanics, the structures that we're looking

  25   at are living structures.       They're unique.    They're different



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 228 of 328 PageID #: 27065


                             Nobilini - direct - Barmen                     2233


   1   than engineering materials like, for instance a material like

   2   aluminum or steel might have a forced displacement

   3   relationship that's linear.       In other words, you take a beam

   4   made out of steel and you apply pounds, it might displace a

   5   quarter of an inch.      You apply two pounds, it might displace

   6   half an inch or twice as much.       When you look at human tissue,

   7   it's not linear.     It's what we call viscoelastic.        So the

   8   human body, the tissue in the human body, has unique

   9   properties.    Another unique property is bone.        Bone actually

  10   can change its shape based upon the loads that you're applying

  11   to the bone.    That's when bone -- during every day experiences

  12   bones are -- are loaded in various ways and the loads that are

  13   applied to the bones cause the bones to shape themselves in a

  14   particular manner according to a law caused Wolff's Law.

  15               If you stress a bone in a certain direction, the

  16   bone will actually lay down bone cells in that direction to

  17   resist that force.     If you don't load the bone in a certain

  18   direction, the bone cells will resorb.         So essentially what

  19   happens is based on the loading throughout the day or

  20   throughout your life, it actually remodels and actually takes

  21   on an optimal shape to resist the loads -- to resist.           So the

  22   uniqueness of the human body and the tissue that's involved in

  23   the field of biomechanics is what makes biomechanics unique

  24   from mechanical engineering.

  25   Q     Have you testified in court as an expert in mechanical



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 229 of 328 PageID #: 27066


                             Nobilini - direct - Barmen                    2234


   1   engineering in the past?

   2   A     Yes.

   3   Q     Have you testified as an expert in biomechanical

   4   engineering in the past?

   5   A     Yes.

   6                MR. BARMEN:    Your Honor, at this time the defense

   7   would tender Dr. Nobilini as an expert in mechanical and

   8   biomechanical engineering.

   9                MR. McELFISH:      No objection.

  10                THE COURT:    Dr. Nobilini is received as an expert in

  11   mechanical engineering and you biomechanical engineering.

  12                MR. BARMEN:    Thank you and I'm going to try to move

  13   this along for you.

  14   BY MR. BARMEN:

  15   Q     When were you retained in this case, ballpark?

  16   A     Good question.      Can I look in my report?

  17                MR. BARMEN:    Your Honor, may he.

  18                THE COURT:    Yes.

  19   A     The report was in October of '16 so I'm guessing it was

  20   sometime during the summer of 2016.

  21   Q     And you understand that there were a few other cases

  22   relative to this accident and you were previously retained on

  23   those; is that true?

  24   A     I have been, yes.

  25   Q     Specifically in this case what were you retained to do?



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 230 of 328 PageID #: 27067


                             Nobilini - direct - Barmen                    2235


   1   A     What I was asked to do was to look at Colonel Smith's

   2   report, his analysis, and to basically make a determination

   3   whether his opinions had a valid scientific basis.

   4   Q     Did you render opinions in this case?

   5   A     I did.

   6   Q     We're going to talk about those, but can we agree before

   7   we do that any opinion you give, you will only give those

   8   opinions that you hold to a reasonable degree of mechanical

   9   and/or biomechanical engineering?

  10   A     Yes.

  11   Q     Okay.    Let's talk about what your opinions are relative

  12   to Colonel Smith and then we'll talk about how you came to

  13   those opinions.

  14   A     Sure.    The three opinions that I was able to come to

  15   after reviewing Colonel Smith's report were that, one, Colonel

  16   Smith failed to accurately identify the mechanics that

  17   occurred in this accident with regards to both the movement as

  18   well as the forces that Mr. Bauta incurred during this

  19   accident.     The second was that Colonel Smith failed to

  20   calculate the loads, the level of load that Mr. Bauta

  21   experienced during this accident and, as a result, he's not

  22   able to make an opinion to a reasonable degree of engineering

  23   certainty that those forces were consistent with the injuries

  24   that Mr. Bauta incurred.

  25                 And, lastly, the last opinion, kind of a catchall,



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 231 of 328 PageID #: 27068


                             Nobilini - direct - Barmen                    2236


   1   to basically say that he basically provided no scientific

   2   evidence to support his opinion that the subject accident

   3   which he claims occurred at 16 miles per hour, basically

   4   imparted sufficient forces to make the injuries that Mr. Bauta

   5   is claiming related to this incident.

   6   Q     Okay.    And I appreciate that.     Let's start with the issue

   7   of Colonel Smith failing to calculate the forces in this

   8   accident.     Is that something that you did?

   9   A     I did not.

  10   Q     Why?

  11   A     First, it wasn't what I was asked to do, but secondly

  12   there were many variables with regard to this accident that

  13   pretty much made it impossible to calculate those forces as

  14   far as the magnitudes are concerned.

  15   Q     You weren't asked to do it, but could it have been done

  16   in this case?

  17   A     I don't believe it could have been.

  18   Q     Could you explain to the jury why?

  19   A     Sure.    During the incident the motor carriage experienced

  20   a Delta V miles per hour.       Delta V itself, if you consider

  21   driving down the road in a car at 16 miles an hour, you apply

  22   your brakes, you bring your car to a stop.         You've now

  23   incurred a Delta V at 16 miles per hour but you weren't thrown

  24   forward into your seatbelt.

  25                 If you're doing 16 miles an hour in your car and you



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 232 of 328 PageID #: 27069


                             Nobilini - direct - Barmen                    2237


   1   strike an immovable wall, what's going to happen is your body

   2   is going to move forward in the vehicle into your seatbelt and

   3   you'll be restrained by your seatbelt.

   4               In both cases you have a Delta V of 16 miles per

   5   hour.   The is that in one case you had a higher rate of

   6   acceleration than in the other case.        And the higher rate of

   7   acceleration comes into play in the fact that during the

   8   striking of the immovable object, the vehicle is going through

   9   that changing velocity of 16 miles per hour over a much

  10   shorter period of time, acceleration is basically the change

  11   in velocity divided by the change in time over which that

  12   change occurred.

  13               So, the shorter the time the greater the

  14   acceleration and as we know from Newton's Law force is equal

  15   to mass on an acceleration.       So it's the time and the forces

  16   on the body.    In this instance, the motor coach struck the

  17   back of the truck.     In doing so, the front of the bus, as I'm

  18   sure you've seen, was crushed significantly.          That crush

  19   damage basically absorbed damage during the accident which

  20   essentially reduced the amount of acceleration incurred by the

  21   occupants of the vehicle.       Had this crush not occurred, the

  22   Delta V would have been -- the Delta V would have occurred in

  23   a shorter period of time, and the forces would have been

  24   greater on the occupants.

  25               With respect to Mr. Bauta, he was positioned,



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 233 of 328 PageID #: 27070


                             Nobilini - direct - Barmen                    2238


   1   according to him, somewhere in the middle to the back of the

   2   bus on the driver's side of the bus.        The damage that occurs

   3   to the bus forward of his position including the frontal

   4   damage as well as damage to the body of the bus as well as

   5   bends in the frame of the bus that occurred underneath, all of

   6   that damage worked to absorb energy.

   7               That absorption of energy is energy that Mr. Bauta

   8   was not exposed to as a result.         So the concept basically is

   9   the same as what we see in the design of automobiles where in

  10   an automobile you have what's called crumple zones.           That was

  11   concept that was patented by Mercedes back in the 1950s.            The

  12   idea is to put areas in the vehicle that are intentionally

  13   crushed during an accident, the purpose being to absorb

  14   energy.    By absorbing energy, what happens is the vehicle

  15   changes velocity over a greater distance or a greater amount

  16   of time to reduce the acceleration and protect the occupants

  17   of the vehicle.

  18               In this case, Mr. Bauta was in the middle or back of

  19   the bus area, so he had a good portion of the bus in front of

  20   him.   That damage absorbed energy and basically his Delta V or

  21   acceleration was reduced as a result of that.          Without knowing

  22   the actual stiffness coefficients of the bus itself, it's not

  23   possible to determine what his -- what his acceleration would

  24   be as a result of the of the bus striking the truck.

  25               In addition to that, his movement forward within the



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 234 of 328 PageID #: 27071


                             Nobilini - direct - Barmen                    2239


   1   vehicle into the seat that was in front of him would have

   2   resulted in him incurring forces as the seat itself was

   3   moving -- was moving slower than he was, right?           The vehicle

   4   slows down, his body is going to move forward within the

   5   vehicle until it contacts the seat.         Once it contacts the

   6   seat, the seat is going to want to decelerate his body so that

   7   his body is now reduced in speed to the same speed as the

   8   seat.    That deceleration occurs over a period of time

   9   depending on the stiffness of the seat.           The seats in the bus

  10   are designed to --

  11                MR. McELFISH:     Objection.   This is outside the

  12   scope, the design of the seat, of his report.

  13                THE COURT:   Overruled.

  14   A       The seats on the bus are designed to absorb energy and

  15   the absorption of energy means that the deceleration of

  16   Mr. Bauta's body occurred over a greater period of time

  17   because as the seat flexed forward, that whole period of time

  18   is what it took for his body to decelerate; as opposed to if

  19   the seat was stiff, the deceleration would have been

  20   instantaneous.     You can think of it as you're at a baseball

  21   game and a foul ball comes in your direction.           You put your

  22   hand out.    If you were to stiff-arm it and catch the ball the

  23   impact would be tremendous.       You'd have a lot of pain.      If you

  24   were to take the ball and draw you're the hand back as the

  25   ball comes into your hands, you extend the time over which the



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 235 of 328 PageID #: 27072


                             Nobilini - direct - Barmen                      2240


   1   ball decelerated and you reduce the acceleration and reduce

   2   the impact force to your hand.

   3                 The same thing is true here.     When the seat deforms,

   4   it extends the time over which that deceleration occurs which

   5   reduces the force on Mr. Bauta's body.         In this instance,

   6   there's a couple of things we don't know.         We do not know the

   7   speed, the relative speed of Mr. Bauta compared to the speed

   8   of the seat.     You would need to know that in order to be able

   9   to calculate the forces on his body.        The second thing you

  10   would need to know is what the stiffness characteristics of

  11   the seat are.     We do not know that.

  12                 The amount the seat is deformed would also be

  13   helpful.    We don't know where he was seated exactly.         We don't

  14   know which seat was deformed and how much it deformed.           So

  15   it's really not possible to calculate the external forces on

  16   Mr. Bauta's body.

  17   Q     Okay.    Now, am I to understand, though, that the longer

  18   the total deceleration when you factor in the crush of the bus

  19   and the deformation of the seat, the lower the forces will be

  20   on that individual?

  21   A     That's correct.

  22   Q     Okay.    But because of those variables, we don't have the

  23   precise forces that Mr. Bauta felt on that day, cannot be

  24   determined?

  25   A     That's right.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 236 of 328 PageID #: 27073


                             Nobilini - direct - Barmen                     2241


   1   Q     Let's talk about Colonel Smith's failure to describe the

   2   mechanism of injury.      And I think he talked about kinetics in

   3   that regard.     Can you explain that to the jury?

   4   A     Sure.    The difference between -- it's kinematics.

   5   Q     For kinematics.     Thank you.

   6   A     In the field of dynamics we're looking at the

   7   relationship between force and displacement.          Looking at

   8   forces is basically kinetics.       Motion is described as

   9   kinematics.     So we'll just use force and displacement.

  10   Obviously there's a relationship between the two.           Motion

  11   doesn't happen without forces.       So, I think Colonel Smith in

  12   this case said that he relied primarily upon kinematics.             He

  13   didn't rely upon the forces and, rightfully so, he wasn't able

  14   to calculate them because it wasn't possible.          So, therefore,

  15   he had nothing to rely upon other than kinematics.           In

  16   analyzing the kinematics in his report, what Colonel Smith

  17   says is that with regards to the movement of the body in the

  18   vehicle that Mr. Bauta's lumbar spine was exposed to, in his

  19   words, a flexion distraction type injury.         Distraction means

  20   pulling apart and flexion means moving forward with your body.

  21                 He basically stated that this mechanism occurred

  22   because his pelvis was restrained by the lap belt of his

  23   seatbelt.     As you probably know by now, there was no lap belt

  24   or seatbelt present in the vehicle.        So that mechanism or that

  25   loading or external loading that he claims occurred to the



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 237 of 328 PageID #: 27074


                             Nobilini - direct - Barmen                    2242


   1   body, didn't occur.      In fact, there were no forces that would

   2   have created a distraction loading of the lumbar spine.

   3                He furthermore talked about the cervical spine and

   4   in the cervical spine he also blamed it on a flexion-type

   5   mechanism.    Again, I think he was probably thinking that the

   6   shoulder belt was present because in a forward impact the

   7   shoulder belt will restrain your torso as you move forward and

   8   your head would flex forward over the shoulder belt.

   9                Again, the belt wasn't present and there was no

  10   mechanism to create a flexion-type injury to the cervical

  11   spine.   Furthermore, Mr. Bauta testified that prior to the

  12   impact he actually looked up and saw the incident occurring.

  13   He saw the truck and the bus colliding and, in addition, he

  14   testified that he struck his face on the seat which means his

  15   face was in an upward position.         It wasn't flexed up and down.

  16   There was no flexion mechanism as Colonel Smith stated in his

  17   reports.

  18                So, therefore, the external kinematics and the

  19   external loads that occurred to Mr. Bauta were incorrectly

  20   described and incorrectly analyzed by Colonel Smith.           In order

  21   to determine what happens within the body, in order to

  22   determine the mechanism of injury and the loads that are being

  23   applied to the internal structure of the body, you have to

  24   know what the external forces are.         And, you know, forces are

  25   actually made up two components.         A force consists of both a



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 238 of 328 PageID #: 27075


                             Nobilini - direct - Barmen                    2243


   1   magnitude and a direction.       You can change either one, but

   2   change the force.     In this case, Colonel Smith, one, had the

   3   directions of the forces wrong.          And, number two, he wasn't

   4   able to calculate the magnitude so he knows nothing about what

   5   the forces were on Mr. Bauta's body.         Yet he's somehow

   6   offering an opinion to a reasonable degree of sniggering

   7   certainty that the forces were consistent with the injuries.

   8   That's simply not possible.

   9   Q     Under the science of biomechanics, can anybody in this

  10   situation offer an opinion as to a reasonable degree what the

  11   forces Mr. Bauta experienced were?

  12               MR. BARMEN:    Objection.

  13               THE COURT:    Overruled.

  14   A     In my opinion there was not enough evidence to determine

  15   what those forces were.

  16   Q     And do you believe that because Colonel Smith never

  17   actually calculated the forces, that's why?

  18               MR. McELFISH:      That's leading.

  19               THE COURT:    Sustained.

  20   Q     I'll move on.    I want to touch on this issue of seatbelts

  21   and we'll go to the next opinion.          Did you ever inspect the

  22   interior of the bus?

  23   A     I did.

  24   Q     And you know from reading Colonel Smith's deposition

  25   transcript and seeing his report that he claims he did as



                                 SN       OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 239 of 328 PageID #: 27076


                              Nobilini - direct - Barmen                   2244


   1   well?

   2   A       Yes.

   3

   4                  (Continued on the following page.)

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 240 of 328 PageID #: 27077


                           Nobellini, PhD - direct - Barmen                2245


   1   EXAMINATION CONTINUING

   2   BY MR. BARMEN:

   3   Q      Would anybody inspecting this bus know if it had

   4   seatbelts?

   5   A      Absolutely, especially if you were performing a

   6   biomechanical analysis of the motion of the occupants, you

   7   would be looking for it.

   8   Q      Why would seatbelts be something you would be

   9   specifically looking for when you inspect the interior of the

  10   bus?

  11   A      Because the seatbelt will affect your movement within the

  12   vehicle under the crash conditions.

  13   Q      Now, you are aware in this case that Colonel Smith

  14   ultimately offered a supplemental report after it was pointed

  15   out to him by you that he was wrong about the seatbelts and

  16   the flexion and extension?

  17   A      Yes, I am.

  18   Q      Did he correct that issue in the supplemental report?

  19   A      Nope.

  20   Q      Did he offer any explanation for the invalid opinion?

  21   A      Nope.

  22   Q      Did he come up with an alternative opinion?

  23   A      He did not.

  24   Q      Is that sound science?

  25   A      No.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 241 of 328 PageID #: 27078


                          Nobellini, PhD - direct - Barmen                   2246


   1   Q     The other opinion you had relative to Colonel Smith's

   2   opinion is that there is no scientific evidence that a Delta V

   3   of 16 miles an hour could be consistent with the claimed

   4   injuries.

   5                 Explain the basis for that opinion, please.

   6   A     The basis for that has to do with -- basically, what

   7   we've already discussed.        He had the kinematics wrong.     He

   8   never calculated the force, the magnitudes of the forces, and

   9   there was nothing else that he offered as a scientific basis

  10   to be able to offer the opinion that the forces in this case

  11   were consistent with the injuries.        And, essentially,

  12   that's -- that's the purpose for that last opinion.

  13   Q     Okay.    Did we talk about dynamics?

  14   A     I believe we did.

  15   Q     I think we did.     Just making sure.       Going through my

  16   notes here, I don't want to take any more time than we have

  17   to.

  18                 I think you touched on it a little bit, but one more

  19   thing I want to make clear.

  20                 Colonel Smith testified that the forces experienced

  21   by the people in the back of the bus would have been identical

  22   or the same as the forces experienced by the people sitting in

  23   the front of the bus.

  24                 Do you agree with that?

  25   A     I don't.



                        SAM      OCR       RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 242 of 328 PageID #: 27079


                         Nobellini, PhD - direct - Barmen                    2247


   1   Q     Why not?

   2   A     Well, the people at the front of the bus have only so

   3   much distance between them and the point of impact.           Any crush

   4   damage in front of them that occurs will absorb energy, but

   5   then whatever energy is left over, they will be exposed to.

   6   Being at the back of the bus, you would have more vehicle in

   7   front of you to absorb more energy before it reaches you.

   8               You can think about it this way:       When the front

   9   edge of the bus collided with the truck, it stopped

  10   instantaneously.       If the entire bus had stopped

  11   instantaneously with the front edge, there would be no crush

  12   damage, because the bus would have just stopped.           It would

  13   have been a rigid bus that stopped, collided, and there would

  14   be no crush damage.

  15               The fact that there's crush damage means that the

  16   front edge stopped rapidly, but the back end continued moving.

  17   In other words, the deceleration of the back of the bus was

  18   less than the deceleration of the front of the bus.           So,

  19   therefore, the occupants at the rear are exposed to lower --

  20   lower forces.

  21   Q     Now, when you inspected the bus, did you also inspect the

  22   undercarriage?

  23   A     I did.

  24   Q     Did you encounter more crush damage in the bus than was

  25   evident in the pictures that the jury has already seen?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 243 of 328 PageID #: 27080


                         Nobellini, PhD - cross - McElfish                 2248


   1   A      I don't know what pictures they've seen.

   2   Q      That's fair.

   3   A      Yes.

   4   Q      Assume they've seen pictures, the police pictures of the

   5   accident scene that you've also seen that show the actual

   6   damage to the front of the bus and the back of the truck, but

   7   they certainly don't show the undercarriage of the bus.

   8   A      Okay, you can see on the side of the bus -- I don't know

   9   if you have seen a picture of the side of the bus, but you can

  10   see that partway down the side of the bus, there is a luggage

  11   compartments, [sic] and that luggage compartment was deformed.

  12                 Below that point, if you look underneath, what

  13   you'll see are the frame rails of the bus.         And those frame

  14   rails were bent and deformed, in addition to the area.           And

  15   there was other buckling and deformation in the body of the

  16   vehicle as it moved back.         Of course, towards the rear of the

  17   bus, you had much less than towards the front of the bus.

  18   Q      Doctor, have all the opinions you've offered been to a

  19   reasonable degree of biomechanical and mechanical engineering

  20   certainty?

  21   A      Yes, they have.

  22                 MR. BARMEN:   I don't have any other questions for

  23   you.   Thank you.

  24   CROSS-EXAMINATION

  25   BY MR. McELFISH:



                        SAM        OCR      RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 244 of 328 PageID #: 27081


                         Nobellini, PhD - cross - McElfish                 2249


   1   Q     Good afternoon.

   2   A     Good afternoon.

   3   Q     You've actually been involved in this accident, dealing

   4   with the details of this accident since sometime in 2014,

   5   correct?

   6   A     Yes.

   7   Q     In fact, when you inspected the bus, you did so sometime

   8   back in 2014?

   9   A     Yes.

  10   Q     And you took photographs of the deformed seats, and you

  11   went through the interior of the bus during that time, true?

  12   A     Yes.

  13   Q     And you've offered opinions to other juries on Delta V,

  14   biomechanics and injury causation; true?

  15   A     I have -- on this case?

  16   Q     In this accident, other juries.

  17   A     I have not.

  18   Q     So you've offered no biomechanical opinion on any of the

  19   injuries in this case?

  20   A     With regards to what?

  21   Q     Any other injuries.

  22   A     Any other injuries to who?

  23                THE COURT:    I think the problem is --

  24                MR. BARMEN:    Objection, Your Honor.     Sidebar.

  25                THE COURT:    -- injuries with regard to this case, as



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 245 of 328 PageID #: 27082


                         Nobellini, PhD - cross - McElfish                 2250


   1   opposed to this accident.

   2               MR. McELFISH:    Let me withdraw it.

   3   BY MR. McELFISH:

   4   Q     Now, you say that Colonel Smith had no science backing up

   5   his opinions, but he did rely upon the NAS database?

   6               MR. BARMEN:    Objection, outside the scope.

   7               THE COURT:    Overruled.

   8   A     He did.

   9   Q     And the NAS database has a collection of frontal barrier

  10   crash testing, correct?

  11   A     No.

  12   Q     What's your understanding?

  13   A     The NAS database is a database that was put together by

  14   NHTSA which essentially is a collection of information on

  15   real-world crashes of automobiles, pickup trucks, utility

  16   vehicles, and the data includes issues related to the speed of

  17   the vehicle when it's available.         It also includes data

  18   related to the injuries that were incurred during those

  19   accidents as well.

  20   Q     I didn't hear you criticize his use of the NAS database

  21   in your testimony.

  22               MR. BARMEN:    Objection.

  23               THE COURT:    Overruled.

  24   A     The criticism in my report of the NAS database was

  25   related to the accident reconstruction issues in this case,



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 246 of 328 PageID #: 27083


                         Nobellini, PhD - cross - McElfish                 2251


   1   not related to the biomechanics.

   2   Q     Okay.    Now, were you provided with the trial transcripts

   3   of Colonel Smith on the explanation he gave to the jury on the

   4   injury causation to the lumbar spine?

   5   A     I was.    I mean, I'm sorry.       I did, yes.

   6   Q     And you saw that he gave an explanation with or without

   7   the seatbelt, correct?

   8   A     With or without?

   9   Q     In other words, he was asked about the seatbelt, but he

  10   gave an opinion on how the lower back can get injured in this

  11   accident without a seatbelt?

  12   A     I think of he tried to change the kinematics that he

  13   offered in his report at that point.

  14   Q     Sir, let me do it this way.         Did he offer an opinion on

  15   biomechanics to this jury on how Mr. Bauta's back was injured

  16   in this accident without the seatbelt; yes or no?

  17   A     I believe he did.

  18   Q     I didn't hear any criticism of that on your direct

  19   examination.

  20                 MR. BARMEN:    Objection.

  21                 THE COURT:    Overruled.

  22   A     Is that a question?

  23   Q     Well, yes or no, you didn't criticize him, did you, for

  24   that explanation that you read about how Mr. Bauta 's back was

  25   hurt in this accident without a seatbelt.



                        SAM        OCR     RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 247 of 328 PageID #: 27084


                         Nobellini, PhD - cross - McElfish                 2252


   1                 MR. BARMEN:    Objection.

   2                 THE COURT:    Overruled.

   3                 Can you answer the question?

   4                 THE WITNESS:    I didn't criticize him.

   5   BY MR. McELFISH:

   6   Q     Okay.    So as an expert witness who's brought in here by

   7   the defense who has read Colonel Smith's opinion that was

   8   given to this jury, and you had no criticism of it on your

   9   direct examination means it's fine and it's scientific?

  10                 MR. BARMEN:    Objection.

  11                 THE COURT:    Sustained.

  12                 MR. BARMEN:    Move to strike.

  13                 THE COURT:    No.

  14                 Can you answer that question?

  15                 THE WITNESS:    My -- my opinions in my report are

  16   based upon what he said in his reports.

  17   BY MR. McELFISH:

  18   Q     I understand that, Doctor, but before taking the stand,

  19   my point is -- before taking the stand, you read his opinion

  20   that the jury has that doesn't include a seatbelt, and in your

  21   direct examination with Mr. Barmen, you've made no comment or

  22   criticism about it, is that true?

  23   A     I was not asked about it.      But yes, it's true.

  24   Q     And you saw in that testimony before this jury that

  25   Colonel Smith relied upon various calculations and Newton



                        SAM         OCR    RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 248 of 328 PageID #: 27085


                         Nobellini, PhD - cross - McElfish                 2253


   1   laws, opinions and the NAS database and various other sources;

   2   true?

   3   A       I don't know that I saw that.

   4                MR. McELFISH:    One moment, Your Honor.

   5                (Pause.)

   6   BY MR. McELFISH:

   7   Q       But so I understand you, you are here as what is referred

   8   to as a rebuttal witness, is that correct?

   9                MR. BARMEN:    Objection.

  10                THE COURT:    Sustained.

  11   Q       You are here only to offer opinions which criticize

  12   Colonel Smith, correct?

  13   A       Not necessarily.

  14   Q       Well, you did not in your report or in your deposition

  15   offer any direct opinions on biomechanics on whether or not

  16   Mr. Bauta's injuries were consistent with this accident,

  17   correct?

  18   A       I believe one of the opinions that I offered today was

  19   that the forces were not -- it was not possible to calculate

  20   those forces, which I -- is something that I agreed with

  21   Colonel Smith about.

  22   Q       I understand, but you did not come to a conclusion as to

  23   whether or not Mr. Bauta's injuries were consistent or

  24   inconsistent; true?

  25   A       Without knowing what the forces are, there is no -- there



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 249 of 328 PageID #: 27086


                         Nobellini, PhD - cross - McElfish                 2254


   1   is no scientific way to determine the answer to that question.

   2   Q     What I'd like you to do is listen to the question,

   3   please --

   4   A     I did.

   5   Q     -- and answer.

   6   A     I did.

   7               MR. BARMEN:    Objection.

   8               THE COURT:    Overruled.

   9   BY MR. McELFISH:

  10   Q     You do not have an opinion that says that Mr. Bauta's

  11   injuries are inconsistent with this accident.

  12   A     I cannot have an opinion, because I don't know the

  13   forces.    The forces were not determined.

  14   Q     Were you -- did you undertake any effort at all to try

  15   and figure out whether or not a Delta V at 16 miles an hour

  16   would cause these injuries?

  17   A     I just described it.      It's not possible to determine.

  18   Q     According to you?

  19   A     According to me, and according to your expert as well,

  20   because he said the same exact thing.

  21   Q     But he did come in here and explain it to the jury with

  22   scientific backing --

  23   A     He did not.

  24   Q     -- Which you did not criticize?

  25   A     He did not.     He said that it was impossible to calculate



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 250 of 328 PageID #: 27087


                         Nobellini, PhD - cross - McElfish                   2255


   1   the magnitude of forces, because there were too many unknown

   2   variables.    Without knowing the magnitude of the forces, it is

   3   impossible to determine whether they were high enough to cause

   4   the injuries related -- that are being claimed in this

   5   accident.

   6                I mean, all -- all you consider is the kinematics.

   7   If you consider movements, I'm moving my head right now to

   8   flexion and extension, yet I didn't herniate a disk.           Why?

   9   Because all I'm looking at is the kinematics.          That's the

  10   movement that's occurring.

  11   Q     Because you're not going at 67 miles an hour.

  12                That's why, sir.

  13                MR. BARMEN:   Objection.

  14   A     There you go, exactly.      You're exactly right.      So the

  15   question then becomes not the movements of the body, but the

  16   amounts of force.     Without calculating the amount of force, it

  17   is impossible to give an opinion to a reasonable degree of

  18   engineering certainty that the forces were consistent with the

  19   injury.    So you nailed it right on the head.

  20   Q     Are you done?

  21   A     Yes.

  22   Q     Okay, let's do it this way.

  23                MR. McELFISH:    Let's go to GLI-044011 for ID.

  24                Small screens.

  25                MR. BARMEN:   What is it, Mr. McElfish?



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 251 of 328 PageID #: 27088


                         Nobellini, PhD - cross - McElfish                 2256


   1                 THE COURT:    Oh, hold on.

   2                 MR. McELFISH:      Sorry.   GLI 499.

   3                 MR. BARMEN:    I'm sorry.      44099?

   4                 MR. SAAL:    No.     Exhibit 499.

   5                 MR. McELFISH:      It's Exhibit 499.

   6   BY MR. McELFISH:

   7   Q     Okay.    Is this your report, Doctor?

   8   A     I have no --

   9                 THE COURT:    Hold on, I'm sorry.

  10                 Can you see that?

  11                 THE WITNESS:    Yes, I can.

  12                 Thank you very much.

  13   A     Yes, it is.

  14   Q     Okay.    And in your report, you looked at an MCI bus crash

  15   that NHTSA conducted, correct?

  16   A     I did.

  17                 MR. BARMEN:    Objection.      Sidebar, Your Honor.

  18                 THE COURT:    All right.

  19                 (Sidebar held outside the hearing of the jury.)

  20

  21                 (Continued on the following page.)

  22

  23

  24

  25



                        SAM         OCR       RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 252 of 328 PageID #: 27089


                                          Sidebar                          2257


   1               (The following sidebar took place outside the

   2   hearing of the jury.)

   3               THE COURT:    Go ahead.

   4               MR. BARMEN:    I was very concerned with this witness

   5   that Mr. McElfish is going to try and back-door the NHTSA

   6   test, the video that he's been wanting and re-asked for five

   7   different times.      I want to try and address that before it

   8   goes too far.

   9               The NHTSA test that he reviewed related to the

  10   accident reconstruction.        When he was retained, he was

  11   retained on two things; to support the accident reconstruction

  12   opinions of Steven Schorr that had to do with Delta V and some

  13   other issues that included the NHTSA test, and biomechanics.

  14               After the fact, you then granted his application for

  15   collateral estoppel, so he no longer has any accident

  16   reconstruction relevant opinions.

  17               The NHTSA test has nothing to do with his

  18   biomechanical opinions.      I didn't go into it on direct for

  19   that very reason.     He should not be permitted to go into it

  20   now, because it's only relevant to his work on the accident

  21   reconstruction part that, based on his own application, is no

  22   longer part of this case.

  23               MR. McELFISH:    No.    The -- well, the test --

  24               THE COURT:    It's always no.     It's always no.

  25               MR. McELFISH:    Sorry, Judge.     The test takes -- it's



                       SAM       OCR        RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 253 of 328 PageID #: 27090


                                         Sidebar                           2258


   1   an -- it's a bus that runs into a wall.

   2                THE COURT:   I know what it is, you went through that

   3   with your other guy.

   4                MR. McELFISH:    No, the other one.

   5                THE COURT:   With your other expert.

   6                MR. McELFISH:    Right.   So it's a crash that has

   7   unrestrained passengers in it, and what they do is they test

   8   the injury exposure or the injury criteria.          The head injury

   9   criteria is called the HIC, head injury something.           And what

  10   they did was they looked at how much injury -- because he just

  11   got done testifying that people -- Colonel Smith is incorrect

  12   that people in the back of the bus can receive injuries --

  13                THE COURT:   That's not what he said.

  14                MR. MANNION:    He didn't say that at all.

  15                MR. McELFISH:    He said that Colonel Smith --

  16                THE COURT:   Mr. McElfish, come on.

  17                MR. McELFISH:    Judge, you got to let me even finish

  18   before you start criticizing me.          I didn't even get a chance

  19   to answer.

  20                THE COURT:   You just said something that was wrong,

  21   incorrect, demonstrably false, like you've been doing since

  22   day one.     And you say, Don't insult me, on the record.        He did

  23   not testify the way you just said, and you know that.           He said

  24   Colonel Smith didn't calculate, couldn't calculate the forces;

  25   that's why he's wrong.       Not that Colonel Smith is wrong



                       SAM         OCR     RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 254 of 328 PageID #: 27091


                                         Sidebar                           2259


   1   because people in the back of the bus can get injured just

   2   like people in the front of the bus.          He said nothing about

   3   that.    Do you want --

   4               MR. McELFISH:    Well, I don't even know if I'm

   5   allowed to speak.

   6               THE COURT:    Go ahead.    Go ahead, create your record.

   7               MR. McELFISH:    Okay.    So he did ask him about

   8   Colonel Smith's testimony about how people in the back of the

   9   bus received the same injuries as in the front of the bus.

  10               THE COURT:    He did not.

  11               MR. McELFISH:    Judge --

  12               THE COURT:    No --

  13               MR. McELFISH:    -- I'll find it.

  14               THE COURT:    Can you find it?

  15               MR. McELFISH:    Can you please not get angry with me?

  16               THE COURT:    Then stop lying to me to my face.        He

  17   did not testify to that.        He did not.    You know it.

  18               MR. McELFISH:    This is the test.      Mr. Barmen told

  19   you that it only relates to accident reconstruction.

  20               THE COURT:    Let him do it.      Let him do it.    Let him

  21   do it.    Okay?    Let him do it, and then you --

  22               MR. McELFISH:    I don't understand this.

  23               THE COURT:    I cannot help you with your lack of

  24   comprehension.      That is your problem.      He did not testify the

  25   way you just said he testified, and you know that.            And you



                         SAM     OCR        RMR      CRR    RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 255 of 328 PageID #: 27092


                                        Sidebar                              2260


   1   are --

   2               MR. BARMEN:    Which is why --

   3               THE COURT:    -- and you are lying to my face, and

   4   that is why I get angry, Mr. McElfish.         Not because you are

   5   trying to advocate for your client, I get that, but when you

   6   tell a judge something that is patently untrue that just

   7   happened five minutes ago --

   8               MR. BARMEN:    And, Your Honor, respectfully, I

   9   understand what you're saying, but I can't --

  10               THE COURT:    Let him do it.

  11               MR. McELFISH:    I haven't even gotten a chance to

  12   even --

  13               THE COURT:    Ask him about this test, this crash

  14   test.

  15               MR. BARMEN:    No video.

  16               THE COURT:    The video is not coming in.       Ask him

  17   about the crash test.

  18               MR. BARMEN:    Limited to these results?

  19               THE COURT:    Mr. Barmen, go sit down.      Ask him about

  20   the crash test.

  21               (Sidebar concluded.)

  22

  23               (Continued on the following page.)

  24

  25



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 256 of 328 PageID #: 27093


                         Nobellini, PhD - cross - McElfish                 2261


   1                 (In open court - jurors present.)

   2                 MR. McELFISH:   Judge, I am going to try to back up

   3   and lay foundation.

   4                 THE COURT:   Go ahead.

   5   EXAMINATION CONTINUING

   6   BY MR. McELFISH:

   7   Q     Doctor, you were talking on direct about the structure of

   8   the bus and how they absorbed the energy.

   9   A     Yes.

  10   Q     And the result of that, I thought I heard you say, was

  11   that the people in the back of the bus experienced less force?

  12   A     That's correct.

  13   Q     Okay.    And you were critical of Colonel Smith's opinions

  14   on the fact that he did not -- he believed everybody in the

  15   bus felt basically the same force, is that right?

  16   A     Yes.

  17   Q     Okay.    And did you testify to that today on direct, your

  18   criticism about everybody feeling the same forces?

  19   A     I think I testified with regards to that issue, but not

  20   with regard to the criticism of him.        I'm not sure that the

  21   criticism of him was brought up, or his testimony with regards

  22   to that.

  23   Q     Okay.    But you did testify about how the structures of

  24   the bus and the crush zones reduced the force to people that

  25   are in the middle of the bus or in the back of the bus?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 257 of 328 PageID #: 27094


                         Nobellini, PhD - cross - McElfish                 2262


   1   A     Yes.

   2   Q     Okay.    All right.     And in relying upon -- and in forming

   3   that opinion -- or criticism, I guess you could call it.            It's

   4   an opinion, but it's a criticism, correct?

   5   A     However you want to take it.

   6   Q     Right, okay.     In doing that, you relied upon a NHTSA bus

   7   crash test to support the idea that people in the back don't

   8   receive the same force as the people in the front.

   9                 MR. BARMEN:    Objection.

  10                 THE COURT:    Overruled.

  11   A     I didn't rely upon it alone.        I used it as an example to

  12   demonstrate that.

  13   Q     Okay.    If you used it as an example and you are an expert

  14   witness, you relied upon it.       It's in your report, correct?

  15   A     It's in my report.

  16   Q     Okay.

  17                 MR. McELFISH:    So now what I'd like to do, wherever

  18   we were before -- 499 for ID, I want to go to 044011.

  19                 And I'm sorry, Your Honor, let me put it up here on

  20   the small screens, please.

  21   BY MR. McELFISH:

  22   Q     Is this page 6 of your report?

  23   A     Yes, it is.

  24   Q     Okay.    And correct me if I'm wrong -- correct me if I'm

  25   wrong, Doctor, but this is the basic results of the NHTSA bus



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 258 of 328 PageID #: 27095


                         Nobellini, PhD - cross - McElfish                   2263


   1   crash test?

   2   A     I'm not sure what you mean by basic results.          This is

   3   some of the results from that test, yes.

   4   Q     Can you tell the jury what the idea was behind the test

   5   or what you -- withdrawn.

   6                 Can you tell the jury what you were looking at the

   7   test for?

   8   A     Sure.    In this particular test, a motor coach bus was

   9   crashed into a barrier at 30 miles per hour.          That's far more

  10   severe than what happened in the subject incident.           Therefore,

  11   we can't compare the two, as far as the injuries are

  12   concerned, from one to the other.         But what I used it for was

  13   to look and demonstrate that there are trends, with the forces

  14   that occur in the front of the bus being higher than the

  15   forces that occur at the rear of the bus.

  16   Q     Okay.    Now, you are familiar with who Mr. Schorr is?

  17   A     Yes, I am.

  18   Q     He's a defense accident reconstruction expert?

  19                 MR. BARMEN:    Objection, Your Honor.

  20                 THE COURT:    Sustained.

  21   BY MR. McELFISH:

  22   Q     If you take a look at this data -- and I'll cull it out

  23   for you, Doctor, I think what it's trying to show is that when

  24   you begin at the front -- well, withdrawn.

  25                 Let me lay a foundation.



                        SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 259 of 328 PageID #: 27096


                         Nobellini, PhD - cross - McElfish                 2264


   1                 We have the row number of the bus, and you begin

   2   with the fifth row and you go back to the twelfth row, right?

   3   A     Yes.

   4   Q     And I think we can agree, on a bus that has people 50

   5   passengers in it, it has about 12 rows?

   6                 MR. BARMEN:    Objection.

   7   A     I don't know --

   8                 THE COURT:    Overruled.

   9   A     -- know the answer to that.

  10   Q     Well, in this particular study, they used the back row of

  11   the bus and that was the 12th row.

  12                 Do you understand that?

  13   A     Okay.

  14   Q     And they put some dummies -- unrestrained dummies in the

  15   bus, true?

  16   A     They put restrained dummies who were restrained with a

  17   seat belt, a lap belt only; they put dummies that were

  18   restrained with a lap and shoulder belt, and put dummies that

  19   were unrestrained.     They also put 95th percentile dummies,

  20   they put 5th percentile and 50th percentiles dummies.

  21                 THE COURT:    Doctor, what does that mean?

  22                 THE WITNESS:    A 50th percentile dummy is a dummy

  23   approximately the size of an average man; 95th percentile

  24   would be the size of a person who is in the 95th percentile.

  25   So it would be the upper end or upper range of size for a male



                        SAM         OCR    RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 260 of 328 PageID #: 27097


                         Nobellini, PhD - cross - McElfish                 2265


   1   subject.

   2               THE COURT:    Like Mr. McElfish, right?

   3               THE WITNESS:    Maybe.

   4               THE COURT:    He is a big man.

   5               THE WITNESS:    He is.

   6               THE COURT:    Tall.

   7               All right.    So, continue.

   8   BY MR. McELFISH:

   9   Q     HIC value is head injury criteria?

  10   A     It is.

  11   Q     Can you tell the jury what it is?

  12               THE COURT:    Sustained.

  13

  14               (Continued on the following page.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM        OCR       RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 261 of 328 PageID #: 27098


                            Nobilini - cross - McElfish                    2266


   1   (Continuing)

   2   Q     In this crash test there is, if you look from row 5 back

   3   to row 12, they're comparing the values, let's call them, of

   4   the passengers up front to the passengers in the back,

   5   basically; right?

   6   A     Yes.

   7   Q     Okay.    And they're using the head injury criteria as a

   8   measure of how to measure the front passengers versus the back

   9   passengers.

  10   A     Yes.

  11   Q     For the head part of the stern.

  12   A     Correct.

  13   Q     Okay.    And so the head injury criteria is developed --

  14   can you tell me quickly?

  15                 MR. BARMEN:    Objection.

  16                 THE COURT:    Sustained.

  17                 MR. McELFISH:      Can I side-bar this?

  18                 (Side-bar conference held on the record out of the

  19   hearing of the jury.)

  20

  21                 (Continued on following page.)

  22

  23

  24

  25



                                   VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 262 of 328 PageID #: 27099


                                        Side-Bar                           2267


   1               (Side-bar.)

   2               MR. McELFISH:      So the point is, is that his opinion

   3   is, is that people up front take the brunt of it.           What this

   4   is showing is they actually tested this out with both

   5   restrained and unrestrained passengers, and of course people

   6   in the back receive less of an injury, because his opinion is

   7   they go into the seats because it's softer and you're not

   8   going into windshields and you're not going into metal objects

   9   and things of that nature.

  10               The problem is, in the test, one of the dummies went

  11   into a security camera on the bus, which is metal.           And what

  12   Mr. Bauta testified -- I'm giving my questions away now -- but

  13   Mr. Bauta testified that he's in the middle of the bus and he

  14   went into the metal seat and so the injury criteria goes sky

  15   high.

  16               THE COURT:    He is not talking about injuries,

  17   though.    He is just talking about forces.

  18               MR. McELFISH:      Well, the injury criteria is just a

  19   way to measure force, that's all it is.

  20               THE COURT:    No, it is not.

  21               Listen, I could even tell you -- I have never read

  22   the report and I can tell you it is not, because they put

  23   restrained dummies, unrestrained dummies, some with lap belts,

  24   some with shoulder belts, I am sure throughout the bus.            So if

  25   there is an unrestrained dummy in the back of the bus, his



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 263 of 328 PageID #: 27100


                                        Side-Bar                           2268


   1   head injury criteria is going to be higher than a

   2   fully-restrained dummy in the front of the bus where we know

   3   the forces are greater.        So this is not what he is here to

   4   testify about.

   5               I know you want to get that people in the back of

   6   the bus can be injured just like people in the front of the

   7   bus.   They are not arguing that they cannot be.

   8               MR. McELFISH:      Also, though, part of that test is

   9   that, and part of his opinion in his report was that people in

  10   the back of the bus, one of the other reasons they're not

  11   injured so much is not just because they're away from the

  12   accident, but because they're going into softer objects and

  13   things.

  14               What this test shows is that when -- because they

  15   had like an anomaly, there was an anomaly in the test where

  16   somebody slammed their head into something metal and the head

  17   injury criteria went through the roof.         They had to actually

  18   make a note of it.

  19               And my point is, is that if somebody's not hitting a

  20   soft seat and they're hitting a metal armrest, their head

  21   injury criteria is going to go much higher, too.

  22               I thought this would be fair game.        Maybe I'm wrong.

  23   I thought it would be fair game.

  24               THE COURT:    It is not.     It is not.

  25               Ask him about what his opinions that he gave to the



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 264 of 328 PageID #: 27101


                                        Side-Bar                           2269


   1   jury are.    That is what is relevant.

   2               MR. McELFISH:      He didn't have many.

   3               THE COURT:    Because he cannot calculate the forces.

   4   Neither could Smith and he has no opinions.

   5               MR. McELFISH:      Let me see if I can go a little

   6   further.

   7               MR. BARMEN:    No, no.   He does have opinions.

   8               THE COURT:    No, opinions as to whether the injuries

   9   are consistent.

  10               Which I thought was not the standard; right?         They

  11   can only testify to general causation; correct?

  12               MR. McELFISH:      Can you say that again?

  13               THE COURT:    A biomechanical expert cannot testify as

  14   to specific causation on injury; only general.

  15               MR. McELFISH:      Right; correct.

  16               MR. BARMEN:    Certainly Colonel Smith tried.       Real

  17   hard.

  18               THE COURT:    Go a little bit further.

  19               MR. McELFISH:      I won't waste more time.

  20               MR. BARMEN:    This camera mount thing should be off

  21   limits.

  22               THE COURT:    I am going to give him some leeway

  23   because I do not know what head injury criteria has to do with

  24   forces; if it is a direct link.

  25               MR. BARMEN:    It doesn't if you can't calculate the



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 265 of 328 PageID #: 27102


                            Nobilini - cross - McElfish                    2270


   1   force.

   2               MR. MANNION:    We would ask that he has to build a

   3   foundation for that, first.

   4               THE COURT:    Yes.

   5               (Side-bar end.)

   6

   7               (Continued on following page.)

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                  VB     OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 266 of 328 PageID #: 27103


                            Nobilini - cross - McElfish                    2271


   1               (In open court.)

   2   BY MR. McELFISH:

   3   Q     Let me first just ask foundationally, what is a head

   4   injury criteria?

   5   A     Head injury criteria is an indicator as to the

   6   probability of a head injury occurring.           It's basically

   7   related to the acceleration and the time over which that

   8   acceleration occurred.

   9               Accelerations are obtained from accelerometers in

  10   crash test dummies's heads during crashes.

  11               THE COURT:    Does it have anything to do with whether

  12   the dummy is restrained or not?

  13               THE WITNESS:    It's a measurement of the

  14   accelerations of the head.       So if the body is restrained, it's

  15   going to change the accelerations of the head.          So, in

  16   essence, yes, the restraint system would change the

  17   accelerations.

  18   Q     Let me just generally ask this foundationally.

  19               Would the head injury criteria or the values go

  20   up -- and I'll talk about value in a second -- if the

  21   passenger is unrestrained?

  22               MR. BARMEN:    Objection.

  23               THE COURT:    Overruled.

  24   A     It depends on what they contact.

  25   Q     Just generally speaking, between a restrained



                                  VB     OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 267 of 328 PageID #: 27104


                              Nobilini - cross - McElfish                  2272


   1   passenger --

   2                 MR. McELFISH:      Withdrawn.

   3   Q     You've seen tests where both have been compared.

   4   A     I've seen tests, yeah, with restrained and unrestrained

   5   occupants.

   6   Q     All right.    And --

   7   A     In passenger cars; right.

   8   Q     Okay.    Sure.

   9                 Is the acceleration and the force higher on

  10   passengers that are unrestrained?

  11                 MR. BARMEN:    Objection.

  12                 THE COURT:    Overruled.

  13   A     On passengers that are unrestrained?

  14                 Well, it depends on what the passenger interacts

  15   with; right.     So say it's a rear seat passenger compared to a

  16   front seat passenger.       A front seat passenger is going to

  17   strike harder objects; is going to strike the steering wheel;

  18   is going to strike the dash.         Whereas the rear seat occupant

  19   is going to strike the back of a seat.          There's some padding.

  20   There's some flexibility there to absorb energy.          So --

  21   Q     I'm sorry.    One quick question.       I don't mean to

  22   interrupt you, but I want to get to --

  23                 MR. BARMEN:    Let him finish his answer, please.

  24                 THE COURT:    Finish your answer.

  25   Q     Okay.    Go ahead.



                                   VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 268 of 328 PageID #: 27105


                            Nobilini - cross - McElfish                    2273


   1   A       So the head accelerations that occur are going to be

   2   dependent upon how the person interacts with the vehicle and

   3   what they interact with.

   4                So as far as whether head accelerations or hit

   5   values are higher for restrained than unrestrained, it's going

   6   to depend on what they interact with.

   7   Q       If all else -- and I have more questions on that point,

   8   doctor -- but all else being equal, apples to apples, is the

   9   acceleration of forces on the head higher in unrestrained

  10   passengers?

  11                MR. BARMEN:    Objection.

  12                THE COURT:    Overruled.

  13   A       When you say all things being equal, describe what you

  14   mean.

  15   Q       Well, let's say you have two passengers.       They both are

  16   hit interacting with the same object in the same way.           One is

  17   restrained; one is not.          Are the values higher for

  18   acceleration and force for the unrestrained passenger?           That's

  19   all I'm trying to find out.

  20                MR. BARMEN:    Objection.

  21                THE COURT:    If the force?

  22   Q       The acceleration and force is the driver under the HIC,

  23   the criterion.

  24                THE COURT:    Oh, are you waiting for me?

  25                THE WITNESS:    I was waiting for you.



                                   VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 269 of 328 PageID #: 27106


                            Nobilini - cross - McElfish                    2274


   1               THE COURT:    You can answer the question.

   2               THE WITNESS:    Thank you.

   3   A     Well, again, it depends on how they interact with the

   4   vehicle.    If a driver, for instance, moves forward into a

   5   restraint system and the head flexes over the restraint system

   6   and the head strikes the steering wheel, for instance, hit

   7   values could be higher.         Then, say, an unrestrained passenger

   8   who moves forward whose head is now above the steering wheel

   9   and body flexes over the steering wheel, the accelerations

  10   might be lower.

  11   Q     In fact, I think I read in your report that you believe,

  12   for instance, rear seat passengers have lower head injury

  13   criteria than front seat passengers.

  14               MR. BARMEN:    Objection.

  15               THE COURT:    Sustained.

  16   Q     From your answer to the question before, the one that was

  17   sustained, I think I'm hearing that the harder the object is

  18   that is struck with the head, the higher the values go.

  19   A     It's not just the harder, but it's the -- the object has

  20   to be stationary and stable, not movable.

  21   Q     Understood.

  22               I want you to make some assumptions for me real

  23   quick.   I want you to assume that Mr. Bauta is an unrestrained

  24   passenger and he's in the middle of the bus, not the back.

  25   And his head goes into a metal, stationary, fixed armrest.



                                  VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 270 of 328 PageID #: 27107


                              Nobilini - cross - McElfish                  2275


   1                   Do you have those assumptions in mind?

   2   A       I can make those assumptions, but you realize that the

   3   armrest is not fixed.         It actually flexes forward.    So it will

   4   move.

   5   Q       It's still metal.

   6   A       Okay.    It's still metal.

   7                   It won't resist the movement of his head and create

   8   as much acceleration as it would if it were stationary as

   9   you're asking me to assume.

  10   Q       Fair.

  11                   But if he hits his head on a metal armrest versus

  12   the back of the seat, which is softer, the head injury

  13   criteria goes up; correct?

  14                   MR. BARMEN:    Objection.

  15   Q       Not the criteria, but the value goes up.

  16                   MR. BARMEN:    Objection.

  17                   THE COURT:    Overruled.

  18   A       If he hits the metal armrest and it's stationary, then

  19   the accelerations of the head could be greater than if he hits

  20   the back of the seat.

  21   Q       Okay.    Now, if we go to this exhibit, which is -- should

  22   be on the screen.

  23   A       Yes.

  24   Q       They were testing the head injury criteria for various

  25   bus passengers in this crash test; correct?



                                     VB     OCR    CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 271 of 328 PageID #: 27108


                            Nobilini - cross - McElfish                    2276


   1   A     They did.    There were various crash test dummies in the

   2   crash test; yes.

   3   Q     Okay.

   4                 MR. McELFISH:    And just some foundational questions,

   5   Your Honor, on this and I'm going to get through this quickly.

   6   Q     We can assume that to the left -- I think I said this --

   7   but we can assume to the left we're going backwards in the

   8   bus; correct?

   9   A     To the left.

  10   Q     Yes, the row.

  11   A     Oh, I'm sorry, yes.      It starts at row 5, 7, 8 and that's

  12   from front to back; yes.

  13   Q     Okay.    And focusing just on head injury criteria column,

  14   the head injury values are higher up in row 5, higher than

  15   they are in row 7 and further back; correct?

  16   A     Yes.

  17   Q     Okay.    And, in fact, when you get back to row 10, it's

  18   like a third of what it is in the front; correct?

  19   A     Yes.

  20   Q     Okay.    And head injury values or head injuries criteria

  21   values, that's biomechanically connected to head injuries;

  22   correct?

  23   A     Yes.

  24   Q     Okay.    Now, I want you to make this assumption; that we

  25   have the 12 rows in the bus; that the sixth row would be in



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 272 of 328 PageID #: 27109


                            Nobilini - cross - McElfish                    2277


   1   the middle of the bus.

   2                 Do you have that assumption in mind?

   3   A     Sure.

   4   Q     And do you recall from Mr. Bauta's testimony that he was

   5   in the middle of the bus?

   6   A     I think he said --

   7                 MR. BARMEN:    Objection.

   8                 THE COURT:    Do you know where he said he was?

   9                 THE WITNESS:    What he said was that he was in the

  10   middle going back towards the back of the bus.          He wasn't

  11   clear exactly where he was seated.

  12   Q     I want you to assume that he testified he was in the

  13   middle.    And --

  14                 MR. BARMEN:    Objection.

  15                 Your Honor, can we approach again, please?

  16                 THE COURT:    Overruled.

  17   Q     I want you to assume that --

  18                 MR. McELFISH:       Let me start over, I'm sorry.

  19   Q     I want you to assume he testified he was in the middle.

  20   I want you to assume that the middle of the rows is, it would

  21   be number six, based on this chart, okay?

  22                 You have that in mind?

  23   A     Okay.

  24   Q     We have two values for the fifth row and the seventh row

  25   that we can sort of compare as a general area of where he



                                    VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 273 of 328 PageID #: 27110


                            Nobilini - cross - McElfish                     2278


   1   would be seated; correct?

   2                 MR. BARMEN:    Objection.

   3                 THE COURT:    Can you answer that question?

   4                 THE WITNESS:    Yeah.

   5   A     No.

   6   Q     Okay.    Well then let's do it this way.

   7                 THE COURT:    Why do you say no?

   8                 THE WITNESS:    I say no because this crash test was

   9   done at 30 miles an hour into a barrier.            It wasn't at

  10   16 miles an hour.     Into a barrier at 30 miles per hour the

  11   Delta V is greater than 30 miles an hour.           Therefore, the

  12   energy in this crash test was more than three-and-a-half times

  13   greater than the incident.

  14                 So, the values that we're looking at here cannot be

  15   applied to as looking at the injuries that occurred during

  16   this accident.

  17                 THE COURT:    Okay.

  18                 MR. McELFISH:       I think I can wrap this up with one

  19   more question.

  20                 THE COURT:    I think you need to.

  21   Q     Okay.    Doctor, if you look over on the right side, that's

  22   the neck injury, whatever it is.

  23                 What's NIJ?

  24   A     Neck injury criteria.

  25   Q     What's the J?



                                    VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 274 of 328 PageID #: 27111


                            Nobilini - cross - McElfish                    2279


   1   A     The J is -- it's neck injury criteria.

   2   Q     Oh, okay.    All right, it indicates that the dummy you in

   3   the eighth row was reported to have struck a camera mount.

   4                 Do you see that?

   5                 MR. BARMEN:    Objection.    Objection.

   6                 THE COURT:    Overruled.

   7   A     I see it.

   8   Q     Okay.    And the neck injury values and the head injury

   9   values were much higher than the row in front --

  10   A     Actually, that's not true.

  11                 MR. McELFISH:      Hold on a second, let me finish the

  12   question.

  13   Q     The head injury values were higher than the row in front

  14   of it?

  15   A     That's not true.

  16   Q     Well, one of them is -- one dummy was 613, the other was

  17   728; correct?

  18   A     Yes, and the eighth row was 700.

  19   Q     I understand.    And the neck injury criteria was way over,

  20   like three times the criteria of the people right in front of

  21   it.

  22                 THE COURT:    Sustained.

  23   Q     I guess all I'm trying to find out, Doctor, is when you

  24   have people that are all seated in the bus and people running

  25   into metal stationary objects, the injury criteria or the



                                   VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 275 of 328 PageID #: 27112


                           Nobilini - redirect - Barmen                     2280


   1   values go up significantly; correct?

   2                MR. BARMEN:    Objection.

   3                THE COURT:    Sustained.

   4   Q     You would agree with me that if a person is --

   5                MR. McELFISH:      Withdrawn.

   6   Q     The reason why you believe people in the front seats of

   7   vehicles have higher values for head injury criteria is

   8   because they run into heavy, stronger, metal objects,

   9   basically.     Steering wheels, dashboards, things of that

  10   nature.

  11   A     They're running into harder objects, yes.

  12   Q     Right.    So, if they're running into harder objects and

  13   from, I guess, scientifically the way you would put it is, is

  14   the harder objects that they're interacting with, the higher

  15   the values are going to be.

  16                Is that true?

  17   A     If the hard object is stationary.        If the hard object can

  18   move, then not necessarily.

  19                MR. McELFISH:      No further questions.   Thank you.

  20   REDIRECT EXAMINATION

  21   BY MR. BARMEN:

  22   Q     Dr. Nobilini, you were asked on cross-examination why you

  23   did not specifically criticize Colonel Smith's opinions on the

  24   NAS data and related issues in your direct.

  25                Do you recall that?



                                  VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 276 of 328 PageID #: 27113


                            Nobilini - redirect - Barmen                   2281


   1   A     Yes.

   2   Q     Is part of the reason because Colonel Smith changed his

   3   opinions between his report, his deposition and when he came

   4   into trial?

   5   A     Well, part of it is, yes.      The other part is that the NAS

   6   data did not apply to this accident in any way.

   7   Q     I was going to follow up with that, but I don't need to

   8   now, thanks.

   9                 Mr. McElfish was critical of you for not having an

  10   opinion on the forces exerted on Mr. Bauta.

  11                 Tell the jury again why you didn't.

  12   A     It's not possible to calculate them.

  13   Q     Okay.

  14   A     I think both myself and Colonel Smith agree on that

  15   point.

  16   Q     Okay.    And the only difference on that point between you

  17   and Colonel Smith was Colonel Smith still took it a step

  18   further and opined that the injuries alleged in this case

  19   could have happened with the forces on the bus.

  20                 Is that scientifically valid?

  21   A     Of course not.

  22   Q     You said very quickly when you were talking to the Judge

  23   that the crash test data that you were looking at, the numbers

  24   the hit values with the dummies, et cetera, the forces in that

  25   test were three-and-a-half times the forces or the -- because



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 277 of 328 PageID #: 27114


                            Nobilini - redirect - Barmen                   2282


   1   of the Delta V in this case.

   2                 Is that accurate?

   3   A     No.   The energy level was three-and-a-half times greater

   4   in this crash test.

   5   Q     Okay.

   6   A     Than the subject incident.

   7   Q     But that crash test was at 30 miles an hour and the

   8   jury's heard that the bus was going 67 miles an hour.

   9                 Explain how in a 30-mile-an-hour test crash the

  10   forces were three-and-a-half times higher or the energy, I'm

  11   sorry, was three-and-a-half times higher.

  12   A     The speed that the bus was traveling is irrelevant.           It's

  13   the change in speed that occurs which is relevant.           The change

  14   in speed over the time it occurs in is going to give you the

  15   acceleration.

  16                 Acceleration times mass gives you force.       So, Delta

  17   V is irrelevant.     The speed that it was traveling beforehand

  18   is irrelevant.     It's the speed change that's important.

  19                 When a bus goes into a barrier at 30 miles an hour,

  20   and hits the barrier and then it rebounds, the total change in

  21   speed is actually greater than 30 miles per hour.

  22                 In the subject incident, the change in speed that

  23   occurred was 16 miles an hour, according to Colonel Smith.

  24   So, when you look at energy levels, you're basing it upon the

  25   velocity.     The velocity is -- it's one-half mass times



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 278 of 328 PageID #: 27115


                              Nobilini - redirect - Barmen                 2283


   1   velocity.       The change in velocity in the incident was 16.       The

   2   change of velocity in the crash test was more than 30 miles an

   3   hour.

   4                   If you simply square the velocities, you can get the

   5   proportional ratio of the energies.          The energy in the crash

   6   test was three-and-a-half times greater than the subject

   7   incident.

   8   Q       And finally, there was talk about the armrest.

   9                   First off, you actually inspected this bus.

  10   A       Yes.

  11   Q       You inspected the interior of the bus.

  12   A       I did.

  13   Q       And I understand the seats were deflected but can you

  14   tell the jury about how much space there is -- well.

  15                   MR. BARMEN:   Strike that.

  16   Q       It's my understanding that there were two rows of seats

  17   on each side of the aisle; an aisle seat and a window seat.

  18   A       Correct.

  19   Q       How much space was between the window seat and the aisle

  20   seat approximately?

  21   A       Just enough to fit the armrest, basically, which is

  22   probably...

  23   Q       Three inches?

  24   A       Not even.    Inch-and-a-half, two inches.

  25   Q       Okay.    So, clearly Mr. Bauta's head couldn't have fit



                                     VB    OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 279 of 328 PageID #: 27116


                            Nobilini - redirect - Barmen                   2284


   1   through that two-inch space.

   2   A       Right.

   3                MR. McELFISH:     Objection, move to strike.

   4                THE COURT:   Overruled.

   5   Q       And the armrest itself.    Describe the armrest to the

   6   jury.

   7   A       The armrest was a folding armrest.        It was basically, if

   8   you consider the armrest on this chair, it would fold up into

   9   the seat and get out of the way so passengers could get back

  10   and forth across the seat, and it would fold down in between.

  11   So, it was a movable armrest.

  12                It had a pivot joint at the base, so had Mr. Bauta

  13   actually struck the headrest -- the armrest, excuse me -- it

  14   would have simply moved and flexed forward.          It would not have

  15   resisted his movements.

  16                He might have had a localized contusion or bruise,

  17   but as far as the accelerations of the head, it's going to

  18   move out of the case and it's not going to decelerate his

  19   head.    Probably not any more rapidly than it would if he had

  20   hit the seat.

  21   Q       And finally, this was a full size MCI Motor Coach.

  22                There are more than 12 rows of seats on that bus,

  23   aren't there?

  24   A       I don't recall, but...

  25   Q       All right.



                                 VB       OCR      CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 280 of 328 PageID #: 27117


                           Nobilini - recross - McElfish                   2285


   1               MR. BARMEN:    I have no further questions.       Thank you

   2   for your time.

   3   RECROSS-EXAMINATION

   4   BY MR. McELFISH:

   5   Q     Part of the armrest is stationary, isn't it?          If you have

   6   it folding up, the bottom of it's still stationary.

   7   A     The bottom of it is down near your elbow at rest, right?

   8   Down around your waist.

   9               Mr. Bauta testified that during the incident he woke

  10   up, he looked, and saw the vehicle coming into contact with

  11   the trailer.    The seats in that vehicle are up here.         His head

  12   had to be up over the seat to see that, right?          His head was

  13   upright.    When he moves forward into the seat, it's likely his

  14   head's well above the armrest.       I don't even think he hit the

  15   armrest, but regardless.       His head's well above.

  16               There's no way his head would have been low enough

  17   to contact the bottom of the armrest.

  18   Q     I think you are conflating his testimony.

  19               He testified that when he saw the truck come through

  20   the window, that he was looking.        But then he testified that

  21   when the impact occurred, he went down into the seat into the

  22   armrest.

  23               You didn't read that?

  24               MR. BARMEN:    Objection, move to strike.

  25               THE COURT:    Overruled.



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 281 of 328 PageID #: 27118


                             Nobilini - recross - McElfish                     2286


   1                   THE WITNESS:    I can talk about that.

   2   A       There were no forces that caused him to move down into

   3   the armrest.       If he had been wearing a lap belt, as

   4   Colonel Smith assumed, then there would be forces present that

   5   caused flexion of the lumbar spine and caused his body to go

   6   down.

   7                   But those forces were not present.       He wasn't

   8   wearing a lap belt.       His body would have moved forward with

   9   respect to the vehicle.             Inertial forces on his body would

  10   have caused him to continue to move in the direction and speed

  11   he was moving prior to the impact.            So, he would have

  12   continued moving straight ahead.

  13   Q       Okay.    But because the forces in this accident can't be

  14   known, you don't know that, right?

  15   A       I can talk about the orientations of the forces.          I can't

  16   talk about the magnitude of the forces.

  17                   Remember, force is a vector.       Two components; it has

  18   direction and magnitude.            I cannot calculate the magnitudes.

  19   I can talk about the directions, though.

  20   Q       You still don't know, right, Doctor?

  21                   You don't know where his body went because it's not

  22   able to be calculated.

  23   A       I know how his body went because it's based on the laws

  24   of physics.       It's based upon what we see in many crash tests,

  25   his body moved forward.             He had to move forward, there's no



                                      VB       OCR     CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 282 of 328 PageID #: 27119


                           Nobilini - recross - McElfish                   2287


   1   other way it can move.

   2   Q     Forward into the back of the seat where the armrest is,

   3   which is metal.     Come on.

   4   A     Well, I think we have --

   5               MR. BARMEN:    Objection; move to strike, Your Honor.

   6               THE COURT:    No, I am going to let the jury keep it.

   7               All right, you are excused Doctor.

   8               THE WITNESS:    Thank you.

   9               (Witness excused.)

  10

  11               (Continued on following page.)

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                  VB     OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 283 of 328 PageID #: 27120


                                        Proceedings                         2288


   1   (continuing.)

   2                THE COURT:    Okay, ladies and gentlemen.       We are done

   3   for the day.    The lawyers tell me that we might be finished,

   4   probably will be finished with the defendant's case on Monday.

   5   That means that, if we all behave, that by Tuesday we will do

   6   closings.    Actually, Monday is going to be a little truncated

   7   day because we have to end at 3:30 and hopefully we can get

   8   done by then.

   9                So, Tuesday will be closings and the jury charge and

  10   then you'll -- with any time, you'll get to deliberate Tuesday

  11   afternoon early evening.        Deliberate as long you want through

  12   Wednesday if necessary.         It's up to you, but that's just the

  13   first part of the case.         Remember, we have punitive damages

  14   yet.   And that Friday we're not sitting, Friday the 18th.

  15                So we're moving along quickly.          Hopefully we will be

  16   able to have you out before what I told you in jury selection,

  17   which was June 1st.       Hopefully.      Keep your fingers crossed.

  18   Thank you.    Same admonitions; keep an open mind, don't talk,

  19   no research, and just smile to everyone when you see them in

  20   the hall.    Have a great weekend.

  21                (Jury exits.)

  22                THE COURT:    Off the record.

  23                (Discussion off the record.)

  24          (Matter adjourned to Monday, May 14, 2018, at 9:00 a.m.)

  25



                                  SN       OCR        RPR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 284 of 328 PageID #: 27121


                          Bauta v. Greyhound Lines, et al                   2289


   1                                  I N D E X

   2

   3   WITNESS                                                      PAGE

   4

   5       JOEL E. MORGAN

   6             DIRECT EXAMINATION BY MR. MANNION                   2080

   7             CROSS-EXAMINATION BY MR. KIEFFER                    2148

   8             REDIRECT EXAMINATION BY MR. MANNION                 2206

   9             RECROSS-EXAMINATION BY MR. KIEFFER                  2228

  10             REDIRECT EXAMINATION BY MR. MANNION                 2229

  11       ROBERT NOBILINI

  12             DIRECT EXAMINATION BY MR. BARMAN                    2230

  13             CROSS-EXAMINATION BY MR. McELFISH                   2248

  14             REDIRECT EXAMINATION BY MR. BARMEN                  2280

  15             RECROSS-EXAMINATION BY MR. McELFISH                 2285

  16

  17                     E X H I B I T S

  18

  19        Plaintiff's Exhibit 301                                    2079

  20

  21

  22

  23

  24

  25



                                 VB      OCR       CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 285 of 328 PageID #: 27122


                                    Bauta v. Greyhound Lines, et al                                                        1
                        $                 14629 [1] - 2107:9
                                          1481 [5] - 2027:17, 2030:23, 2031:9,
                                                                                 2000 [2] - 2231:13, 2231:15
                                                                                 2002 [2] - 2018:14, 2028:10
    $1,234 [1] - 2052:15                  2036:21                                2004 [1] - 2085:10
    $15,000 [1] - 2033:23                 1482 [4] - 2031:15, 2032:20, 2034:5,   2005 [2] - 2017:12, 2140:6
    $2,000 [2] - 2036:20, 2037:5          2034:7                                 2008 [1] - 2231:3
    $3,000 [2] - 2027:14, 2027:18         14th [1] - 2218:17                     2010 [1] - 2017:4
    $3,500 [1] - 2149:15                  15 [12] - 2119:9, 2119:11, 2132:3,     2013 [3] - 2018:3, 2164:2, 2164:10
    $35,000 [1] - 2042:4                  2132:10, 2206:25, 2207:2, 2214:19,     2013) [1] - 2032:13
    $40,000 [2] - 2149:5, 2149:17         2218:23, 2219:1                        2014 [3] - 2085:10, 2249:4, 2249:8
    $400 [1] - 2091:3                     155 [1] - 2017:7                       2016 [9] - 2010:25, 2028:23, 2091:25,
    $700 [2] - 2030:20, 2030:23           157 [2] - 2040:15, 2040:19             2094:17, 2138:23, 2165:9, 2165:25,
    $9,000 [1] - 2030:11                  16 [41] - 2008:19, 2010:9, 2013:15,    2166:9, 2234:20
                                          2013:16, 2013:22, 2017:11, 2018:9,     2017 [6] - 2008:23, 2017:8, 2059:25,
                                          2107:24, 2112:22, 2113:15, 2115:8,     2092:10, 2109:15, 2165:5
                        '                 2115:9, 2115:18, 2116:5, 2118:22,      2018 [2] - 2006:7, 2288:24
                                          2118:23, 2119:7, 2119:9, 2119:11,      2079 [1] - 2289:19
    '13 [1] - 2013:25
                                          2125:23, 2134:11, 2163:4, 2213:6,      2080 [1] - 2289:6
    '14 [1] - 2226:23
                                          2216:19, 2217:5, 2217:14, 2219:18,     21 [4] - 2203:15, 2203:18, 2203:19,
    '15 [1] - 2013:25
                                          2226:5, 2229:4, 2236:3, 2236:21,       2204:11
    '16 [1] - 2234:19
                                          2236:23, 2236:25, 2237:4, 2237:9,      2100 [1] - 2006:17
    '2 [1] - 2033:4
                                          2246:3, 2254:15, 2278:10, 2282:23,     2148 [1] - 2289:7
    '52 [1] - 2044:18
                                          2283:1                                 218 [1] - 2017:12
    '92 [1] - 2231:15
                                          1600 [1] - 2007:6                      219 [1] - 2018:10
                                          161 [1] - 2038:9                       2206 [1] - 2289:8
                        0                 162 [4] - 2203:11, 2203:15, 2203:18,   2228 [1] - 2289:9
                                          2204:11                                2229 [1] - 2289:10
    01 [7] - 2221:20, 2224:6, 2224:10,    163 [2] - 2206:22, 2207:2              2230 [1] - 2289:12
    2224:11, 2224:12, 2224:22             17 [1] - 2057:15
    044011 [1] - 2262:18                                                         2248 [1] - 2289:13
                                          170 [1] - 2040:19                      225 [1] - 2007:21
                                          171 [1] - 2040:19                      2280 [1] - 2289:14
                        1                 173 [1] - 2096:19                      2285 [1] - 2289:15
                                          174 [1] - 2099:16                      23 [3] - 2122:14, 2122:15, 2123:2
    1 [7] - 2068:4, 2113:25, 2127:1,      1777 [1] - 2042:2                      231 [2] - 2018:19, 2027:25
    2213:6, 2223:22, 2224:11, 2224:12     18 [2] - 2112:19, 2113:15
    10 [8] - 2023:8, 2108:12, 2174:18,                                           24 [4] - 2108:12, 2140:18, 2141:3,
                                          180 [1] - 2021:6                       2218:4
    2174:20, 2192:14, 2194:7, 2276:17     1800 [1] - 2072:16
    10,000 [1] - 2119:13                                                         24/7 [1] - 2088:12
                                          1889 [1] - 2036:23                     250 [1] - 2085:23
    100 [8] - 2089:8, 2089:18, 2091:6,    18th [1] - 2288:14
    2107:11, 2108:8, 2224:8, 2224:14                                             27-year [1] - 2080:20
                                          1916 [1] - 2045:25                     271 [1] - 2067:14
    10168 [1] - 2006:18
                                          1929 [1] - 2045:11                     287 [1] - 2017:4
    10573 [1] - 2007:13
                                          1941 [2] - 2046:17, 2047:9             2d [8] - 2016:24, 2017:3, 2017:8,
    10th [1] - 2141:3
                                          1950s [1] - 2238:11                    2018:3, 2018:14, 2027:25, 2028:9
    11 [1] - 2006:7
                                          1970 [1] - 2082:12                     2nd [2] - 2018:19
    110 [3] - 2018:3, 2032:12, 2133:8
                                          1983 [1] - 2007:16
    11042 [1] - 2007:17
                                          1996 [1] - 2018:19
    11201 [1] - 2007:21
                                          1996) [1] - 2028:1
                                                                                                   3
    1130 [1] - 2029:10
                                          1997 [1] - 2016:25                     3 [5] - 2059:1, 2059:2, 2068:9, 2127:1,
    1131 [1] - 2029:10
                                          1:45 [2] - 2135:15, 2135:22            2132:9
    12 [6] - 2030:11, 2195:12, 2264:5,
                                          1st [2] - 2017:12, 2288:17             3,500 [1] - 2024:10
    2266:3, 2276:25, 2284:22
    1208 [1] - 2028:23                                                           30 [11] - 2080:20, 2091:20, 2229:18,
    122 [1] - 2006:17                                       2                    2263:9, 2278:9, 2278:10, 2278:11,
                                                                                 2282:7, 2282:19, 2282:21, 2283:2
    12345 [2] - 2106:18
                                          2 [4] - 2057:15, 2068:6, 2127:1,       30-mile-an-hour [1] - 2282:9
    12th [1] - 2264:11
                                          2174:18                                30-year [1] - 2090:10
    13 [4] - 2019:3, 2084:14, 2226:22
                                          2,000 [1] - 2032:20                    300 [3] - 2006:22, 2018:14, 2028:9
    1375 [1] - 2007:5
                                          2-7 [4] - 2119:20, 2119:21, 2120:1     301 [7] - 2013:16, 2079:3, 2079:6,
    14 [4] - 2059:1, 2118:23, 2119:11,
                                          20 [5] - 2027:14, 2027:17, 2052:4,     2079:12, 2079:14, 2289:19
    2288:24
                                          2214:19                                302 [1] - 2013:15
    14-CV-03725(FB)(RER [1] - 2006:3
                                          200 [1] - 2214:25                      307 [1] - 2046:3
    145 [1] - 2025:3




                                          VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 286 of 328 PageID #: 27123


                                    Bauta v. Greyhound Lines, et al                                                       2
    308 [1] - 2046:3                       499 [4] - 2256:2, 2256:4, 2256:5,       785 [1] - 2059:1
    311 [1] - 2016:24                      2262:18                                 787 [1] - 2043:22
    335 [1] - 2046:3                       4:15 [2] - 2229:10, 2229:11             79 [1] - 2206:2
    338 [1] - 2046:4                       4:30 [1] - 2175:4
    345 [1] - 2046:4                       4N6 [1] - 2230:25                                           8
    348 [1] - 2046:5
    34th [3] - 2014:17, 2047:8, 2133:8                       5                     8 [4] - 2033:25, 2057:15, 2174:20,
    350 [1] - 2025:3                                                               2276:11
    352 [1] - 2046:6                       5 [10] - 2068:15, 2119:7, 2126:18,      80 [2] - 2206:1
    353 [1] - 2046:6                       2132:9, 2174:20, 2194:15, 2219:1,       800 [1] - 2007:12
    36 [1] - 2040:22                       2266:2, 2276:11, 2276:14                805 [1] - 2043:15
    36,000 [1] - 2149:7                    5,000 [1] - 2119:6                      84 [1] - 2217:3
    3740 [1] - 2006:22                     50 [8] - 2015:24, 2089:10, 2112:10,     85 [7] - 2203:3, 2203:5, 2204:23,
    3:30 [1] - 2288:7                      2112:20, 2112:22, 2113:15, 2264:4       2205:24, 2206:1, 2206:7, 2217:3
    3d [5] - 2017:8, 2017:12, 2018:3,      50(a [1] - 2015:22                      874 [4] - 2024:9, 2024:15, 2024:19,
    2018:9, 2032:12                        50th [4] - 2113:21, 2113:23, 2264:20,   2024:21
                                           2264:22                                 875 [2] - 2025:1, 2025:6
                      4                    51 [1] - 2146:18
                                           52718 [1] - 2107:20
                                                                                   876 [1] - 2025:6
                                                                                   878-9 [1] - 2027:5
    4 [6] - 2068:12, 2120:11, 2127:1,      52817 [1] - 2107:18                     881 [2] - 2027:8, 2027:12
    2132:9, 2157:17, 2175:4                52827 [2] - 2107:7, 2107:8              882 [1] - 2027:12
    4,500 [1] - 2033:23                    53 [1] - 2089:11                        884 [1] - 2027:6
    40 [5] - 2085:17, 2091:20, 2143:9,     55 [1] - 2123:13                        887 [1] - 2028:21
    2143:21, 2229:18                       58 [3] - 2191:25, 2192:12, 2194:7       887-8 [1] - 2029:3
    40-310 [1] - 2218:6                    5:30 [1] - 2229:22                      888-9 [1] - 2029:15
    40-minute [1] - 2047:15                5th [1] - 2264:20                       889 [1] - 2030:1
    40-ounce [2] - 2195:15, 2211:4                                                 890 [2] - 2030:9, 2031:7
    403 [1] - 2051:8                                         6                     891 [4] - 2031:7, 2031:11, 2032:19,
    403-110 [1] - 2051:9                                                           2033:3
    404 [2] - 2218:6, 2219:8               6 [4] - 2107:25, 2120:12, 2229:22,      892 [2] - 2033:10, 2033:14
    406-123 [1] - 2052:11                  2262:22                                 899 [3] - 2033:16, 2033:22, 2035:22
    412 [2] - 2096:18, 2096:19             6-4 [2] - 2119:21
    412-173 [1] - 2099:16                  60 [2] - 2150:1, 2213:2                                     9
    412-174 [1] - 2099:20                  606 [2] - 2018:19, 2027:25
    42 [2] - 2123:1, 2123:2                60s [6] - 2183:9, 2183:11, 2197:9,      90 [1] - 2016:24
    425 [1] - 2042:21                      2201:8, 2213:8                          900 [2] - 2036:7, 2036:15
    426 [1] - 2042:22                      613 [1] - 2279:16                       901 [2] - 2036:15, 2037:7
    428 [6] - 2042:15, 2042:18, 2042:21,   64 [2] - 2125:4, 2183:22                902 [2] - 2037:7, 2037:14
    2042:23, 2043:1, 2043:5                64112 [1] - 2006:23                     907 [1] - 2020:7
    429 [1] - 2043:5                       65 [1] - 2213:2                         915 [1] - 2038:5
    42nd [1] - 2006:17                     650 [2] - 2031:14, 2031:17              916 [2] - 2038:2, 2039:22
    436 [1] - 2057:15                      67 [7] - 2161:5, 2204:14, 2205:3,       917 [1] - 2041:6
    438 [2] - 2042:15, 2042:23             2226:3, 2229:4, 2255:11, 2282:8         929 [1] - 2019:2
    440 [2] - 2042:15, 2042:23                                                     937 [3] - 2033:23, 2034:1, 2035:23
    44099 [1] - 2256:3                                       7                     940 [2] - 2037:16, 2038:7
    44114 [1] - 2007:6                                                             941 [3] - 2036:18, 2037:16, 2038:7
    446 [2] - 2018:14, 2028:9              7 [4] - 2043:12, 2120:11, 2276:11,      944 [1] - 2041:14
    45 [2] - 2113:7, 2113:8                2276:15                                 945 [2] - 2041:16, 2041:20
    450 [1] - 2044:17                      7-2 [1] - 2120:2                        95th [3] - 2264:19, 2264:23, 2264:24
    466 [1] - 2043:12                      70 [5] - 2150:12, 2151:18, 2203:5,      973 [3] - 2018:3, 2032:12, 2032:14
    47 [2] - 2089:10, 2113:8               2203:6, 2206:2                          974 [1] - 2018:3
    475 [1] - 2043:12                      700 [1] - 2279:18                       981 [1] - 2017:8
    475-0018 [1] - 2053:10                 705 [1] - 2017:3                        99 [3] - 2108:8, 2114:1, 2224:15
    476 [1] - 2092:20                      70s [2] - 2183:9                        9:00 [2] - 2006:7, 2288:24
    477 [1] - 2092:20                      728 [1] - 2279:17                       9th [3] - 2007:5, 2218:17
    48 [6] - 2027:13, 2089:11, 2107:24,    75 [4] - 2150:12, 2151:18, 2207:4,
    2140:18, 2141:10, 2218:4
    48-hour [1] - 2141:3
                                           2207:9
                                           76 [1] - 2025:1
                                                                                                       A
    49 [2] - 2113:9, 2146:18               783 [1] - 2059:1                        A.D [5] - 2017:8, 2017:11, 2018:3,




                                           VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 287 of 328 PageID #: 27124


                                     Bauta v. Greyhound Lines, et al                                                              3
    2018:9, 2018:14                            2042:13, 2043:20, 2045:15, 2045:21,       2102:23, 2103:2, 2103:3, 2103:8,
    a.m [2] - 2006:7, 2288:24                  2045:24, 2046:2, 2046:13, 2057:19,        2257:7
    Abbreviated [1] - 2125:2                   2077:15, 2077:19, 2077:25, 2078:2,        addressed [4] - 2011:6, 2011:21,
    abbreviated [2] - 2059:19, 2084:13         2087:19, 2093:4, 2093:11, 2093:21,        2046:17, 2179:4
    abiding [1] - 2060:11                      2094:2, 2094:4, 2102:12, 2103:13,         adduced [1] - 2044:1
    abilities [8] - 2081:19, 2083:2, 2095:1,   2103:14, 2103:15, 2128:24, 2129:14,       Adebiyi [1] - 2017:3
    2095:23, 2127:22, 2181:10, 2204:15,        2138:15, 2138:18, 2140:1, 2147:17,        ADHD [1] - 2060:22
    2204:17                                    2147:20, 2160:17, 2160:19, 2160:22,       adjacent [2] - 2040:4, 2052:2
    ability [12] - 2012:4, 2083:7, 2101:18,    2162:7, 2177:14, 2178:9, 2196:12,         adjourned [1] - 2288:24
    2102:19, 2103:11, 2121:18, 2126:1,         2218:16, 2226:2, 2226:23, 2228:14,        adjust [2] - 2173:9
    2126:6, 2129:17, 2131:13, 2131:14,         2229:4, 2234:22, 2235:17, 2235:19,        adjustment [2] - 2083:4, 2096:1
    2196:2                                     2235:21, 2236:2, 2236:8, 2236:12,         administer [2] - 2167:10, 2167:11
    ablations [1] - 2035:22                    2237:19, 2238:13, 2248:5, 2249:3,         administered [2] - 2167:12, 2167:13
    able [34] - 2009:11, 2011:4, 2023:13,      2249:4, 2249:16, 2250:1, 2250:25,         administers [1] - 2167:14
    2023:14, 2041:25, 2051:23, 2055:14,        2251:11, 2251:16, 2251:25, 2253:16,       administration [1] - 2167:7
    2060:13, 2071:15, 2077:11, 2077:21,        2254:11, 2255:5, 2257:10, 2257:11,        admit [2] - 2013:11
    2077:25, 2096:12, 2101:12, 2102:13,        2257:15, 2257:20, 2259:19, 2263:18,
                                                                                         admitted [11] - 2008:16, 2019:1,
    2104:14, 2126:4, 2127:22, 2130:16,         2268:12, 2278:16, 2281:6, 2286:13
                                                                                         2041:15, 2041:19, 2042:13, 2042:16,
    2132:5, 2132:6, 2135:3, 2144:13,           accidents [1] - 2250:19
                                                                                         2050:13, 2096:20, 2099:16, 2099:17,
    2144:21, 2175:4, 2221:4, 2235:14,          accompany [1] - 2043:10                   2145:11
    2235:22, 2240:8, 2241:13, 2243:4,          according [9] - 2025:23, 2109:15,         admitting [1] - 2079:3
    2246:10, 2286:22, 2288:16                  2209:10, 2233:14, 2238:1, 2254:18,        admonitions [1] - 2288:18
    ABPP [2] - 2084:13                         2254:19, 2282:23
                                                                                         adolescents [1] - 2067:15
    absen5 [1] - 2108:1                        account [2] - 2105:10, 2177:9
                                                                                         adult [1] - 2218:15
    absence [4] - 2016:5, 2028:11,             accounts [2] - 2150:16, 2150:19
                                                                                         adults [2] - 2067:15, 2080:23
    2029:18, 2082:6                            accurate [3] - 2092:16, 2098:22,
                                                                                         advance [2] - 2010:18, 2164:13
    absent [2] - 2071:11, 2090:11              2282:2
                                                                                         advanced [1] - 2088:11
    absolutely [29] - 2023:13, 2026:8,         accurately [1] - 2235:16
                                                                                         adversive [1] - 2153:17
    2042:3, 2063:5, 2074:24, 2088:5,           accuse [1] - 2144:25
                                                                                         advocate [1] - 2260:5
    2098:6, 2099:7, 2101:6, 2105:11,           achieve [1] - 2195:3
                                                                                         affect [8] - 2068:7, 2104:11, 2174:11,
    2107:12, 2111:4, 2120:6, 2123:8,           achievement [1] - 2097:17
                                                                                         2175:9, 2176:16, 2180:11, 2220:9,
    2133:3, 2135:8, 2143:1, 2165:3,            acquiring [1] - 2194:20                   2245:11
    2185:7, 2197:19, 2210:24, 2212:19,         acronym [2] - 2181:18, 2182:4             affected [1] - 2081:22
    2220:25, 2221:17, 2223:6, 2226:13,         ACTAR [2] - 2077:16, 2078:1               affects [1] - 2158:5
    2227:5, 2232:16, 2245:5                    active [1] - 2082:9                       affiliated [1] - 2083:17
    absorb [6] - 2238:6, 2238:13, 2239:14,     activities [3] - 2069:7, 2069:25,         afraid [1] - 2088:3
    2247:4, 2247:7, 2272:20                    2156:22
                                                                                         AFTERNOON [2] - 2135:24, 2136:1
    absorbed [3] - 2237:19, 2238:20,           activity [1] - 2126:7
                                                                                         afternoon [10] - 2015:10, 2148:25,
    2261:8                                     acts [1] - 2068:10                        2149:1, 2206:14, 2229:10, 2230:15,
    absorbing [1] - 2238:14                    actual [9] - 2035:18, 2067:18, 2101:11,   2230:16, 2249:1, 2249:2, 2288:11
    absorption [2] - 2238:7, 2239:15           2153:13, 2153:14, 2217:23, 2226:4,        afterwards [2] - 2129:7, 2141:7
    abstract [1] - 2207:21                     2238:22, 2248:5
                                                                                         age [2] - 2039:10, 2114:2
    absurd [1] - 2123:25                       acute [1] - 2132:21
                                                                                         aggression [1] - 2157:15
    abundance [1] - 2099:14                    AD [3] - 2027:25, 2028:9, 2032:12
                                                                                         ago [5] - 2050:17, 2152:2, 2190:3,
    academic [1] - 2097:17                     ad [1] - 2018:19                          2190:8, 2260:7
    Academy [4] - 2083:25, 2084:1,             adaptive [1] - 2037:6                     agree [21] - 2038:22, 2061:3, 2061:12,
    2084:9, 2085:7                             add [4] - 2030:12, 2057:2, 2120:24        2067:22, 2073:8, 2087:2, 2103:24,
    acceleration [19] - 2237:6, 2237:7,        addition [12] - 2047:7, 2101:1,           2103:25, 2124:1, 2131:17, 2164:9,
    2237:10, 2237:14, 2237:15, 2237:20,        2101:10, 2115:25, 2140:9, 2141:15,        2171:11, 2175:17, 2176:10, 2182:25,
    2238:16, 2238:21, 2238:23, 2240:1,         2143:4, 2211:15, 2232:1, 2238:25,         2203:3, 2235:6, 2246:24, 2264:4,
    2271:7, 2271:8, 2272:9, 2273:9,            2242:13, 2248:14                          2280:4, 2281:14
    2273:18, 2273:22, 2275:8, 2282:15,         additional [12] - 2074:1, 2093:16,        agreed [3] - 2013:11, 2224:12,
    2282:16                                    2093:21, 2094:3, 2094:5, 2116:1,          2253:20
    accelerations [9] - 2271:9, 2271:14,       2149:11, 2159:24, 2160:2, 2160:4,         agreement [1] - 2055:3
    2271:15, 2271:17, 2273:1, 2273:4,          2178:22, 2180:1                           agrees [2] - 2053:20, 2053:22
    2274:9, 2275:19, 2284:17                   additionally [3] - 2010:25, 2011:6,       ahead [11] - 2189:2, 2201:24, 2201:25,
    accelerometers [1] - 2271:9                2077:13                                   2206:13, 2225:22, 2257:3, 2259:6,
    accepted [6] - 2055:5, 2057:22,            address [16] - 2011:15, 2016:16,          2261:4, 2272:25, 2286:12
    2130:21, 2146:14, 2146:16, 2199:16         2023:19, 2026:13, 2039:11, 2045:18,       AHMUTY [1] - 2007:15
    accident [75] - 2029:23, 2041:16,          2047:18, 2047:19, 2049:8, 2057:2,




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 288 of 328 PageID #: 27125


                                   Bauta v. Greyhound Lines, et al                                                            4
    Aided [1] - 2007:22                      2007:16, 2015:20                         2230:17, 2236:6
    aids [3] - 2052:23, 2053:2, 2054:4       anger [2] - 2069:23, 2156:20             approach [6] - 2092:19, 2168:12,
    Air [2] - 2082:7, 2082:8                 angry [3] - 2157:14, 2259:15, 2260:4     2190:24, 2199:2, 2203:7, 2277:15
    aisle [3] - 2283:17, 2283:19             animations [1] - 2062:23                 approaches [1] - 2092:23
    akin [2] - 2071:1, 2175:12               annd [1] - 2007:16                       appropriate [3] - 2019:14, 2138:17,
    AKOS [1] - 2006:8                        anomaly [3] - 2114:8, 2268:15            2221:24
    Akos [2] - 2007:4, 2007:11               answer [40] - 2029:22, 2059:11,          appropriately [3] - 2132:5, 2132:6,
    alarm [1] - 2102:24                      2089:14, 2089:15, 2092:15, 2095:7,       2132:7
    alcohol [6] - 2156:13, 2158:6,           2096:1, 2098:12, 2101:15, 2101:16,       approve [1] - 2019:14
    2195:13, 2195:14, 2195:15, 2211:5        2101:19, 2108:11, 2108:13, 2122:15,      approximate [1] - 2150:3
    alcoholic [2] - 2195:16, 2211:7          2127:24, 2127:25, 2165:23, 2182:12,      Ardis [2] - 2064:19, 2066:23
    alert [2] - 2046:23, 2131:5              2194:3, 2194:7, 2194:10, 2194:13,        area [11] - 2125:18, 2126:3, 2135:11,
    alertness [1] - 2131:11                  2204:4, 2207:12, 2207:22, 2208:16,       2142:13, 2162:1, 2162:2, 2162:12,
    ALL [1] - 2078:16                        2224:16, 2228:8, 2252:3, 2252:14,        2194:17, 2238:19, 2248:14, 2277:25
    all-nighters [1] - 2175:12               2254:1, 2254:5, 2258:19, 2264:9,         areas [8] - 2054:8, 2056:25, 2082:21,
    Alladin [2] - 2014:18, 2014:22           2272:23, 2272:24, 2274:1, 2274:16,       2158:4, 2173:6, 2213:19, 2230:22,
    alleged [2] - 2211:15, 2281:18           2278:3                                   2238:12
    alleviate [1] - 2139:4                   ANSWER [6] - 2204:16, 2204:19,           arguably [1] - 2068:18
    allow [4] - 2011:17, 2073:16, 2073:20,   2204:22, 2207:5, 2207:7, 2207:15         argue [3] - 2030:24, 2036:2, 2037:16
    2223:25                                  answered [2] - 2170:25, 2183:17          arguing [2] - 2071:23, 2268:7
    allowable [1] - 2035:8                   answering [1] - 2213:24                  argument [9] - 2043:2, 2045:19,
    allowed [2] - 2231:23, 2259:5            answers [19] - 2008:22, 2105:15,         2047:15, 2048:6, 2048:8, 2048:13,
    allows [1] - 2015:24                     2105:16, 2109:24, 2123:6, 2123:10,       2055:11, 2137:1, 2137:4
    almost [6] - 2045:6, 2052:18, 2088:9,    2127:21, 2192:15, 2195:7, 2195:20,       arguments [8] - 2021:21, 2048:21,
    2101:22, 2112:4, 2217:4                  2203:20, 2204:12, 2205:1, 2208:13,       2055:24, 2076:25, 2077:2, 2078:4
    alone [8] - 2058:23, 2089:7, 2089:9,     2212:15, 2222:25, 2227:8, 2227:21,       arise [1] - 2099:2
    2105:13, 2108:6, 2114:17, 2130:14,       2227:25                                  arithmetic [1] - 2213:16
    2262:11                                  anti [2] - 2036:20, 2051:18              arm [1] - 2239:22
    alter [2] - 2139:22, 2197:23             anti-inflammatories [1] - 2036:20        armrest [21] - 2268:20, 2274:25,
    alteration [1] - 2141:12                 anticipate [1] - 2229:17                 2275:3, 2275:11, 2275:18, 2283:8,
    alterations [3] - 2069:11, 2156:7,       anxiety [3] - 2097:18, 2134:24,          2283:21, 2284:5, 2284:7, 2284:8,
    2157:10                                  2138:14                                  2284:11, 2284:13, 2285:5, 2285:14,
    alternate [1] - 2127:2                   anxious [4] - 2134:2, 2134:6, 2134:23,   2285:15, 2285:17, 2285:22, 2286:3,
    alternative [1] - 2245:22                2134:25                                  2287:2
    aluminum [1] - 2233:2                    anyhow [1] - 2052:8                      arousal [1] - 2157:10
    Alzheimer's [5] - 2060:22, 2088:12,      anyway [2] - 2055:7, 2228:24             arouse [1] - 2069:8
    2090:11, 2117:17, 2142:6                 apart [1] - 2241:20                      arriving [1] - 2179:15
    America [2] - 2085:21, 2186:15           apologies [1] - 2010:18                  artery [1] - 2142:16
    American [10] - 2017:7, 2071:4,          apologize [8] - 2010:2, 2010:3,          articles [2] - 2086:15, 2176:22
    2084:1, 2084:8, 2084:9, 2084:12,         2041:6, 2164:12, 2203:17, 2219:7,        articulated [1] - 2137:19
    2085:16, 2085:19, 2085:25, 2190:16       2219:9, 2219:21                          articulating [1] - 2065:18
    amnesia [1] - 2156:12                    Appeals [1] - 2016:25                    artificially [1] - 2197:23
    amount [7] - 2053:8, 2213:14,            appear [1] - 2086:13                     ASD [1] - 2040:4
    2216:22, 2237:20, 2238:15, 2240:12,      appeared [2] - 2057:18, 2103:18          aside [2] - 2017:13, 2030:22
    2255:16                                  appearing [1] - 2015:19                  asleep [4] - 2100:21, 2127:16,
    amounts [3] - 2056:15, 2199:17,          Appellate [1] - 2021:13                  2157:19, 2175:4
    2255:16                                  apples [3] - 2193:6, 2273:8              aspect [5] - 2068:14, 2068:16,
    analogy [1] - 2213:24                    application [11] - 2008:9, 2010:22,      2069:15, 2156:11, 2222:17
    analysis [8] - 2057:16, 2102:7,          2011:3, 2011:4, 2011:7, 2011:12,         aspects [1] - 2103:16
    2114:13, 2136:18, 2226:12, 2228:22,      2012:25, 2013:3, 2093:24, 2257:14,       assess [6] - 2095:22, 2098:8, 2122:9,
    2235:2, 2245:6                           2257:21                                  2175:23, 2182:7, 2221:23
    analyzed [1] - 2242:20                   applications [2] - 2009:22, 2011:9       assessed [1] - 2098:10
    analyzing [1] - 2241:16                  applied [5] - 2017:2, 2232:22,           assesses [1] - 2122:9
    anatomy [3] - 2232:3, 2232:6, 2232:18    2233:13, 2242:23, 2278:15                assessing [2] - 2098:19, 2099:13
    ancillary [1] - 2207:15                  apply [5] - 2067:15, 2233:4, 2233:5,     assessment [12] - 2059:11, 2081:18,
    AND [2] - 2006:8, 2006:13                2236:21, 2281:6                          2094:19, 2141:24, 2170:14, 2171:2,
    anderson [1] - 2016:14                   applying [1] - 2233:10                   2173:23, 2181:11, 2181:12, 2222:16,
    ANDERSON [1] - 2006:8                    appointment [2] - 2100:17, 2100:25       2222:19, 2222:20
    Anderson [4] - 2007:4, 2007:11,          appointments [2] - 2045:10, 2083:12      assigns [1] - 2026:25
                                             appreciate [4] - 2047:13, 2150:20,       assistant [3] - 2091:8, 2102:14,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 289 of 328 PageID #: 27126


                                   Bauta v. Greyhound Lines, et al                                                             5
    2167:8                                   2069:6, 2134:18, 2154:5, 2155:12,        Barmen [5] - 2013:11, 2079:17,
    assisted [1] - 2129:14                   2226:21                                  2252:21, 2259:18, 2260:19
    assisting [1] - 2091:7                   avoided [1] - 2135:5                     Barmen's [2] - 2059:18, 2165:5
    associated [11] - 2017:22, 2018:21,      awake [1] - 2131:11                      barrier [6] - 2250:9, 2263:9, 2278:9,
    2028:4, 2068:2, 2068:25, 2069:4,         award [12] - 2017:4, 2017:12, 2017:22,   2278:10, 2282:19, 2282:20
    2069:9, 2069:12, 2156:8, 2157:11,        2017:23, 2018:21, 2018:24, 2028:3,       bars [2] - 2037:8, 2053:23
    2177:14                                  2028:11, 2031:18, 2031:19, 2042:5,       base [2] - 2019:20, 2284:12
    Association [5] - 2084:3, 2085:4,        2056:7                                   baseball [2] - 2161:25, 2239:20
    2085:16, 2085:19, 2085:25                awarded [1] - 2021:5                     based [30] - 2011:11, 2023:12, 2024:1,
    associations [1] - 2083:23               awards [3] - 2017:1, 2017:16, 2031:24    2027:1, 2034:11, 2034:23, 2035:3,
    Assume [1] - 2248:4                      aware [11] - 2015:23, 2131:5, 2167:23,   2045:12, 2057:15, 2057:22, 2060:12,
    assume [18] - 2044:1, 2048:12,           2168:5, 2169:7, 2172:18, 2173:11,        2060:17, 2064:3, 2066:16, 2068:19,
    2103:1, 2107:7, 2123:6, 2125:8,          2175:2, 2190:5, 2199:23, 2245:13         2087:5, 2110:1, 2128:4, 2144:18,
    2130:6, 2141:15, 2145:10, 2167:23,       awareness [5] - 2131:11, 2131:14,        2145:2, 2147:5, 2147:14, 2212:3,
    2274:23, 2275:9, 2276:6, 2276:7,         2131:19, 2131:20, 2169:11                2233:10, 2233:19, 2252:16, 2257:21,
    2277:12, 2277:17, 2277:19, 2277:20       awful [1] - 2130:15                      2277:21, 2286:23, 2286:24
    assumed [1] - 2286:4                                                              baseline [5] - 2081:19, 2081:22,
    assuming [2] - 2131:5, 2226:21                            B                       2163:7, 2163:8, 2163:9
                                                                                      bases [1] - 2019:5
    assumption [2] - 2276:24, 2277:2
    assumptions [4] - 2154:8, 2274:22,       Bachelor's [2] - 2091:14, 2231:6         basic [5] - 2137:1, 2207:9, 2207:16,
    2275:1, 2275:2                           bachelors [1] - 2082:15                  2262:25, 2263:2
    assured [2] - 2098:21, 2222:8            back-door [1] - 2257:5                   basing [1] - 2282:24
    asthma [1] - 2195:18                     background [5] - 2102:5, 2103:15,        basis [21] - 2016:3, 2016:17, 2023:18,
    astronomical [2] - 2225:8, 2225:9        2231:5, 2231:14, 2232:13                 2036:8, 2038:10, 2040:6, 2040:13,
    athletes [2] - 2081:15, 2130:13          backing [2] - 2250:4, 2254:22            2040:25, 2048:18, 2056:18, 2077:18,
    attached [1] - 2013:25                   backwards [4] - 2021:5, 2120:1,          2144:16, 2145:2, 2146:24, 2152:25,
    attack [1] - 2071:3                      2161:25, 2276:7                          2199:21, 2199:22, 2235:3, 2246:5,
    attempt [1] - 2011:1                     bad [2] - 2156:15, 2214:10               2246:6, 2246:9
    attempting [1] - 2127:8                  badly [1] - 2081:22                      basketball [1] - 2009:19
    attempts [1] - 2011:5                    balance [1] - 2131:3                     Bate's [1] - 2218:6
    attended [3] - 2191:22, 2194:17,         ball [5] - 2239:21, 2239:22, 2239:24,    batter [1] - 2059:14
    2194:22                                  2239:25, 2240:1                          battery [2] - 2058:12, 2059:19
    attending [1] - 2017:13                  ballpark [1] - 2234:15                   battle [1] - 2020:17
    attention [9] - 2008:15, 2083:10,        banana [1] - 2115:13                     bauta [4] - 2097:13, 2100:1, 2168:16,
    2095:23, 2097:9, 2099:2, 2100:12,        bar [10] - 2009:9, 2058:23, 2199:3,      2240:7
    2101:8, 2159:14, 2212:9                  2199:4, 2199:7, 2202:8, 2266:17,         BAUTA [1] - 2006:3
    attorney [4] - 2090:18, 2099:23,         2266:18, 2267:1, 2270:5                  Bauta [155] - 2006:16, 2006:21,
    2135:20, 2172:4                          Barclays [1] - 2009:19                   2025:19, 2041:24, 2045:20, 2050:16,
    Attorney [1] - 2090:19                   barely [1] - 2130:14                     2057:17, 2058:15, 2060:14, 2062:16,
    attorneys [11] - 2006:21, 2007:15,       Barman [1] - 2090:21                     2062:21, 2064:11, 2064:25, 2065:15,
    2090:19, 2096:12, 2172:2, 2179:25,       BARMAN [2] - 2230:14, 2289:12            2066:18, 2067:23, 2068:19, 2075:16,
    2185:13, 2214:13, 2222:4, 2222:18        BARMEN [73] - 2007:7, 2013:21,           2080:25, 2081:1, 2087:6, 2087:12,
    Attorneys [3] - 2006:16, 2007:3,         2014:6, 2014:8, 2014:14, 2014:23,        2087:16, 2087:19, 2088:2, 2088:7,
    2007:10                                  2015:2, 2015:7, 2015:14, 2075:25,        2089:5, 2094:8, 2094:14, 2095:16,
    attributable [2] - 2057:21, 2158:5       2078:13, 2078:20, 2079:11, 2137:8,       2096:16, 2096:24, 2098:2, 2100:5,
    auditory [3] - 2083:11, 2143:4, 2143:8   2137:18, 2137:24, 2201:12, 2201:14,      2100:11, 2101:11, 2101:13, 2102:13,
    authorization [2] - 2012:7, 2012:20      2229:15, 2229:17, 2230:2, 2234:6,        2102:22, 2103:2, 2104:1, 2104:16,
    authorizations [3] - 2009:17, 2009:18,   2234:12, 2234:14, 2234:17, 2243:12,      2107:15, 2107:23, 2109:12, 2109:15,
    2009:21                                  2245:2, 2248:22, 2249:24, 2250:6,        2109:17, 2109:25, 2111:7, 2112:9,
    automatic [1] - 2216:1                   2250:22, 2251:20, 2252:1, 2252:10,       2112:14, 2112:15, 2112:19, 2114:4,
    automobile [1] - 2238:10                 2252:12, 2253:9, 2254:7, 2255:13,        2118:24, 2121:12, 2123:14, 2123:16,
                                             2255:25, 2256:3, 2256:17, 2257:4,        2123:18, 2123:21, 2126:19, 2127:10,
    automobiles [2] - 2238:9, 2250:15
                                             2260:2, 2260:8, 2260:15, 2260:18,        2128:7, 2128:23, 2129:13, 2130:2,
    available [3] - 2028:12, 2065:14,
                                             2262:9, 2263:19, 2264:6, 2266:15,        2130:7, 2132:25, 2133:6, 2133:24,
    2250:17
                                             2269:7, 2269:16, 2269:20, 2269:25,       2134:14, 2134:15, 2134:22, 2138:14,
    Avenue [3] - 2006:22, 2007:12,
                                             2271:22, 2272:11, 2272:23, 2273:11,      2141:16, 2143:17, 2147:6, 2147:8,
    2007:16
                                             2273:20, 2274:14, 2275:14, 2275:16,      2147:15, 2148:6, 2152:4, 2158:22,
    average [2] - 2206:1, 2264:23
                                             2277:7, 2277:14, 2278:2, 2279:5,         2160:11, 2160:16, 2162:6, 2162:12,
    avoid [6] - 2069:3, 2069:6, 2101:17,
                                             2280:2, 2280:21, 2283:15, 2285:1,        2162:21, 2164:22, 2165:9, 2165:11,
    2127:25, 2227:2, 2227:3
                                             2285:24, 2287:5, 2289:14                 2165:18, 2165:25, 2166:17, 2167:10,
    avoidance [7] - 2068:24, 2069:3,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 290 of 328 PageID #: 27127


                                    Bauta v. Greyhound Lines, et al                                                              6
    2169:4, 2169:21, 2171:5, 2171:24,         belts [2] - 2267:23, 2267:24              body [33] - 2160:24, 2228:13, 2232:6,
    2172:19, 2175:3, 2175:21, 2176:24,        bends [1] - 2238:5                        2233:8, 2233:22, 2237:1, 2237:16,
    2178:10, 2178:17, 2178:25, 2184:22,       beneficial [1] - 2232:14                  2238:4, 2239:4, 2239:6, 2239:7,
    2186:10, 2186:17, 2189:23, 2190:5,        benefits [1] - 2151:9                     2239:16, 2239:18, 2240:5, 2240:9,
    2190:15, 2193:3, 2199:13, 2200:3,         bent [1] - 2248:14                        2240:16, 2241:17, 2241:20, 2242:1,
    2201:7, 2205:7, 2209:6, 2210:11,          best [6] - 2098:11, 2098:20, 2098:25,     2242:21, 2242:23, 2243:5, 2248:15,
    2210:17, 2210:22, 2211:2, 2211:4,         2118:6, 2222:5, 2224:6                    2255:15, 2271:14, 2274:9, 2286:5,
    2211:13, 2212:2, 2212:6, 2212:24,         better [19] - 2089:24, 2100:24,           2286:8, 2286:9, 2286:21, 2286:23,
    2213:22, 2214:1, 2216:8, 2217:20,         2113:24, 2114:2, 2120:12, 2163:1,         2286:25
    2218:18, 2221:23, 2222:24, 2226:21,       2163:3, 2163:6, 2163:9, 2163:18,          boil [1] - 2164:22
    2227:8, 2235:18, 2235:20, 2235:24,        2167:15, 2193:5, 2208:2, 2216:19,         bona [1] - 2058:22
    2236:4, 2237:25, 2238:7, 2238:18,         2217:4, 2219:18, 2232:19                  bone [9] - 2233:9, 2233:11, 2233:15,
    2240:23, 2242:11, 2242:19, 2243:11,       between [20] - 2051:2, 2051:3,            2233:16, 2233:17, 2233:18
    2251:24, 2267:12, 2267:13, 2274:23,       2085:10, 2118:23, 2151:14, 2159:23,       bones [3] - 2233:12, 2233:13
    2281:10, 2284:12, 2285:9                  2209:5, 2210:6, 2211:11, 2219:2,          book [6] - 2067:2, 2067:13, 2111:10,
    Bauta's [32] - 2062:9, 2063:10,           2229:22, 2241:4, 2241:7, 2241:10,         2111:16, 2111:18, 2155:6
    2066:16, 2070:18, 2087:14, 2103:11,       2247:3, 2271:25, 2281:3, 2281:16,         books [2] - 2086:14
    2113:13, 2122:25, 2143:24, 2144:5,        2283:19, 2284:10                          borderline [9] - 2059:22, 2059:24,
    2164:1, 2165:4, 2169:15, 2172:16,         Beverly [1] - 2040:11                     2203:6, 2206:2, 2207:7, 2207:8,
    2178:6, 2179:9, 2183:11, 2183:21,         beyond [1] - 2070:20                      2207:25, 2208:5
    2183:23, 2200:14, 2228:13, 2239:16,       bifurcate [1] - 2077:4                    boring [1] - 2100:4
    2240:5, 2240:16, 2241:18, 2243:5,         bifurcated [1] - 2077:11                  born [4] - 2186:17, 2190:18, 2194:13,
    2251:15, 2253:16, 2253:23, 2254:10,       big [5] - 2035:21, 2038:1, 2038:2,        2210:13
    2277:4, 2283:25                           2041:8, 2265:4                            bottle [1] - 2104:6
    bauta's [2] - 2013:10, 2103:23            big-ticket [3] - 2038:1, 2038:2, 2041:8   bottles [2] - 2195:15, 2211:4
    beam [1] - 2233:3                         bigger [1] - 2110:25                      bottom [6] - 2098:23, 2098:24,
    bear [3] - 2021:21, 2159:4, 2179:17       bill [3] - 2046:16, 2046:18, 2047:8       2160:11, 2285:6, 2285:7, 2285:17
    bears [1] - 2159:2                        billed [3] - 2047:9, 2149:5, 2149:8       bound [1] - 2111:10
    become [4] - 2084:16, 2085:12,            billing [1] - 2091:22                     Bovsun [1] - 2075:3
    2086:5, 2099:3                            bills [4] - 2044:21, 2093:5, 2149:9,      Bovsun/Sanperi [1] - 2075:8
    becomes [1] - 2255:15                     2149:10                                   box [1] - 2063:25
    beep [1] - 2143:14                        binders [2] - 2009:12, 2009:14            brace [3] - 2050:14, 2053:24, 2053:25
    BEFORE [1] - 2006:12                      biomechanical [17] - 2136:16,             BRADLEY [1] - 2007:7
    beforehand [1] - 2282:17                  2136:18, 2226:12, 2228:20, 2231:11,       brain [39] - 2016:11, 2042:9, 2042:10,
    begin [5] - 2149:3, 2167:2, 2220:1,       2231:17, 2232:15, 2232:20, 2234:3,        2045:9, 2057:18, 2059:4, 2059:8,
    2263:24, 2264:1                           2234:8, 2234:11, 2235:9, 2245:6,          2059:16, 2060:2, 2060:14, 2061:1,
    beginning [13] - 2026:17, 2026:19,        2248:19, 2249:18, 2257:18, 2269:13        2062:21, 2063:11, 2063:16, 2063:17,
    2038:13, 2068:2, 2068:25, 2069:12,        biomechanically [1] - 2276:21             2083:1, 2089:3, 2097:8, 2126:3,
    2091:5, 2101:20, 2156:8, 2157:11,         biomechanics [13] - 2014:16, 2077:20,     2142:5, 2142:6, 2142:11, 2142:17,
    2192:14, 2194:7, 2221:19                  2230:21, 2231:10, 2232:24, 2233:23,       2147:20, 2159:13, 2161:16, 2161:23,
    begins [1] - 2203:6                       2243:9, 2249:14, 2251:1, 2251:15,         2177:2, 2177:9, 2220:8, 2220:9,
    behalf [8] - 2015:19, 2015:20,            2253:15, 2257:13                          2220:11, 2220:12, 2220:13, 2220:16,
    2150:11, 2150:23, 2151:18, 2209:24,       BISGAARD [1] - 2007:3                     2225:25, 2226:1
    2215:2, 2215:6                            bit [12] - 2059:19, 2061:14, 2071:24,     brain-related [1] - 2097:8
    behave [3] - 2232:19, 2232:22, 2288:5     2080:17, 2140:15, 2142:3, 2149:6,         brakes [1] - 2236:22
    behavior [4] - 2083:1, 2102:8,            2167:20, 2230:19, 2231:4, 2246:18,        branch [2] - 2036:7, 2051:25
    2157:13, 2157:16                          2269:18                                   break [15] - 2054:13, 2076:8, 2096:3,
    behind [2] - 2112:2, 2263:4               blame [3] - 2069:21, 2154:9, 2156:19      2099:11, 2104:24, 2135:14, 2168:25,
    beliefs [3] - 2069:17, 2156:14, 2209:11   blamed [1] - 2242:4                       2169:24, 2187:24, 2202:6, 2206:11,
    believes [4] - 2022:1, 2070:22, 2071:8,   bleeding [1] - 2142:25                    2206:14, 2222:2, 2229:10
    2071:19                                   block [1] - 2036:7                        breakdown [1] - 2051:2
    belong [1] - 2024:6                       blocks [4] - 2033:18, 2034:6, 2034:18,    breaks [4] - 2101:24, 2101:25, 2120:3
    below [19] - 2010:10, 2066:7, 2088:8,     2052:1                                    brief [7] - 2071:13, 2071:25, 2072:16,
    2089:5, 2089:12, 2105:14, 2112:20,        blood [2] - 2207:15, 2207:16              2073:20, 2087:10, 2168:11, 2194:8
    2114:5, 2118:13, 2120:11, 2121:20,        board [12] - 2082:21, 2082:22, 2084:7,    briefed [1] - 2049:5
    2142:3, 2186:23, 2203:3, 2204:23,         2084:10, 2084:11, 2084:16, 2084:22,       briefly [5] - 2020:24, 2072:10,
    2212:7, 2212:10, 2212:14, 2248:12         2085:2, 2085:6, 2085:8, 2085:13,          2086:12, 2092:24, 2167:22
    belt [11] - 2241:22, 2241:23, 2242:6,     2091:15                                   bring [8] - 2008:14, 2009:8, 2099:2,
    2242:7, 2242:8, 2242:9, 2264:17,          Board [2] - 2084:8, 2084:12               2100:12, 2101:8, 2137:3, 2138:6,
    2264:18, 2286:3, 2286:8                   bodily [1] - 2223:7                       2236:22




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 291 of 328 PageID #: 27128


                                   Bauta v. Greyhound Lines, et al                                                              7
    brings [2] - 2038:12, 2149:23            2204:10, 2206:18, 2208:10, 2218:11,      2232:15
    BRISBOIS [1] - 2007:3                    2220:6, 2221:1, 2223:19, 2225:3,         carefully [1] - 2054:23
    broad [2] - 2181:5, 2181:14              2228:6, 2229:2, 2230:14, 2234:14,        carriage [1] - 2236:19
    broader [2] - 2146:16, 2146:17           2245:2, 2248:25, 2250:3, 2252:5,         carried [1] - 2227:16
    broke [1] - 2167:24                      2252:17, 2253:6, 2254:9, 2256:6,         carriers [3] - 2150:18, 2150:23, 2151:3
    broken [2] - 2221:15, 2227:11            2261:6, 2262:21, 2263:21, 2265:8,        cars [1] - 2272:7
    Brook [1] - 2007:13                      2271:2, 2280:21, 2285:4, 2289:6,         CARTMELL [1] - 2006:20
    Brookdale [6] - 2093:7, 2132:22,         2289:7, 2289:8, 2289:9, 2289:10,         case [122] - 2008:11, 2008:19,
    2140:4, 2141:2, 2216:14, 2218:12         2289:12, 2289:13, 2289:14, 2289:15       2012:11, 2012:24, 2015:4, 2016:2,
    Brooklyn [4] - 2006:5, 2009:20,                                                   2016:12, 2016:23, 2018:9, 2018:10,
    2080:21, 2190:18                                           C                      2018:13, 2018:17, 2018:20, 2020:3,
    brother [2] - 2043:5, 2093:24                                                     2020:25, 2021:9, 2025:12, 2027:23,
    brother-in-law [2] - 2043:5, 2093:24     C-700 [1] - 2007:12                      2031:21, 2032:5, 2035:4, 2035:9,
    brought [5] - 2039:10, 2095:10,          cabbage [2] - 2115:15, 2117:11           2039:10, 2039:21, 2054:5, 2056:1,
    2137:16, 2252:6, 2261:21                 cadavers [2] - 2232:2, 2232:3            2056:2, 2056:5, 2059:2, 2071:2,
    bruise [1] - 2284:16                     Cadman [1] - 2007:21                     2071:23, 2073:11, 2074:2, 2074:5,
    brunt [1] - 2267:3                       calculate [15] - 2235:20, 2236:7,        2074:12, 2075:23, 2076:6, 2076:9,
    brush [1] - 2053:22                      2236:13, 2240:9, 2240:15, 2241:14,       2076:13, 2076:15, 2076:19, 2077:1,
    buckling [1] - 2248:15                   2243:4, 2253:19, 2254:25, 2258:24,       2077:5, 2077:10, 2077:14, 2078:7,
    build [1] - 2270:2                       2269:3, 2269:25, 2281:12, 2286:18        2084:23, 2087:12, 2090:15, 2091:4,
    bulk [2] - 2150:19, 2217:2               calculated [3] - 2243:17, 2246:8,        2091:24, 2095:16, 2099:22, 2114:7,
    bumping [1] - 2228:9                     2286:22                                  2137:3, 2139:7, 2144:11, 2145:8,
    bunch [1] - 2014:19                      calculating [1] - 2255:16                2146:2, 2146:5, 2149:3, 2149:17,
                                             calculations [1] - 2252:25               2150:12, 2159:17, 2159:18, 2162:16,
    burden [4] - 2009:25, 2010:16,
                                             Caldwell [1] - 2021:9                    2168:3, 2171:20, 2172:16, 2178:1,
    2026:23, 2044:2
                                             California [7] - 2114:21, 2118:11,       2185:2, 2185:4, 2185:6, 2185:12,
    bus [103] - 2045:20, 2045:23, 2057:19,
                                             2118:14, 2125:22, 2166:13, 2212:5,       2186:8, 2189:5, 2189:14, 2189:19,
    2074:20, 2134:2, 2134:7, 2134:22,
                                             2212:25                                  2195:23, 2195:25, 2196:3, 2196:24,
    2135:4, 2136:20, 2137:2, 2137:6,
                                             camera [6] - 2115:12, 2118:18,           2197:6, 2197:17, 2198:2, 2199:10,
    2137:7, 2137:23, 2161:4, 2226:22,
                                             2118:21, 2267:11, 2269:20, 2279:3        2203:15, 2205:10, 2205:22, 2208:25,
    2227:2, 2227:3, 2237:17, 2238:2,
                                             cancer [1] - 2073:11                     2209:3, 2209:6, 2209:13, 2209:17,
    2238:3, 2238:4, 2238:5, 2238:19,
                                             candidate [2] - 2084:16, 2084:25         2209:19, 2211:21, 2217:16, 2220:19,
    2238:22, 2238:24, 2239:9, 2239:14,
                                             candidates [2] - 2085:14                 2228:22, 2234:15, 2234:25, 2235:4,
    2240:18, 2242:13, 2243:22, 2245:3,
                                             candor [1] - 2035:9                      2236:16, 2237:5, 2237:6, 2238:18,
    2245:10, 2246:21, 2246:23, 2247:2,
                                             cane [5] - 2037:19, 2037:20, 2054:1,     2241:12, 2243:2, 2245:13, 2246:10,
    2247:6, 2247:9, 2247:10, 2247:12,
                                             2128:9, 2128:12                          2249:15, 2249:19, 2249:25, 2250:25,
    2247:13, 2247:17, 2247:18, 2247:21,
                                                                                      2257:22, 2281:18, 2282:1, 2284:18,
    2247:24, 2248:6, 2248:7, 2248:8,         cannot [25] - 2012:23, 2017:20,
                                                                                      2288:4, 2288:13
    2248:9, 2248:10, 2248:13, 2248:17,       2018:5, 2019:1, 2019:13, 2019:19,
                                             2019:24, 2034:16, 2045:1, 2045:2,        cases [16] - 2057:3, 2057:4, 2074:14,
    2249:7, 2249:11, 2256:14, 2258:1,
                                             2075:1, 2075:13, 2075:16, 2076:6,        2084:20, 2084:21, 2145:21, 2150:6,
    2258:12, 2259:1, 2259:2, 2259:9,
                                             2130:12, 2232:11, 2232:12, 2240:23,      2150:10, 2150:15, 2150:16, 2151:17,
    2261:8, 2261:11, 2261:15, 2261:24,
                                             2254:12, 2259:23, 2268:7, 2269:3,        2180:16, 2184:25, 2230:21, 2234:21,
    2261:25, 2262:6, 2262:25, 2263:8,
                                             2269:13, 2278:14, 2286:18                2237:4
    2263:14, 2263:15, 2264:1, 2264:4,
    2264:11, 2264:15, 2267:11, 2267:13,      cap [1] - 2161:25                        CAT [1] - 2132:20
    2267:24, 2267:25, 2268:2, 2268:6,        capable [2] - 2052:9, 2109:17            catch [1] - 2239:22
    2268:7, 2268:10, 2274:24, 2275:25,       car [4] - 2115:12, 2236:21, 2236:22,     catchall [1] - 2235:25
    2276:8, 2276:25, 2277:1, 2277:5,         2236:25                                  categories [11] - 2036:19, 2062:20,
    2277:10, 2279:24, 2281:19, 2282:8,       Cardiology's [1] - 2071:5                2063:10, 2063:13, 2064:21, 2070:17,
    2282:12, 2282:19, 2283:9, 2283:11,                                                2071:25, 2153:3, 2153:7, 2153:8,
                                             care [42] - 2016:17, 2018:1, 2018:18,
    2284:22                                                                           2164:23
                                             2019:8, 2019:20, 2020:2, 2021:18,
    busses [1] - 2045:24                                                              categorize [1] - 2036:12
                                             2021:24, 2022:1, 2023:6, 2032:1,
    but.. [1] - 2284:24                      2036:14, 2040:17, 2041:5, 2041:12,       categorized [1] - 2059:21
    buying [1] - 2201:18                     2041:16, 2041:18, 2041:20, 2041:25,      Category [1] - 2157:20
    buzzing [1] - 2131:6                     2042:4, 2044:12, 2048:4, 2048:10,        category [10] - 2020:22, 2039:4,
    BY [59] - 2006:18, 2006:23, 2007:7,      2048:14, 2048:18, 2048:20, 2048:22,      2057:23, 2063:20, 2072:17, 2074:1,
    2007:13, 2007:17, 2080:16, 2089:1,       2050:22, 2051:4, 2052:10, 2052:20,       2074:16, 2157:10, 2157:23, 2158:8
    2109:2, 2120:23, 2138:12, 2148:24,       2052:24, 2053:2, 2053:9, 2056:1,         causally [4] - 2043:20, 2043:22,
    2151:1, 2156:1, 2173:2, 2179:23,         2056:2, 2056:7, 2057:5, 2057:7,          2044:4, 2046:13
    2183:20, 2189:4, 2191:3, 2192:11,        2057:8, 2178:23                          causally-related [1] - 2046:13
    2194:5, 2195:11, 2198:16, 2203:2,        career [4] - 2090:6, 2090:10, 2214:21,   causation [8] - 2042:22, 2044:9,




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 292 of 328 PageID #: 27129


                                   Bauta v. Greyhound Lines, et al                                                               8
    2044:14, 2077:17, 2249:14, 2251:4,       2233:10, 2237:10, 2237:11, 2237:12,       claiming [2] - 2148:6, 2236:5
    2269:11, 2269:14                         2243:1, 2243:2, 2251:12, 2271:15,         claims [7] - 2015:23, 2016:9, 2016:10,
    CAUSE [1] - 2006:12                      2271:16, 2282:13, 2282:18, 2282:20,       2062:21, 2236:3, 2241:25, 2243:25
    caused [9] - 2042:13, 2057:18,           2282:22, 2283:1, 2283:2                   clarification [1] - 2150:20
    2057:19, 2102:24, 2233:14, 2286:2,       changed [1] - 2281:2                      clarify [6] - 2010:20, 2150:13, 2192:3,
    2286:5, 2286:10                          changes [1] - 2238:15                     2192:8, 2205:18, 2215:9
    causes [1] - 2158:2                      changing [1] - 2237:9                     classes [5] - 2190:17, 2194:18,
    causing [1] - 2154:10                    chapters [1] - 2086:13                    2194:24, 2210:12, 2210:14
    caution [1] - 2099:14                    characteristics [1] - 2240:10             Claxton [1] - 2093:10
    CAV [3] - 2006:9, 2007:4, 2007:11        characterizations [1] - 2060:19           cleans [1] - 2041:12
    ceiling [2] - 2204:21, 2204:22           characterized [2] - 2194:18, 2194:19      clear [17] - 2058:25, 2064:11, 2064:16,
    cells [2] - 2233:16, 2233:18             charge [11] - 2015:6, 2015:8, 2020:20,    2064:17, 2065:9, 2148:12, 2152:22,
    Center [3] - 2009:19, 2083:20, 2083:21   2020:23, 2040:7, 2057:3, 2057:5,          2153:12, 2157:5, 2169:17, 2177:23,
    center [1] - 2009:19                     2074:3, 2091:21, 2149:11, 2288:9          2177:25, 2206:3, 2212:3, 2212:5,
    cephalexin [1] - 2051:20                 charged [1] - 2197:18                     2246:19, 2277:11
    cerebral [1] - 2142:16                   charges [1] - 2198:10                     clearly [10] - 2024:6, 2038:19,
    certain [13] - 2029:12, 2160:21,         chart [1] - 2277:21                       2038:23, 2057:14, 2062:11, 2108:13,
    2167:2, 2167:3, 2176:17, 2176:23,        check [3] - 2049:8, 2130:25, 2222:3       2109:22, 2123:5, 2124:3, 2283:25
    2180:11, 2196:23, 2212:19, 2213:14,      checked [1] - 2008:16                     clears [1] - 2058:23
    2220:9, 2233:15, 2233:17                 checklist [1] - 2066:20                   CLERK [1] - 2066:24
    certainly [16] - 2014:8, 2037:5,         Chetrum [2] - 2018:14, 2028:9             Cleveland [1] - 2007:6
    2045:14, 2046:12, 2049:8, 2052:9,        Chicago [1] - 2085:1                      click [2] - 2106:16, 2106:21
    2053:4, 2063:23, 2064:14, 2179:14,       child [6] - 2183:25, 2184:14, 2194:14,    client [2] - 2059:4, 2260:5
    2210:21, 2215:1, 2220:16, 2227:2,        2198:10, 2200:5                           clinical [11] - 2082:20, 2082:22,
    2248:7, 2269:16                          children [9] - 2067:15, 2080:23,          2082:25, 2083:15, 2084:1, 2084:8,
    certainty [27] - 2016:18, 2016:21,       2107:13, 2107:22, 2112:25, 2113:5,        2084:9, 2084:14, 2086:2, 2102:7,
    2017:21, 2026:3, 2026:8, 2028:17,        2126:17, 2199:15, 2209:10                 2102:8
    2040:16, 2041:2, 2046:20, 2048:7,        chiropractic [1] - 2051:6                 clinically [2] - 2158:2, 2232:1
    2057:17, 2058:20, 2062:16, 2087:3,       choice [1] - 2107:6                       clinicians [1] - 2231:17
    2128:23, 2144:5, 2146:13, 2147:8,        Choice [1] - 2212:5                       clock [2] - 2229:19, 2229:20
    2147:15, 2147:24, 2212:18, 2227:10,      choices [3] - 2107:8, 2107:19, 2112:12    close [11] - 2016:1, 2066:1, 2078:6,
    2235:23, 2243:7, 2248:20, 2255:18        choose [4] - 2089:13, 2101:19,            2089:11, 2091:6, 2133:14, 2146:18,
    certificate [2] - 2094:6, 2207:11        2112:13, 2127:23                          2153:16, 2175:20, 2199:13, 2200:3
    certification [2] - 2084:10, 2084:11     chose [5] - 2101:15, 2108:11, 2108:13,    closed [3] - 2011:15, 2011:25, 2089:9
    certified [7] - 2082:21, 2082:22,        2109:23, 2212:15                          closely [3] - 2069:4, 2069:9, 2231:16
    2084:16, 2084:22, 2085:2, 2085:13,       chronic [10] - 2058:16, 2105:6, 2105:7,   closer [1] - 2107:17
    2091:15                                  2105:8, 2124:1, 2139:25, 2163:19,         closing [1] - 2089:6
    cervical [21] - 2021:2, 2032:21,         2172:20, 2174:23, 2175:8                  closings [3] - 2015:6, 2288:6, 2288:9
    2033:17, 2038:4, 2038:6, 2038:10,        Circuit [2] - 2015:24, 2074:5             clues [2] - 2068:13, 2068:16
    2038:11, 2038:18, 2038:21, 2039:3,       circumstances [2] - 2170:11, 2209:12      clumsily [1] - 2054:24
    2051:23, 2052:19, 2052:20, 2054:11,      citations [3] - 2016:23, 2028:7, 2049:6   co [1] - 2177:16
    2054:16, 2054:21, 2055:3, 2173:7,        cite [13] - 2016:21, 2017:2, 2017:7,      co-workers [1] - 2177:16
    2242:3, 2242:4, 2242:10                  2017:11, 2018:2, 2018:3, 2018:8,          coach [2] - 2237:16, 2263:8
    cetera [2] - 2097:8, 2281:24             2018:9, 2021:10, 2027:24, 2032:10,        Coach [1] - 2284:21
    chair [6] - 2023:9, 2037:7, 2053:22,     2076:18, 2076:20                          cocaine [2] - 2195:16, 2211:9
    2111:18, 2111:19, 2284:8                 cited [2] - 2025:12, 2057:3               coefficients [1] - 2238:22
    challenge [2] - 2058:19, 2058:22         cites [1] - 2028:7                        coffee [1] - 2095:9
    chance [42] - 2089:5, 2089:7, 2089:9,    CITRIN [1] - 2007:15                      cognition [5] - 2081:22, 2083:11,
    2089:12, 2089:16, 2089:17, 2089:19,      City [1] - 2006:23                        2089:3, 2130:10, 2156:7
    2089:22, 2089:24, 2090:2, 2105:14,       Civil [1] - 2015:22                       cognitions [3] - 2069:11, 2069:19,
    2108:6, 2108:8, 2108:12, 2112:20,        civil [1] - 2185:9                        2156:17
    2114:3, 2114:5, 2114:7, 2114:8,          CIVIL [1] - 2006:12                       cognitive [21] - 2029:3, 2029:4,
    2114:15, 2114:16, 2119:1, 2119:14,                                                 2029:12, 2083:2, 2083:5, 2083:7,
                                             claim [13] - 2016:4, 2040:12, 2042:9,
    2120:25, 2128:3, 2139:19, 2186:23,                                                 2083:8, 2110:17, 2110:23, 2121:15,
                                             2045:13, 2045:18, 2045:22, 2046:11,
    2211:17, 2212:7, 2212:8, 2212:11,                                                  2122:9, 2127:22, 2128:1, 2128:7,
                                             2058:23, 2063:21, 2063:24, 2074:18,
    2223:21, 2224:6, 2224:9, 2224:15,                                                  2128:8, 2147:19, 2170:15, 2172:4,
                                             2074:19, 2075:25
    2225:10, 2225:11, 2258:18, 2260:11                                                 2176:2, 2181:9, 2181:10
                                             claimant [3] - 2151:5, 2151:8, 2151:11
    chances [1] - 2225:6                                                               cognitively [1] - 2151:11
                                             claimant's [1] - 2214:13
    change [22] - 2008:13, 2129:6,                                                     coin [2] - 2089:10, 2108:7
                                             claimed [3] - 2063:11, 2246:3, 2255:4
    2159:21, 2225:18, 2226:4, 2226:15,
                                                                                       coke [1] - 2201:2




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 293 of 328 PageID #: 27130


                                   Bauta v. Greyhound Lines, et al                                                          9
    COLEMAN [1] - 2007:9                    competent [3] - 2017:5, 2017:25,       condition [4] - 2026:6, 2061:13,
    collate [1] - 2036:13                   2031:25                                2158:6, 2173:4
    collateral [9] - 2057:25, 2058:1,       competing [2] - 2020:14, 2057:4        conditions [2] - 2065:9, 2245:12
    2077:1, 2078:5, 2097:7, 2177:12,        complain [1] - 2170:14                 conduct [1] - 2168:16
    2177:13, 2199:17, 2257:15               complained [1] - 2164:5                conducted [1] - 2256:15
    colleague [1] - 2215:24                 complaining [3] - 2127:13, 2173:20,    conference [7] - 2015:8, 2020:20,
    colleagues [2] - 2109:5, 2110:7         2175:3                                 2020:23, 2054:14, 2074:3, 2199:4,
    collection [2] - 2250:9, 2250:14        complaints [5] - 2121:14, 2127:9,      2266:18
    College [1] - 2071:4                    2164:1, 2176:2, 2176:3                 confirm [1] - 2012:5
    college [4] - 2082:1, 2082:2, 2082:3,   complete [5] - 2016:5, 2042:5,         conflating [1] - 2285:18
    2082:14                                 2102:23, 2177:24, 2179:15              conflict [1] - 2146:4
    collided [2] - 2247:9, 2247:13          completely [7] - 2033:22, 2098:13,     confounds [1] - 2217:10
    colliding [1] - 2242:13                 2156:16, 2217:4, 2219:6, 2219:9        conjecture [1] - 2016:7
    Colonel [38] - 2077:19, 2235:1,         complex [3] - 2058:15, 2125:25,        conjunction [2] - 2170:13, 2171:16
    2235:12, 2235:15, 2235:19, 2236:7,      2126:2                                 connect [2] - 2126:24, 2127:1
    2241:1, 2241:11, 2241:16, 2242:16,      complication [1] - 2173:12             connected [2] - 2198:10, 2276:21
    2242:20, 2243:2, 2243:16, 2243:24,      component [1] - 2153:19                connection [3] - 2150:6, 2151:14,
    2245:13, 2246:1, 2246:20, 2250:4,       components [3] - 2131:12, 2242:25,     2171:24
    2251:3, 2252:7, 2252:25, 2253:12,       2286:17                                consent [9] - 2095:3, 2095:6, 2095:17,
    2253:21, 2258:11, 2258:15, 2258:24,     compound [1] - 2100:8                  2096:16, 2097:14, 2100:6, 2102:3,
    2258:25, 2259:8, 2261:13, 2269:16,      comprehension [2] - 2207:21,           2167:21, 2169:18
    2280:23, 2281:2, 2281:14, 2281:17,      2259:24                                consequences [3] - 2069:20, 2156:18,
    2282:23, 2286:4                         Computer [1] - 2007:22                 2198:6
    color [1] - 2045:19                     computer [3] - 2105:25, 2106:9,        consider [10] - 2030:18, 2055:15,
    column [1] - 2276:13                    2110:20                                2056:20, 2057:5, 2140:12, 2173:23,
    Coma [4] - 2131:9, 2131:24, 2132:9,     Computer-Aided [1] - 2007:22           2236:20, 2255:6, 2255:7, 2284:8
    2218:20                                 conceded [2] - 2044:6, 2044:15         consideration [4] - 2061:5, 2077:7,
    coma [3] - 2131:16, 2131:18, 2131:20    concentrated [1] - 2231:10             2139:20, 2173:22
    combine [3] - 2089:20, 2114:13,         concentration [5] - 2083:9, 2095:24,   considered [11] - 2011:14, 2011:24,
    2224:21                                 2097:9, 2157:18, 2163:24               2031:5, 2058:13, 2146:21, 2147:3,
    combined [1] - 2107:23                  concept [2] - 2238:8, 2238:11          2160:6, 2163:10, 2171:2, 2199:17,
    comfortable [8] - 2040:17, 2094:25,     concern [1] - 2049:7                   2203:5
    2095:9, 2095:11, 2096:2, 2096:8,        Concern [1] - 2046:18                  considers [1] - 2160:6
    2099:1, 2222:10                         concerned [6] - 2081:13, 2083:3,       consist [1] - 2163:22
    coming [5] - 2035:20, 2066:13,          2158:11, 2236:14, 2257:4, 2263:12      consistent [15] - 2100:10, 2103:3,
    2149:5, 2260:16, 2285:10                concerning [1] - 2013:2                2103:6, 2155:12, 2164:10, 2217:22,
    command [1] - 2132:7                    conclude [1] - 2067:24                 2221:15, 2235:23, 2243:7, 2246:3,
    comment [3] - 2030:5, 2074:1,           concluded [3] - 2188:2, 2193:7,        2246:11, 2253:16, 2253:23, 2255:18,
    2252:21                                 2260:21                                2269:9
    commentary [1] - 2168:11                conclusion [6] - 2062:24, 2118:12,     consistently [5] - 2017:2, 2104:22,
    common [1] - 2140:25                    2148:18, 2221:5, 2221:8, 2253:22       2127:23, 2221:19, 2227:24
    communicate [1] - 2103:11               conclusions [4] - 2058:8, 2058:12,     consists [2] - 2095:23, 2242:25
    community [3] - 2061:12, 2146:16,       2077:21, 2078:1                        constantly [1] - 2099:12
    2146:17                                 conclusory [1] - 2077:18               Constitutionally [1] - 2077:8
    Commuter [1] - 2017:11                  concussed [12] - 2081:20, 2128:17,     construct [1] - 2075:10
    companies [1] - 2172:2                  2129:16, 2130:12, 2130:14, 2140:21,    construed [1] - 2074:9
    Company [1] - 2017:7                    2141:21, 2217:3, 2217:7, 2217:8,       consultant [1] - 2230:20
    company [2] - 2094:4, 2230:25           2217:20                                consulting [3] - 2149:25, 2150:6,
    compare [3] - 2081:21, 2263:11,         concussion [35] - 2081:14, 2081:21,    2231:11
    2277:25                                 2087:19, 2128:14, 2128:24, 2129:4,     Consulting [1] - 2230:25
    compared [3] - 2240:7, 2272:3,          2129:7, 2130:11, 2130:15, 2130:18,     contact [3] - 2271:24, 2285:10,
    2272:15                                 2130:21, 2130:22, 2130:25, 2132:17,    2285:17
    compares [1] - 2113:19                  2132:23, 2133:2, 2133:9, 2133:12,      contacted [1] - 2090:16
    comparing [2] - 2193:6, 2266:3          2140:16, 2141:4, 2141:11, 2141:14,     contacts [2] - 2239:5
    comparison [4] - 2209:5, 2211:11,       2141:19, 2159:7, 2163:20, 2216:20,     contemporaneously [1] - 2162:10
    2214:2, 2217:16                         2217:11, 2217:23, 2219:2, 2220:1,      content [1] - 2068:7
    compartment [1] - 2248:11               2225:24, 2225:25, 2228:8, 2228:10      context [5] - 2058:14, 2073:7,
    compartments [1] - 2248:11              concussions [9] - 2081:14, 2081:16,    2185:10, 2222:21, 2231:23
    compensate [2] - 2017:17, 2075:11       2128:16, 2129:7, 2162:25, 2163:5,      contexts [1] - 2172:6
    compensatory [2] - 2075:19, 2077:9      2163:11, 2163:18, 2216:24              contingency [2] - 2145:22, 2146:2




                                            VB            OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 294 of 328 PageID #: 27131


                                    Bauta v. Greyhound Lines, et al                                                          10
    continue [11] - 2008:6, 2096:4,           2197:9, 2197:12, 2203:4, 2204:21,        2054:1, 2054:11, 2054:16, 2054:20,
    2099:12, 2100:25, 2110:6, 2138:9,         2208:5, 2218:13, 2218:20, 2218:23,       2054:23, 2055:1, 2055:3, 2055:6,
    2169:24, 2221:24, 2222:2, 2265:7,         2222:19, 2223:1, 2224:3, 2224:23,        2055:8, 2055:17, 2055:19, 2055:22,
    2286:10                                   2232:10, 2240:21, 2245:18, 2249:5,       2056:10, 2057:2, 2057:7, 2057:10,
    continued [10] - 2022:12, 2035:25,        2250:10, 2251:7, 2253:8, 2253:12,        2061:3, 2061:10, 2062:19, 2063:7,
    2072:25, 2110:2, 2129:20, 2198:22,        2253:17, 2256:15, 2261:12, 2262:4,       2063:14, 2063:17, 2063:22, 2064:2,
    2247:16, 2265:14, 2286:12                 2262:14, 2262:24, 2266:12, 2269:11,      2064:18, 2065:21, 2066:1, 2066:23,
    Continued [23] - 2007:1, 2049:11,         2269:15, 2275:13, 2275:25, 2276:8,       2067:2, 2067:5, 2067:8, 2067:10,
    2061:16, 2079:23, 2088:16, 2108:15,       2276:15, 2276:18, 2276:22, 2278:1,       2067:12, 2070:9, 2070:13, 2071:6,
    2135:24, 2150:25, 2154:15, 2155:17,       2279:17, 2280:1, 2283:18                 2072:3, 2072:6, 2072:9, 2073:8,
    2172:24, 2185:22, 2188:4, 2192:20,        correctly [6] - 2048:11, 2097:11,        2073:14, 2074:11, 2074:14, 2074:21,
    2193:9, 2202:10, 2220:25, 2244:4,         2097:19, 2097:25, 2099:4, 2099:24        2074:25, 2075:5, 2075:13, 2075:22,
    2256:21, 2260:23, 2266:21, 2270:7,        correlate [1] - 2213:11                  2076:3, 2076:6, 2076:11, 2076:15,
    2287:11                                   correlation [1] - 2043:8                 2076:18, 2076:21, 2078:8, 2078:11,
    CONTINUES [2] - 2109:1, 2173:1            corroborating [2] - 2020:4, 2142:19      2078:14, 2078:19, 2078:21, 2078:23,
    continues [2] - 2050:18, 2068:22          cortical [1] - 2159:12                   2079:2, 2079:5, 2079:9, 2079:12,
    CONTINUING [4] - 2189:3, 2194:4,          cost [11] - 2017:22, 2018:1, 2025:2,     2079:17, 2079:21, 2080:5, 2080:13,
    2245:1, 2261:5                            2031:2, 2031:22, 2032:1, 2032:2,         2086:22, 2090:1, 2092:22, 2099:17,
    continuing [2] - 2151:1, 2288:1           2033:5, 2037:3, 2039:17, 2039:18         2100:9, 2120:21, 2133:18, 2133:21,
    Continuing [12] - 2023:1, 2036:1,         costs [5] - 2018:4, 2022:5, 2025:2,      2135:13, 2135:19, 2135:22, 2136:6,
    2050:1, 2062:1, 2073:1, 2089:1,           2039:13, 2135:6                          2136:8, 2136:13, 2137:4, 2137:17,
    2130:1, 2138:11, 2156:1, 2199:1,          couch [2] - 2062:17, 2070:23             2137:21, 2138:4, 2138:8, 2145:14,
    2221:1, 2266:1                            Council [1] - 2085:16                    2148:21, 2154:13, 2155:3, 2155:6,
    Control [1] - 2017:3                      council [4] - 2085:22, 2085:23,          2155:11, 2160:8, 2165:21, 2165:23,
    control [2] - 2043:12, 2145:19            2085:24, 2086:4                          2176:8, 2183:19, 2184:18, 2185:19,
    controversial [2] - 2146:15, 2146:21      Counsel [1] - 2092:23                    2186:3, 2186:5, 2186:9, 2186:12,
    contusion [1] - 2284:16                   counsel [3] - 2043:7, 2103:1, 2120:19    2186:17, 2186:25, 2187:2, 2187:8,
    conversations [2] - 2066:16, 2069:7       counseling [4] - 2054:5, 2138:19,        2187:10, 2187:12, 2187:15, 2187:21,
                                              2139:3, 2215:23                          2188:1, 2189:2, 2189:9, 2190:13,
    convicted [1] - 2046:3
                                                                                       2190:18, 2190:25, 2191:2, 2191:6,
    cooks [1] - 2041:11                       counselor [3] - 2027:3, 2027:8,
                                                                                       2191:17, 2192:17, 2193:3, 2193:5,
    cooperate [1] - 2109:23                   2041:23
                                                                                       2194:2, 2196:15, 2196:22, 2197:25,
    cooperating [1] - 2109:10                 counter [3] - 2036:24, 2037:2, 2050:5
                                                                                       2198:11, 2198:15, 2199:3, 2199:8,
    cooperation [2] - 2097:24, 2098:9         country [1] - 2085:1
                                                                                       2199:19, 2199:22, 2199:24, 2200:6,
    cooperativeness [1] - 2112:5              couple [9] - 2050:17, 2058:3, 2072:13,
                                                                                       2200:9, 2200:12, 2200:15, 2200:17,
    coordination [1] - 2126:5                 2121:13, 2148:5, 2149:19, 2211:23,
                                                                                       2200:19, 2200:22, 2201:9, 2201:16,
    copied [1] - 2009:9                       2240:6
                                                                                       2201:21, 2201:24, 2202:3, 2202:7,
    copies [2] - 2013:13, 2013:18             course [28] - 2076:20, 2083:3, 2087:4,
                                                                                       2203:8, 2203:22, 2203:24, 2204:1,
    copy [4] - 2126:10, 2126:11, 2191:4,      2087:8, 2098:4, 2100:2, 2104:15,
                                                                                       2204:3, 2204:8, 2205:15, 2206:11,
    2191:6                                    2115:20, 2120:4, 2128:21, 2137:18,
                                                                                       2206:13, 2206:16, 2206:21, 2207:13,
    copying [1] - 2013:13                     2153:18, 2159:11, 2166:21, 2182:14,
                                                                                       2211:14, 2218:7, 2219:16, 2219:25,
    Cordiale [11] - 2031:3, 2038:8, 2038:9,   2208:17, 2208:21, 2209:16, 2209:18,
                                                                                       2220:4, 2223:13, 2223:17, 2223:25,
    2040:1, 2040:14, 2048:6, 2050:9,          2211:19, 2212:21, 2221:13, 2222:11,
                                                                                       2224:9, 2224:11, 2225:2, 2225:14,
    2050:10, 2050:13, 2050:23, 2063:3         2227:19, 2227:22, 2248:16, 2267:5,
                                                                                       2225:22, 2226:7, 2226:11, 2227:1,
    Cordiale's [1] - 2040:19                  2281:21
                                                                                       2227:13, 2228:18, 2229:7, 2229:9,
    Corn [1] - 2018:19                        COURT [328] - 2006:1, 2008:5,
                                                                                       2229:14, 2229:16, 2229:20, 2230:1,
    Corporal [1] - 2077:16                    2008:12, 2010:19, 2012:10, 2012:14,
                                                                                       2230:3, 2230:6, 2234:10, 2234:18,
    correct [94] - 2014:23, 2062:2,           2012:18, 2013:6, 2013:20, 2014:1,
                                                                                       2239:13, 2243:13, 2243:19, 2249:23,
    2068:20, 2075:3, 2078:25, 2079:1,         2014:13, 2014:21, 2014:25, 2015:5,
                                                                                       2249:25, 2250:7, 2250:23, 2251:21,
    2079:8, 2079:10, 2116:24, 2132:3,         2015:9, 2015:16, 2017:9, 2021:17,
                                                                                       2252:2, 2252:11, 2252:13, 2253:10,
    2145:24, 2149:20, 2151:19, 2152:4,        2022:6, 2023:2, 2023:8, 2023:22,
                                                                                       2254:8, 2256:1, 2256:9, 2256:18,
    2152:5, 2152:16, 2152:19, 2157:8,         2025:10, 2025:12, 2025:15, 2025:19,
                                                                                       2257:3, 2257:24, 2258:2, 2258:5,
    2158:25, 2159:7, 2159:18, 2160:17,        2025:23, 2027:4, 2027:7, 2027:24,
                                                                                       2258:13, 2258:16, 2258:20, 2259:6,
    2160:20, 2161:5, 2161:12, 2162:17,        2029:25, 2031:21, 2032:4, 2032:7,
                                                                                       2259:10, 2259:12, 2259:14, 2259:16,
    2164:3, 2164:10, 2164:24, 2165:11,        2032:10, 2033:25, 2034:19, 2035:2,
                                                                                       2259:20, 2259:23, 2260:3, 2260:10,
    2166:9, 2166:15, 2166:22, 2167:5,         2038:15, 2038:17, 2038:20, 2038:25,
                                                                                       2260:13, 2260:16, 2260:19, 2261:4,
    2168:8, 2168:25, 2172:10, 2173:6,         2039:3, 2042:20, 2043:24, 2044:8,
                                                                                       2262:10, 2263:20, 2264:8, 2264:21,
    2174:7, 2174:14, 2174:25, 2176:3,         2044:11, 2044:19, 2044:23, 2045:1,
                                                                                       2265:2, 2265:4, 2265:6, 2265:12,
    2176:4, 2178:14, 2179:12, 2179:15,        2045:7, 2046:22, 2047:1, 2047:5,
                                                                                       2266:16, 2267:16, 2267:20, 2268:24,
    2180:2, 2181:25, 2183:6, 2185:6,          2047:14, 2047:16, 2047:19, 2048:12,
                                                                                       2269:3, 2269:8, 2269:13, 2269:18,
    2185:14, 2189:6, 2189:10, 2189:24,        2048:16, 2050:6, 2051:14, 2053:24,
                                                                                       2269:22, 2270:4, 2271:11, 2271:23,




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 295 of 328 PageID #: 27132


                                    Bauta v. Greyhound Lines, et al                                                          11
    2272:12, 2272:24, 2273:12, 2273:21,       2071:14, 2072:15, 2072:23, 2073:4,
    2273:24, 2274:1, 2274:15, 2275:17,        2147:9, 2152:4, 2152:6, 2152:16,
                                                                                                          D
    2277:8, 2277:16, 2278:3, 2278:7,          2152:18, 2152:21, 2152:24, 2153:2,        dad [1] - 2082:3
    2278:17, 2278:20, 2279:6, 2279:22,        2153:4, 2153:11, 2153:12, 2153:19,        daily [1] - 2195:14
    2280:3, 2284:4, 2285:25, 2287:6,          2153:21, 2154:2, 2154:4, 2156:6,          damage [17] - 2017:22, 2076:4,
    2288:2, 2288:22                           2157:6, 2157:7, 2157:21, 2157:24,         2142:11, 2219:18, 2237:19, 2238:2,
    Court [25] - 2007:20, 2008:18, 2009:4,    2158:2, 2158:12, 2159:3, 2215:10,         2238:4, 2238:6, 2238:20, 2247:4,
    2014:19, 2015:23, 2015:25, 2016:22,       2226:20, 2258:8, 2258:9, 2265:9,          2247:12, 2247:14, 2247:15, 2247:24,
    2016:25, 2021:11, 2035:9, 2046:23,        2266:7, 2266:13, 2267:14, 2267:18,        2248:6
    2049:6, 2059:17, 2060:10, 2063:10,        2268:1, 2268:17, 2268:21, 2269:23,
                                                                                        damaged [2] - 2142:15, 2226:1
    2065:18, 2070:11, 2070:16, 2070:22,       2271:4, 2271:5, 2271:19, 2274:13,
                                                                                        damages [13] - 2017:1, 2017:23,
    2071:8, 2072:22, 2078:2, 2136:23,         2275:13, 2275:15, 2275:24, 2276:13,
                                                                                        2018:4, 2028:3, 2031:24, 2074:1,
    2156:2, 2204:7                            2276:20, 2278:24, 2279:1, 2279:19,
                                                                                        2074:22, 2075:1, 2075:14, 2075:19,
    court [29] - 2008:1, 2011:21, 2015:18,    2279:20, 2279:25, 2280:7
                                                                                        2077:7, 2077:12, 2288:13
    2020:12, 2021:20, 2060:5, 2074:9,         criterion [3] - 2064:9, 2157:1, 2273:23
                                                                                        danger [4] - 2074:17, 2075:2, 2075:6,
    2077:20, 2078:17, 2080:7, 2135:18,        critical [2] - 2261:13, 2281:9
                                                                                        2075:10
    2136:2, 2145:23, 2149:5, 2149:12,         criticism [12] - 2177:4, 2177:5,
                                                                                        dangerous [1] - 2156:16
    2149:22, 2187:7, 2189:1, 2194:1,          2177:11, 2250:24, 2251:18, 2252:8,
                                                                                        dash [1] - 2272:18
    2203:1, 2208:4, 2209:15, 2229:13,         2252:22, 2261:18, 2261:20, 2261:21,
                                                                                        dashboards [1] - 2280:9
    2229:25, 2230:7, 2233:25, 2261:1,         2262:3, 2262:4
                                                                                        data [27] - 2010:9, 2042:17, 2042:25,
    2271:1                                    criticisms [2] - 2176:23, 2177:1
                                                                                        2060:25, 2081:19, 2093:13, 2117:7,
    Court's [2] - 2071:13, 2228:4             criticize [6] - 2250:20, 2251:23,
                                                                                        2142:4, 2166:5, 2166:7, 2176:22,
    court's [1] - 2008:15                     2252:4, 2253:11, 2254:24, 2280:23
                                                                                        2177:4, 2177:12, 2177:13, 2195:25,
    courtesy [1] - 2156:2                     criticizing [1] - 2258:18
                                                                                        2196:7, 2199:17, 2221:3, 2221:5,
    Courthouse [1] - 2006:5                   critiques [1] - 2058:7
                                                                                        2221:12, 2222:8, 2250:16, 2250:17,
    COURTROOM [2] - 2135:16, 2136:7           cross [7] - 2050:19, 2059:6, 2187:21,     2263:22, 2280:24, 2281:6, 2281:23
    courtroom [4] - 2008:2, 2078:18,          2200:22, 2200:24, 2229:21, 2280:22        database [7] - 2250:5, 2250:9,
    2136:3, 2206:4                            CROSS [4] - 2148:23, 2248:24,             2250:13, 2250:20, 2250:24, 2253:1
    courts [2] - 2017:1, 2199:20              2289:7, 2289:13                           databases [2] - 2060:21, 2060:23
    cover [5] - 2010:15, 2051:23, 2052:11,    cross-examination [5] - 2050:19,          date [3] - 2166:3, 2218:13, 2219:22
    2053:16, 2054:18                          2059:6, 2200:22, 2200:24, 2280:22
                                                                                        dates [3] - 2058:6, 2093:7, 2218:12
    covered [4] - 2053:15, 2053:16,           CROSS-EXAMINATION [4] - 2148:23,
                                                                                        Daubert [1] - 2199:21
    2054:3                                    2248:24, 2289:7, 2289:13
                                                                                        daughter [1] - 2080:20
    covering [1] - 2052:10                    cross-examine [1] - 2187:21
                                                                                        Davis [1] - 2021:9
    covers [1] - 2066:18                      crossed [1] - 2288:17
                                                                                        days [7] - 2123:16, 2167:25, 2168:4,
    cow [1] - 2115:15                         crumple [2] - 2137:9, 2238:10
                                                                                        2168:7, 2218:16, 2219:1, 2226:23
    crash [24] - 2134:6, 2245:12, 2250:10,    crush [11] - 2137:9, 2137:10, 2237:18,
                                                                                        deal [4] - 2014:10, 2020:19, 2074:3,
    2256:14, 2258:6, 2260:13, 2260:17,        2237:21, 2240:18, 2247:3, 2247:11,
                                                                                        2138:5
    2260:20, 2262:7, 2263:1, 2266:2,          2247:14, 2247:15, 2247:24, 2261:24
                                                                                        dealing [1] - 2249:3
    2271:10, 2275:25, 2276:1, 2276:2,         crushed [2] - 2237:18, 2238:13
                                                                                        deals [3] - 2016:16, 2020:21, 2083:1
    2278:8, 2278:12, 2281:23, 2282:4,         crystal [1] - 2152:22
                                                                                        dealt [4] - 2021:25, 2027:23, 2028:14,
    2282:7, 2282:9, 2283:2, 2283:5,           CT [3] - 2132:19, 2132:20, 2133:4
                                                                                        2036:15
    2286:24                                   cube [1] - 2125:18
                                                                                        death [4] - 2067:18, 2153:13, 2198:10
    crashed [1] - 2263:9                      cull [1] - 2263:22
                                                                                        deceased [3] - 2178:13, 2178:16,
    crashes [2] - 2250:15, 2271:10            Cummings [2] - 2028:22, 2053:8
                                                                                        2179:4
    crazy [1] - 2187:6                        Cummings' [1] - 2053:19                   deceive [1] - 2227:18
    create [3] - 2242:10, 2259:6, 2275:7      cumulative [1] - 2223:23                  decelerate [3] - 2239:6, 2239:18,
    created [3] - 2075:10, 2077:21, 2242:2    cumulatively [1] - 2225:4                 2284:18
    creates [1] - 2146:3                      curative [1] - 2136:24                    decelerated [1] - 2240:1
    creating [1] - 2077:10                    current [1] - 2155:4                      deceleration [7] - 2239:8, 2239:15,
    credentials [1] - 2084:17                 cut [5] - 2014:17, 2014:24, 2120:11,      2239:19, 2240:4, 2240:18, 2247:17,
    credibility [2] - 2199:12, 2200:2         2122:14, 2123:2                           2247:18
    credible [3] - 2087:15, 2110:6,           cut-off [3] - 2120:11, 2122:14, 2123:2    decide [1] - 2020:11
    2144:10                                   cutting [1] - 2014:19                     decided [2] - 2014:16, 2014:23
    crime [1] - 2197:18                       CV [1] - 2085:15                          decimals [1] - 2224:10
    criminal [5] - 2185:6, 2185:10,           CVLT [4] - 2125:5, 2125:21, 2148:9,       decision [2] - 2039:1, 2146:5
    2197:17, 2197:21, 2198:6                  2166:12                                   deemed [1] - 2018:10
    criteria [69] - 2046:7, 2046:9, 2061:8,   CVLT-II [2] - 2125:5, 2125:21             defendant [1] - 2016:1
    2061:12, 2064:7, 2064:17, 2064:18,        CVS [1] - 2050:8                          defendant's [5] - 2012:24, 2035:5,
    2066:18, 2066:21, 2066:25, 2067:15,




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 296 of 328 PageID #: 27133


                                    Bauta v. Greyhound Lines, et al                                                         12
    2048:12, 2219:8, 2288:4                   Department [3] - 2028:1, 2028:10,       diagnoses [2] - 2019:21, 2232:11
    Defendant's [2] - 2092:20, 2218:6         2032:12                                 diagnosing [1] - 2071:5
    defendants [15] - 2006:10, 2007:15,       department [8] - 2017:8, 2017:12,       diagnosis [14] - 2019:1, 2044:23,
    2015:20, 2015:21, 2016:8, 2025:24,        2018:3, 2018:14, 2018:19, 2018:20,      2058:19, 2058:20, 2059:15, 2060:17,
    2045:12, 2046:10, 2061:7, 2068:20,        2132:14, 2132:22                        2064:4, 2070:23, 2072:23, 2141:4,
    2077:23, 2150:11, 2151:18, 2151:19,       departments [3] - 2231:18, 2231:19      2153:22, 2196:5, 2211:2, 2219:2
    2230:2                                    dependent [1] - 2273:2                  diagnostic [4] - 2060:6, 2097:7,
    Defendants [3] - 2007:3, 2007:3,          deposition [36] - 2008:10, 2008:23,     2152:15, 2158:12
    2007:10                                   2008:25, 2009:1, 2009:2, 2010:14,       Diagnostic [1] - 2152:9
    defending [1] - 2185:13                   2010:22, 2014:12, 2054:15, 2058:2,      diamond [2] - 2049:8, 2055:25
    Defense [1] - 2230:10                     2093:11, 2093:20, 2093:22, 2093:23,     Diamond [1] - 2064:7
    defense [11] - 2008:21, 2054:6,           2093:25, 2094:7, 2094:8, 2094:9,        DIAMOND [6] - 2006:19, 2067:1,
    2058:7, 2059:6, 2076:24, 2077:14,         2139:6, 2139:10, 2139:17, 2160:5,       2076:13, 2076:17, 2076:20, 2079:16
    2079:18, 2171:20, 2234:6, 2252:7,         2169:13, 2178:5, 2178:22, 2179:25,      dichotic [3] - 2143:6, 2143:10,
    2263:18                                   2180:6, 2196:25, 2206:19, 2214:18,      2143:12
    defense's [1] - 2136:15                   2243:24, 2253:14, 2281:3                Dickinson [1] - 2082:16
    deficits [3] - 2112:24, 2128:7, 2161:15   depositions [3] - 2139:7, 2139:11,      died [2] - 2082:3, 2082:4
    defines [1] - 2141:13                     2178:25                                 difference [6] - 2107:21, 2159:23,
    definitely [1] - 2023:19                  depression [1] - 2097:18                2180:9, 2210:23, 2241:4, 2281:16
    definition [2] - 2083:6, 2129:6           DEPUTY [2] - 2135:16, 2136:7            different [28] - 2009:22, 2020:13,
    definitional [1] - 2141:13                derangement [3] - 2173:7, 2173:10,      2038:15, 2039:4, 2050:18, 2053:11,
    deflected [1] - 2283:13                   2173:17                                 2056:15, 2056:16, 2058:12, 2076:4,
    deformation [2] - 2240:19, 2248:15        descent [1] - 2190:6                    2084:14, 2106:14, 2106:20, 2107:6,
    deformed [6] - 2240:12, 2240:14,          describe [6] - 2146:20, 2207:6,         2107:9, 2107:10, 2107:20, 2118:7,
    2248:11, 2248:14, 2249:10                 2213:22, 2241:1, 2273:13, 2284:5        2125:24, 2152:14, 2166:21, 2209:12,
    deforms [1] - 2240:3                      described [7] - 2066:12, 2152:15,       2209:13, 2211:12, 2213:10, 2227:11,
    degree [26] - 2016:21, 2046:12,           2157:24, 2179:4, 2241:8, 2242:20,       2232:25, 2257:7
    2057:17, 2058:16, 2058:17, 2058:20,       2254:17                                 differentiated [1] - 2021:11
    2062:15, 2082:15, 2087:3, 2091:14,        description [1] - 2092:16               differently [2] - 2165:24, 2174:19
    2105:2, 2128:6, 2128:22, 2144:4,          design [2] - 2238:9, 2239:12            difficult [7] - 2106:25, 2107:5,
    2146:12, 2147:7, 2147:15, 2147:23,        designations [1] - 2053:11              2107:25, 2108:11, 2108:13, 2111:24,
    2227:9, 2235:8, 2235:22, 2243:6,          designed [4] - 2042:15, 2168:14,        2126:15
    2243:10, 2248:19, 2255:17                 2239:10, 2239:14                        difficulties [4] - 2043:11, 2098:15,
    degrees [1] - 2231:7                      designs [1] - 2167:15                   2100:12, 2170:15
    delayed [2] - 2130:18, 2140:16            desire [1] - 2222:5                     difficulty [3] - 2141:22, 2157:19,
    deliberate [3] - 2165:14, 2288:10,        desk [2] - 2064:19, 2115:15             2194:19
    2288:11                                   destructive [1] - 2157:16               digit [5] - 2106:11, 2106:14, 2106:18,
    Delta [13] - 2236:20, 2236:23, 2237:4,    detachment [2] - 2070:1, 2156:23        2106:20
    2237:22, 2238:20, 2246:2, 2249:13,        detail [2] - 2015:23, 2100:3            Digit [5] - 2119:16, 2119:17, 2120:10,
    2254:15, 2257:12, 2278:11, 2282:1,        details [8] - 2153:17, 2162:22,         2120:13, 2212:4
    2282:16                                   2189:14, 2189:19, 2196:4, 2196:16,      dignity [1] - 2095:12
    delta [1] - 2236:20                       2198:9, 2249:4                          dimensions [1] - 2205:11
    delusional [2] - 2209:9, 2209:11          detective [1] - 2207:18                 diminished [2] - 2069:24, 2156:21
    demanding [1] - 2105:25                   determination [3] - 2020:17, 2066:10,   diploma [1] - 2190:16
    demarcate [1] - 2161:25                   2235:2                                  DIRECT [4] - 2080:15, 2138:11,
    demeanor [1] - 2102:9                     determine [11] - 2019:7, 2085:4,        2289:6, 2289:12
    demented [3] - 2113:3, 2113:11,           2151:8, 2167:18, 2238:23, 2242:21,      direct [22] - 2022:10, 2064:8, 2064:11,
    2119:10                                   2242:22, 2243:14, 2254:1, 2254:17,      2136:17, 2149:4, 2153:15, 2160:12,
    dementia [3] - 2108:1, 2142:6,            2255:3                                  2174:5, 2191:25, 2214:1, 2229:17,
    2216:25                                   determined [2] - 2240:24, 2254:13       2230:13, 2251:18, 2252:9, 2252:21,
    demonstrably [1] - 2258:21                developed [3] - 2052:22, 2173:12,       2253:15, 2257:18, 2261:7, 2261:17,
    demonstrate [5] - 2017:20, 2161:21,       2266:13                                 2269:24, 2280:24
    2215:19, 2262:12, 2263:13                 development [2] - 2024:9, 2125:13       directed [1] - 2171:18
    demonstrating [1] - 2060:8                developmental [1] - 2126:5              direction [9] - 2122:15, 2166:8,
    denied [2] - 2077:23, 2078:9              Devils [2] - 2081:10, 2081:12           2233:15, 2233:16, 2233:18, 2239:21,
    Denise [4] - 2091:12, 2101:1, 2101:8,     devoted [2] - 2150:1, 2150:5            2243:1, 2286:10, 2286:18
    2102:14                                   diagnose [5] - 2061:10, 2065:3,         directions [2] - 2243:3, 2286:19
    DENNEHEY [1] - 2007:9                     2133:9, 2134:25, 2232:12                directly [8] - 2008:24, 2010:14,
    Dennehey [1] - 2090:16                    diagnosed [4] - 2044:17, 2084:20,       2029:1, 2067:20, 2067:24, 2186:7,
    deny [1] - 2056:23                        2195:1, 2210:25                         2199:11, 2200:1




                                              VB            OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 297 of 328 PageID #: 27134


                                   Bauta v. Greyhound Lines, et al                                                           13
    directors [2] - 2084:8, 2085:6           2074:2, 2074:6, 2074:8, 2076:1,          2207:2, 2209:21, 2213:15, 2214:5,
    disability [5] - 2125:14, 2150:18,       2076:2, 2131:1, 2153:24, 2158:3          2233:16, 2236:21, 2239:4, 2242:15,
    2150:23, 2172:5, 2222:17                 distressing [5] - 2068:5, 2068:6,        2248:10, 2260:19, 2284:10, 2285:7,
    disabled [2] - 2053:2, 2125:15           2068:21, 2069:3, 2069:8                  2285:8, 2285:21, 2286:2, 2286:6
    disagree [5] - 2048:12, 2056:12,         District [2] - 2015:25, 2017:4           downstairs [1] - 2009:9
    2066:11, 2103:24, 2201:20                DISTRICT [2] - 2006:1, 2006:1            dozen [2] - 2214:20, 2214:24
    disagreement [1] - 2053:8                disturbance [3] - 2157:23, 2158:2,       Dr [202] - 2008:23, 2008:25, 2009:6,
    disassociative [1] - 2068:9              2158:4                                   2010:7, 2010:22, 2014:15, 2014:18,
    discharged [1] - 2031:4                  disturbances [2] - 2157:18, 2175:3       2014:22, 2015:3, 2015:4, 2019:4,
    discharging [1] - 2040:17                disturbs [1] - 2216:2                    2019:7, 2019:8, 2019:10, 2019:12,
    disclosed [2] - 2010:1, 2012:1           divided [1] - 2237:11                    2019:15, 2021:23, 2024:8, 2025:7,
    disclosure [3] - 2010:11, 2010:24,       Division [1] - 2085:16                   2026:19, 2026:21, 2027:14, 2027:16,
    2224:25                                  division [3] - 2086:1, 2086:2            2028:24, 2029:5, 2029:8, 2029:10,
    discomfort [4] - 2100:14, 2169:8,        divisions [2] - 2085:25, 2086:3          2029:19, 2030:2, 2030:10, 2031:3,
    2169:22, 2172:21                         dixit [1] - 2072:12                      2031:9, 2031:12, 2032:20, 2034:2,
    discontinue [2] - 2099:21, 2099:23       dizziness [1] - 2163:23                  2034:5, 2034:8, 2034:24, 2035:12,
    discounts [1] - 2058:13                  dizzy [1] - 2129:10                      2036:4, 2036:19, 2037:5, 2038:8,
    discovery [5] - 2010:14, 2011:15,        doc [1] - 2134:10                        2038:9, 2038:17, 2038:18, 2040:1,
    2011:20, 2012:20, 2013:24                doctor [36] - 2018:25, 2019:19,          2040:14, 2040:19, 2040:22, 2041:11,
    discrepant [1] - 2144:16                 2027:1, 2027:16, 2029:22, 2030:2,        2042:11, 2043:13, 2043:15, 2043:19,
    discrimination [1] - 2143:15             2031:2, 2031:3, 2031:6, 2032:24,         2043:21, 2043:24, 2043:25, 2044:6,
                                             2037:11, 2041:18, 2041:19, 2048:3,       2044:15, 2044:21, 2046:2, 2047:23,
    discuss [2] - 2056:5, 2135:19
                                             2051:4, 2053:4, 2056:3, 2087:25,         2048:6, 2050:9, 2050:10, 2050:13,
    discussed [2] - 2024:9, 2246:7
                                             2096:9, 2147:4, 2156:2, 2158:10,         2050:22, 2050:23, 2051:7, 2051:19,
    discussing [2] - 2024:1, 2036:6
                                             2159:6, 2206:9, 2206:20, 2206:22,        2051:21, 2051:22, 2052:9, 2052:14,
    Discussion [1] - 2288:23
                                             2219:25, 2222:23, 2225:15, 2228:7,       2052:16, 2052:18, 2052:22, 2053:5,
    discussion [5] - 2018:18, 2060:4,
                                             2232:7, 2232:8, 2248:18, 2261:7,         2053:15, 2054:2, 2054:3, 2057:14,
    2061:7, 2067:11, 2167:20
                                             2264:21, 2273:8                          2057:21, 2058:9, 2058:10, 2058:11,
    disease [4] - 2040:4, 2052:2, 2088:12,
                                             Doctor [24] - 2052:25, 2086:25,          2058:13, 2058:14, 2058:23, 2058:24,
    2117:17
                                             2096:22, 2096:25, 2100:4, 2148:25,       2058:25, 2059:3, 2059:5, 2059:6,
    disk [2] - 2063:4, 2255:8
                                             2157:20, 2191:21, 2196:17, 2203:11,      2059:7, 2059:9, 2059:10, 2060:9,
    dismiss [5] - 2033:19, 2045:13,
                                             2203:19, 2203:22, 2204:11, 2225:4,       2060:12, 2060:18, 2062:4, 2062:9,
    2046:10, 2046:15, 2144:22
                                             2227:7, 2229:7, 2252:18, 2256:7,         2062:13, 2063:2, 2063:3, 2064:15,
    dismissal [2] - 2016:9, 2042:9
                                             2262:25, 2263:23, 2278:21, 2279:23,      2065:2, 2065:3, 2065:6, 2065:8,
    dismissed [21] - 2024:23, 2025:8,                                                 2065:22, 2066:2, 2066:5, 2066:8,
    2028:23, 2029:5, 2029:13, 2029:15,       2286:20, 2287:7
                                                                                      2066:13, 2066:15, 2070:18, 2078:12,
    2030:7, 2030:11, 2032:25, 2033:7,        doctors [7] - 2039:15, 2048:9, 2051:3,
                                                                                      2079:18, 2079:21, 2080:8, 2080:17,
    2033:9, 2036:3, 2036:9, 2037:13,         2054:2, 2056:4, 2062:22, 2093:4
                                                                                      2086:19, 2086:22, 2093:2, 2093:6,
    2037:17, 2038:24, 2039:23, 2041:9,       document [4] - 2008:15, 2128:9,
                                                                                      2093:9, 2093:12, 2093:13, 2093:14,
    2042:7, 2042:10, 2045:18                 2128:11, 2128:12
                                                                                      2093:20, 2093:21, 2093:22, 2094:3,
    Disorder [7] - 2046:11, 2067:14,         documentation [1] - 2216:4
                                                                                      2094:5, 2094:11, 2103:22, 2104:23,
    2087:22, 2133:17, 2133:23, 2133:25,      documented [1] - 2162:10
                                                                                      2106:5, 2106:6, 2109:14, 2109:16,
    2134:12                                  documenting [1] - 2178:10
                                                                                      2109:18, 2110:12, 2110:21, 2112:1,
    disorder [8] - 2016:11, 2062:11,         done [35] - 2012:25, 2045:6, 2067:7,
                                                                                      2120:11, 2120:12, 2130:18, 2133:7,
    2062:16, 2147:10, 2151:25, 2153:3,       2072:20, 2085:9, 2096:11, 2100:20,
                                                                                      2135:19, 2136:15, 2138:13, 2140:10,
    2209:9, 2226:20                          2105:17, 2109:4, 2110:15, 2132:19,
                                                                                      2140:11, 2140:14, 2141:23, 2143:5,
    disorders [2] - 2097:18, 2152:14         2133:19, 2149:16, 2150:11, 2150:23,
                                                                                      2143:20, 2144:6, 2144:12, 2144:21,
    Disorders [1] - 2152:10                  2151:18, 2165:1, 2165:5, 2165:11,
                                                                                      2145:5, 2145:7, 2145:9, 2145:10,
    displace [2] - 2233:4, 2233:5            2166:22, 2168:17, 2168:19, 2168:20,
                                                                                      2145:11, 2158:16, 2158:24, 2164:19,
    displacement [3] - 2233:2, 2241:7,       2184:20, 2202:6, 2218:20, 2221:2,
                                                                                      2164:23, 2165:1, 2167:24, 2168:2,
    2241:9                                   2227:24, 2229:22, 2236:15, 2255:20,
                                                                                      2168:7, 2178:20, 2178:22, 2184:4,
    dispositive [1] - 2070:24                2258:11, 2278:9, 2288:2, 2288:8
                                                                                      2186:24, 2220:21, 2221:4, 2229:14,
    disregard [3] - 2013:2, 2020:6,          door [10] - 2011:8, 2011:11, 2011:23,
                                                                                      2230:2, 2230:8, 2232:9, 2234:7,
    2136:25                                  2012:16, 2137:21, 2175:20, 2215:24,
                                                                                      2234:10, 2280:22
    dissecting [1] - 2232:3                  2223:24, 2225:22, 2257:5
                                                                                      dr [1] - 2230:3
    dissociative [1] - 2156:12               doubt [5] - 2089:25, 2128:25, 2129:2,
                                                                                      Dr.Nobilini [1] - 2230:15
    distance [2] - 2238:15, 2247:3           2135:5, 2222:12
                                                                                      draft [1] - 2082:6
    distorted [2] - 2069:19, 2156:17         down [31] - 2052:4, 2052:23, 2073:24,
                                                                                      drag [1] - 2173:15
                                             2080:10, 2106:22, 2131:2, 2131:3,
    distraction [3] - 2241:19, 2242:2                                                 draw [6] - 2062:24, 2126:1, 2126:4,
                                             2151:22, 2162:22, 2164:19, 2164:22,
    distress [14] - 2058:17, 2063:21,                                                 2126:12, 2126:14, 2239:24
                                             2172:19, 2203:6, 2205:25, 2206:24,
    2063:22, 2063:24, 2064:3, 2068:12,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 298 of 328 PageID #: 27135


                                    Bauta v. Greyhound Lines, et al                                                         14
    drawing [4] - 2063:12, 2126:1, 2126:8,   ease [3] - 2103:15, 2107:3, 2107:14       2074:6, 2074:8, 2075:1, 2075:14,
    2207:16                                  easily [3] - 2107:21, 2107:22, 2113:6     2075:17, 2075:21, 2076:1, 2076:2,
    drawings [1] - 2124:21                   East [2] - 2006:17, 2007:5                2083:3, 2097:18, 2153:24, 2156:20
    dream [1] - 2068:7                       East/Brooklyn [1] - 2007:21               emotions [2] - 2070:3, 2156:24
    dreams [1] - 2068:6                      EASTERN [1] - 2006:1                      employed [1] - 2231:2
    Drexel [1] - 2231:8                      Eastside [1] - 2194:22                    employee [1] - 2091:22
    drink [2] - 2211:4, 2211:6               easy [15] - 2033:22, 2105:23, 2106:25,    employer [1] - 2094:7
    driver [2] - 2273:22, 2274:4             2107:1, 2107:3, 2107:4, 2107:5,           employment [5] - 2009:22, 2058:2,
    driver's [1] - 2238:2                    2107:9, 2107:25, 2108:11, 2111:25,        2177:19, 2179:9, 2195:3
    driving [1] - 2236:21                    2113:1, 2113:2, 2113:9                    EMT [6] - 2008:10, 2093:8, 2130:7,
    dropped [1] - 2210:22                    economic [1] - 2016:19                    2130:8, 2133:9
    dropping [1] - 2195:5                    economics [1] - 2028:16                   EMTs [2] - 2131:22, 2210:3
    drowsiness [1] - 2180:14                 ed [1] - 2201:2                           encounter [1] - 2247:24
    drug [1] - 2073:11                       edge [3] - 2247:9, 2247:11, 2247:16       end [12] - 2009:25, 2020:3, 2026:18,
    drugs [2] - 2156:13, 2195:13             edited [1] - 2086:14                      2073:20, 2101:21, 2115:5, 2167:3,
    drunk [1] - 2201:2                       edition [2] - 2125:23, 2152:12            2202:8, 2247:16, 2264:25, 2270:5,
    DSM [25] - 2046:7, 2062:3, 2062:7,       Edition [2] - 2121:5, 2124:7              2288:7
    2062:17, 2064:7, 2064:16, 2064:19,       Edmund [1] - 2018:25                      ended [2] - 2161:4, 2161:8
    2065:20, 2066:18, 2066:21, 2066:23,      education [13] - 2081:4, 2081:25,         ends [1] - 2155:16
    2067:13, 2067:24, 2070:23, 2071:11,      2087:5, 2102:10, 2103:16, 2103:20,        energies [1] - 2283:5
    2071:14, 2071:25, 2072:19, 2147:9,       2128:4, 2147:6, 2194:17, 2195:3,          energy [18] - 2238:6, 2238:7, 2238:14,
    2152:18, 2153:2, 2156:6, 2157:5,         2210:12, 2210:14, 2231:5                  2238:20, 2239:14, 2239:15, 2247:4,
    2157:21, 2215:9                          Education [1] - 2193:3                    2247:5, 2247:7, 2261:8, 2272:20,
    DSM-5 [6] - 2061:13, 2152:7, 2156:3,     effects [3] - 2129:4, 2129:5, 2130:22     2278:12, 2282:3, 2282:10, 2282:24,
    2157:2, 2158:12, 2159:3                  efficacy [1] - 2060:8                     2283:5
    duct [1] - 2008:11                       effort [16] - 2024:4, 2042:15, 2043:15,   engaged [2] - 2101:13, 2212:10
    due [4] - 2046:19, 2047:11, 2077:3,      2097:24, 2098:8, 2098:13, 2098:20,        engagement [1] - 2112:6
    2156:11                                  2098:25, 2124:16, 2148:14, 2181:2,        engaging [1] - 2104:21
    duly [2] - 2080:3, 2230:11               2199:25, 2212:6, 2227:7, 2254:14          engineering [15] - 2230:20, 2231:8,
    dummies [12] - 2264:14, 2264:16,         efforts [2] - 2069:3, 2069:6              2232:9, 2232:23, 2233:1, 2233:24,
    2264:17, 2264:18, 2264:19, 2264:20,      eight [7] - 2031:6, 2045:24, 2158:4,      2234:1, 2234:4, 2234:8, 2234:11,
    2267:10, 2267:23, 2276:1, 2281:24        2196:3, 2226:22, 2227:4, 2231:16          2235:9, 2235:22, 2248:19, 2255:18
    dummies's [1] - 2271:10                  eight-ninety [1] - 2031:6                 English [22] - 2184:1, 2184:4,
    dummy [7] - 2264:22, 2267:25,            eighth [2] - 2279:3, 2279:18              2184:17, 2186:21, 2189:11, 2189:12,
    2268:2, 2271:12, 2279:2, 2279:16         either [23] - 2008:14, 2010:13,           2189:24, 2190:12, 2190:15, 2190:17,
    duration [18] - 2018:1, 2027:20,         2047:12, 2064:8, 2064:15, 2064:22,        2191:21, 2194:21, 2194:22, 2194:24,
    2028:17, 2029:10, 2031:19, 2031:22,      2090:18, 2104:5, 2106:5, 2106:15,         2196:2, 2210:1, 2210:7, 2210:9,
    2032:4, 2033:2, 2036:9, 2039:6,          2136:23, 2142:15, 2144:24, 2153:15,       2210:16, 2210:20
    2039:11, 2052:3, 2052:8, 2053:8,         2153:23, 2175:22, 2178:20, 2179:5,        English-speaking [1] - 2190:17
    2056:6, 2138:25, 2139:3, 2157:23         2179:11, 2180:16, 2217:4, 2222:19,        enlisted [1] - 2082:7
    during [23] - 2012:20, 2020:1,           2243:1                                    enroll [1] - 2028:13
    2081:20, 2082:4, 2082:6, 2109:11,        elastic [1] - 2037:23                     ENTERPRISE [1] - 2006:9
    2120:5, 2231:9, 2231:16, 2231:21,        elbow [1] - 2285:7                        Enterprise [2] - 2007:5, 2007:11
    2233:11, 2234:20, 2235:18, 2235:21,      elected [1] - 2086:6                      enters [7] - 2008:2, 2078:18, 2078:22,
    2236:19, 2237:7, 2237:19, 2238:13,       element [1] - 2018:15                     2079:20, 2136:3, 2138:7, 2229:24
    2249:11, 2250:18, 2271:10, 2278:15,      elevating [1] - 2030:3                    entire [7] - 2011:18, 2126:9, 2143:21,
    2285:9                                   elevation [1] - 2121:13                   2155:7, 2196:7, 2214:21, 2247:10
    duties [1] - 2153:18                     elicit [1] - 2044:3                       entirely [2] - 2209:12, 2209:13
    dynamics [2] - 2241:6, 2246:13           eliminating [1] - 2024:4                  entirety [2] - 2031:15, 2043:21
    dysfunction [1] - 2147:16                ELMO [1] - 2223:15                        entitled [2] - 2013:16, 2013:17
                                             embedded [8] - 2110:13, 2110:24,          entitling [1] - 2016:14
                      E                      2115:6, 2118:16, 2119:17, 2121:9,         epidural [2] - 2033:16, 2033:17
                                             2121:11                                   epidurals [1] - 2051:20
    e-mails [1] - 2010:1                     emergency [4] - 2132:14, 2132:22,         equal [3] - 2237:14, 2273:8, 2273:13
    e.g [6] - 2068:9, 2156:15, 2156:20,      2141:17, 2210:7                           equals [1] - 2137:21
    2156:24, 2157:18, 2158:6                 EMG [1] - 2033:10                         equates [1] - 2065:1
    ear [4] - 2143:14, 2143:15, 2143:18      EMGs [1] - 2033:14                        equation [1] - 2054:2
    early [4] - 2138:21, 2177:24, 2182:9,    Emotional [1] - 2063:22                   equipment [2] - 2037:6, 2053:21
    2288:11                                  emotional [18] - 2058:17, 2063:21,        equivalent [3] - 2125:12, 2131:20,
    ears [1] - 2129:11                       2063:24, 2064:3, 2069:22, 2074:2,         2229:4




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 299 of 328 PageID #: 27136


                                   Bauta v. Greyhound Lines, et al                                                       15
    ER [3] - 2132:25, 2133:8, 2218:18        2013:4, 2016:5, 2016:12, 2017:25,      examples [2] - 2112:5, 2148:5
    errors [1] - 2116:2                      2020:4, 2021:17, 2023:22, 2024:24,     exams [2] - 2085:5, 2085:12
    escaping [1] - 2064:23                   2031:25, 2033:1, 2037:18, 2037:20,     excellent [1] - 2012:10
    especially [1] - 2245:5                  2041:9, 2046:18, 2056:8, 2056:13,      except [4] - 2052:18, 2073:23, 2127:2,
    ESQ [7] - 2006:18, 2006:19, 2006:23,     2056:19, 2056:21, 2060:1, 2060:6,      2162:2
    2007:7, 2007:7, 2007:13, 2007:17         2060:7, 2060:12, 2061:4, 2064:10,      exchanged [8] - 2008:17, 2008:18,
    essence [2] - 2019:12, 2271:16           2065:5, 2065:10, 2065:14, 2066:3,      2008:20, 2008:22, 2010:11, 2010:12,
    essential [1] - 2016:3                   2066:15, 2067:22, 2070:5, 2070:15,     2010:16, 2010:17
    essentially [8] - 2088:8, 2109:25,       2070:19, 2071:9, 2071:16, 2071:19,     excluded [1] - 2136:23
    2114:16, 2224:6, 2233:18, 2237:20,       2073:2, 2073:17, 2073:18, 2077:6,      exclusion [1] - 2077:14
    2246:11, 2250:14                         2079:7, 2079:13, 2079:14, 2089:2,      exclusively [1] - 2019:7
    establish [2] - 2026:4, 2046:19          2122:16, 2142:19, 2143:2, 2147:19,     excuse [4] - 2018:5, 2134:19, 2195:13,
    established [7] - 2016:18, 2028:16,      2158:25, 2236:2, 2243:14, 2246:2       2284:13
    2041:1, 2045:13, 2056:8, 2137:13,        evidenced [4] - 2069:1, 2069:13,       excused [3] - 2229:8, 2287:7, 2287:9
    2138:2                                   2156:9, 2157:12                        executive [5] - 2126:23, 2159:10,
    establishes [1] - 2031:25                evident [1] - 2247:25                  2159:12, 2161:14
    establishing [1] - 2017:25               evidentiary [3] - 2030:18, 2056:18,    exercises [1] - 2050:18
    estimate [1] - 2204:14                   2077:13                                exerted [1] - 2281:10
    estoppel [3] - 2077:1, 2078:5, 2257:15   exact [5] - 2052:7, 2060:20, 2142:4,   exhaustive [3] - 2057:24, 2062:4,
    estrangement [2] - 2070:1, 2156:23       2187:9, 2254:20                        2065:14
    et [2] - 2097:8, 2281:24                 exactly [13] - 2027:21, 2028:19,       Exhibit [12] - 2013:14, 2079:3, 2079:6,
    ethical [1] - 2146:10                    2030:5, 2053:16, 2111:1, 2191:24,      2079:12, 2079:14, 2096:18, 2218:6,
    eval [2] - 2027:4, 2027:5                2207:24, 2224:17, 2240:13, 2255:14,    2218:10, 2256:4, 2256:5, 2289:19
                                             2277:11                                exhibit [4] - 2009:2, 2010:10, 2219:4,
    evaluate [9] - 2062:13, 2124:18,
    2133:2, 2139:19, 2140:10, 2170:6,        exaggerate [2] - 2098:14, 2127:8       2275:21
    2170:9, 2170:12, 2170:16                 exaggerated [5] - 2069:17, 2121:14,    Exhibits [1] - 2092:20
    evaluated [6] - 2044:16, 2134:20,        2154:9, 2156:13, 2157:17               exhibits [7] - 2009:4, 2009:7, 2009:12,
    2175:2, 2189:5, 2198:6, 2209:7           exaggerating [1] - 2122:18             2010:7, 2010:10, 2010:14, 2010:22
    evaluating [6] - 2140:9, 2170:20,        exaggeration [1] - 2217:23             exist [3] - 2045:14, 2046:12, 2065:1
    2170:22, 2171:4, 2171:8, 2171:9          exam [10] - 2034:24, 2085:3, 2085:8,   existent [1] - 2177:5
    evaluation [33] - 2025:1, 2026:11,       2099:23, 2100:22, 2100:23, 2102:8,     exists [2] - 2016:4, 2062:25
    2026:12, 2026:16, 2035:3, 2062:4,        2109:6, 2127:18, 2147:5                exits [3] - 2135:17, 2229:12, 2288:21
    2065:14, 2081:2, 2097:6, 2099:1,         examination [24] - 2050:19, 2059:6,    Expect [1] - 2097:5
    2099:20, 2099:21, 2124:2, 2124:14,       2084:18, 2084:25, 2085:2, 2086:25,     expect [3] - 2133:1, 2135:3, 2146:3
    2145:13, 2151:8, 2170:24, 2171:2,        2087:6, 2087:13, 2095:1, 2109:11,
                                                                                    expectations [2] - 2069:18, 2156:14
    2171:16, 2171:17, 2171:24, 2171:25,      2109:14, 2110:2, 2110:7, 2149:4,
                                                                                    expected [1] - 2135:1
    2172:4, 2172:5, 2172:9, 2172:10,         2162:23, 2174:5, 2182:9, 2200:22,
                                                                                    expense [4] - 2017:21, 2046:20,
    2173:24, 2173:25, 2174:17, 2175:19,      2200:24, 2251:19, 2252:9, 2252:21,
                                                                                    2047:11
    2175:20, 2175:21, 2185:13                2280:22
                                                                                    expenses [13] - 2016:10, 2016:20,
    Evaluation [1] - 2099:19                 EXAMINATION [25] - 2080:15, 2109:1,
                                                                                    2017:5, 2017:13, 2017:17, 2017:18,
    evaluations [4] - 2052:13, 2150:18,      2138:11, 2148:23, 2173:1, 2189:3,
                                                                                    2017:24, 2018:10, 2018:15, 2018:21,
    2150:23, 2170:19                         2194:4, 2206:17, 2228:5, 2229:1,
                                                                                    2028:3, 2028:11, 2031:24
    Evangelical [3] - 2093:3, 2132:14,       2230:13, 2245:1, 2248:24, 2261:5,
                                                                                    experience [14] - 2023:14, 2053:1,
    2216:13                                  2280:20, 2285:3, 2289:6, 2289:7,
                                                                                    2070:2, 2070:3, 2081:5, 2087:6,
                                             2289:8, 2289:9, 2289:10, 2289:12,
    evened [1] - 2015:4                                                             2128:4, 2134:8, 2138:14, 2147:6,
                                             2289:13, 2289:14, 2289:15
    evening [3] - 2015:9, 2015:10,                                                  2156:24, 2156:25, 2158:10, 2232:5
                                             examine [4] - 2034:25, 2035:13,
    2288:11                                                                         experienced [8] - 2064:11, 2067:25,
                                             2094:14, 2187:21
    event [25] - 2064:20, 2064:23,                                                  2235:21, 2236:19, 2243:11, 2246:20,
                                             examined [5] - 2019:9, 2080:3,
    2067:20, 2067:21, 2067:25, 2068:2,                                              2246:22, 2261:11
                                             2081:1, 2085:14, 2230:11
    2068:3, 2068:10, 2068:14, 2068:17,                                              experiences [1] - 2233:11
    2068:22, 2068:25, 2069:1, 2069:5,        examinee [1] - 2110:17
                                                                                    experiencing [4] - 2067:20, 2134:6,
    2069:9, 2069:12, 2069:13, 2069:16,       examiner [2] - 2102:17, 2119:18
                                                                                    2134:16, 2174:11
    2072:2, 2099:15, 2134:16, 2153:22,       example [29] - 2020:13, 2020:24,
                                                                                    expert [55] - 2010:24, 2019:11,
    2155:11, 2157:11, 2177:15                2030:15, 2030:17, 2058:14, 2065:21,
                                                                                    2019:13, 2019:20, 2020:14, 2020:15,
    events [10] - 2068:5, 2068:8, 2069:20,   2069:22, 2070:18, 2071:1, 2073:10,
                                                                                    2022:6, 2022:8, 2029:16, 2030:21,
    2102:12, 2155:13, 2156:8, 2156:9,        2073:14, 2074:17, 2074:19, 2086:1,
                                                                                    2031:13, 2034:10, 2034:20, 2034:23,
    2156:11, 2156:18, 2157:12                2095:19, 2097:18, 2111:15, 2112:23,
                                                                                    2035:10, 2035:20, 2038:21, 2039:8,
    eventually [1] - 2086:25                 2115:9, 2120:1, 2123:13, 2142:22,
                                                                                    2039:24, 2040:11, 2041:23, 2042:12,
                                             2158:21, 2161:24, 2215:10, 2215:11,
    everyday [1] - 2111:12                                                          2044:4, 2048:16, 2048:17, 2048:19,
                                             2221:4, 2262:11, 2262:13
    evidence [54] - 2011:13, 2011:24,                                               2070:22, 2071:2, 2071:10, 2071:11,




                                             VB            OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 300 of 328 PageID #: 27137


                                    Bauta v. Greyhound Lines, et al                                                          16
    2073:3, 2073:9, 2077:25, 2078:3,        2034:18, 2051:25                          fatigue [3] - 2058:17, 2163:23, 2175:8
    2086:19, 2086:22, 2136:16, 2137:5,      facility [1] - 2088:13                    fault [1] - 2053:14
    2137:6, 2180:16, 2209:23, 2214:12,      facing [2] - 2197:21, 2198:5              favor [2] - 2016:1, 2219:25
    2215:2, 2226:4, 2233:25, 2234:3,        fact [26] - 2013:24, 2020:18, 2038:7,     favorable [1] - 2146:6
    2234:7, 2234:10, 2252:6, 2254:19,       2040:5, 2049:2, 2053:9, 2077:10,          fear [2] - 2069:23, 2156:20
    2258:5, 2262:13, 2263:18, 2269:13       2089:2, 2109:23, 2132:25, 2144:11,        features [2] - 2152:15, 2154:7
    expert's [2] - 2009:15, 2009:16         2150:15, 2171:12, 2201:1, 2204:23,        February [1] - 2094:17
    expertise [2] - 2023:13, 2230:22        2213:8, 2226:4, 2228:12, 2237:7,          federal [2] - 2017:1, 2021:20
    experts [9] - 2020:14, 2020:17,         2242:1, 2247:15, 2249:7, 2257:14,         Federal [1] - 2015:22
    2050:24, 2051:2, 2054:6, 2056:4,        2261:14, 2274:11, 2276:17                 fee [2] - 2149:11, 2149:15
    2065:2, 2077:15, 2131:15                facto [1] - 2019:14                       feed [1] - 2209:10
    explain [23] - 2020:23, 2088:6,         factor [1] - 2240:18                      Feed [1] - 2093:25
    2094:24, 2095:8, 2095:16, 2099:6,       factors [5] - 2043:10, 2058:13,           feedback [1] - 2096:11
    2104:19, 2106:7, 2106:25, 2111:6,       2155:13, 2156:12, 2217:14                 feelings [7] - 2069:4, 2069:8, 2070:1,
    2112:23, 2125:9, 2127:19, 2132:2,       facts [2] - 2016:13, 2040:25              2070:4, 2154:6, 2156:22, 2156:25
    2134:14, 2138:3, 2216:21, 2236:18,      factual [2] - 2020:17, 2048:18            fees [1] - 2149:3
    2241:3, 2246:5, 2254:21, 2282:9         fail [3] - 2183:1, 2183:6, 2190:10        feigned [1] - 2148:14
    explained [11] - 2015:24, 2059:13,      failed [15] - 2018:7, 2144:9, 2184:23,    feigning [2] - 2122:19, 2124:16
    2095:19, 2095:20, 2097:21, 2098:15,     2186:23, 2195:2, 2195:23, 2196:19,        felon [1] - 2046:3
    2100:1, 2100:6, 2103:13, 2111:6,        2197:11, 2197:15, 2198:18, 2199:9,        felt [2] - 2240:23, 2261:15
    2124:17                                 2199:13, 2205:17, 2235:16, 2235:19        few [11] - 2028:25, 2098:24, 2105:4,
    explanation [9] - 2108:10, 2198:17,     failing [5] - 2070:22, 2189:15,           2106:13, 2129:8, 2152:2, 2159:9,
    2199:8, 2199:14, 2199:15, 2245:20,      2205:18, 2205:19, 2236:7                  2180:20, 2195:4, 2207:2, 2234:21
    2251:3, 2251:6, 2251:24                 failure [3] - 2072:21, 2077:4, 2241:1     Fiber [1] - 2017:3
    explore [1] - 2046:5                    fair [22] - 2044:19, 2055:17, 2055:19,    fide [1] - 2058:22
    exposed [9] - 2153:12, 2153:16,         2063:19, 2077:23, 2151:13, 2159:4,        field [15] - 2083:24, 2086:10, 2106:3,
    2228:13, 2231:21, 2232:18, 2238:8,      2159:20, 2161:18, 2162:6, 2165:8,         2145:18, 2146:21, 2147:1, 2163:13,
    2241:18, 2247:5, 2247:19                2172:7, 2174:20, 2220:14, 2222:22,        2163:16, 2176:22, 2177:7, 2181:24,
    exposure [13] - 2064:8, 2064:12,        2224:13, 2224:19, 2226:12, 2248:2,        2230:20, 2231:10, 2233:23, 2241:6
    2064:20, 2067:17, 2068:13, 2136:21,     2268:22, 2268:23, 2275:10                 fifth [8] - 2117:11, 2117:14, 2117:25,
    2137:2, 2153:15, 2153:17, 2153:25,      Fair [1] - 2083:21                        2148:9, 2152:12, 2166:18, 2264:2,
    2154:1, 2258:8                          Fairleigh [1] - 2082:16                   2277:24
    expressed [2] - 2055:13, 2157:15        fairly [3] - 2059:11, 2140:20             figure [4] - 2032:3, 2126:11, 2126:16,
    expression [1] - 2217:14                fairness [2] - 2077:4, 2077:22            2254:15
    extend [1] - 2239:25                    fake [1] - 2201:4                         file [6] - 2009:3, 2009:15, 2009:16,
    extends [1] - 2240:4                    faker [4] - 2110:1, 2160:11, 2160:16,     2011:18, 2012:5, 2164:2
    extension [2] - 2245:16, 2255:8         2201:8                                    files [1] - 2008:16
    extensive [1] - 2058:4                  faking [6] - 2042:18, 2043:1, 2087:16,    fill [1] - 2122:4
    extensively [1] - 2059:18               2088:2, 2122:19, 2176:5                   filling [1] - 2054:6
    extent [6] - 2030:20, 2055:6, 2105:3,   fall [3] - 2072:17, 2131:3, 2175:4        film [2] - 2142:22, 2142:23
    2127:20, 2159:2, 2228:20                falling [3] - 2100:20, 2127:15, 2157:19   final [2] - 2032:3, 2077:21
    external [8] - 2068:13, 2068:16,        false [3] - 2122:4, 2209:11, 2258:21      finally [3] - 2084:24, 2283:8, 2284:21
    2069:6, 2240:15, 2241:25, 2242:18,      familial [1] - 2043:11                    financial [3] - 2145:12, 2145:16,
    2242:19, 2242:24                        familiar [11] - 2023:16, 2152:24,         2211:17
    extra [1] - 2091:22                     2153:19, 2154:2, 2157:1, 2157:20,         findings [3] - 2016:6, 2019:7, 2143:12
    extrapolate [1] - 2031:17               2157:25, 2158:7, 2159:10, 2169:19,        fine [10] - 2057:11, 2064:4, 2083:11,
    extreme [1] - 2122:11                   2263:16                                   2096:2, 2129:7, 2130:23, 2200:4,
    extremely [3] - 2035:7, 2100:3,         families [1] - 2140:10                    2219:20, 2252:9
    2124:15                                 Family [1] - 2013:17                      finger [1] - 2125:25
    eye [1] - 2162:2                        family [9] - 2042:1, 2043:6, 2043:7,      fingers [1] - 2288:17
    eyeball [2] - 2225:5, 2225:6            2046:5, 2058:3, 2075:12, 2103:19,         finish [7] - 2099:3, 2104:25, 2186:18,
    eyebrows [1] - 2162:4                   2139:11, 2177:16                          2258:17, 2272:23, 2272:24, 2279:11
    eyes [4] - 2089:6, 2089:7, 2089:9,      fancy [2] - 2083:8, 2126:5                finished [3] - 2032:17, 2288:3, 2288:4
    2132:11                                 far [18] - 2030:15, 2031:7, 2031:8,       fire [1] - 2094:4
                                            2105:14, 2114:5, 2161:18, 2187:16,        firehouse [1] - 2054:14
                      F                     2191:8, 2195:3, 2195:13, 2195:16,         FIRM [1] - 2006:15
                                            2214:17, 2236:14, 2257:8, 2263:9,         firm [3] - 2090:17, 2090:19, 2090:22
    face [5] - 2059:7, 2242:14, 2242:15,    2263:11, 2273:4, 2284:17
                                                                                      firming [1] - 2054:7
    2259:16, 2260:3                         fast [1] - 2014:4
                                                                                      first [104] - 2008:11, 2008:19, 2008:22,
    facet [5] - 2033:17, 2033:21, 2034:6,   father [2] - 2045:10, 2184:16




                                            VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 301 of 328 PageID #: 27138


                                    Bauta v. Greyhound Lines, et al                                                         17
    2011:21, 2014:14, 2016:15, 2038:4,        flipping [1] - 2108:7                    2286:16
    2039:1, 2043:16, 2049:5, 2057:25,         fluency [2] - 2121:16, 2191:21           forehead [1] - 2162:2
    2059:14, 2079:17, 2080:3, 2087:24,        fluent [2] - 2190:12, 2190:15            forensic [11] - 2145:20, 2145:24,
    2088:9, 2090:20, 2091:24, 2093:1,         fluke [2] - 2224:7, 2224:13              2149:19, 2149:22, 2150:2, 2150:15,
    2094:1, 2094:5, 2094:21, 2097:6,          focus [1] - 2181:16                      2150:16, 2150:17, 2150:19, 2150:22
    2098:2, 2098:24, 2108:4, 2112:19,         focused [1] - 2058:7                     forethought [1] - 2043:23
    2113:9, 2113:15, 2113:16, 2113:17,        focuses [2] - 2150:10, 2150:22           forget [1] - 2025:12
    2114:1, 2114:10, 2116:10, 2116:14,        focusing [1] - 2276:13                   forgetfulness [1] - 2164:7
    2117:23, 2118:14, 2121:20, 2124:11,       foil [1] - 2111:21                       forgive [1] - 2166:6
    2124:13, 2124:25, 2127:3, 2129:14,        fold [2] - 2284:8, 2284:10               form [13] - 2062:14, 2095:3, 2095:6,
    2129:15, 2135:7, 2139:6, 2139:9,          folder [6] - 2008:25, 2009:3, 2009:8,    2095:17, 2096:8, 2096:16, 2096:24,
    2139:11, 2139:14, 2140:14, 2140:18,       2009:9, 2009:10, 2010:8                  2098:23, 2100:6, 2102:3, 2167:22,
    2141:9, 2142:2, 2142:3, 2153:18,          folding [2] - 2284:7, 2285:6             2169:18
    2158:23, 2159:16, 2159:23, 2160:5,        folks [6] - 2085:12, 2126:17, 2163:5,    formal [6] - 2064:4, 2098:21, 2105:19,
    2160:10, 2160:15, 2160:18, 2162:16,       2163:18, 2200:3, 2213:2                  2110:23, 2175:22, 2231:22
    2166:19, 2166:23, 2173:13, 2177:22,                                                format [1] - 2167:21
                                              follow [4] - 2031:13, 2149:2, 2159:9,
    2178:1, 2178:4, 2179:3, 2179:24,                                                   former [1] - 2091:17
                                              2281:7
    2182:5, 2182:6, 2182:8, 2182:15,                                                   formerly [1] - 2081:9
                                              follow-up [1] - 2149:2
    2183:5, 2183:23, 2184:1, 2184:10,                                                  forming [1] - 2262:2
                                              follow-ups [2] - 2031:13, 2159:9
    2184:12, 2184:21, 2186:20, 2189:10,                                                forms [1] - 2177:2
                                              following [42] - 2008:3, 2022:12,
    2189:24, 2190:9, 2197:15, 2199:3,
                                              2035:25, 2049:11, 2061:16, 2067:14,      forth [14] - 2095:2, 2095:25, 2098:13,
    2200:11, 2205:3, 2205:18, 2205:19,
                                              2067:19, 2068:1, 2069:2, 2069:14,        2098:20, 2099:12, 2119:23, 2152:15,
    2216:12, 2216:13, 2218:4, 2220:13,
                                              2072:25, 2079:23, 2088:16, 2108:15,      2157:23, 2178:5, 2178:22, 2209:3,
    2230:11, 2230:23, 2236:11, 2270:3,
                                              2129:20, 2135:24, 2136:4, 2150:25,       2212:6, 2216:25, 2284:10
    2271:3, 2283:9, 2288:13
                                              2153:14, 2153:23, 2154:6, 2155:1,        forward [22] - 2023:15, 2026:21,
    fit [4] - 2063:24, 2152:4, 2283:21,
                                              2156:10, 2157:13, 2172:24, 2185:22,      2086:25, 2236:24, 2237:2, 2238:3,
    2283:25
                                              2186:1, 2188:4, 2192:20, 2193:1,         2238:25, 2239:4, 2239:17, 2241:20,
    five [38] - 2024:10, 2058:5, 2064:21,                                              2242:6, 2242:7, 2242:8, 2274:4,
                                              2193:9, 2198:22, 2202:10, 2220:25,
    2078:15, 2090:8, 2101:24, 2106:11,                                                 2274:8, 2275:3, 2284:14, 2285:13,
                                              2244:4, 2256:21, 2257:1, 2260:23,
    2106:14, 2106:18, 2106:20, 2107:14,                                                2286:8, 2286:25, 2287:2
                                              2265:14, 2266:21, 2270:7, 2287:11
    2107:21, 2111:25, 2113:5, 2114:25,
                                              follows [4] - 2016:15, 2038:1, 2080:4,   foul [1] - 2239:21
    2115:1, 2115:10, 2116:25, 2118:19,
                                              2230:12                                  foundation [39] - 2019:16, 2019:19,
    2118:24, 2119:8, 2119:22, 2133:19,
                                              football [1] - 2081:15                   2019:25, 2020:6, 2020:10, 2020:12,
    2133:21, 2148:7, 2156:6, 2156:21,
                                              Football [1] - 2081:9                    2022:8, 2023:17, 2024:25, 2025:8,
    2157:17, 2166:16, 2168:4, 2186:15,
                                              FOR [1] - 2006:12                        2028:24, 2029:5, 2029:16, 2030:8,
    2213:4, 2213:7, 2218:16, 2227:23,
                                              force [27] - 2136:20, 2137:5, 2137:11,   2030:13, 2030:16, 2030:18, 2033:1,
    2257:6, 2260:7
                                              2137:21, 2233:17, 2237:14, 2240:2,       2033:6, 2033:9, 2033:12, 2033:20,
    Five [1] - 2119:9
                                              2240:5, 2241:7, 2241:9, 2242:25,         2034:16, 2035:21, 2036:3, 2037:12,
    five-digit [5] - 2106:11, 2106:14,                                                 2038:14, 2042:3, 2042:6, 2051:3,
                                              2243:2, 2246:8, 2255:16, 2261:11,
    2106:18, 2106:20                                                                   2053:4, 2055:15, 2055:16, 2056:9,
                                              2261:15, 2261:24, 2262:8, 2267:19,
    five-year [1] - 2107:21                                                            2225:21, 2261:3, 2263:25, 2270:3
                                              2270:1, 2272:9, 2273:18, 2273:21,
    five-year-olds [2] - 2111:25, 2119:8                                               foundational [1] - 2276:4
                                              2273:22, 2282:16, 2286:17
    Five-year-olds [1] - 2119:9                                                        foundationally [2] - 2271:3, 2271:18
                                              Force [2] - 2082:7, 2082:8
    fix [1] - 2072:22                                                                  four [18] - 2009:18, 2064:21, 2070:9,
                                              Forced [1] - 2212:5
    fixed [2] - 2274:25, 2275:3                                                        2070:10, 2090:8, 2117:17, 2117:24,
                                              forced [1] - 2233:2
    flashbacks [3] - 2065:11, 2068:9,                                                  2119:22, 2120:24, 2122:23, 2156:19,
                                              forces [62] - 2137:7, 2138:1, 2228:12,
    2153:24                                                                            2214:6, 2227:23
                                              2232:22, 2235:18, 2235:23, 2236:4,
    flashing [1] - 2129:11                                                             fourth [3] - 2069:11, 2117:6, 2117:24
                                              2236:7, 2236:13, 2237:15, 2237:23,
    flat [1] - 2149:15                                                                 Fourth [1] - 2124:7
                                              2239:2, 2240:9, 2240:15, 2240:19,
    Flat [2] - 2018:2, 2031:23                2240:23, 2241:8, 2241:11, 2241:13,       frame [3] - 2238:5, 2248:13
    flex [1] - 2242:8                         2242:1, 2242:24, 2243:3, 2243:5,         frank [1] - 2056:20
    flexed [3] - 2239:17, 2242:15, 2284:14    2243:7, 2243:11, 2243:15, 2243:17,       frankly [1] - 2037:4
    flexes [3] - 2274:5, 2274:9, 2275:3       2246:8, 2246:10, 2246:20, 2246:22,       free [4] - 2099:11, 2099:21, 2110:18,
    flexibility [1] - 2272:20                 2247:20, 2253:19, 2253:20, 2253:25,      2110:20
    flexion [8] - 2241:19, 2241:20, 2242:4,   2254:13, 2255:1, 2255:2, 2255:18,        free-standing [2] - 2110:18, 2110:20
    2242:10, 2242:16, 2245:16, 2255:8,        2258:24, 2261:18, 2263:13, 2263:15,      frequency [12] - 2018:1, 2031:19,
    2286:5                                    2267:17, 2268:3, 2269:3, 2269:24,        2031:22, 2032:4, 2033:1, 2035:22,
    flexion-type [2] - 2242:4, 2242:10        2273:9, 2281:10, 2281:19, 2281:24,       2036:9, 2039:5, 2039:11, 2052:3,
    flies [1] - 2055:10                       2281:25, 2282:10, 2286:2, 2286:4,        2052:8, 2056:6
    flip [3] - 2089:10, 2111:16, 2111:17      2286:7, 2286:9, 2286:13, 2286:15,        frequent [1] - 2039:16




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 302 of 328 PageID #: 27139


                                    Bauta v. Greyhound Lines, et al                                                           18
    freshman [1] - 2082:4                    2271:18, 2271:25                         grossly [1] - 2040:12
    Friday [3] - 2006:7, 2288:14             gentleman [3] - 2009:23, 2026:5,         group [2] - 2086:2, 2114:2
    fridge [1] - 2095:10                     2030:3                                   guarantee [1] - 2008:18
    friend [1] - 2153:16                     gentlemen [3] - 2135:15, 2168:10,        Gubica [4] - 2007:4, 2007:11, 2007:11
    front [39] - 2024:6, 2099:15, 2117:7,    2288:2                                   GUBICA [2] - 2006:8
    2138:1, 2174:6, 2201:17, 2216:10,        geometric [1] - 2126:16                  guess [10] - 2009:19, 2047:22, 2062:7,
    2237:17, 2238:19, 2239:1, 2246:23,       gist [2] - 2177:1, 2180:8                2071:12, 2114:20, 2173:8, 2204:22,
    2247:2, 2247:4, 2247:7, 2247:8,          given [18] - 2027:20, 2028:18, 2066:9,   2262:3, 2279:23, 2280:13
    2247:11, 2247:16, 2247:18, 2248:6,       2087:14, 2090:5, 2109:13, 2116:1,        guessing [2] - 2212:9, 2234:19
    2248:17, 2259:2, 2259:9, 2262:8,         2167:5, 2167:18, 2167:19, 2175:25,       guidelines [1] - 2071:5
    2263:14, 2263:24, 2266:4, 2266:8,        2182:10, 2212:23, 2213:2, 2214:18,       guilt [2] - 2069:23, 2156:21
    2267:3, 2268:2, 2268:6, 2272:16,         2227:7, 2227:8, 2252:8                   gun [1] - 2039:2
    2274:13, 2276:12, 2276:18, 2279:9,       glad [1] - 2095:4                        Gutstein [1] - 2093:2
    2279:13, 2279:20, 2280:6                 Glasgow [4] - 2131:9, 2131:24,           guy [5] - 2034:10, 2040:10, 2041:23,
    frontal [10] - 2142:14, 2161:16,         2132:9, 2218:20                          2044:13, 2258:3
    2161:18, 2161:21, 2161:23, 2162:1,       GLI [1] - 2256:2
    2162:3, 2162:13, 2238:3, 2250:9
    full [4] - 2043:14, 2077:23, 2200:25,
                                             GLI-044011 [1] - 2255:23
                                             goals [1] - 2195:3
                                                                                                       H
    2284:21                                  God [1] - 2209:9                         half [17] - 2089:7, 2089:10, 2089:11,
    fully [1] - 2268:2                       God's [1] - 2209:11                      2101:24, 2113:22, 2113:24, 2114:6,
    fully-restrained [1] - 2268:2            Godinez [27] - 2185:2, 2185:12,          2229:20, 2233:6, 2278:12, 2281:25,
    function [2] - 2097:9, 2126:2            2185:13, 2185:16, 2186:9, 2187:13,       2282:3, 2282:10, 2282:11, 2282:25,
    functioning [8] - 2124:9, 2128:1,        2187:22, 2189:5, 2189:22, 2190:11,       2283:6, 2283:24
    2158:4, 2159:10, 2159:12, 2161:14,       2190:13, 2190:21, 2191:5, 2191:11,       hall [1] - 2288:20
    2161:15, 2181:10                         2191:22, 2194:9, 2194:13, 2195:23,       Hall [1] - 2083:14
    functions [5] - 2087:16, 2088:11,        2196:8, 2196:12, 2201:1, 2209:23,        Halstead [2] - 2058:11, 2059:14
    2126:23, 2159:12, 2170:17                2210:3, 2210:15, 2210:22, 2210:25        hand [8] - 2021:16, 2037:7, 2079:22,
    fundamental [2] - 2077:4, 2077:22        Godinez's [1] - 2196:1                   2092:19, 2230:4, 2239:22, 2239:24,
    furthermore [4] - 2009:11, 2242:3,       GOGGIN [1] - 2007:9                      2240:2
    2242:11                                  gold [1] - 2200:11                       hand-held [1] - 2037:7
    fusion [15] - 2021:2, 2021:3, 2038:2,    Goldman [3] - 2046:2, 2094:3,            handed [2] - 2142:12, 2219:22
    2038:4, 2038:6, 2038:10, 2038:11,        2158:24                                  handheld [1] - 2053:22
    2038:18, 2038:21, 2039:3, 2039:22,       goldman [2] - 2093:9, 2103:22            handle [1] - 2054:22
    2040:11, 2052:19, 2052:20, 2055:3        Goldman's [2] - 2062:9, 2070:18          handled [1] - 2054:18
    fusions [4] - 2052:2, 2054:11,           gonna [1] - 2032:22                      hands [2] - 2067:13, 2239:25
    2054:16, 2054:21                         grab [2] - 2037:8, 2053:22               happiness [2] - 2070:3, 2156:25
    future [40] - 2016:9, 2016:19, 2017:4,   grade [5] - 2043:16, 2186:22, 2189:12,   hard [8] - 2107:16, 2107:17, 2123:20,
    2017:12, 2017:16, 2017:19, 2017:24,      2194:23, 2213:13                         2196:5, 2269:17, 2280:17
    2018:5, 2018:10, 2018:21, 2019:8,        graduate [2] - 2175:14, 2231:8           harder [8] - 2107:2, 2113:3, 2272:17,
    2022:1, 2025:22, 2026:21, 2026:22,       graduation [1] - 2013:10                 2274:17, 2274:19, 2280:11, 2280:12,
    2028:3, 2028:11, 2028:15, 2028:16,       Grand [1] - 2006:22                      2280:14
    2028:25, 2031:24, 2037:10, 2040:3,       grandparent [1] - 2194:15                harm [1] - 2168:19
    2040:8, 2040:18, 2041:1, 2041:20,        grant [3] - 2012:25, 2015:25, 2039:3     Harrison [1] - 2016:22
    2048:4, 2048:7, 2048:10, 2048:14,        granted [4] - 2016:4, 2055:6, 2055:7,    head [73] - 2049:4, 2072:11, 2073:5,
    2048:18, 2051:6, 2051:20, 2056:7,        2257:14                                  2081:14, 2131:6, 2133:1, 2156:12,
    2057:5, 2057:7, 2057:8                   granting [1] - 2077:1                    2160:17, 2160:19, 2160:23, 2162:7,
                                             great [3] - 2015:16, 2107:3, 2288:20     2162:9, 2162:12, 2178:6, 2199:15,
                      G                      greater [12] - 2237:13, 2237:24,         2201:2, 2216:8, 2216:16, 2217:11,
                                             2238:15, 2239:16, 2268:3, 2275:19,       2225:16, 2225:23, 2225:24, 2228:9,
    gain [3] - 2043:11, 2211:17, 2223:3      2278:11, 2278:13, 2282:3, 2282:21,       2228:13, 2242:8, 2255:7, 2255:19,
    game [3] - 2239:21, 2268:22, 2268:23     2283:6                                   2258:8, 2258:9, 2265:9, 2266:7,
    garden [1] - 2064:3                      greatest [1] - 2020:8                    2266:11, 2266:13, 2268:1, 2268:16,
    GCS [3] - 2131:8, 2132:1, 2218:15        greet [1] - 2094:22                      2268:20, 2269:23, 2271:3, 2271:5,
    GED [2] - 2094:6, 2210:22                grew [3] - 2103:19, 2186:14, 2194:16     2271:6, 2271:14, 2271:15, 2271:19,
    general [5] - 2181:1, 2231:20,           GREYHOUND [1] - 2006:7                   2273:1, 2273:4, 2273:9, 2274:5,
    2269:11, 2269:14, 2277:25                Greyhound [7] - 2007:4, 2007:10,         2274:6, 2274:8, 2274:12, 2274:18,
    generalization [1] - 2174:21             2007:15, 2015:20, 2016:14, 2045:23,      2274:25, 2275:7, 2275:11, 2275:12,
    generalized [2] - 2063:20, 2063:23       2045:24                                  2275:19, 2275:24, 2276:13, 2276:14,
    generally [8] - 2044:8, 2051:1,          Greyhound's [2] - 2009:14, 2077:6        2276:20, 2276:21, 2279:8, 2279:13,
    2130:21, 2174:14, 2186:11, 2186:12,      gross [1] - 2217:23                      2280:7, 2283:25, 2284:17, 2284:19,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 303 of 328 PageID #: 27140


                                    Bauta v. Greyhound Lines, et al                                                           19
    2285:11, 2285:12, 2285:16                 2217:25, 2218:3                          HONORABLE [1] - 2006:12
    head's [2] - 2285:14, 2285:15             hit [14] - 2072:11, 2073:4, 2133:1,      hope [1] - 2222:4
    headache [2] - 2140:24, 2163:23           2160:17, 2211:23, 2216:8, 2216:16,       hopefully [4] - 2060:3, 2288:7,
    headaches [2] - 2139:25, 2140:5           2225:24, 2273:4, 2273:16, 2274:6,        2288:15, 2288:17
    headrest [1] - 2284:13                    2281:24, 2284:20, 2285:14                horrible [1] - 2131:7
    heads [1] - 2271:10                       hits [4] - 2275:11, 2275:18, 2275:19,    horror [2] - 2069:23, 2156:20
    hear [15] - 2008:7, 2015:16, 2038:25,     2282:20                                  Hospital [7] - 2083:19, 2083:20,
    2055:8, 2056:10, 2056:23, 2061:14,        hitting [2] - 2268:19, 2268:20           2093:3, 2134:9, 2134:10, 2140:4,
    2088:1, 2114:25, 2115:1, 2115:2,          Hoang [1] - 2064:14                      2215:18
    2127:9, 2130:6, 2250:20, 2251:18          hoc [1] - 2019:14                        hospital [5] - 2093:3, 2093:7, 2093:10,
    heard [20] - 2047:24, 2048:2, 2048:5,     hockey [2] - 2081:16, 2128:19            2140:5, 2231:15
    2053:5, 2063:10, 2068:19, 2083:5,         hold [8] - 2013:16, 2087:3, 2147:22,     hospitalized [1] - 2122:12
    2103:22, 2110:12, 2118:19, 2121:6,        2207:17, 2235:8, 2256:1, 2256:9,         hospitals [2] - 2083:17, 2092:7
    2128:13, 2130:20, 2143:16, 2148:7,        2279:11                                  hot [1] - 2216:24
    2158:22, 2209:9, 2210:1, 2261:10,         holes [1] - 2054:7                       hotel [1] - 2013:13
    2282:8                                    home [21] - 2023:6, 2023:19, 2041:5,     hour [30] - 2085:3, 2091:2, 2091:3,
    hearing [16] - 2049:5, 2050:3, 2143:13,   2041:12, 2041:16, 2041:18, 2041:20,      2161:5, 2169:9, 2226:3, 2226:5,
    2143:14, 2144:2, 2154:14, 2155:2,         2042:4, 2050:18, 2052:24, 2053:2,        2229:4, 2229:20, 2236:3, 2236:20,
    2185:20, 2186:2, 2192:18, 2193:2,         2053:9, 2066:14, 2088:13, 2100:15,       2236:21, 2236:23, 2236:25, 2237:5,
    2199:5, 2256:19, 2257:2, 2266:19,         2100:24, 2112:24, 2113:12, 2183:24,      2237:9, 2246:3, 2254:15, 2255:11,
    2274:17                                   2184:13, 2194:21                         2263:9, 2278:9, 2278:10, 2278:11,
    hears [1] - 2114:23                       honest [3] - 2059:23, 2070:24,           2282:7, 2282:8, 2282:19, 2282:21,
    heart [1] - 2071:3                        2098:11                                  2282:23, 2283:3
    heavily [2] - 2191:8, 2191:18             honestly [1] - 2098:13                   hours [10] - 2045:25, 2050:25, 2091:4,
    heavy [1] - 2280:8                        honesty [1] - 2098:9                     2091:19, 2101:23, 2140:18, 2141:10,
    held [7] - 2037:7, 2154:14, 2185:20,      Honor [110] - 2011:22, 2013:8,           2218:4, 2226:22, 2227:4
    2192:18, 2199:4, 2256:19, 2266:18         2013:14, 2013:21, 2014:14, 2014:23,      house [2] - 2115:11, 2115:12
    help [6] - 2024:7, 2042:1, 2050:20,       2015:2, 2015:7, 2016:16, 2017:10,        huge [1] - 2142:24
    2051:16, 2098:25, 2259:23                 2020:2, 2027:23, 2029:14, 2029:20,       hum [1] - 2190:25
    helped [6] - 2129:14, 2130:3, 2130:7,     2032:8, 2033:15, 2035:22, 2038:5,        human [6] - 2232:6, 2232:18, 2233:6,
    2141:16, 2210:3, 2210:6                   2039:9, 2045:6, 2047:13, 2048:8,         2233:8, 2233:22
    helpful [3] - 2072:1, 2139:4, 2240:13     2052:14, 2057:13, 2057:14, 2058:10,      hundred [17] - 2114:9, 2114:10,
    helping [1] - 2141:15                     2058:13, 2058:14, 2058:23, 2059:3,       2114:11, 2114:18, 2119:1, 2119:12,
    helps [1] - 2091:8                        2059:7, 2062:2, 2062:4, 2062:13,         2119:13, 2120:14, 2120:16, 2120:17,
    hemisphere [3] - 2142:12, 2142:17         2063:2, 2064:15, 2065:2, 2065:3,         2120:18, 2212:20, 2213:13
    Hepburn [1] - 2093:10                     2065:6, 2065:8, 2065:12, 2065:13,        hundred-thousand [1] - 2120:18
    herniate [1] - 2255:8                     2065:22, 2066:2, 2066:5, 2066:13,        hundreds [1] - 2128:17
    herniated [1] - 2063:4                    2066:15, 2072:10, 2073:23, 2076:12,      hurt [2] - 2075:11, 2251:25
    herself [1] - 2156:19                     2076:23, 2078:16, 2078:20, 2079:1,       Hut [1] - 2011:10
    hi [1] - 2080:8                           2079:11, 2079:15, 2079:16, 2079:18,      Hyatt [3] - 2017:11, 2018:9, 2025:18
    HIC [3] - 2258:9, 2265:9, 2273:22         2080:14, 2086:18, 2086:24, 2092:19,      hypertension [1] - 2218:19
    High [1] - 2194:22                        2093:20, 2094:11, 2096:20, 2106:5,       hypervigilance [1] - 2157:17
                                              2110:12, 2110:21, 2120:11, 2120:12,      hypothetical [2] - 2066:13, 2226:25
    high [7] - 2082:2, 2183:9, 2190:15,
                                              2120:19, 2135:10, 2137:8, 2138:10,
    2195:15, 2197:9, 2255:3, 2267:15                                                   hypothetically [1] - 2174:17
                                              2148:1, 2148:20, 2148:22, 2158:16,
    higher [22] - 2142:4, 2159:12, 2164:24,
                                              2167:24, 2183:18, 2184:4, 2186:4,
    2237:5, 2237:6, 2263:14, 2268:1,
                                              2189:8, 2190:24, 2191:1, 2191:16,                           I
    2268:21, 2272:9, 2273:5, 2273:9,
                                              2192:2, 2198:14, 2199:2, 2201:7,
    2273:17, 2274:7, 2274:18, 2276:14,                                                 ID [2] - 2255:23, 2262:18
                                              2203:23, 2208:8, 2218:9, 2221:4,
    2279:9, 2279:13, 2280:7, 2280:14,                                                  idea [7] - 2031:20, 2113:1, 2130:21,
                                              2223:14, 2223:15, 2226:17, 2229:15,
    2282:10, 2282:11                                                                   2223:9, 2238:12, 2262:7, 2263:4
                                              2234:6, 2234:17, 2249:24, 2253:4,
    highlight [2] - 2098:24, 2099:19                                                   identical [2] - 2052:18, 2246:21
                                              2256:17, 2260:8, 2262:19, 2263:19,
    highly [1] - 2213:11                                                               identify [1] - 2235:16
                                              2276:5, 2277:15, 2287:5
    Hills [1] - 2040:12                                                                ignore [1] - 2215:3
                                              honor [14] - 2042:11, 2044:6, 2044:15,
    himself [6] - 2011:5, 2034:12,                                                     II [3] - 2125:1, 2125:5, 2125:21
                                              2093:14, 2130:18, 2133:7, 2140:14,
    2037:15, 2041:12, 2041:25, 2156:19                                                 imagine [1] - 2215:7
                                              2141:23, 2143:5, 2143:20, 2144:12,
    himself/herself [1] - 2069:21                                                      imagined [1] - 2017:15
                                              2144:21, 2145:9, 2220:21
    hired [2] - 2150:11, 2185:12                                                       imaging [1] - 2031:14
                                              Honor's [4] - 2057:21, 2164:19,
    history [14] - 2102:10, 2102:11,                                                   immediate [3] - 2129:5, 2130:22,
                                              2164:23, 2168:2
    2103:21, 2144:11, 2194:8, 2194:12,                                                 2140:20
                                              honor's [3] - 2059:10, 2140:10, 2144:6
    2195:17, 2196:16, 2209:3, 2217:9,




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 304 of 328 PageID #: 27141


                                     Bauta v. Greyhound Lines, et al                                                           20
    immediately [4] - 2014:11, 2103:2,         2134:18, 2145:20, 2164:7, 2178:13,        injured [10] - 2045:9, 2059:4, 2137:22,
    2129:12, 2141:11                           2218:13, 2238:3                           2215:3, 2222:18, 2251:10, 2251:15,
    immovable [2] - 2237:1, 2237:8             incompetence [1] - 2144:24                2259:1, 2268:6, 2268:11
    impact [20] - 2104:16, 2105:2,             incomplete [1] - 2226:25                  injuries [38] - 2016:20, 2062:20,
    2109:20, 2127:21, 2129:5, 2130:23,         incomprehensible [1] - 2088:8             2063:11, 2081:14, 2093:19, 2136:23,
    2132:9, 2141:12, 2141:18, 2143:11,         inconsistent [2] - 2253:24, 2254:11       2136:25, 2137:12, 2137:24, 2161:15,
    2145:12, 2177:9, 2239:23, 2240:2,          incorporate [1] - 2062:7                  2180:17, 2220:12, 2223:7, 2223:11,
    2242:6, 2242:12, 2247:3, 2285:21,          incorrect [5] - 2208:13, 2208:16,         2235:23, 2236:4, 2243:7, 2246:4,
    2286:11                                    2211:16, 2258:11, 2258:21                 2246:11, 2249:19, 2249:21, 2249:22,
    impaired [15] - 2125:16, 2125:17,          incorrectly [3] - 2143:18, 2242:19,       2249:25, 2250:18, 2253:16, 2253:23,
    2151:12, 2195:2, 2201:3, 2203:4,           2242:20                                   2254:11, 2254:16, 2255:4, 2258:12,
    2203:6, 2204:24, 2205:25, 2206:2,          increase [1] - 2140:22                    2259:9, 2263:11, 2267:16, 2269:8,
    2206:23, 2210:25                           incredibly [1] - 2201:16                  2276:20, 2276:21, 2278:15, 2281:18
    impairment [10] - 2087:17, 2122:18,        incurred [7] - 2017:21, 2047:11,          injury [92] - 2016:11, 2023:4, 2023:16,
    2124:16, 2127:8, 2128:8, 2132:11,          2235:18, 2235:24, 2236:23, 2237:20,       2042:9, 2042:10, 2057:18, 2059:16,
    2147:19, 2148:15, 2158:3, 2206:7           2250:18                                   2060:2, 2060:14, 2060:15, 2061:1,
    imparted [1] - 2236:4                      incurring [1] - 2239:2                    2062:21, 2062:22, 2062:25, 2063:11,
    impeaching [1] - 2186:4                    independent [4] - 2052:23, 2053:3,        2063:14, 2067:18, 2074:18, 2074:22,
    impeachment [3] - 2191:16, 2192:16,        2054:4, 2170:21                           2074:23, 2074:25, 2075:5, 2075:14,
    2203:21                                    indicate [4] - 2031:4, 2101:15, 2108:4,   2136:20, 2137:2, 2137:22, 2142:5,
    implicit [1] - 2060:24                     2217:2                                    2142:7, 2143:1, 2147:20, 2153:13,
    important [12] - 2018:13, 2018:17,         indicated [14] - 2009:2, 2020:2,          2156:13, 2160:22, 2161:16, 2177:2,
    2041:4, 2069:15, 2156:11, 2158:4,          2041:17, 2041:18, 2041:19, 2055:25,       2177:9, 2177:10, 2178:6, 2217:11,
    2181:24, 2182:20, 2182:21, 2200:16,        2062:9, 2062:10, 2184:1, 2194:13,         2220:9, 2220:11, 2220:14, 2220:16,
    2200:19, 2282:18                           2195:2, 2204:13, 2207:11, 2216:16         2225:23, 2225:25, 2241:2, 2241:19,
    importantly [1] - 2017:16                  indicates [4] - 2128:1, 2217:9,           2242:10, 2242:22, 2249:14, 2251:4,
    impossibility [1] - 2130:17                2217:13, 2279:2                           2255:19, 2258:8, 2258:9, 2258:10,
    impossible [8] - 2089:21, 2121:1,          indicating [1] - 2031:13                  2265:9, 2266:7, 2266:13, 2267:6,
    2225:10, 2236:13, 2254:25, 2255:3,                                                   2267:14, 2267:18, 2268:1, 2268:17,
                                               indication [7] - 2018:11, 2018:22,
    2255:17                                                                              2268:21, 2269:14, 2269:23, 2271:4,
                                               2028:5, 2028:6, 2132:17, 2132:22,
    improper [4] - 2039:19, 2191:16,                                                     2271:5, 2271:6, 2271:19, 2274:12,
                                               2141:4
    2192:16, 2203:21                                                                     2275:12, 2275:24, 2276:13, 2276:14,
                                               indicator [1] - 2271:5
    improvement [4] - 2059:21, 2060:25,                                                  2276:20, 2278:22, 2278:24, 2279:1,
                                               indicators [1] - 2115:6
    2165:4, 2165:20                                                                      2279:8, 2279:13, 2279:19, 2279:25,
                                               indirect [1] - 2153:16
    improving [1] - 2060:15                                                              2280:7
                                               indirectly [1] - 2175:23
    impulse [1] - 2043:11                                                                inquire [2] - 2169:21, 2171:1
                                               individual [7] - 2022:3, 2042:4,
    in-person [1] - 2067:21                                                              inquired [1] - 2222:15
                                               2068:10, 2069:20, 2156:19, 2208:12,
    inability [7] - 2069:15, 2070:2, 2070:3,                                             insofar [1] - 2158:10
                                               2240:20
    2154:7, 2156:10, 2156:24                                                             inspect [3] - 2243:21, 2245:9, 2247:21
                                               individuals [6] - 2175:9, 2177:13,
    INC [1] - 2006:7                                                                     inspected [4] - 2247:21, 2249:7,
                                               2183:4, 2184:21, 2190:9, 2197:20
    Inc [5] - 2007:4, 2007:10, 2007:16,                                                  2283:9, 2283:11
                                               industry [1] - 2111:3
    2017:3, 2018:2                                                                       inspecting [1] - 2245:3
                                               inertial [1] - 2286:9
    incalculable [1] - 2090:4                                                            instance [8] - 2049:4, 2051:4, 2233:1,
                                               infant [1] - 2028:12
    incarceration [1] - 2197:22                                                          2237:16, 2240:5, 2274:4, 2274:6,
                                               infarction [1] - 2071:4
                                                                                         2274:12
    inch [4] - 2233:5, 2233:6, 2283:24,        infinitesimal [1] - 2090:4
                                                                                         instances [2] - 2151:2, 2196:17
    2284:1                                     inflammatories [2] - 2036:20, 2051:18
    inch-and-a-half [1] - 2283:24                                                        instantaneous [1] - 2239:20
                                               inflate [1] - 2040:12
    inches [2] - 2283:23, 2283:24                                                        instantaneously [2] - 2247:10,
                                               infliction [2] - 2076:1, 2076:2
                                                                                         2247:11
    incident [10] - 2236:5, 2236:19,           information [14] - 2009:23, 2011:1,
                                                                                         instead [3] - 2013:13, 2156:3, 2214:8
    2242:12, 2263:10, 2278:13, 2282:6,         2012:21, 2012:23, 2043:3, 2057:25,
    2282:22, 2283:1, 2283:7, 2285:9                                                      instruct [2] - 2020:3, 2072:18
                                               2058:1, 2102:5, 2102:10, 2162:15,
    incidentally [1] - 2019:2                                                            instructed [3] - 2106:21, 2115:2,
                                               2177:25, 2179:14, 2228:16, 2250:14
    inclined [1] - 2056:22                                                               2118:20
                                               informed [1] - 2014:3
    include [2] - 2097:16, 2252:20                                                       instructing [1] - 2209:10
                                               infrequent [1] - 2180:21
    included [2] - 2137:10, 2257:13                                                      instruction [3] - 2013:1, 2071:19,
                                               inhaler [1] - 2195:18
                                                                                         2136:24
    includes [4] - 2031:14, 2097:7,            initial [6] - 2010:23, 2011:7, 2056:11,
    2250:16, 2250:17                                                                     insufficient [7] - 2016:13, 2028:24,
                                               2062:9, 2105:17, 2221:18
                                                                                         2029:5, 2032:25, 2041:9, 2056:13,
    including [17] - 2016:20, 2043:11,         injections [5] - 2033:16, 2033:18,
                                                                                         2073:17
    2057:24, 2058:1, 2064:14, 2065:12,         2033:21, 2036:7, 2051:21
    2065:14, 2077:14, 2093:22, 2116:13,                                                  insult [1] - 2258:22
                                               injued [1] - 2059:8




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 305 of 328 PageID #: 27142


                                    Bauta v. Greyhound Lines, et al                                                              21
    insulting [1] - 2211:13                    invalid [4] - 2143:25, 2144:7, 2180:18,   items [30] - 2016:16, 2019:19, 2020:5,
    insurance [5] - 2150:18, 2150:23,          2245:20                                   2020:9, 2021:8, 2021:19, 2022:1,
    2151:2, 2172:2, 2172:6                     invalidates [1] - 2212:22                 2024:5, 2030:12, 2033:8, 2036:12,
    insured [1] - 2077:6                       inventories [1] - 2170:25                 2037:8, 2038:1, 2042:8, 2046:8,
    intact [1] - 2103:18                       Inventory [2] - 2121:4, 2121:23           2049:2, 2050:14, 2050:25, 2053:3,
    integrals [1] - 2213:19                    invite [1] - 2033:13                      2074:4, 2107:4, 2107:5, 2107:25,
    intellect [1] - 2125:17                    involuntary [1] - 2068:21                 2108:11, 2108:12, 2108:13, 2122:10
    intellectual [1] - 2125:13                 involved [8] - 2090:15, 2099:22,          itself [5] - 2032:5, 2236:20, 2238:22,
    intellectually [1] - 2125:15               2145:7, 2198:9, 2231:25, 2232:2,          2239:2, 2284:5
    intelligence [1] - 2191:8                  2233:22, 2249:3                           IV [2] - 2124:6, 2124:21
    Intelligence [1] - 2125:2                  involves [1] - 2126:4
    intended [3] - 2018:8, 2018:16,            involving [1] - 2196:25                                     J
    2028:13                                    ipse [1] - 2072:12
    intense [1] - 2068:12                      IQ [30] - 2125:4, 2125:8, 2176:16,        Jackson [2] - 2018:13, 2028:9
    intention [1] - 2227:16                    2183:5, 2183:9, 2183:11, 2183:21,         JAMIE [1] - 2006:19
    intentional [2] - 2076:1, 2227:9           2184:22, 2196:8, 2197:8, 2199:13,         January [2] - 2008:23, 2028:23
    intentionally [7] - 2127:20, 2222:25,      2201:7, 2201:14, 2203:3, 2204:13,         Jersey [11] - 2080:19, 2081:10,
    2224:15, 2227:18, 2227:20, 2227:25,        2205:3, 2205:12, 2205:24, 2205:25,        2082:15, 2082:16, 2083:14, 2083:19,
    2238:12                                    2206:1, 2206:7, 2207:4, 2207:8,           2083:21, 2185:4, 2190:22, 2191:23,
    interact [4] - 2102:13, 2273:3, 2273:6,    2207:9, 2209:14, 2211:25, 2212:1,         2203:14
    2274:3                                     2212:22, 2213:2, 2213:10                  Jersey's [1] - 2083:15
    interacting [2] - 2273:16, 2280:14         IQs [5] - 2183:1, 2183:7, 2203:5,         Jets [3] - 2081:9, 2081:11, 2128:19
    interaction [1] - 2222:1                   2204:23, 2213:8                           job [4] - 2011:9, 2072:20, 2093:24,
    interacts [2] - 2272:14, 2273:2            irrelevant [3] - 2282:12, 2282:17,        2207:17
    interest [5] - 2145:16, 2146:4, 2146:7,    2282:18                                   jobs [1] - 2207:18
    2156:21, 2232:20                           irritable [1] - 2157:13                   JOEL [2] - 2080:1, 2289:5
    interested [1] - 2009:24                   isolating [1] - 2200:6                    Joel [3] - 2014:15, 2079:18, 2080:8
    interesting [2] - 2033:21, 2045:20         issue [44] - 2011:6, 2011:10, 2011:15,    joint [2] - 2033:21, 2284:12
    interestingly [2] - 2043:15, 2053:7        2011:21, 2011:24, 2011:25, 2012:24,       JONATHAN [1] - 2006:23
    interests [1] - 2069:24                    2013:9, 2016:3, 2020:12, 2021:16,         JOSE [1] - 2006:3
    interfere [1] - 2104:11                    2045:17, 2046:24, 2046:25, 2048:24,       Jose [2] - 2006:16, 2006:21
    interior [4] - 2243:22, 2245:9, 2249:11,   2048:25, 2052:3, 2052:16, 2052:17,        journal [1] - 2086:15
    2283:11                                    2052:19, 2056:18, 2057:13, 2060:4,        judge [5] - 2014:9, 2258:17, 2259:11,
    internal [6] - 2029:20, 2030:1, 2030:6,    2065:18, 2070:24, 2071:22, 2077:10,       2260:6, 2261:2
    2068:13, 2068:15, 2242:23                  2077:12, 2077:22, 2092:9, 2096:11,        Judge [10] - 2065:7, 2078:18, 2136:3,
    international [2] - 2085:21, 2086:16       2136:10, 2136:14, 2136:22, 2145:19,       2136:7, 2187:19, 2201:15, 2203:7,
    International [1] - 2084:2                 2170:1, 2173:17, 2173:20, 2177:7,         2204:9, 2257:25, 2281:22
                                               2236:6, 2243:20, 2245:18, 2261:19         JUDGE [2] - 2006:13, 2008:2
    internist [1] - 2029:23
                                               issued [17] - 2047:8, 2091:24,            judgment [5] - 2015:21, 2015:25,
    internship [1] - 2134:10
                                               2092:12, 2093:1, 2093:16, 2138:23,        2016:8, 2016:14, 2207:20
    interpret [1] - 2123:4
                                               2159:16, 2159:17, 2160:10, 2160:15,       July [3] - 2013:25, 2092:9, 2226:23
    interpretation [3] - 2059:20, 2109:20,
                                               2160:18, 2162:16, 2177:22, 2178:1,        jump [4] - 2018:3, 2018:9, 2028:7,
    2109:22
                                               2178:4, 2179:24, 2180:4                   2039:2
    interpreted [1] - 2058:6
                                               issues [29] - 2040:21, 2046:4, 2046:5,    jumped [1] - 2155:13
    interpreting [1] - 2221:12
                                               2046:15, 2048:22, 2052:10, 2054:9,        juncture [1] - 2086:18
    interrupt [1] - 2272:22
                                               2055:21, 2070:15, 2077:3, 2077:4,         June [1] - 2288:17
    interrupting [1] - 2170:8
                                               2077:8, 2077:13, 2077:24, 2083:4,
    intervening [1] - 2209:11                                                            juries [2] - 2249:13, 2249:16
                                               2094:18, 2100:18, 2101:8, 2103:21,
    interview [10] - 2096:14, 2096:15,                                                   jurors [6] - 2008:5, 2056:7, 2077:11,
                                               2124:18, 2208:23, 2211:24, 2230:22,
    2097:7, 2102:4, 2102:9, 2102:12,                                                     2189:1, 2194:1, 2261:1
                                               2231:17, 2250:16, 2250:25, 2257:13,
    2103:10, 2105:17, 2189:23                                                            Jury [4] - 2078:22, 2135:17, 2138:7,
                                               2280:24
    interviewed [2] - 2162:22, 2172:19                                                   2288:21
                                               issuing [2] - 2092:2, 2094:13
    interviews [2] - 2058:3, 2066:17                                                     JURY [2] - 2006:12, 2006:13
                                               item [20] - 2017:22, 2017:25, 2021:22,
    introduce [3] - 2080:6, 2094:22,                                                     jury [95] - 2008:4, 2013:2, 2016:2,
                                               2025:9, 2026:24, 2035:14, 2036:11,
    2230:6                                                                               2020:3, 2020:6, 2020:9, 2021:14,
                                               2037:1, 2038:2, 2038:11, 2041:5,
    introduction [1] - 2095:13                                                           2023:21, 2024:6, 2024:7, 2026:25,
                                               2041:8, 2049:7, 2074:4, 2074:7,
    intrusion [2] - 2068:1, 2116:2                                                       2030:18, 2031:1, 2031:16, 2031:17,
                                               2074:15, 2075:20, 2076:7
    intrusions [3] - 2117:19, 2117:23,                                                   2033:13, 2034:17, 2036:10, 2038:13,
                                               itemization [5] - 2020:21, 2021:7,
    2118:1                                                                               2041:2, 2042:5, 2044:20, 2047:12,
                                               2021:12, 2021:15, 2024:5
    intrusive [2] - 2068:4, 2068:21                                                      2055:14, 2055:18, 2056:14, 2056:17,
                                               itemized [1] - 2037:1
                                                                                         2057:3, 2057:5, 2061:5, 2062:24,




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 306 of 328 PageID #: 27143


                                  Bauta v. Greyhound Lines, et al                                                         22
    2063:1, 2065:1, 2065:4, 2066:3,        kind [12] - 2028:15, 2038:12, 2065:19,    2133:8
    2066:4, 2066:5, 2066:9, 2067:23,       2071:25, 2106:1, 2134:6, 2149:23,         laundry [1] - 2046:8
    2071:19, 2072:19, 2073:17, 2073:19,    2161:3, 2161:9, 2161:15, 2181:4,          LAW [2] - 2006:15, 2066:24
    2080:6, 2083:5, 2103:22, 2110:12,      2235:25                                   law [24] - 2015:21, 2016:1, 2016:8,
    2135:18, 2136:5, 2145:11, 2154:14,     kinds [1] - 2134:20                       2016:13, 2016:15, 2020:11, 2020:12,
    2155:2, 2158:21, 2159:6, 2161:21,      kinematics [11] - 2241:4, 2241:5,         2036:10, 2039:24, 2042:7, 2042:11,
    2176:1, 2185:20, 2186:2, 2192:18,      2241:9, 2241:12, 2241:15, 2241:16,        2043:5, 2045:19, 2056:1, 2056:2,
    2193:2, 2199:5, 2201:17, 2206:6,       2242:18, 2246:7, 2251:12, 2255:6,         2065:17, 2065:19, 2075:19, 2076:13,
    2218:10, 2228:23, 2229:12, 2229:24,    2255:9                                    2076:15, 2090:16, 2093:24, 2233:14
    2230:6, 2230:19, 2230:23, 2231:4,      kinetics [2] - 2241:2, 2241:8             Law [2] - 2233:14, 2237:14
    2236:18, 2241:3, 2247:25, 2251:3,      Kinko's [1] - 2013:12                     Lawrenceville [1] - 2082:15
    2251:15, 2252:8, 2252:20, 2252:24,     knocked [1] - 2131:2                      laws [2] - 2253:1, 2286:23
    2254:21, 2256:19, 2257:2, 2263:4,      knowing [3] - 2238:21, 2253:25,           lawsuit [1] - 2185:9
    2263:6, 2265:11, 2266:19, 2269:1,      2255:2                                    lawyer [1] - 2096:13
    2281:11, 2283:14, 2284:6, 2287:6,      knowledge [5] - 2128:16, 2210:5,          lawyers [3] - 2165:17, 2171:21, 2288:3
    2288:9, 2288:16                        2210:8, 2210:12, 2211:10                  lay [6] - 2019:25, 2021:21, 2161:24,
    jury's [4] - 2016:6, 2077:7, 2130:6,   known [4] - 2182:1, 2182:2, 2216:17,      2233:16, 2261:3, 2263:25
    2282:8                                 2286:14                                   layperson's [1] - 2083:6
    justification [1] - 2028:10            knows [3] - 2044:12, 2168:24, 2243:4      lead [2] - 2156:18, 2217:14
                                           Korn [5] - 2027:21, 2027:24, 2028:18,     leading [2] - 2100:8, 2243:18
                     K                     2028:19, 2029:1                           League [1] - 2081:9
                                           Krausless [1] - 2091:12                   leap [2] - 2065:4, 2065:16
    Kansas [1] - 2006:23                   Krisla [1] - 2203:14                      learn [4] - 2162:6, 2207:9, 2207:10,
    KAROLY [1] - 2006:8                                                              2207:17
    Karoly [2] - 2007:4, 2007:11
    keep [7] - 2030:2, 2171:4, 2201:17,
                                                             L                       learned [2] - 2162:9, 2207:11
                                                                                     learner [1] - 2194:19
    2214:19, 2287:6, 2288:17, 2288:18      laceration [2] - 2162:9, 2225:15          Learning [6] - 2114:21, 2118:11,
    keeping [1] - 2055:9                   lack [8] - 2016:17, 2020:10, 2033:8,      2118:15, 2125:22, 2166:13, 2212:25
    kept [2] - 2060:10, 2212:24            2043:2, 2131:19, 2137:6, 2167:15,         learning [3] - 2141:24, 2142:14,
    key [3] - 2041:3, 2077:13, 2154:7      2259:23                                   2153:15
    kids' [1] - 2126:25                    lacked [1] - 2056:9                       leash [1] - 2060:10
    kieffer [1] - 2226:3                   lacking [9] - 2021:18, 2025:8, 2029:15,   least [14] - 2030:17, 2030:22, 2030:24,
    KIEFFER [96] - 2006:23, 2057:9,        2030:7, 2033:19, 2036:3, 2039:6,          2030:25, 2056:20, 2113:8, 2167:22,
    2057:13, 2062:2, 2063:6, 2063:8,       2042:6, 2073:2                            2167:23, 2168:11, 2181:16, 2189:12,
    2063:15, 2063:19, 2063:23, 2064:6,     lacks [3] - 2033:6, 2033:12, 2034:16      2197:11, 2205:6, 2223:10
    2065:7, 2065:25, 2066:11, 2070:8,      ladies [3] - 2013:12, 2135:14, 2288:2     leave [3] - 2037:8, 2069:20, 2082:5
    2070:11, 2070:14, 2071:7, 2072:5,      lady [2] - 2196:25, 2200:4                leaves [1] - 2229:20
    2072:7, 2079:1, 2079:3, 2079:8,        lady's [1] - 2205:11                      leaving [1] - 2058:3
    2079:15, 2086:21, 2120:19, 2148:22,    Lake [1] - 2007:17                        led [1] - 2059:15
    2148:24, 2151:1, 2155:4, 2155:9,       landscaping [1] - 2195:4                  leeway [1] - 2269:22
    2156:1, 2173:2, 2179:17, 2179:20,      language [17] - 2071:11, 2183:5,          left [10] - 2063:20, 2142:11, 2142:12,
    2179:23, 2183:20, 2186:4, 2186:6,      2183:23, 2184:1, 2184:5, 2184:6,          2142:17, 2156:4, 2169:4, 2247:5,
    2186:11, 2186:14, 2186:18, 2187:1,     2184:10, 2184:11, 2184:12, 2184:13,       2276:6, 2276:7, 2276:9
    2187:4, 2187:7, 2187:9, 2187:11,       2184:21, 2186:20, 2189:10, 2189:24,       leg [1] - 2093:8
    2187:14, 2187:16, 2187:19, 2189:4,     2190:9, 2196:2, 2210:9                    legal [13] - 2020:10, 2030:16, 2033:6,
    2190:24, 2191:3, 2191:7, 2192:6,       lap [7] - 2241:22, 2241:23, 2264:17,      2033:8, 2033:12, 2033:20, 2034:16,
    2192:9, 2192:11, 2193:4, 2194:5,       2264:18, 2267:23, 2286:3, 2286:8          2092:7, 2095:20, 2096:10, 2099:22,
    2195:10, 2195:11, 2198:12, 2198:16,
                                           laptop [1] - 2106:10                      2149:22, 2149:25
    2199:2, 2199:11, 2199:21, 2199:23,
                                           large [1] - 2119:15                       legally [14] - 2016:2, 2024:24,
    2200:1, 2200:8, 2200:10, 2200:21,
                                           largest [2] - 2085:20, 2161:23            2028:24, 2029:5, 2029:15, 2030:7,
    2201:6, 2201:11, 2201:15, 2201:22,
                                           last [15] - 2009:9, 2011:16, 2012:3,      2032:25, 2036:3, 2037:17, 2041:9,
    2203:2, 2203:7, 2203:10, 2203:18,
                                           2041:5, 2047:24, 2060:2, 2098:24,         2056:17, 2062:6, 2062:14, 2071:11
    2203:25, 2204:9, 2204:10, 2206:9,
                                           2147:4, 2148:9, 2166:11, 2166:23,         lengthy [4] - 2059:11, 2059:12,
    2219:15, 2223:16, 2223:23, 2224:24,
                                           2204:3, 2204:5, 2235:25, 2246:12          2134:23, 2179:9
    2225:13, 2225:21, 2226:6, 2226:10,
                                           lastly [4] - 2045:16, 2046:14, 2235:25    less [9] - 2136:20, 2137:2, 2137:22,
    2226:25, 2227:12, 2228:3, 2228:6,
                                           late [6] - 2011:16, 2012:3, 2015:9,       2145:3, 2247:18, 2248:17, 2261:11,
    2289:7, 2289:9
                                           2082:4, 2175:12, 2229:21                  2267:6
    Kieffer [8] - 2054:17, 2055:24,
                                           Lattuga [6] - 2019:8, 2052:17,            lessen [1] - 2138:1
    2056:10, 2056:24, 2078:24, 2148:21,
                                           2055:12, 2055:13, 2093:6                  lessened [1] - 2137:11
    2206:23, 2207:3
                                           Lattuga's [3] - 2019:7, 2019:10,          letter [2] - 2010:15, 2214:8




                                           VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 307 of 328 PageID #: 27144


                                    Bauta v. Greyhound Lines, et al                                                          23
    letters [1] - 2127:3                     2212:24                                   looks [1] - 2117:6
    Lettuce [1] - 2093:25                    listen [2] - 2254:2, 2267:21              lose [1] - 2164:15
    level [19] - 2040:10, 2043:16, 2088:7,   listening [3] - 2143:6, 2143:10,          loss [2] - 2105:4, 2121:15
    2131:11, 2131:14, 2131:19, 2132:8,       2143:13                                   lousy [1] - 2130:24
    2171:1, 2173:17, 2186:9, 2186:11,        Listserve [1] - 2059:3                    love [1] - 2056:10
    2186:13, 2186:22, 2189:12, 2212:7,       literally [3] - 2088:9, 2089:21, 2090:9   loving [2] - 2070:4, 2156:25
    2212:18, 2225:7, 2235:20, 2282:3         literature [11] - 2086:9, 2105:8,         low [22] - 2037:23, 2105:14, 2108:5,
    levels [4] - 2207:20, 2223:21, 2282:24   2174:22, 2216:23, 2217:8, 2217:13,        2119:2, 2120:13, 2124:15, 2132:9,
    Levick [5] - 2027:22, 2027:24,           2217:16, 2217:22, 2218:1, 2220:19,        2142:2, 2142:24, 2144:10, 2144:16,
    2028:18, 2028:20, 2029:1                 2220:24                                   2176:16, 2183:1, 2183:8, 2183:9,
    Levit [1] - 2018:19                      litigate [1] - 2077:24                    2196:8, 2206:1, 2215:3, 2217:21,
    LEWIS [1] - 2007:3                       litigated [3] - 2150:6, 2150:10,          2222:6, 2285:16
    liability [7] - 2046:15, 2046:25,        2151:16                                   lower [8] - 2093:8, 2183:5, 2240:19,
    2073:11, 2077:1, 2077:8, 2077:12,        litigating [3] - 2095:14, 2150:15,        2247:19, 2247:20, 2251:10, 2274:10,
    2078:5                                   2150:16                                   2274:12
    lie [1] - 2113:14                        litigation [12] - 2019:13, 2030:21,       lowest [3] - 2087:13, 2108:5, 2165:10
    Liebowitz [1] - 2093:12                  2034:10, 2035:20, 2040:11, 2042:12,       lucky [1] - 2114:4
    lien [3] - 2059:4, 2145:21, 2146:2       2044:17, 2095:15, 2124:19, 2145:12,       luggage [2] - 2248:10, 2248:11
    life [23] - 2016:16, 2018:18, 2019:20,   2145:16, 2149:23                          lumbar [20] - 2021:3, 2021:6, 2032:21,
    2020:2, 2020:16, 2021:18, 2021:24,       litigation-retained [5] - 2019:13,        2033:14, 2033:16, 2038:2, 2039:22,
    2023:3, 2027:18, 2027:19, 2032:22,       2030:21, 2034:10, 2035:20, 2040:11        2040:2, 2040:8, 2040:9, 2040:18,
    2036:14, 2042:8, 2048:22, 2051:3,        lived [1] - 2102:22                       2041:1, 2051:23, 2052:2, 2053:23,
    2052:5, 2052:10, 2056:1, 2056:2,         lives [1] - 2080:21                       2173:8, 2241:18, 2242:2, 2251:4,
    2080:22, 2103:16, 2210:12, 2233:20       living [4] - 2052:23, 2053:3, 2054:4,     2286:5
    lifecare [1] - 2034:19                   2232:25                                   lump [2] - 2035:15, 2115:14
    lifetime [2] - 2052:6, 2225:25           LLC [4] - 2006:9, 2007:5, 2007:11,        lunch [7] - 2095:10, 2101:25, 2135:14,
    light [4] - 2050:19, 2144:10, 2163:23,   2231:1                                    2168:25, 2169:5, 2169:9, 2221:19
    2170:23                                  LLP [3] - 2006:20, 2007:3, 2007:15        lying [2] - 2259:16, 2260:3
    lights [1] - 2129:10                     load [2] - 2233:17, 2235:20
    likely [7] - 2026:7, 2026:9, 2050:9,     loaded [1] - 2233:12                                        M
    2137:22, 2216:18, 2227:7, 2285:13        loading [4] - 2233:19, 2241:25, 2242:2
    likewise [1] - 2221:7                    loads [6] - 2233:10, 2233:12, 2233:21,    M-O-R-G-A-N [1] - 2080:9
    limine [2] - 2019:3                      2235:20, 2242:19, 2242:22                 machine [2] - 2037:14, 2095:10
    limited [3] - 2064:14, 2175:21,          lobe [8] - 2161:16, 2161:18, 2161:22,     MAGISTRATE [1] - 2006:13
    2260:18                                  2161:23, 2162:1, 2162:3, 2162:13          magnitude [6] - 2243:1, 2243:4,
    limits [1] - 2269:21                     lobes [2] - 2142:14, 2142:15              2255:1, 2255:2, 2286:16, 2286:18
    limping [1] - 2127:12                    local [1] - 2081:7                        magnitudes [3] - 2236:14, 2246:8,
    line [25] - 2026:24, 2036:11, 2037:1,    localized [1] - 2284:16                   2286:18
    2038:11, 2059:1, 2074:4, 2074:7,         logic [2] - 2060:18, 2061:1               mails [1] - 2010:1
    2074:15, 2075:20, 2075:22, 2076:7,       logical [2] - 2039:12, 2108:10            main [1] - 2159:23
    2155:7, 2160:12, 2192:14, 2194:7,        long-term [5] - 2083:10, 2103:17,         maintain [1] - 2080:21
    2195:12, 2203:9, 2203:15, 2203:17,       2103:18, 2103:21, 2103:23                 major [1] - 2077:24
    2203:18, 2203:19, 2204:11, 2206:25,      look [36] - 2009:6, 2012:14, 2012:15,     majority [13] - 2111:4, 2112:7, 2147:1,
    2207:2                                   2035:11, 2035:17, 2042:17, 2042:25,       2150:5, 2150:9, 2150:10, 2150:17,
    linear [2] - 2233:3, 2233:7              2043:21, 2045:21, 2062:20, 2067:2,        2150:21, 2150:22, 2151:17, 2162:25,
    lines [5] - 2057:15, 2059:1, 2174:13,    2073:8, 2076:6, 2092:5, 2092:15,          2163:8, 2217:9
    2207:2, 2228:9                           2097:5, 2098:23, 2113:3, 2123:9,          male [1] - 2264:25
    Lines [3] - 2007:4, 2007:10, 2007:16     2126:8, 2201:7, 2201:16, 2206:24,         Malingered [1] - 2121:23
    LINES [1] - 2006:7                       2221:4, 2221:7, 2221:18, 2233:6,          malingered [1] - 2124:3
    lingering [3] - 2163:10, 2163:12,        2234:16, 2235:1, 2248:12, 2263:13,        malingerer [1] - 2165:14
    2219:18                                  2263:22, 2266:2, 2278:21, 2282:24         Malingering [2] - 2110:10, 2181:22
    link [1] - 2269:24                       looked [12] - 2008:24, 2009:16,           malingering [19] - 2042:18, 2043:1,
    linking [1] - 2066:4                     2021:24, 2088:1, 2178:10, 2206:22,        2043:10, 2043:13, 2122:14, 2122:16,
    list [23] - 2016:23, 2033:24, 2034:2,    2219:22, 2221:3, 2242:12, 2256:14,        2122:17, 2122:18, 2123:5, 2144:14,
    2035:23, 2036:17, 2036:19, 2046:8,       2258:10, 2285:10                          2144:15, 2144:19, 2145:2, 2176:1,
    2114:24, 2115:1, 2115:12, 2115:16,       looking [17] - 2059:12, 2097:5,           2181:2, 2196:5, 2217:23, 2223:1,
    2116:4, 2116:11, 2116:15, 2116:23,       2125:24, 2206:19, 2229:18, 2232:20,       2223:5
    2118:3, 2118:19, 2118:20, 2118:23,       2232:24, 2241:6, 2241:7, 2245:7,          malpractice [1] - 2071:1
    2148:7, 2177:24                          2245:9, 2255:9, 2263:6, 2278:14,          man [6] - 2042:18, 2042:25, 2059:7,
    listed [4] - 2010:9, 2051:17, 2092:7,    2278:15, 2281:23, 2285:20                 2062:5, 2264:23, 2265:4




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 308 of 328 PageID #: 27145


                                   Bauta v. Greyhound Lines, et al                                                         24
    management [14] - 2031:6, 2031:11,       mathematics [1] - 2150:4               2247:15, 2252:9, 2288:5
    2031:13, 2032:18, 2034:3, 2034:8,        matter [21] - 2011:14, 2015:21,        meant [1] - 2063:17
    2035:19, 2036:4, 2051:5, 2051:19,        2015:25, 2016:8, 2016:13, 2016:14,     meanwhile [1] - 2043:16
    2051:20, 2051:22, 2052:21, 2054:5        2020:11, 2036:9, 2039:24, 2040:5,      measure [6] - 2083:2, 2097:24,
    manages [1] - 2091:8                     2042:7, 2042:11, 2045:18, 2060:18,     2119:18, 2266:8, 2267:19
    manner [2] - 2209:15, 2233:14            2061:1, 2071:18, 2150:4, 2168:15,      measurement [2] - 2113:19, 2271:13
    MANNION [87] - 2007:7, 2079:18,          2191:5, 2191:11, 2288:24               measures [7] - 2097:16, 2110:24,
    2080:10, 2080:14, 2080:16, 2086:18,      mayhem [1] - 2064:13                   2112:2, 2118:14, 2131:11, 2131:14,
    2086:24, 2089:1, 2092:19, 2096:18,       McDonald's [2] - 2094:7, 2179:10       2131:19
    2109:2, 2120:22, 2120:23, 2133:19,       McElfish [123] - 2006:15, 2006:18,     mechanical [10] - 2007:22, 2230:20,
    2133:22, 2135:10, 2138:10, 2138:12,      2008:9, 2008:13, 2010:25, 2011:8,      2231:8, 2232:23, 2233:24, 2233:25,
    2145:15, 2148:1, 2148:3, 2148:20,        2011:11, 2011:16, 2011:23, 2012:16,    2234:7, 2234:11, 2235:8, 2248:19
    2154:11, 2155:5, 2155:7, 2155:14,        2012:22, 2013:4, 2013:9, 2013:24,      mechanics [1] - 2235:16
    2160:7, 2165:22, 2176:7, 2183:17,        2014:3, 2014:7, 2015:11, 2015:15,      mechanism [8] - 2160:22, 2241:2,
    2184:19, 2187:6, 2187:18, 2187:20,       2024:12, 2024:16, 2024:18, 2024:21,    2241:21, 2241:24, 2242:5, 2242:10,
    2187:24, 2189:8, 2191:1, 2191:12,        2025:4, 2032:11, 2032:14, 2032:16,     2242:16, 2242:22
    2191:16, 2192:2, 2192:8, 2192:16,        2039:1, 2047:15, 2047:17, 2047:21,     medial [1] - 2051:25
    2195:9, 2196:14, 2196:21, 2197:24,       2048:1, 2048:15, 2048:20, 2050:2,      Medical [2] - 2083:20, 2083:21
    2198:14, 2201:13, 2201:23, 2202:1,       2050:8, 2051:16, 2053:25, 2054:12,     medical [79] - 2016:10, 2016:20,
    2202:6, 2203:9, 2203:17, 2203:21,        2054:17, 2054:21, 2054:24, 2055:2,     2017:5, 2017:12, 2017:17, 2017:18,
    2203:23, 2205:14, 2206:12, 2206:15,      2055:7, 2055:10, 2055:18, 2055:20,     2017:24, 2018:1, 2018:5, 2018:10,
    2206:18, 2207:14, 2208:8, 2208:10,       2055:23, 2057:1, 2057:10, 2057:12,     2018:15, 2018:25, 2019:8, 2019:18,
    2218:9, 2218:11, 2219:6, 2219:9,         2063:16, 2072:8, 2100:8, 2133:6,       2019:21, 2022:2, 2022:3, 2023:17,
    2219:21, 2220:3, 2220:5, 2220:6,         2136:10, 2136:15, 2200:13, 2200:16,    2026:5, 2027:1, 2027:16, 2028:11,
    2221:1, 2223:14, 2223:18, 2223:19,       2200:18, 2201:20, 2219:4, 2234:9,      2031:24, 2032:1, 2032:24, 2033:11,
    2223:24, 2225:1, 2225:3, 2226:17,        2239:11, 2243:18, 2248:25, 2250:2,     2033:18, 2034:20, 2034:23, 2036:8,
    2227:6, 2228:15, 2228:17, 2229:2,        2250:3, 2252:5, 2252:17, 2253:4,       2037:11, 2038:20, 2045:10, 2045:14,
    2258:14, 2270:2, 2289:6, 2289:8,         2253:6, 2254:9, 2255:23, 2255:25,      2046:12, 2048:17, 2051:5, 2052:9,
    2289:10                                  2256:2, 2256:5, 2256:6, 2257:5,        2052:20, 2053:4, 2053:11, 2054:5,
    mannion [2] - 2166:12, 2228:7            2257:23, 2257:25, 2258:4, 2258:6,      2054:10, 2055:21, 2056:3, 2056:4,
    Mannion [8] - 2009:7, 2138:9, 2149:2,    2258:15, 2258:16, 2258:17, 2259:4,     2057:5, 2057:7, 2057:25, 2058:1,
    2152:21, 2166:17, 2169:18, 2174:10,      2259:7, 2259:11, 2259:13, 2259:15,     2062:25, 2071:1, 2072:23, 2083:16,
    2219:5                                   2259:18, 2259:22, 2260:4, 2260:11,     2092:6, 2093:4, 2093:11, 2097:8,
    mannion's [2] - 2158:14, 2164:18         2261:2, 2261:6, 2262:17, 2262:21,      2102:11, 2103:20, 2142:19, 2144:11,
    Mannion's [1] - 2152:2                   2263:21, 2265:2, 2265:8, 2266:17,      2158:6, 2162:10, 2164:2, 2178:19,
    manual [2] - 2152:6, 2152:14             2267:2, 2267:18, 2268:8, 2269:2,       2195:17, 2207:15, 2216:4, 2222:8,
    Manual [1] - 2152:9                      2269:5, 2269:12, 2269:15, 2269:19,     2231:14, 2231:22, 2232:7, 2232:8,
    Marcus [1] - 2007:16                     2271:2, 2272:2, 2276:4, 2277:18,       2232:13
    Maria [3] - 2041:24, 2094:9, 2158:22     2278:18, 2279:11, 2280:5, 2280:19,     medicals [2] - 2024:2, 2028:15
    mark [1] - 2013:15                       2281:9, 2284:3, 2285:4, 2289:13,       medication [4] - 2050:11, 2052:21,
    marked [2] - 2068:15, 2157:10            2289:15                                2158:6, 2169:9
    markedly [2] - 2069:24, 2156:21          mcElfish's [1] - 2011:5                medications [11] - 2036:13, 2036:14,
    married [1] - 2080:20                    McElfish's [1] - 2012:25               2037:2, 2050:2, 2050:12, 2051:17,
    Marshal [1] - 2090:16                    MCI [2] - 2256:14, 2284:21             2053:20, 2104:2, 2180:11, 2180:13,
    MARSHALL [1] - 2007:9                    mean [51] - 2023:7, 2026:7, 2030:24,   2180:14
    Martin [3] - 2093:24, 2158:22, 2178:25   2031:16, 2037:20, 2039:9, 2040:5,      medicine [4] - 2029:20, 2030:1,
    mass [3] - 2237:15, 2282:16, 2282:25     2040:23, 2047:10, 2051:15, 2052:24,    2030:6, 2173:15
    massive [2] - 2142:25, 2143:1            2064:2, 2064:4, 2065:10, 2065:17,      meet [3] - 2044:2, 2061:11, 2072:14
    Master's [1] - 2231:6                    2070:7, 2072:16, 2083:7, 2094:21,      meeting [1] - 2190:5
                                             2099:9, 2105:12, 2108:9, 2113:17,      meetings [1] - 2086:17
    master's [1] - 2231:9
                                             2113:18, 2113:25, 2114:14, 2117:2,     meets [1] - 2061:8
    masters [1] - 2082:16
                                             2121:25, 2132:4, 2160:12, 2175:19,     member [3] - 2075:12, 2084:3,
    material [7] - 2057:20, 2124:9,
                                             2186:12, 2196:3, 2199:21, 2208:16,     2134:11
    2159:24, 2160:2, 2160:4, 2180:1,
                                             2208:19, 2209:8, 2212:1, 2212:8,       members [11] - 2043:6, 2043:7,
    2233:1
                                             2214:1, 2215:19, 2215:23, 2215:25,     2058:3, 2085:7, 2085:21, 2085:24,
    materials [7] - 2087:7, 2092:2,
                                             2217:6, 2222:2, 2251:5, 2255:6,        2112:3, 2112:4, 2112:7, 2139:11,
    2092:12, 2092:21, 2092:25, 2093:17,
                                             2263:2, 2264:21, 2272:21, 2273:14      2177:16
    2233:1
                                             means [13] - 2051:13, 2089:14,         membership [1] - 2085:20
    math [4] - 2021:5, 2213:13, 2213:21,
                                             2113:22, 2114:1, 2132:5, 2146:2,       memories [5] - 2068:5, 2068:21,
    2225:5
                                             2239:15, 2241:19, 2241:20, 2242:14,    2069:4, 2069:8, 2153:24
    mathematically [1] - 2225:12




                                             VB            OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 309 of 328 PageID #: 27146


                                   Bauta v. Greyhound Lines, et al                                                         25
    memorize [5] - 2106:12, 2106:13,         miles [24] - 2161:5, 2226:3, 2226:5,     morgan [1] - 2014:15
    2106:19, 2111:13, 2111:14                2236:3, 2236:20, 2236:21, 2236:23,       Morgan's [3] - 2008:25, 2010:7,
    memorized [2] - 2107:20, 2123:6          2236:25, 2237:4, 2237:9, 2246:3,         2010:22
    memory [31] - 2083:10, 2095:23,          2254:15, 2255:11, 2263:9, 2278:9,        morning [6] - 2015:3, 2015:18,
    2097:9, 2100:10, 2101:18, 2103:17,       2278:10, 2278:11, 2282:7, 2282:8,        2104:12, 2175:5, 2192:7, 2224:5
    2103:18, 2103:21, 2103:23, 2106:24,      2282:19, 2282:21, 2282:23, 2283:2        Moroknek [1] - 2090:18
    2107:1, 2107:2, 2111:9, 2114:23,         millions [3] - 2089:22, 2090:3           Morristown [1] - 2080:19
    2118:8, 2121:14, 2121:18, 2124:8,        mind [14] - 2008:13, 2014:19, 2053:17,   most [12] - 2050:9, 2052:10, 2058:10,
    2124:16, 2124:23, 2125:15, 2125:17,      2055:9, 2097:2, 2102:19, 2133:11,        2062:7, 2105:3, 2113:8, 2118:21,
    2126:13, 2141:24, 2142:14, 2142:24,      2133:14, 2147:12, 2212:16, 2275:1,       2118:23, 2124:1, 2174:23, 2182:20
    2148:6, 2148:16, 2195:22, 2213:9,        2277:2, 2277:22, 2288:18                 mostly [3] - 2048:22, 2217:7, 2217:12
    2213:10                                  Minnesota [1] - 2121:4                   mother [1] - 2194:16
    Memory [4] - 2110:10, 2110:22,           minor [1] - 2105:3                       motion [15] - 2015:25, 2016:4, 2019:2,
    2124:7, 2181:22                          minority [3] - 2163:15, 2217:5,          2019:3, 2019:5, 2021:14, 2046:15,
    mental [10] - 2081:19, 2083:9,           2217:15                                  2055:6, 2056:12, 2056:23, 2073:20,
    2095:22, 2101:18, 2125:12, 2129:6,       minute [2] - 2219:6, 2226:17             2078:6, 2241:8, 2241:10, 2245:6
    2129:17, 2141:12, 2181:10                minutes [6] - 2078:15, 2129:8,           motions [2] - 2008:7, 2015:17
    mentally [3] - 2101:12, 2183:8, 2207:7   2133:20, 2133:21, 2229:18, 2260:7        motivation [2] - 2208:15, 2211:15
    mention [3] - 2073:25, 2107:16,          miserable [2] - 2217:5, 2217:15          motivations [1] - 2197:22
    2139:24                                  missed [1] - 2024:12                     motor [9] - 2083:11, 2095:24, 2126:5,
    mentioned [10] - 2024:3, 2040:18,        missing [1] - 2040:7                     2131:14, 2132:6, 2207:17, 2236:19,
    2049:2, 2051:12, 2052:19, 2063:11,       Missouri [1] - 2006:23                   2237:16, 2263:8
    2110:19, 2166:12, 2181:17, 2201:14       misspeak [1] - 2208:2                    Motor [1] - 2284:21
    Mercedes [1] - 2238:11                   misspoke [2] - 2205:25, 2206:7           Motrin [1] - 2036:16
    message [1] - 2059:3                     misstate [1] - 2174:8                    mount [2] - 2269:20, 2279:3
    met [6] - 2046:9, 2066:21, 2073:4,       MMPI [2] - 2121:2, 2121:6                mouse [5] - 2106:16, 2111:17,
    2147:8, 2172:19, 2173:19                 Mobin [33] - 2019:12, 2019:15,           2111:19, 2111:20, 2111:23
    metal [13] - 2267:8, 2267:11, 2267:14,   2021:23, 2025:7, 2027:14, 2027:16,       movable [2] - 2274:20, 2284:11
    2268:16, 2268:20, 2274:25, 2275:5,       2029:5, 2029:19, 2030:10, 2031:9,        move [33] - 2015:21, 2045:12,
    2275:6, 2275:11, 2275:18, 2279:25,       2031:12, 2032:20, 2034:5, 2034:24,       2045:16, 2046:10, 2046:15, 2054:16,
    2280:8, 2287:3                           2035:12, 2036:19, 2037:5, 2038:17,       2071:7, 2080:10, 2086:9, 2132:6,
    metastatic [1] - 2142:18                 2038:18, 2039:24, 2041:11, 2041:21,      2154:11, 2175:20, 2198:14, 2201:22,
    methodology [3] - 2057:22, 2113:4,       2047:23, 2051:19, 2051:22, 2052:9,       2220:4, 2225:14, 2232:21, 2234:12,
    2175:22                                  2052:14, 2052:16, 2052:17, 2052:22,      2237:2, 2239:4, 2242:7, 2243:20,
    methods [4] - 2057:23, 2058:8,           2053:15, 2054:2, 2063:3                  2252:12, 2275:4, 2280:18, 2284:3,
    2058:10, 2058:22                         Mobin's [2] - 2040:22, 2051:7            2284:18, 2285:24, 2286:2, 2286:10,
    Metro [1] - 2017:11                      Mobine [1] - 2053:5                      2286:25, 2287:1, 2287:5
    mic [1] - 2080:11                        modalities [4] - 2033:19, 2034:13,       moved [5] - 2186:15, 2248:16,
    mid [2] - 2206:14, 2229:10               2052:15, 2052:21                         2284:14, 2286:8, 2286:25
    mid-afternoon [2] - 2206:14, 2229:10     modality [1] - 2147:2                    movement [6] - 2235:17, 2238:25,
    middle [16] - 2085:1, 2142:16, 2162:5,   moderate [2] - 2059:15, 2117:17          2241:17, 2245:11, 2255:10, 2275:7
    2167:4, 2218:15, 2238:1, 2238:18,        moderately [1] - 2141:21                 movements [3] - 2255:7, 2255:15,
    2261:25, 2267:13, 2274:24, 2277:1,       moment [13] - 2021:10, 2047:4,           2284:15
    2277:5, 2277:10, 2277:13, 2277:19,       2057:16, 2058:24, 2067:6, 2106:19,       moves [3] - 2274:4, 2274:8, 2285:13
    2277:20                                  2141:12, 2148:1, 2152:22, 2190:3,        moving [9] - 2054:8, 2239:3, 2241:20,
    middleman [1] - 2151:4                   2190:8, 2227:6, 2253:4                   2247:16, 2255:7, 2286:11, 2286:12,
    might [17] - 2104:11, 2104:21,           moments [1] - 2152:2                     2288:15
    2107:18, 2135:11, 2137:23, 2159:4,       Monday [5] - 2015:2, 2015:9, 2288:4,     MR [436] - 2008:9, 2008:13, 2010:20,
    2174:18, 2175:9, 2175:12, 2178:11,       2288:6, 2288:24                          2012:12, 2012:15, 2013:4, 2013:8,
    2180:14, 2233:2, 2233:4, 2233:5,         money [1] - 2149:8                       2013:9, 2013:21, 2013:24, 2014:3,
    2274:10, 2284:16, 2288:3                 month [2] - 2157:24, 2219:23             2014:6, 2014:7, 2014:8, 2014:14,
    migraine [1] - 2139:25                   months [2] - 2050:17, 2141:6             2014:23, 2015:2, 2015:7, 2015:11,
    migraines [1] - 2140:7                   mood [4] - 2069:11, 2095:2, 2095:25,     2015:14, 2015:15, 2015:18, 2017:10,
    Mikelis [1] - 2044:21                    2156:7                                   2021:19, 2022:7, 2023:7, 2023:12,
    mild [5] - 2059:22, 2060:1, 2125:12,     MORGAN [2] - 2080:1, 2289:5              2023:23, 2024:12, 2024:14, 2024:16,
    2163:10, 2163:12                         Morgan [18] - 2008:23, 2009:6,           2024:17, 2024:18, 2024:19, 2024:21,
    mild/moderate [2] - 2059:22, 2059:24     2009:12, 2014:15, 2014:25, 2058:9,       2024:22, 2025:4, 2025:6, 2025:11,
    mildly [4] - 2113:3, 2113:11, 2119:10,   2078:12, 2079:19, 2079:21, 2080:8,       2025:13, 2025:17, 2025:21, 2026:3,
    2125:14                                  2080:17, 2086:19, 2086:22, 2104:23,      2027:5, 2027:8, 2027:25, 2030:1,
    mile [1] - 2229:4                        2112:1, 2135:19, 2138:13, 2186:24        2031:23, 2032:6, 2032:8, 2032:11,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 310 of 328 PageID #: 27147


                                 Bauta v. Greyhound Lines, et al                                                        26
    2032:12, 2032:14, 2032:15, 2032:16,   2223:18, 2223:19, 2223:23, 2223:24,      narcotics [1] - 2036:19
    2032:17, 2034:1, 2035:1, 2035:7,      2224:24, 2225:1, 2225:3, 2225:13,        NAS [8] - 2250:5, 2250:9, 2250:13,
    2036:2, 2038:16, 2038:19, 2038:22,    2225:21, 2226:6, 2226:10, 2226:17,       2250:20, 2250:24, 2253:1, 2280:24,
    2039:2, 2039:9, 2042:21, 2043:25,     2226:25, 2227:6, 2227:12, 2228:3,        2281:5
    2044:10, 2044:15, 2044:22, 2044:24,   2228:6, 2228:15, 2228:17, 2229:2,        national [1] - 2086:16
    2045:4, 2045:8, 2046:23, 2047:2,      2229:15, 2229:17, 2230:2, 2230:14,       National [2] - 2081:9, 2083:25
    2047:4, 2047:7, 2047:15, 2047:17,     2234:6, 2234:9, 2234:12, 2234:14,        natural [1] - 2138:14
    2047:21, 2047:25, 2048:1, 2048:15,    2234:17, 2239:11, 2243:12, 2243:18,      Nature [1] - 2099:19
    2048:20, 2050:2, 2050:8, 2051:16,     2245:2, 2248:22, 2248:25, 2249:24,       nature [16] - 2010:4, 2021:20, 2049:6,
    2053:25, 2054:12, 2054:17, 2054:21,   2250:2, 2250:3, 2250:6, 2250:22,         2056:5, 2089:11, 2125:19, 2127:13,
    2054:24, 2055:2, 2055:7, 2055:10,     2251:20, 2252:1, 2252:5, 2252:10,        2127:16, 2138:25, 2142:25, 2175:22,
    2055:18, 2055:20, 2055:23, 2057:1,    2252:12, 2252:17, 2253:4, 2253:6,        2177:20, 2213:19, 2228:21, 2267:9,
    2057:6, 2057:9, 2057:12, 2057:13,     2253:9, 2254:7, 2254:9, 2255:13,         2280:10
    2062:2, 2063:6, 2063:8, 2063:15,      2255:23, 2255:25, 2256:2, 2256:3,        near [2] - 2212:20, 2285:7
    2063:16, 2063:19, 2063:23, 2064:6,    2256:4, 2256:5, 2256:6, 2256:17,         neat [1] - 2063:25
    2065:7, 2065:25, 2066:11, 2066:25,    2257:4, 2257:23, 2257:25, 2258:4,        necessarily [9] - 2035:3, 2056:12,
    2067:4, 2067:6, 2067:9, 2070:8,       2258:6, 2258:14, 2258:15, 2258:17,       2076:19, 2139:2, 2165:16, 2168:19,
    2070:11, 2070:14, 2071:7, 2072:5,     2259:4, 2259:7, 2259:11, 2259:13,        2177:14, 2253:13, 2280:18
    2072:7, 2072:10, 2073:2, 2073:13,     2259:15, 2259:18, 2259:22, 2260:2,       necessary [4] - 2022:2, 2066:22,
    2073:22, 2074:13, 2074:16, 2074:24,   2260:8, 2260:11, 2260:15, 2260:18,       2070:25, 2288:12
    2075:3, 2075:7, 2075:15, 2075:24,     2261:2, 2261:6, 2262:9, 2262:17,         neck [6] - 2140:24, 2278:22, 2278:24,
    2075:25, 2076:5, 2076:9, 2076:12,     2262:21, 2263:19, 2263:21, 2264:6,       2279:1, 2279:8, 2279:19
    2076:23, 2078:10, 2078:13, 2078:20,   2265:8, 2266:15, 2266:17, 2267:2,        need [60] - 2011:15, 2013:11, 2014:18,
    2079:1, 2079:3, 2079:8, 2079:11,      2267:18, 2268:8, 2269:2, 2269:5,         2017:15, 2017:25, 2019:8, 2022:2,
    2079:15, 2079:18, 2080:10, 2080:14,   2269:7, 2269:12, 2269:15, 2269:16,       2023:6, 2023:9, 2023:10, 2023:15,
    2080:16, 2086:18, 2086:21, 2086:24,   2269:19, 2269:20, 2269:25, 2270:2,       2023:17, 2023:18, 2025:7, 2025:22,
    2089:1, 2092:19, 2096:18, 2100:8,     2271:2, 2271:22, 2272:2, 2272:11,        2025:25, 2026:7, 2026:9, 2031:22,
    2109:2, 2120:19, 2120:22, 2120:23,    2272:23, 2273:11, 2273:20, 2274:14,      2031:25, 2032:1, 2034:4, 2034:22,
    2133:19, 2133:22, 2135:10, 2136:10,   2275:14, 2275:16, 2276:4, 2277:7,        2036:8, 2038:21, 2039:16, 2040:9,
    2136:15, 2137:8, 2137:18, 2137:24,    2277:14, 2277:18, 2278:2, 2278:18,       2040:13, 2040:15, 2040:18, 2040:23,
    2138:10, 2138:12, 2145:15, 2148:1,    2279:5, 2279:11, 2280:2, 2280:5,         2041:1, 2044:12, 2048:17, 2051:6,
    2148:3, 2148:20, 2148:22, 2148:24,    2280:19, 2280:21, 2283:15, 2284:3,       2051:19, 2051:21, 2052:19, 2056:1,
    2151:1, 2154:11, 2155:4, 2155:5,      2285:1, 2285:4, 2285:24, 2287:5,         2056:3, 2057:2, 2072:19, 2096:3,
    2155:7, 2155:9, 2155:14, 2156:1,      2289:6, 2289:7, 2289:8, 2289:9,          2098:9, 2099:11, 2100:15, 2104:24,
    2160:7, 2165:22, 2173:2, 2176:7,      2289:10, 2289:12, 2289:13, 2289:14,      2105:15, 2106:23, 2109:7, 2142:7,
    2179:17, 2179:20, 2179:23, 2183:17,   2289:15                                  2169:24, 2206:11, 2229:21, 2240:8,
    2183:20, 2184:19, 2186:4, 2186:6,     MRI [1] - 2052:1                         2240:10, 2278:20, 2281:7
    2186:11, 2186:14, 2186:18, 2187:1,    MRIs [3] - 2032:19, 2032:21, 2062:23     needed [6] - 2028:25, 2033:5, 2036:5,
    2187:4, 2187:6, 2187:7, 2187:9,       MS [6] - 2055:5, 2067:1, 2076:13,        2038:8, 2048:3, 2053:6
    2187:11, 2187:14, 2187:16, 2187:18,   2076:17, 2076:20, 2079:16                needing [2] - 2049:1, 2049:3
    2187:19, 2187:20, 2187:24, 2189:4,    Multiphasic [1] - 2121:4                 needs [32] - 2019:23, 2020:14,
    2189:8, 2190:24, 2191:1, 2191:3,      multiple [9] - 2062:13, 2065:12,         2020:16, 2022:4, 2026:17, 2026:22,
    2191:7, 2191:12, 2191:16, 2192:2,     2066:17, 2114:20, 2167:25, 2168:7,       2027:19, 2030:9, 2031:2, 2031:3,
    2192:6, 2192:8, 2192:9, 2192:11,      2173:16, 2217:14                         2033:19, 2034:6, 2034:9, 2034:10,
    2192:16, 2193:4, 2194:5, 2195:9,      multiplier [2] - 2039:17, 2039:18        2035:4, 2036:22, 2037:10, 2037:20,
    2195:10, 2195:11, 2196:14, 2196:21,   multitasking [1] - 2159:13               2038:6, 2039:8, 2039:13, 2040:3,
    2197:24, 2198:12, 2198:14, 2198:16,   muscle [7] - 2036:20, 2036:24, 2037:2,   2040:8, 2041:2, 2052:21, 2052:24,
    2199:2, 2199:11, 2199:21, 2199:23,    2050:4, 2050:11, 2053:21, 2104:5         2054:8, 2055:12, 2222:1
    2200:1, 2200:8, 2200:10, 2200:13,     must [6] - 2016:20, 2017:5, 2017:24,     negative [6] - 2069:11, 2069:17,
    2200:16, 2200:18, 2200:21, 2201:6,    2031:24, 2045:18, 2048:13                2069:22, 2154:8, 2156:14, 2156:20
    2201:11, 2201:12, 2201:13, 2201:14,   myocardial [1] - 2071:3                  Negative [1] - 2156:7
    2201:15, 2201:20, 2201:22, 2201:23,
                                                                                   negligent [1] - 2076:1
    2202:1, 2202:6, 2203:2, 2203:7,
    2203:9, 2203:10, 2203:17, 2203:18,                     N                       nervous [1] - 2156:16
                                                                                   neurocognitive [1] - 2147:16
    2203:21, 2203:23, 2203:25, 2204:9,
                                          N-O-B-I-L-I-N-I [1] - 2230:9             neurological [1] - 2146:16
    2204:10, 2205:14, 2206:9, 2206:12,
                                          nail [1] - 2119:9                        neurologist [1] - 2015:4
    2206:15, 2206:18, 2207:14, 2208:8,
                                          nailed [1] - 2255:19                     neurology [2] - 2216:23, 2231:20
    2208:10, 2218:8, 2218:9, 2218:11,
                                          name [9] - 2015:19, 2047:24, 2080:6,     neuropsych [6] - 2014:16, 2026:11,
    2219:4, 2219:6, 2219:8, 2219:9,
                                          2091:11, 2092:5, 2196:25, 2230:7,        2026:16, 2026:25, 2027:4, 2027:5
    2219:15, 2219:21, 2220:3, 2220:5,
                                          2230:8                                   neuropsychological [49] - 2025:9,
    2220:6, 2221:1, 2223:14, 2223:16,




                                          VB            OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 311 of 328 PageID #: 27148


                                   Bauta v. Greyhound Lines, et al                                                           27
    2054:9, 2054:18, 2057:23, 2058:4,        2155:17, 2175:15, 2229:14, 2230:1,      2072:13, 2072:15, 2138:3, 2167:4,
    2080:25, 2081:2, 2083:23, 2094:19,       2243:21                                 2199:24, 2224:24, 2229:6, 2241:15,
    2097:6, 2098:22, 2105:8, 2106:2,         NFL [1] - 2216:25                       2243:4, 2246:9, 2257:17, 2259:2
    2111:2, 2144:5, 2144:13, 2145:1,         NHTSA [8] - 2250:14, 2256:15, 2257:5,   notice [1] - 2073:25
    2145:18, 2146:7, 2146:13, 2146:17,       2257:9, 2257:13, 2257:17, 2262:6,       noticed [1] - 2100:20
    2146:25, 2147:8, 2147:23, 2151:7,        2262:25                                 notwithstanding [2] - 2205:12
    2165:10, 2166:5, 2166:7, 2170:13,        Nicaragua [2] - 2194:14, 2210:13        nowhere [1] - 2030:4
    2170:17, 2170:22, 2171:16, 2171:25,      nice [2] - 2009:7, 2009:8               Number [1] - 2071:18
    2172:10, 2173:25, 2174:12, 2174:16,      night [4] - 2009:9, 2011:17, 2012:3,    number [43] - 2015:22, 2026:25,
    2175:10, 2175:21, 2175:24, 2176:2,       2206:16                                 2031:17, 2032:9, 2039:19, 2039:20,
    2176:11, 2176:17, 2179:15, 2184:20,      nighters [1] - 2175:12                  2042:14, 2042:23, 2053:15, 2058:1,
    2185:8, 2196:18, 2197:23, 2223:11        nightmare [1] - 2072:14                 2071:16, 2073:15, 2080:25, 2081:3,
    Neuropsychological [2] - 2084:2,         nightmares [3] - 2064:23, 2065:11,      2086:4, 2086:13, 2086:14, 2086:15,
    2084:3                                   2153:24                                 2087:1, 2092:12, 2106:11, 2106:12,
    neuropsychologically [1] - 2171:8        nights [1] - 2175:12                    2106:17, 2106:18, 2106:19, 2107:7,
    neuropsychologist [8] - 2080:18,         NIJ [1] - 2278:23                       2107:8, 2107:19, 2107:21, 2118:7,
    2081:8, 2081:10, 2093:14, 2093:15,       nine [1] - 2196:3                       2119:15, 2123:23, 2126:25, 2143:8,
    2118:1, 2180:17, 2224:22                 ninety [1] - 2031:6                     2164:5, 2203:17, 2204:14, 2214:8,
    neuropsychologists [10] - 2042:16,       NOBILINI [2] - 2230:10, 2289:11         2215:13, 2219:4, 2243:3, 2264:1,
    2042:24, 2081:7, 2083:2, 2084:22,        Nobilini [9] - 2136:11, 2229:14,        2277:21
    2085:3, 2085:11, 2109:3, 2145:21,        2230:2, 2230:3, 2230:8, 2232:9,         numbers [16] - 2042:17, 2042:25,
    2146:23                                  2234:7, 2234:10, 2280:22                2106:14, 2106:20, 2107:6, 2107:17,
    neuropsychology [14] - 2052:14,          Nobilini's [1] - 2136:15                2119:19, 2119:20, 2119:22, 2119:25,
    2080:22, 2082:22, 2082:23, 2082:24,      nobody [1] - 2012:3                     2126:24, 2127:3, 2214:19, 2281:23
    2082:25, 2084:11, 2084:15, 2086:3,       Nobolini [3] - 2014:15, 2014:16,        numerous [2] - 2016:9, 2016:16
    2086:20, 2086:23, 2150:2, 2174:23,       2014:25                                 nursing [3] - 2088:13, 2112:24,
    2216:23                                  noise [1] - 2216:2                      2113:12
    Neuropsychology [4] - 2084:1,            NOLAN [1] - 2007:20                     NY [2] - 2007:21, 2016:24
    2084:2, 2084:8, 2084:9
                                             NolanEDNY@aol.com [1] - 2007:21
    neuroradiologist [2] - 2015:3, 2015:14
    neuroscience [1] - 2216:23
                                             non [5] - 2042:12, 2043:6, 2054:5,                       O
                                             2095:15, 2177:5
    neurosrgeons [1] - 2051:11               non-existent [1] - 2177:5               Oaks [1] - 2083:21
    neurosurgeon [7] - 2021:25, 2030:9,      non-family [1] - 2043:6                 oath [1] - 2206:4
    2030:10, 2034:21, 2051:12, 2051:14                                               object [8] - 2154:11, 2155:7, 2237:8,
                                             non-litigation [1] - 2095:15
    neurosurgery [1] - 2051:13                                                       2273:16, 2274:17, 2274:19, 2280:17
                                             non-medical [1] - 2054:5
    never [24] - 2008:17, 2019:8, 2040:18,                                           Objection [2] - 2197:24, 2243:12
                                             non-treating [1] - 2042:12
    2044:1, 2047:9, 2090:13, 2110:4,                                                 objection [69] - 2010:10, 2010:12,
                                             noncontroversial [1] - 2013:9
    2117:16, 2119:2, 2119:5, 2119:7,                                                 2011:7, 2013:20, 2013:23, 2021:11,
                                             none [4] - 2036:25, 2065:1, 2097:4,
    2130:20, 2151:10, 2201:14, 2213:5,                                               2051:8, 2079:9, 2079:11, 2086:21,
                                             2148:6
    2215:4, 2217:21, 2222:20, 2243:16,                                               2100:8, 2120:19, 2160:7, 2165:22,
                                             None [1] - 2180:8
    2246:8, 2267:21                                                                  2176:7, 2183:17, 2189:8, 2191:1,
                                             nonetheless [4] - 2174:25, 2180:18,
    Never [1] - 2119:4                                                               2191:12, 2192:16, 2196:14, 2196:21,
                                             2184:23, 2186:21
    nevertheless [4] - 2058:19, 2073:14,                                             2202:1, 2203:21, 2205:14, 2219:15,
                                             nonvoluntary [1] - 2216:1
    2073:16, 2196:19                                                                 2223:16, 2223:23, 2224:24, 2225:13,
                                             norm [1] - 2066:7
    New [31] - 2006:1, 2006:5, 2006:18,                                              2225:21, 2226:6, 2226:10, 2226:25,
                                             normal [8] - 2102:17, 2103:12,
    2007:13, 2007:17, 2010:11, 2016:19,                                              2227:12, 2228:15, 2228:17, 2234:9,
                                             2125:15, 2128:1, 2132:1, 2132:20,
    2016:24, 2017:2, 2017:4, 2046:16,                                                2239:11, 2249:24, 2250:6, 2250:22,
                                             2212:6, 2213:8
    2047:7, 2075:19, 2080:19, 2080:21,                                               2251:20, 2252:1, 2252:10, 2253:9,
                                             normalized [2] - 2060:20, 2060:23
    2081:8, 2081:10, 2082:15, 2082:16,                                               2254:7, 2255:13, 2256:17, 2262:9,
                                             nose [1] - 2162:5
    2082:17, 2082:18, 2083:15, 2083:19,                                              2263:19, 2264:6, 2266:15, 2271:22,
                                             not-chance [1] - 2223:21
    2083:21, 2093:5, 2185:4, 2190:20,                                                2272:11, 2273:11, 2273:20, 2274:14,
                                             notable [1] - 2058:9
    2190:22, 2191:23, 2203:14                                                        2275:14, 2275:16, 2277:7, 2277:14,
    new [2] - 2085:12, 2142:13               note [6] - 2013:14, 2045:8, 2055:25,
                                                                                     2278:2, 2279:5, 2280:2, 2284:3,
                                             2067:14, 2202:1, 2268:18
    Newark [3] - 2190:21, 2191:22,                                                   2285:24, 2287:5
                                             noted [4] - 2028:3, 2132:11, 2164:1,
    2194:16                                                                          objections [3] - 2014:9, 2048:9,
                                             2202:3
    Newton [1] - 2252:25                                                             2078:6
                                             notes [5] - 2093:6, 2128:9, 2174:6,
    Newton's [1] - 2237:14                                                           objective [3] - 2060:25, 2147:19,
                                             2179:18, 2246:16
    next [16] - 2025:9, 2029:3, 2036:12,                                             2221:10
                                             nothing [18] - 2011:2, 2034:17,
    2064:6, 2071:23, 2097:16, 2098:12,                                               objects [11] - 2069:7, 2111:12,
                                             2041:21, 2053:18, 2057:19, 2063:5,
    2099:18, 2136:10, 2140:21, 2154:15,                                              2157:16, 2267:8, 2268:12, 2272:17,




                                             VB            OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 312 of 328 PageID #: 27149


                                    Bauta v. Greyhound Lines, et al                                                        28
    2279:25, 2280:8, 2280:11, 2280:12,        old [6] - 2080:20, 2107:22, 2126:18,    one-percent [1] - 2224:9
    2280:14                                   2186:15, 2194:15, 2196:4                one-time [1] - 2039:17
    observation [3] - 2100:11, 2101:10,       older [1] - 2067:15                     ones [9] - 2093:18, 2107:17, 2116:3,
    2103:3                                    olds [4] - 2107:14, 2111:25, 2119:8,    2116:13, 2118:25, 2172:5, 2176:23,
    observations [2] - 2101:1, 2128:5         2119:9                                  2182:15, 2182:17
    observe [5] - 2102:6, 2102:13,            once [9] - 2020:15, 2030:24, 2032:23,   ongoing [1] - 2172:20
    2102:16, 2127:12, 2131:18                 2052:6, 2053:13, 2095:6, 2105:17,       onset [2] - 2130:18, 2140:16
    observed [3] - 2075:12, 2127:14,          2221:2, 2239:5                          open [14] - 2008:1, 2055:9, 2078:17,
    2221:25                                   one [206] - 2008:22, 2009:20, 2013:6,   2135:18, 2136:2, 2137:21, 2189:1,
    observing [2] - 2099:13, 2102:8           2020:20, 2022:10, 2023:24, 2025:4,      2194:1, 2203:1, 2229:13, 2229:25,
    obtain [2] - 2011:4, 2011:5               2026:13, 2026:17, 2026:18, 2026:21,     2261:1, 2271:1, 2288:18
    obtained [1] - 2271:9                     2029:17, 2029:22, 2030:9, 2037:9,       opened [7] - 2011:8, 2011:23,
    obtaining [1] - 2102:5                    2039:17, 2040:21, 2041:7, 2041:10,      2012:16, 2040:10, 2155:9, 2223:24,
    obviously [13] - 2015:7, 2026:19,         2042:9, 2042:21, 2044:6, 2044:15,       2225:22
    2029:6, 2032:1, 2039:17, 2041:8,          2045:17, 2045:24, 2046:6, 2046:8,       opening [1] - 2011:11
    2058:16, 2073:23, 2090:24, 2100:24,       2047:4, 2052:13, 2060:22, 2061:1,       opens [1] - 2215:24
    2195:25, 2232:18, 2241:10                 2061:14, 2063:9, 2063:23, 2064:9,       operated [1] - 2040:1
    occasion [1] - 2110:5                     2064:18, 2064:22, 2067:19, 2068:1,      opine [4] - 2028:24, 2044:14, 2048:17,
    occasions [1] - 2062:13                   2069:1, 2070:9, 2071:17, 2073:14,       2053:6
    occupant [1] - 2272:18                    2073:24, 2075:22, 2076:7, 2077:14,      opined [2] - 2029:17, 2281:18
    occupants [7] - 2136:19, 2237:21,         2077:24, 2081:6, 2081:7, 2081:8,        opines [2] - 2034:21, 2071:2
    2237:24, 2238:16, 2245:6, 2247:19,        2084:14, 2085:11, 2085:24, 2086:3,      opining [1] - 2160:15
    2272:5                                    2089:18, 2089:22, 2090:2, 2091:17,      opinion [75] - 2022:9, 2027:2, 2048:7,
    occupational [1] - 2158:3                 2094:1, 2103:7, 2105:15, 2106:15,       2048:14, 2053:19, 2055:14, 2055:15,
    occur [4] - 2242:1, 2263:14, 2263:15,     2106:16, 2106:21, 2107:9, 2107:10,      2062:5, 2062:6, 2062:14, 2065:13,
    2273:1                                    2107:18, 2107:19, 2108:7, 2110:8,       2065:15, 2066:19, 2070:23, 2071:11,
    occurred [21] - 2068:3, 2069:1,           2110:19, 2111:10, 2111:20, 2112:10,     2072:11, 2073:3, 2087:24, 2088:1,
    2069:13, 2111:7, 2156:9, 2157:12,         2112:13, 2114:9, 2114:10, 2114:18,      2088:3, 2127:21, 2128:6, 2128:22,
    2211:20, 2235:17, 2236:3, 2237:12,        2114:19, 2115:6, 2115:25, 2116:3,       2133:24, 2137:15, 2141:18, 2141:20,
    2237:21, 2237:22, 2238:5, 2239:16,        2116:5, 2117:11, 2117:15, 2118:25,      2144:4, 2146:12, 2146:25, 2147:7,
    2241:21, 2241:25, 2242:19, 2271:8,        2119:12, 2119:13, 2120:14, 2120:16,     2147:14, 2160:12, 2168:11, 2179:15,
    2278:15, 2282:23, 2285:21                 2120:17, 2120:18, 2123:11, 2125:23,     2185:14, 2186:7, 2196:20, 2199:19,
    occurring [4] - 2231:24, 2242:12,         2126:3, 2131:15, 2134:23, 2136:19,      2200:2, 2205:9, 2205:10, 2226:15,
    2255:10, 2271:6                           2140:15, 2143:9, 2143:14, 2145:2,       2227:8, 2228:20, 2235:7, 2235:22,
    occurs [11] - 2008:3, 2067:21, 2129:5,    2146:10, 2148:1, 2148:3, 2148:10,       2235:25, 2236:2, 2243:6, 2243:10,
    2136:4, 2141:11, 2238:2, 2239:8,          2148:11, 2150:7, 2151:17, 2153:7,       2243:14, 2243:21, 2245:20, 2245:22,
    2240:4, 2247:4, 2282:13, 2282:14          2153:8, 2153:21, 2154:4, 2155:4,        2246:1, 2246:2, 2246:5, 2246:10,
                                              2155:9, 2155:14, 2156:10, 2156:15,      2246:12, 2249:18, 2251:10, 2251:14,
    October [4] - 2091:25, 2164:2,
                                              2157:5, 2157:13, 2157:24, 2158:23,      2252:7, 2252:19, 2254:10, 2254:12,
    2164:10, 2234:19
                                              2161:17, 2165:13, 2165:15, 2165:24,     2255:17, 2262:3, 2262:4, 2267:2,
    odds [1] - 2090:2
                                              2166:9, 2166:11, 2166:18, 2166:19,      2267:6, 2268:9, 2281:10
    OF [2] - 2006:1, 2006:12
                                              2167:15, 2172:8, 2175:6, 2181:8,        opinions [54] - 2019:21, 2022:9,
    offer [10] - 2018:7, 2065:13, 2086:19,
                                              2181:16, 2182:5, 2182:8, 2182:15,       2077:18, 2081:3, 2087:1, 2087:2,
    2230:21, 2243:10, 2245:20, 2246:10,
                                              2182:17, 2182:20, 2186:23, 2186:25,     2087:5, 2087:11, 2087:12, 2087:18,
    2251:14, 2253:11, 2253:15
                                              2187:4, 2189:15, 2197:11, 2200:6,       2087:21, 2136:17, 2136:19, 2137:19,
    offered [10] - 2136:16, 2168:10,
                                              2200:9, 2200:11, 2200:15, 2200:16,      2139:22, 2143:11, 2147:22, 2151:22,
    2196:19, 2245:14, 2246:9, 2248:18,
                                              2201:11, 2202:4, 2203:10, 2205:17,      2159:7, 2159:20, 2178:1, 2178:5,
    2249:13, 2249:18, 2251:13, 2253:18
                                              2207:19, 2208:8, 2209:15, 2209:19,      2180:8, 2180:9, 2187:9, 2199:12,
    offering [3] - 2077:17, 2200:2, 2243:6
                                              2212:25, 2213:22, 2215:10, 2219:5,      2224:4, 2225:18, 2228:23, 2230:22,
    offers [1] - 2079:6
                                              2223:14, 2224:8, 2224:9, 2224:14,       2235:3, 2235:4, 2235:8, 2235:11,
    office [12] - 2011:18, 2012:3, 2012:12,
                                              2226:17, 2226:20, 2227:3, 2227:6,       2235:13, 2235:14, 2248:18, 2249:13,
    2090:16, 2091:9, 2091:18, 2094:23,
                                              2235:15, 2237:5, 2243:1, 2243:2,        2250:5, 2252:15, 2253:1, 2253:11,
    2118:11, 2133:8, 2165:2, 2169:5,
                                              2246:18, 2253:4, 2253:18, 2258:4,       2253:15, 2253:18, 2257:12, 2257:16,
    2215:24
                                              2258:22, 2263:12, 2267:10, 2268:10,     2257:18, 2261:13, 2268:25, 2269:4,
    offices [1] - 2009:22
                                              2272:21, 2273:16, 2273:17, 2274:16,     2269:7, 2269:8, 2280:23, 2281:3
    Official [1] - 2204:7                     2278:18, 2279:16, 2282:25
    official [1] - 2156:3                                                             opportunity [10] - 2011:17, 2012:9,
                                              One [2] - 2115:24, 2186:14              2076:25, 2077:23, 2094:10, 2094:14,
    often [7] - 2026:6, 2030:23, 2031:18,     one's [4] - 2069:18, 2154:9, 2156:14,
    2081:16, 2131:2, 2132:9, 2224:14                                                  2102:6, 2128:15, 2139:10, 2140:10
                                              2225:23                                 oppose [3] - 2037:19, 2037:22,
    Ogdensburg [1] - 2093:10                  one-half [1] - 2282:25                  2037:25
    Ohio [1] - 2007:6




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 313 of 328 PageID #: 27150


                                    Bauta v. Greyhound Lines, et al                                                             29
    opposed [6] - 2033:17, 2044:16,           2186:1, 2192:18, 2193:1, 2239:11,         2170:3, 2170:6, 2170:10, 2170:12,
    2151:5, 2229:4, 2239:18, 2250:1           2250:6, 2256:19, 2257:1                   2170:14, 2170:18, 2170:20, 2170:21,
    opposite [2] - 2186:7, 2187:9             outstanding [1] - 2149:10                 2170:25, 2171:1, 2171:9, 2171:15,
    opposition [2] - 2076:25, 2078:5          over-the-counter [3] - 2036:24,           2171:23, 2172:4, 2172:9, 2172:20,
    optimal [1] - 2233:21                     2037:2, 2050:5                            2173:20, 2173:23, 2174:11, 2174:17,
    optional [1] - 2112:17                    overall [3] - 2171:2, 2173:24, 2184:24    2174:20, 2174:22, 2174:23, 2175:23,
    oral [3] - 2084:25, 2085:2, 2085:4        overlay [1] - 2058:18                     2221:22, 2222:16, 2222:19, 2222:20,
    orally [1] - 2086:16                      overruled [8] - 2100:9, 2160:8, 2227:1,   2227:18, 2239:23
    orange [6] - 2008:25, 2009:3, 2009:8,     2227:13, 2228:18, 2239:13, 2243:13,       paper [2] - 2011:18, 2012:5
    2009:9, 2009:10, 2010:8                   2285:25                                   papers [1] - 2164:16
    oranges [1] - 2193:6                      Overruled [21] - 2176:8, 2189:9,          paragraph [1] - 2097:23
    orbits [1] - 2162:3                       2191:2, 2196:15, 2196:22, 2197:25,        paralegal [2] - 2012:10, 2012:19
    order [17] - 2010:9, 2011:18, 2061:10,    2205:15, 2250:7, 2250:23, 2251:21,        paraphrase [1] - 2174:7
    2089:4, 2089:12, 2101:16, 2108:6,         2252:2, 2254:8, 2262:10, 2264:8,          parcel [2] - 2075:19, 2077:10
    2115:3, 2116:13, 2127:23, 2151:22,        2271:23, 2272:12, 2273:12, 2275:17,       pardon [1] - 2212:13
    2151:23, 2167:18, 2167:19, 2240:8,        2277:16, 2279:6, 2284:4                   Part [2] - 2126:22
    2242:20, 2242:21                          overtly [1] - 2154:8                      part [28] - 2024:6, 2034:11, 2045:16,
    ordered [1] - 2133:4                      overview [1] - 2094:20                    2074:6, 2075:18, 2077:10, 2102:9,
    ordinarily [1] - 2023:2                   overwhelming [2] - 2042:14, 2042:23       2107:16, 2110:23, 2124:23, 2134:16,
    organization [4] - 2084:12, 2085:20,      owing [2] - 2046:19, 2047:12              2150:16, 2160:23, 2167:11, 2170:6,
    2151:4, 2159:13                           own [10] - 2009:15, 2043:18, 2053:1,      2170:24, 2228:22, 2257:21, 2257:22,
    orientations [1] - 2286:15                2059:11, 2094:9, 2101:1, 2173:23,         2266:11, 2268:8, 2268:9, 2281:2,
    original [1] - 2042:21                    2230:25, 2257:21                          2281:5, 2285:5, 2288:13
    orthopedic [5] - 2034:21, 2051:15,                                                  partial [1] - 2074:6
    2093:5, 2093:13                                             P                       partially [1] - 2166:3
                                                                                        participant [1] - 2064:12
    orthopedics [2] - 2053:17, 2231:18
    orthopedist [6] - 2030:14, 2030:16,       p.m [2] - 2135:15, 2135:22                participation [3] - 2069:24, 2099:20,
    2030:19, 2031:7, 2053:13, 2053:18         packing [1] - 2066:14                     2156:22
    orthosis [1] - 2053:23                    padding [1] - 2272:19                     particular [14] - 2019:23, 2021:8,
    orthotic [2] - 2037:23, 2052:24           page [59] - 2022:12, 2027:4, 2027:12,     2049:7, 2056:18, 2067:7, 2151:24,
    ORTIZ [68] - 2007:17, 2015:18,            2029:25, 2030:1, 2035:25, 2036:7,         2153:7, 2181:16, 2208:12, 2208:23,
    2017:10, 2021:19, 2022:7, 2023:7,         2038:9, 2040:15, 2041:18, 2049:5,         2209:6, 2233:14, 2263:8, 2264:10
    2023:12, 2023:23, 2024:14, 2024:17,       2049:11, 2052:11, 2057:14, 2057:15,       particularly [6] - 2048:5, 2056:24,
    2024:19, 2024:22, 2025:6, 2025:11,        2059:1, 2061:16, 2067:13, 2072:25,        2081:15, 2129:16, 2140:24, 2142:13
    2025:13, 2025:17, 2025:21, 2026:3,        2079:23, 2088:16, 2096:19, 2098:25,       particulars [1] - 2178:23
    2027:5, 2027:8, 2027:25, 2030:1,          2099:18, 2108:15, 2129:20, 2135:24,       parts [3] - 2054:6, 2060:17, 2107:4
    2031:23, 2032:6, 2032:8, 2032:12,         2150:25, 2154:15, 2155:17, 2172:24,       partway [1] - 2248:10
    2032:15, 2032:17, 2034:1, 2035:1,         2182:11, 2185:22, 2188:4, 2191:25,        party [2] - 2056:18, 2215:3
    2035:7, 2036:2, 2038:16, 2038:19,         2192:12, 2192:20, 2193:9, 2194:7,         pass [14] - 2061:4, 2084:18, 2084:22,
    2038:22, 2039:2, 2039:9, 2042:21,         2198:22, 2202:10, 2203:9, 2203:11,        2107:3, 2107:14, 2107:22, 2111:25,
    2043:25, 2044:10, 2044:15, 2044:22,       2203:15, 2204:11, 2206:22, 2206:24,       2113:3, 2113:5, 2113:8, 2113:12,
    2044:24, 2045:4, 2045:8, 2046:23,         2207:1, 2220:25, 2244:4, 2256:21,         2126:20, 2205:16, 2205:20
    2047:4, 2047:7, 2047:25, 2057:6,          2260:23, 2262:22, 2265:14, 2266:21,       passed [7] - 2084:24, 2109:16,
    2066:25, 2067:4, 2067:6, 2067:9,          2270:7, 2287:11                           2126:20, 2126:21, 2197:13, 2197:14,
    2072:10, 2073:2, 2073:13, 2073:22,        PAGE [1] - 2289:3                         2222:7
    2074:13, 2074:16, 2074:24, 2075:3,        pages [5] - 2036:15, 2042:20, 2051:10,    passenger [12] - 2178:13, 2179:4,
    2075:7, 2075:15, 2075:24, 2076:5,         2072:16, 2099:15                          2271:21, 2272:1, 2272:7, 2272:14,
    2076:9, 2076:12                           paid [10] - 2046:19, 2090:24, 2091:2,     2272:15, 2272:16, 2273:18, 2274:7,
    Ortiz [7] - 2015:19, 2047:25, 2048:1,     2146:3, 2146:6, 2149:5, 2149:9,           2274:24
    2048:2, 2049:2, 2053:5, 2053:14           2149:16, 2151:9                           passengers [17] - 2137:12, 2137:13,
    ortiz [1] - 2053:17                       pain [71] - 2031:6, 2031:11, 2031:13,     2258:7, 2264:5, 2266:4, 2266:8,
    Osterrieth [1] - 2125:25                  2032:17, 2034:3, 2034:8, 2035:19,         2266:9, 2267:5, 2272:10, 2272:13,
    otherwise [7] - 2026:10, 2026:24,         2036:4, 2051:5, 2051:17, 2051:19,         2273:10, 2273:15, 2274:12, 2274:13,
    2071:2, 2071:9, 2071:10, 2076:8,          2051:20, 2051:22, 2052:21, 2058:16,       2275:25, 2284:9
    2196:20                                   2074:6, 2074:22, 2075:6, 2093:8,          passengers' [2] - 2136:22, 2136:25
    out-of-pocket [1] - 2017:18               2100:7, 2100:14, 2104:16, 2104:20,        passing [1] - 2205:19
    outbursts [1] - 2157:14                   2105:1, 2105:3, 2105:6, 2105:7,           past [12] - 2017:18, 2017:24, 2024:2,
    outcome [1] - 2146:5                      2105:8, 2105:10, 2105:13, 2127:10,        2025:21, 2025:22, 2031:24, 2068:18,
    outside [14] - 2008:3, 2082:9, 2135:18,   2132:24, 2140:22, 2140:24, 2169:8,        2084:6, 2084:7, 2183:2, 2234:1,
    2136:4, 2154:14, 2155:1, 2185:20,         2169:21, 2169:22, 2170:1, 2170:2,         2234:4




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 314 of 328 PageID #: 27151


                                   Bauta v. Greyhound Lines, et al                                                         30
    patented [1] - 2238:11                   2053:13, 2091:2, 2195:15, 2211:5,        2168:14, 2178:16, 2207:6, 2264:24,
    patently [1] - 2260:6                    2226:3, 2226:5, 2229:4, 2236:3,          2273:2, 2280:4
    pathology [2] - 2132:21, 2142:23         2236:20, 2236:23, 2237:4, 2237:9,        personal [1] - 2074:21
    patience [1] - 2230:17                   2263:9, 2278:10, 2282:21                 Personality [1] - 2121:4
    patient [56] - 2023:13, 2035:13,         percent [24] - 2040:22, 2107:11,         personality [5] - 2083:4, 2095:2,
    2058:15, 2071:3, 2090:11, 2094:22,       2113:25, 2114:1, 2145:3, 2146:18,        2095:25, 2097:17, 2121:7
    2094:23, 2094:25, 2095:3, 2095:6,        2150:1, 2150:12, 2151:18, 2163:4,        personnel [1] - 2133:1
    2095:11, 2095:12, 2095:14, 2095:15,      2212:20, 2216:19, 2217:3, 2217:5,        perspective [2] - 2039:12, 2062:25
    2096:7, 2098:20, 2099:13, 2102:7,        2217:14, 2219:18, 2223:22, 2224:6,       pertinent [1] - 2179:14
    2102:17, 2106:8, 2106:10, 2106:20,       2224:9, 2224:10, 2224:11, 2224:12,       ph) [1] - 2091:12
    2111:9, 2111:11, 2112:11, 2113:7,        2224:15                                  Ph.D [5] - 2082:17, 2082:19, 2231:7,
    2113:23, 2114:23, 2116:3, 2116:16,       percentage [3] - 2113:13, 2113:14,       2231:9, 2232:9
    2119:18, 2122:10, 2122:23, 2131:1,       2114:7                                   Philadelphia [3] - 2077:3, 2077:5,
    2143:15, 2146:8, 2170:12, 2170:16,       percentile [24] - 2088:9, 2113:16,       2082:3
    2170:25, 2171:4, 2171:6, 2171:7,         2113:17, 2113:19, 2113:21, 2113:23,      phlebotomy [1] - 2207:16
    2171:8, 2171:9, 2171:18, 2174:16,        2114:1, 2118:14, 2121:20, 2124:11,       photograph [1] - 2225:15
    2174:18, 2208:23, 2221:25, 2222:1        2124:13, 2124:25, 2127:3, 2142:2,        photographs [3] - 2013:10, 2178:13,
    patient's [4] - 2102:8, 2112:5,          2142:3, 2186:14, 2196:8, 2205:3,         2249:10
    2113:19, 2131:13                         2205:7, 2264:19, 2264:20, 2264:22,       Photos [1] - 2013:17
    patients [37] - 2084:21, 2090:10,        2264:23, 2264:24                         photos [4] - 2093:19, 2093:20, 2178:6,
    2095:13, 2098:9, 2104:23, 2105:3,        percentiles [1] - 2264:20                2178:9
    2105:6, 2105:8, 2105:9, 2105:25,         perceptually [3] - 2195:2, 2201:3,       phrase [1] - 2224:14
    2108:1, 2112:24, 2113:3, 2113:8,         2210:25                                  phrased [1] - 2169:23
    2113:11, 2117:16, 2122:12, 2124:1,       Percocet [1] - 2036:15                   physiatrist [3] - 2029:14, 2029:17,
    2125:14, 2128:17, 2134:12, 2146:14,      perfect [2] - 2132:7, 2218:24            2053:12
    2163:15, 2170:6, 2170:9, 2170:14,        perfectly [1] - 2103:12                  physical [38] - 2017:14, 2017:15,
    2174:23, 2196:18, 2211:17, 2215:15,      perform [8] - 2059:11, 2109:8,           2020:14, 2025:5, 2025:20, 2026:1,
    2217:3, 2217:7, 2217:8, 2222:3,          2112:14, 2121:12, 2121:19, 2174:19,      2026:6, 2027:11, 2027:12, 2027:21,
    2222:4, 2232:1                           2175:9, 2213:18                          2028:17, 2050:17, 2050:21, 2051:5,
    pattern [2] - 2060:24, 2142:18           performance [13] - 2110:16, 2110:17,     2051:18, 2052:5, 2053:10, 2074:18,
    patterns [2] - 2060:20, 2144:11          2113:2, 2113:20, 2122:8, 2122:9,         2074:23, 2074:25, 2075:5, 2075:14,
    Pause [4] - 2047:6, 2148:2, 2204:2,      2124:8, 2144:9, 2144:16, 2177:2,         2075:21, 2093:9, 2137:8, 2137:14,
    2208:9                                   2179:10, 2181:8, 2212:3                  2138:1, 2138:2, 2153:25, 2157:15,
    pause [4] - 2102:24, 2179:22, 2226:18,   performed [10] - 2042:14, 2046:6,        2169:21, 2176:2, 2215:21, 2215:25,
    2253:5                                   2058:5, 2080:25, 2081:1, 2118:11,        2216:1, 2231:19
    paying [1] - 2212:8                      2165:24, 2166:8, 2196:18, 2220:22        physically [2] - 2035:13, 2101:12
    payroll [2] - 2011:2, 2093:25            performing [2] - 2151:7, 2245:5          physician [22] - 2017:14, 2019:13,
    Peachey [3] - 2014:6, 2015:1, 2054:13    perhaps [18] - 2015:1, 2058:10,          2023:2, 2025:24, 2027:9, 2029:16,
    peculiar [1] - 2050:7                    2059:6, 2059:12, 2063:1, 2089:2,         2031:11, 2032:18, 2033:4, 2034:3,
    pediatric [1] - 2082:23                  2133:4, 2149:6, 2165:19, 2168:12,        2034:8, 2034:22, 2035:19, 2036:4,
    pelvis [1] - 2241:22                     2171:4, 2173:23, 2180:15, 2184:25,       2036:21, 2038:6, 2041:10, 2041:22,
    penalties [1] - 2197:21                  2185:1, 2196:23, 2198:18, 2215:5         2048:13, 2048:23, 2073:10, 2093:6
    pencil [1] - 2124:21                     period [9] - 2058:5, 2168:16, 2231:15,   physician's [1] - 2023:12
    Pennsylvania [2] - 2010:11, 2077:16      2231:16, 2237:10, 2237:23, 2239:8,       physicians [2] - 2019:22, 2046:6
    people [56] - 2037:19, 2040:23,          2239:16, 2239:17                         physics [1] - 2286:24
    2053:2, 2069:7, 2075:11, 2107:3,         permanent [1] - 2219:13                  physiological [2] - 2068:15, 2158:5
    2107:11, 2113:20, 2113:22, 2114:1,       permanently [1] - 2156:16                physiometry [1] - 2091:15
    2118:21, 2118:22, 2118:23, 2121:6,       permissible [1] - 2018:24                pick [3] - 2156:4, 2227:20, 2227:25
    2123:18, 2137:3, 2137:25, 2138:3,        permission [1] - 2228:4                  picking [3] - 2195:12, 2203:19,
    2157:15, 2161:24, 2162:25, 2163:11,      permit [1] - 2071:24                     2204:11
    2180:17, 2182:25, 2183:1, 2183:7,        permitted [2] - 2017:23, 2257:19         pickup [1] - 2250:15
    2192:5, 2201:1, 2203:3, 2203:5,          persistence [1] - 2155:12                picture [7] - 2111:12, 2111:13,
    2204:23, 2207:9, 2213:8, 2222:18,        persistent [10] - 2068:24, 2069:17,      2111:14, 2111:16, 2155:5, 2200:25,
    2246:21, 2246:22, 2247:2, 2258:11,       2069:19, 2069:22, 2070:2, 2155:12,       2248:9
    2258:12, 2259:1, 2259:2, 2259:8,         2156:13, 2156:17, 2156:20, 2156:23       pictures [13] - 2111:9, 2111:11,
    2261:11, 2261:24, 2262:7, 2262:8,        persistently [1] - 2153:22               2111:20, 2112:8, 2112:10, 2112:12,
    2264:4, 2267:3, 2267:5, 2268:5,          person [21] - 2010:2, 2023:15,           2112:16, 2113:10, 2178:16, 2247:25,
    2268:6, 2268:9, 2279:20, 2279:24,        2035:20, 2039:15, 2040:9, 2044:6,        2248:1, 2248:4
    2280:6                                   2044:15, 2067:21, 2086:16, 2118:19,      piles [1] - 2164:15
    per [18] - 2027:14, 2027:18, 2032:20,    2140:22, 2142:12, 2153:12, 2165:13,      pilgrim [1] - 2031:23




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 315 of 328 PageID #: 27152


                                     Bauta v. Greyhound Lines, et al                                                          31
    Pilgrim [3] - 2018:2, 2032:10, 2056:5      poisoning [1] - 2077:7                    2240:23
    PINERA [1] - 2055:5                        police [4] - 2094:4, 2179:7, 2199:18,     preclude [1] - 2019:4
    PINERA-VAZQUEZ [1] - 2055:5                2248:4                                    precluded [3] - 2018:15, 2077:17,
    pivot [1] - 2284:12                        poor [4] - 2176:10, 2177:2, 2211:24,      2078:2
    Pizza [1] - 2011:10                        2211:25                                   predates [1] - 2019:11
    place [5] - 2085:1, 2155:1, 2186:1,        poorly [5] - 2042:14, 2042:22,            predicate [2] - 2065:9, 2071:20
    2193:1, 2257:1                             2176:11, 2186:22, 2201:4                  predominantly [2] - 2183:24, 2184:13
    placement [1] - 2173:8                     portion [10] - 2059:8, 2102:12, 2115:5,   preexisting [1] - 2057:21
    places [2] - 2052:13, 2069:7               2120:10, 2125:24, 2126:11, 2197:11,       preface [1] - 2029:7
    Plaintiff [4] - 2006:4, 2006:16,           2204:6, 2205:22, 2238:19                  prefer [1] - 2099:3
    2006:21, 2013:17                           portions [3] - 2103:13, 2126:10,          preferably [1] - 2022:2
    plaintiff [45] - 2008:8, 2014:1, 2016:3,   2232:3                                    preferred [4] - 2184:5, 2184:6,
    2017:13, 2017:15, 2017:17, 2017:20,        portrait [1] - 2126:14                    2184:10, 2210:9
    2018:4, 2018:12, 2018:16, 2018:23,         position [15] - 2008:17, 2020:9,          prejudicial [1] - 2010:4
    2019:9, 2019:23, 2025:25, 2027:20,         2022:7, 2024:23, 2026:10, 2029:4,         preparation [1] - 2123:9
    2028:6, 2028:13, 2029:9, 2029:16,          2029:11, 2034:7, 2034:15, 2035:5,         preponderance [3] - 2056:21, 2065:5,
    2034:24, 2036:17, 2036:22, 2040:17,        2036:25, 2040:24, 2086:6, 2238:3,         2073:18
    2041:11, 2041:15, 2041:17, 2041:19,        2242:15                                   prescribe [2] - 2023:11, 2051:4
    2042:12, 2042:14, 2043:9, 2043:14,         positioned [1] - 2237:25                  prescribed [2] - 2050:10, 2050:21
    2043:16, 2044:16, 2045:9, 2047:8,          positioning [1] - 2052:24                 prescribing [1] - 2050:11
    2074:18, 2074:22, 2078:24, 2079:2,         positions [1] - 2084:5                    prescription [1] - 2050:12
    2079:6, 2093:12, 2093:19, 2094:6,          positive [2] - 2070:2, 2156:24            preseason [1] - 2081:18
    2140:5                                     possible [18] - 2089:17, 2095:9,          presence [5] - 2008:3, 2068:1,
    plaintiff's [12] - 2016:1, 2016:9,         2095:11, 2096:8, 2098:11, 2098:13,        2097:17, 2135:18, 2136:4
    2016:12, 2040:1, 2043:4, 2043:6,           2099:1, 2174:22, 2174:25, 2175:1,         present [10] - 2164:2, 2164:10, 2189:1,
    2043:17, 2046:16, 2077:19, 2078:7,         2220:18, 2238:23, 2240:15, 2241:14,       2194:1, 2241:24, 2242:6, 2242:9,
    2103:1, 2214:13                            2243:8, 2253:19, 2254:17, 2281:12         2261:1, 2286:4, 2286:7
    Plaintiff's [5] - 2079:12, 2079:14,        possibly [7] - 2129:17, 2130:12,          presentation [1] - 2062:10
    2096:19, 2099:19, 2289:19                  2130:13, 2204:14, 2214:9                  presented [2] - 2043:9, 2086:16
    plaintiffs [3] - 2093:23, 2109:13,         Post [7] - 2046:10, 2067:14, 2087:21,     preservation [3] - 2019:5, 2019:17,
    2215:6                                     2133:16, 2133:23, 2133:25, 2134:12        2021:22
    Plaintiffs [1] - 2006:15                   post [16] - 2016:11, 2019:14, 2021:13,    pressure [1] - 2207:16
    plaintiffs' [1] - 2222:17                  2045:24, 2062:10, 2062:16, 2081:21,       pretrial [2] - 2009:12, 2009:14
    plan [17] - 2016:17, 2018:18, 2019:14,     2134:10, 2147:10, 2151:25, 2153:2,        pretty [11] - 2062:11, 2114:14, 2126:2,
    2019:20, 2020:2, 2021:18, 2021:24,         2163:20, 2217:23, 2218:16, 2226:19        2134:23, 2161:18, 2161:25, 2164:10,
    2024:9, 2024:14, 2024:16, 2034:13,         post-accident [2] - 2045:24, 2218:16      2181:1, 2209:4, 2236:13
    2036:14, 2041:5, 2042:8, 2048:22,          post-concussion [3] - 2081:21,            previous [3] - 2078:4, 2217:9, 2218:2
    2052:10, 2053:3                            2163:20, 2217:23                          previously [4] - 2018:6, 2025:15,
    planner [1] - 2034:20                      post-doc [1] - 2134:10                    2180:2, 2234:22
    planners [3] - 2051:4, 2056:1, 2056:3      post-traumatic [5] - 2016:11, 2147:10,    primarily [1] - 2241:12
    planning [1] - 2159:13                     2151:25, 2153:2, 2226:19                  primary [2] - 2083:23, 2142:18
    plateaus [1] - 2029:9                      Post-Traumatic [6] - 2046:10,             principle [3] - 2137:8, 2138:1, 2138:2
    play [2] - 2076:2, 2237:7                  2087:21, 2133:16, 2133:23, 2133:25,       principles [1] - 2137:14
    players [3] - 2081:15, 2081:16,            2134:12                                   printer [1] - 2013:13
    2081:18                                    post-trial [1] - 2021:13                  printout [2] - 2067:3, 2156:3
    Plaza [1] - 2007:21                        posted [1] - 2059:3                       private [3] - 2028:14, 2080:18,
    plenty [1] - 2052:25                       postoperatively [1] - 2173:13             2134:13
    pocket [1] - 2017:18                       potential [2] - 2040:14, 2198:5           privately [1] - 2078:2
    point [37] - 2011:14, 2011:24, 2012:4,     potentially [2] - 2031:5, 2223:3          privately-retained [1] - 2078:2
    2013:1, 2014:18, 2029:2, 2035:8,           pounds [2] - 2233:4, 2233:5               probability [3] - 2120:25, 2224:12,
    2035:9, 2039:25, 2059:21, 2059:24,         Powerball [1] - 2089:24                   2271:6
    2060:16, 2065:16, 2067:7, 2068:18,         practice [19] - 2011:19, 2080:18,         probable [1] - 2040:24
    2071:6, 2076:3, 2100:4, 2117:18,           2080:22, 2101:4, 2105:23, 2106:17,        probably.. [1] - 2283:22
    2121:1, 2122:19, 2126:12, 2130:23,         2128:20, 2134:13, 2150:1, 2150:5,         problem [13] - 2027:15, 2035:21,
    2130:24, 2173:3, 2173:22, 2228:12,         2150:9, 2150:21, 2152:25, 2168:15,        2061:6, 2062:19, 2064:24, 2070:7,
    2232:20, 2247:3, 2248:12, 2251:13,         2171:10, 2172:9, 2182:6, 2194:22,         2089:3, 2137:23, 2138:5, 2214:4,
    2252:19, 2267:2, 2268:19, 2273:7,          2210:16                                   2249:23, 2259:24, 2267:10
    2281:15, 2281:16                           practicing [1] - 2080:19                  problematic [1] - 2048:8
    pointed [2] - 2160:4, 2245:14              preceding [1] - 2018:12                   problems [7] - 2099:2, 2121:15,
    points [2] - 2010:20, 2105:4               precise [3] - 2150:21, 2182:12,




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 316 of 328 PageID #: 27153


                                   Bauta v. Greyhound Lines, et al                                                            32
    2122:24, 2146:8, 2157:18, 2163:24,       Provder's [8] - 2019:4, 2021:18,          Puerto [1] - 2190:6
    2217:10                                  2024:8, 2028:21, 2031:7, 2031:12,         pull [1] - 2202:4
    Procedure [1] - 2015:22                  2034:1, 2036:14                           pulling [2] - 2175:12, 2241:20
    procedure [1] - 2133:5                   provder's [1] - 2019:11                   punitive [3] - 2077:7, 2077:12,
    procedures [1] - 2020:5                  proven [2] - 2016:20, 2046:11             2288:13
    proceed [4] - 2080:12, 2096:14,          provenzale [1] - 2015:12                  punitives [1] - 2077:9
    2222:10, 2222:13                         Provenzale [1] - 2015:3                   pure [1] - 2026:10
    proceeded [1] - 2100:13                  prover's [1] - 2019:15                    purpose [10] - 2044:16, 2098:2,
    proceeding [1] - 2169:12                 provide [5] - 2040:25, 2076:9,            2098:7, 2102:4, 2122:6, 2122:8,
    Proceedings [1] - 2007:22                2076:13, 2096:16, 2192:15                 2146:1, 2208:20, 2238:13, 2246:12
    proceedings [7] - 2047:6, 2148:2,        provided [6] - 2010:24, 2012:7,           purposefully [4] - 2089:13, 2101:15,
    2149:22, 2149:23, 2204:2, 2208:9,        2048:18, 2097:14, 2236:1, 2251:2          2105:16, 2108:10
    2226:18                                  provider [4] - 2024:2, 2038:20, 2039:6,   purposely [1] - 2212:15
    process [4] - 2095:24, 2099:1,           2039:7                                    purposes [9] - 2018:17, 2019:6,
    2103:10, 2112:6                          providers [2] - 2092:6, 2093:4            2019:17, 2021:13, 2021:22, 2058:14,
    processing [4] - 2083:10, 2095:24,       provocation [1] - 2157:14                 2095:20, 2096:10, 2124:18
    2097:10, 2159:14                         prudent [1] - 2168:12                     pursuant [2] - 2012:6, 2015:21
    produce [1] - 2009:11                    psychiatric [10] - 2061:11, 2122:1,       pushups [1] - 2050:20
    produced [6] - 2007:22, 2010:5,          2122:7, 2122:24, 2124:1, 2181:13,         put [41] - 2010:9, 2014:7, 2014:10,
    2010:13, 2011:3, 2012:19, 2168:3         2217:10, 2217:12, 2217:25, 2218:2         2026:24, 2030:21, 2031:16, 2050:18,
    product [1] - 2073:10                    Psychiatric [1] - 2152:10                 2052:4, 2053:9, 2053:10, 2053:11,
    profession [9] - 2085:7, 2086:14,        psychological [15] - 2028:19, 2028:21,    2053:12, 2059:25, 2062:3, 2066:19,
    2086:15, 2106:4, 2111:5, 2112:4,         2028:25, 2029:2, 2029:6, 2061:11,         2096:18, 2098:13, 2098:20, 2123:11,
    2112:7, 2128:15, 2149:25                 2068:12, 2091:16, 2144:13, 2145:1,        2124:15, 2131:20, 2136:21, 2138:21,
    professional [14] - 2057:17, 2058:20,    2146:13, 2147:7, 2147:23, 2175:24,        2148:14, 2169:18, 2180:10, 2212:6,
    2062:14, 2062:15, 2081:13, 2081:15,      2181:13                                   2214:8, 2238:12, 2239:21, 2250:13,
    2084:13, 2085:20, 2090:24, 2109:5,       Psychological [3] - 2085:16, 2085:19,     2262:19, 2264:14, 2264:16, 2264:17,
    2150:5, 2153:18, 2158:10, 2168:15        2085:25                                   2264:18, 2264:19, 2264:20, 2267:22,
    proficiency [1] - 2191:21                psychologically [1] - 2151:11             2280:13
    proficient [1] - 2186:21                 psychologist [5] - 2018:22, 2018:23,      putting [1] - 2043:14
    profound [2] - 2140:21, 2142:21          2028:4, 2028:6, 2093:9
    program [4] - 2028:12, 2028:13,          psychologists [2] - 2085:20, 2145:20                       Q
    2081:15, 2081:17                         Psychology [1] - 2084:13
    progress [1] - 2060:9                    psychology [9] - 2082:20, 2083:1,         qEEG [8] - 2060:4, 2060:6, 2060:7,
    project [2] - 2023:14                    2083:3, 2086:1, 2086:2, 2086:3,           2060:13, 2060:17, 2060:25, 2093:22,
    projected [2] - 2052:13, 2052:20         2086:19, 2086:23, 2091:14                 2146:14
    projecting [1] - 2023:3                  psychomotor [2] - 2126:7, 2126:23         qualifications [3] - 2051:3, 2052:25,
    prolonged [1] - 2068:12                  psychopathology [3] - 2122:12,            2091:13
    prominent [1] - 2140:20                  2123:5, 2124:4                            qualified [5] - 2058:21, 2062:15,
    proof [4] - 2017:6, 2029:18, 2047:10,    psychotherapy [1] - 2139:4                2065:13, 2071:2, 2071:10
    2072:21                                  psychotic [1] - 2209:8                    quarter [1] - 2233:5
    proper [5] - 2019:16, 2019:25, 2021:7,   PT [3] - 2025:1, 2026:12, 2026:13         QUESTION [5] - 2204:13, 2204:17,
    2030:17, 2048:18                         PTSD [57] - 2045:18, 2045:22, 2046:2,     2204:20, 2207:4, 2207:6
    properly [2] - 2045:5, 2077:11           2046:7, 2055:24, 2056:11, 2056:23,        questioning [1] - 2155:8
    properties [1] - 2233:9                  2061:5, 2061:11, 2062:3, 2062:22,         questions [39] - 2043:22, 2048:9,
    property [1] - 2233:9                    2063:2, 2063:3, 2063:12, 2063:14,         2054:10, 2055:20, 2089:8, 2095:2,
    proportional [1] - 2283:5                2063:18, 2063:25, 2064:1, 2064:7,         2095:5, 2095:7, 2096:1, 2096:13,
    proposition [1] - 2018:2                 2065:1, 2065:3, 2065:5, 2066:1,           2098:12, 2103:7, 2123:10, 2147:4,
    prospect [1] - 2197:21                   2066:2, 2066:9, 2066:19, 2066:21,         2149:2, 2152:2, 2158:14, 2164:18,
    protect [1] - 2238:16                    2067:17, 2070:23, 2071:21, 2072:12,       2169:25, 2192:15, 2195:6, 2195:19,
    protocol [3] - 2167:16, 2168:14,         2072:20, 2072:23, 2073:19, 2087:23,       2203:20, 2204:12, 2204:25, 2214:5,
    2170:7                                   2134:4, 2134:7, 2134:8, 2134:14,          2215:8, 2221:14, 2223:20, 2224:4,
    Provder [32] - 2016:17, 2018:25,         2134:15, 2134:20, 2134:24, 2134:25,       2226:19, 2229:3, 2248:22, 2267:12,
    2019:16, 2019:18, 2019:24, 2026:17,      2135:2, 2135:3, 2151:25, 2152:4,          2273:7, 2276:4, 2280:19, 2285:1
    2027:1, 2027:9, 2027:13, 2027:15,        2153:3, 2153:22, 2154:2, 2156:7,          quick [7] - 2037:8, 2072:9, 2148:1,
    2030:2, 2032:19, 2032:22, 2033:11,       2158:12, 2215:8, 2215:16, 2215:23,        2208:8, 2228:3, 2272:21, 2274:23
    2033:23, 2034:12, 2035:16, 2035:23,      2227:3                                    quicker [3] - 2038:5, 2121:3, 2124:5
    2036:16, 2037:10, 2037:14, 2038:7,       public [1] - 2190:21                      quickly [7] - 2016:24, 2092:24, 2127:1,
    2041:11, 2041:15, 2041:16, 2041:21,      publications [2] - 2086:9, 2177:7         2266:14, 2276:5, 2281:22, 2288:15
    2052:18, 2052:25, 2054:3, 2055:11        published [2] - 2086:10, 2218:10          Quihano [1] - 2017:10




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 317 of 328 PageID #: 27154


                                    Bauta v. Greyhound Lines, et al                                                         33
    Quijiano [2] - 2017:7, 2017:9            2194:20, 2243:24                          2197:20, 2225:6
    quit [1] - 2194:23                       reads [2] - 2095:6, 2119:18               recognized [3] - 2106:2, 2163:12,
    quite [7] - 2056:6, 2057:14, 2090:13,    ready [5] - 2057:9, 2070:12, 2078:19,     2163:16
    2167:20, 2183:1, 2204:14, 2229:9         2136:7, 2136:13                           recollection [3] - 2048:5, 2048:10,
    quote [6] - 2020:4, 2027:23, 2028:2,     real [10] - 2072:9, 2087:16, 2088:10,     2092:21
    2067:17, 2110:13, 2119:1                 2088:13, 2107:19, 2147:12, 2207:9,        recommendations [1] - 2019:21
                                             2250:15, 2269:16, 2274:22                 recommended [2] - 2020:5, 2041:10
                      R                      real-world [1] - 2250:15                  recommending [2] - 2019:22, 2038:10
                                             realize [1] - 2275:2                      reconstruction [10] - 2077:15,
    Rabin [1] - 2015:4                       really [45] - 2011:14, 2040:24, 2048:6,   2077:25, 2078:3, 2250:25, 2257:10,
    Radiator [1] - 2016:22                   2077:22, 2082:5, 2083:8, 2087:15,         2257:11, 2257:16, 2257:21, 2259:19,
    radio [1] - 2035:22                      2088:10, 2088:13, 2089:4, 2089:14,        2263:18
    radiologist [1] - 2015:12                2092:16, 2095:11, 2096:7, 2096:10,        reconstructionist [3] - 2077:17,
    radiology [1] - 2093:5                   2100:5, 2100:6, 2101:16, 2104:23,         2077:19, 2078:1
    rails [2] - 2248:13, 2248:14             2105:15, 2107:17, 2113:1, 2115:11,        record [47] - 2008:14, 2022:9,
    raise [6] - 2046:24, 2072:4, 2079:21,    2118:5, 2125:8, 2127:6, 2128:1,           2024:11, 2025:3, 2029:18, 2033:5,
    2104:13, 2136:11, 2230:3                 2129:9, 2131:5, 2131:19, 2141:13,         2033:10, 2034:15, 2035:18, 2040:20,
    raised [7] - 2011:10, 2011:16, 2012:2,   2142:9, 2159:21, 2169:6, 2189:14,         2042:3, 2042:19, 2052:22, 2053:12,
    2012:3, 2012:7, 2019:5, 2136:22          2196:4, 2196:16, 2212:9, 2216:24,         2053:18, 2054:22, 2054:25, 2055:16,
    raisotomies [1] - 2051:25                2217:10, 2222:5, 2222:16, 2240:15         2061:4, 2062:9, 2066:3, 2067:10,
    Rambrich [1] - 2014:21                   rear [8] - 2161:4, 2161:8, 2247:19,       2067:11, 2067:12, 2067:23, 2070:6,
    Ramirez [1] - 2014:21                    2248:16, 2263:15, 2272:15, 2272:18,       2070:15, 2070:24, 2071:9, 2071:10,
    RAMON [4] - 2006:12, 2008:2,             2274:12                                   2071:16, 2072:15, 2077:2, 2099:15,
    2078:18, 2136:3                          rear-ended [2] - 2161:4, 2161:8           2153:11, 2166:21, 2168:2, 2197:4,
    Rampersaud [1] - 2014:21                 reason [17] - 2020:22, 2021:8,            2199:4, 2202:1, 2204:6, 2222:8,
                                             2035:14, 2054:12, 2055:12, 2098:18,       2258:22, 2259:6, 2266:18, 2288:22,
    range [9] - 2141:3, 2141:24, 2161:21,
                                             2100:4, 2137:9, 2151:24, 2172:8,          2288:23
    2183:8, 2184:22, 2206:1, 2206:2,
                                             2201:3, 2208:12, 2215:5, 2222:12,         recorded [3] - 2007:22, 2165:9, 2167:4
    2207:8, 2264:25
                                             2257:19, 2280:6, 2281:2                   records [51] - 2011:2, 2011:4, 2011:5,
    ranked [2] - 2174:18, 2174:20
                                             reasonable [35] - 2016:2, 2016:17,        2034:24, 2050:13, 2052:16, 2056:4,
    rapidly [3] - 2121:18, 2247:16,
                                             2016:18, 2016:21, 2017:21, 2026:3,        2056:5, 2057:25, 2058:1, 2058:2,
    2284:19
                                             2028:16, 2040:16, 2041:2, 2045:14,        2066:16, 2070:18, 2092:2, 2092:4,
    rare [1] - 2120:15
                                             2046:12, 2046:20, 2048:7, 2056:17,        2092:6, 2092:7, 2093:2, 2093:7,
    rate [3] - 2170:3, 2237:5, 2237:6
                                             2057:17, 2058:20, 2062:15, 2087:3,        2093:8, 2093:9, 2093:11, 2093:12,
    rather [2] - 2067:2, 2172:2
                                             2128:6, 2128:22, 2138:18, 2138:20,        2093:14, 2093:21, 2093:25, 2094:3,
    ratio [1] - 2283:5
                                             2144:4, 2146:12, 2147:7, 2147:15,         2094:5, 2094:6, 2094:7, 2094:13,
    raw [4] - 2093:13, 2221:3, 2221:5
                                             2147:23, 2220:18, 2227:9, 2235:8,         2097:7, 2131:22, 2132:15, 2140:4,
    RAYMOND [1] - 2006:18
                                             2235:22, 2243:6, 2243:10, 2248:19,        2162:10, 2168:3, 2177:19, 2178:19,
    rays [1] - 2033:3
                                             2255:17                                   2179:9, 2216:5, 2216:13, 2216:14,
    rays' [1] - 2033:3
                                             reasonably [2] - 2029:11, 2062:24         2218:12
    re [3] - 2012:2, 2012:3, 2257:6                                                    recover [3] - 2018:4, 2018:5, 2075:16
                                             reasoning [1] - 2207:21
    re-asked [1] - 2257:6                                                              recoverable [1] - 2018:11
                                             reasons [1] - 2268:10
    re-raised [2] - 2012:2, 2012:3                                                     RECROSS [4] - 2228:5, 2285:3,
                                             rebounds [1] - 2282:20
    reached [3] - 2058:19, 2081:3, 2186:7                                              2289:9, 2289:15
                                             rebuttal [3] - 2136:16, 2137:16, 2253:8
    reaches [2] - 2058:12, 2247:7                                                      recross [2] - 2223:24, 2228:3
                                             receive [6] - 2012:6, 2136:20, 2178:15,
    reaction [3] - 2056:11, 2215:11,                                                   RECROSS-EXAMINATION [4] -
                                             2258:12, 2262:8, 2267:6
    2215:12                                                                            2228:5, 2285:3, 2289:9, 2289:15
                                             received [15] - 2011:12, 2011:23,
    reactions [2] - 2068:9, 2068:15                                                    recurrent [2] - 2068:4, 2068:20
                                             2012:21, 2018:6, 2018:12, 2025:15,
    reactivity [2] - 2153:25, 2157:11        2025:19, 2041:15, 2079:13, 2079:14,       recurring [2] - 2068:6, 2068:11
    read [38] - 2043:16, 2043:17, 2043:18,   2086:22, 2180:1, 2218:7, 2234:10,         redacted [1] - 2044:24
    2095:3, 2095:5, 2097:3, 2097:10,         2259:9                                    REDIRECT [6] - 2206:17, 2229:1,
    2097:19, 2097:25, 2099:4, 2099:24,       receiving [2] - 2028:20, 2028:22          2280:20, 2289:8, 2289:10, 2289:14
    2115:7, 2115:9, 2115:10, 2115:18,        Recess [1] - 2078:17                      redirect [3] - 2011:8, 2011:12, 2012:17
    2115:21, 2116:5, 2116:11, 2116:15,
                                             recess [1] - 2229:23                      reduce [3] - 2238:16, 2240:1
    2123:18, 2123:20, 2169:18, 2186:21,
                                             recitation [1] - 2065:19                  reduced [5] - 2056:7, 2237:20,
    2189:12, 2195:9, 2196:2, 2204:3,
                                             recited [1] - 2064:16                     2238:21, 2239:7, 2261:24
    2204:6, 2204:8, 2205:23, 2207:12,
                                             reckless [1] - 2157:16                    reduces [1] - 2240:5
    2207:13, 2251:24, 2252:7, 2252:19,
                                             recognition [6] - 2106:24, 2107:1,        redundant [1] - 2175:19
    2267:21, 2274:11, 2285:23
                                             2107:2, 2111:8, 2112:17, 2118:17          reeled [1] - 2045:15
    reading [4] - 2059:25, 2117:14,
                                             recognize [4] - 2106:23, 2151:13,         reenforces [1] - 2109:22




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 318 of 328 PageID #: 27155


                                    Bauta v. Greyhound Lines, et al                                                          34
    reexperienced [1] - 2153:23                relevance [1] - 2186:3                    2093:5, 2093:15, 2123:11, 2159:17,
    reexperiencing [1] - 2134:18               relevant [7] - 2044:11, 2199:9, 2200:1,   2159:20, 2163:22, 2164:9, 2172:20,
    refer [6] - 2144:1, 2152:18, 2171:5,       2257:16, 2257:20, 2269:1, 2282:13         2175:7, 2177:14, 2177:16, 2195:2,
    2181:9, 2181:12, 2223:1                    Reliable [3] - 2120:9, 2120:13, 2212:4    2199:18, 2216:10, 2242:17, 2252:16
    reference [2] - 2062:7, 2063:10            reliable [3] - 2098:22, 2120:9, 2222:9    represent [1] - 2087:15
    referenced [6] - 2010:23, 2011:9,          relied [6] - 2019:7, 2055:11, 2241:12,    representation [1] - 2183:13
    2032:19, 2034:5, 2046:7, 2153:11           2252:25, 2262:6, 2262:14                  representations [1] - 2122:11
    referencing [1] - 2010:25                  rely [7] - 2034:14, 2055:14, 2056:3,      representative [5] - 2085:15, 2085:24,
    referencned [1] - 2059:9                   2241:13, 2241:15, 2250:5, 2262:11         2086:4, 2086:5, 2124:3
    referral [6] - 2133:6, 2170:16, 2171:17,   relying [1] - 2262:2                      representatives [2] - 2085:22, 2085:23
    2171:20, 2172:3, 2172:13                   remained [1] - 2180:9                     represented [2] - 2010:21, 2088:10
    referred [4] - 2145:9, 2163:19, 2222:3,    remember [28] - 2024:3, 2069:10,          reprocessing [1] - 2083:11
    2253:7                                     2069:15, 2106:22, 2111:12, 2111:17,       request [2] - 2071:12, 2172:15
    referring [5] - 2152:6, 2152:19,           2111:18, 2113:10, 2115:3, 2115:23,        requested [3] - 2021:10, 2172:12,
    2152:23, 2153:5, 2181:5                    2116:13, 2116:17, 2142:4, 2148:6,         2204:6
    refers [3] - 2149:22, 2159:12, 2177:13     2148:10, 2156:10, 2184:25, 2185:2,        requests [2] - 2170:16, 2172:1
    reflect [1] - 2168:4                       2189:11, 2189:14, 2195:24, 2196:4,        require [5] - 2041:20, 2048:23,
    refresh [2] - 2092:20, 2195:22             2196:10, 2196:16, 2213:6, 2213:12,        2088:12, 2157:5, 2207:20
    refused [1] - 2021:12                      2286:17, 2288:13                          required [7] - 2024:11, 2064:10,
    refuted [1] - 2043:17                      remembered [4] - 2103:13, 2107:7,         2153:8, 2153:21, 2154:4, 2195:18,
    regard [15] - 2019:4, 2020:9, 2023:25,     2114:24, 2115:25                          2215:13
    2024:8, 2029:14, 2042:5, 2046:24,          remembering [1] - 2103:8                  requirement [2] - 2035:3, 2068:24
    2052:8, 2073:5, 2078:3, 2169:16,           reminded [1] - 2064:7                     requirements [1] - 2070:10
    2236:12, 2241:3, 2249:25, 2261:20          reminders [4] - 2069:6, 2153:25,          requires [12] - 2026:6, 2027:10,
    regarding [5] - 2011:1, 2012:1,            2154:1, 2154:7                            2029:17, 2064:8, 2065:17, 2065:19,
    2077:4, 2141:18, 2230:22                   remodels [1] - 2233:20                    2067:17, 2127:24, 2134:5, 2134:16,
    regardless [5] - 2167:14, 2171:12,         removal [1] - 2037:15                     2134:17, 2196:7
    2172:7, 2285:15                            remove [2] - 2036:17, 2038:7              reschedule [2] - 2096:5, 2100:16
    regards [5] - 2235:17, 2241:17,            removed [1] - 2037:15                     research [7] - 2105:7, 2216:22,
    2249:20, 2261:19, 2261:21                  render [4] - 2048:14, 2062:5, 2185:14,    2217:1, 2217:2, 2231:17, 2231:24,
    regular [4] - 2083:3, 2152:25, 2210:14,    2235:4                                    2288:19
    2222:4                                     renew [5] - 2019:2, 2019:6, 2019:16,      Research [1] - 2082:17
    rehab [2] - 2027:3, 2027:8                 2073:20, 2076:25                          resemble [2] - 2068:14, 2068:16
    rehabilitation [4] - 2024:9, 2024:14,      renewing [2] - 2077:2, 2078:6             resist [4] - 2233:17, 2233:21, 2275:7
    2024:16, 2054:5                            repeat [2] - 2119:19, 2119:21             resisted [1] - 2284:15
    reinforces [1] - 2141:20                   report [69] - 2010:23, 2019:6, 2019:10,   resorb [1] - 2233:18
    Reitan [2] - 2058:11, 2059:14              2019:11, 2051:7, 2051:9, 2055:12,         respect [10] - 2020:8, 2047:22,
    reiterate [1] - 2101:6                     2077:18, 2091:24, 2092:2, 2092:5,         2087:18, 2087:21, 2095:12, 2206:19,
    rejected [1] - 2199:19                     2092:8, 2092:9, 2092:13, 2092:16,         2215:8, 2223:11, 2237:25, 2286:9
    relate [5] - 2043:20, 2043:23, 2046:2,     2093:1, 2093:8, 2093:13, 2093:16,         respectfully [2] - 2065:7, 2260:8
    2073:6, 2194:11                            2094:4, 2096:11, 2137:17, 2137:19,        respond [8] - 2012:9, 2063:6, 2067:6,
    related [21] - 2029:24, 2044:4,            2138:21, 2138:23, 2139:9, 2139:17,        2070:8, 2070:11, 2131:13, 2132:5
    2046:13, 2068:7, 2097:8, 2154:5,           2139:24, 2148:4, 2159:16, 2159:24,        responded [8] - 2059:5, 2123:14,
    2154:6, 2154:7, 2170:15, 2176:3,           2159:25, 2160:10, 2160:15, 2160:18,       2123:16, 2123:18, 2123:21, 2132:7,
    2230:22, 2231:17, 2236:5, 2250:16,         2162:16, 2177:23, 2178:4, 2179:7,         2143:17, 2152:3
    2250:18, 2250:25, 2251:1, 2255:4,          2179:24, 2180:4, 2184:4, 2198:2,          responder [3] - 2094:5, 2153:18,
    2257:9, 2271:7, 2280:24                    2204:13, 2216:13, 2234:16, 2234:19,       2179:4
    relates [7] - 2060:11, 2147:20, 2153:2,    2235:2, 2235:15, 2239:12, 2241:16,        responders [4] - 2094:2, 2129:14,
    2157:1, 2176:1, 2205:22, 2259:19           2243:25, 2245:14, 2245:18, 2250:24,       2129:15, 2158:23
    relation [1] - 2112:23                     2251:13, 2252:15, 2253:14, 2256:7,        responding [1] - 2097:24
    relationship [4] - 2102:18, 2233:3,        2256:14, 2262:14, 2262:15, 2262:22,       response [13] - 2010:15, 2013:25,
    2241:7, 2241:10                            2267:22, 2268:9, 2274:11, 2281:3          2131:6, 2134:18, 2157:17, 2158:14,
    relationships [1] - 2083:1                 reported [11] - 2121:14, 2122:10,         2164:18, 2174:12, 2183:15, 2213:5,
    relative [5] - 2153:16, 2234:22,           2132:24, 2170:17, 2170:20, 2175:6,        2215:21, 2216:1
    2235:11, 2240:7, 2246:1                    2178:17, 2194:23, 2195:14, 2195:17,       responses [2] - 2009:21, 2143:24
    relaxant [1] - 2104:5                      2279:3                                    rest [6] - 2013:10, 2014:2, 2017:6,
    relaxants [3] - 2036:20, 2050:12,          Reporter [4] - 2007:20, 2009:4,           2052:5, 2109:11, 2285:7
    2053:21                                    2016:23, 2204:7                           resting [1] - 2008:8
    relaxer [1] - 2036:24                      reporter [2] - 2080:7, 2230:7             restless [1] - 2157:19
    relaxers [2] - 2037:3, 2050:4              reports [21] - 2010:24, 2092:20,          restrain [1] - 2242:7




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 319 of 328 PageID #: 27156


                                    Bauta v. Greyhound Lines, et al                                                        35
    restrained [14] - 2237:3, 2241:22,
    2264:16, 2264:18, 2267:5, 2267:23,
                                              REYES [4] - 2006:12, 2008:2, 2078:18,
                                              2136:3
                                                                                                       S
    2268:2, 2271:12, 2271:14, 2271:25,        Rezireksyon [15] - 2196:25, 2197:1,     Saal [4] - 2045:17, 2046:14, 2046:21,
    2272:4, 2273:5, 2273:17                   2197:2, 2197:8, 2197:11, 2197:17,       2090:19
    restraint [3] - 2271:16, 2274:5           2198:5, 2198:17, 2200:23, 2203:14,      saal [1] - 2010:19
    restroom [1] - 2101:25                    2205:10, 2205:22, 2209:1, 2209:8        SAAL [11] - 2007:13, 2010:20,
    rests [1] - 2079:2                        REZIREKSYON [1] - 2197:4                2012:12, 2012:15, 2013:8, 2047:2,
    result [14] - 2016:6, 2029:23, 2118:10,   Rezireksyon's [2] - 2199:8, 2206:3      2076:23, 2078:10, 2218:8, 2219:8,
    2138:14, 2145:2, 2147:16, 2205:12,        Rican [1] - 2190:6                      2256:4
    2205:13, 2224:19, 2235:21, 2238:8,        ride [1] - 2134:22                      SABRINA [1] - 2006:8
    2238:21, 2238:24, 2261:10                 Rider [1] - 2082:14                     Sabrina [4] - 2007:4, 2007:10,
    resulted [3] - 2077:5, 2077:6, 2239:2     ridiculous [1] - 2225:7                 2007:16, 2015:20
    resulting [1] - 2077:8                    riding [1] - 2134:2                     salaried [1] - 2091:22
    results [60] - 2011:6, 2043:2, 2043:3,    right-handed [1] - 2142:12              sample [2] - 2084:23, 2084:24
    2058:8, 2059:13, 2059:20, 2060:13,        rightfully [1] - 2241:13                samples [1] - 2084:19
    2066:7, 2081:21, 2081:24, 2087:14,        rigid [1] - 2247:13                     sandbagging [1] - 2200:24
    2088:2, 2089:2, 2090:12, 2101:11,         ringing [1] - 2129:11                   Sanperi [1] - 2075:3
    2103:6, 2104:17, 2105:2, 2105:10,         rise [2] - 2110:5, 2135:16              sat [3] - 2162:22, 2164:18, 2172:19
    2108:2, 2108:4, 2109:11, 2109:12,         river [1] - 2082:18                     satisfaction [2] - 2070:3, 2156:25
    2109:15, 2109:20, 2110:6, 2112:23,        Rivera [4] - 2093:23, 2093:24,          satisfied [4] - 2064:17, 2065:10,
    2113:13, 2120:8, 2125:9, 2128:5,          2158:23, 2178:25                        2157:6, 2157:7
    2140:11, 2141:23, 2142:1, 2143:5,         road [1] - 2236:21                      satisfy [2] - 2061:12, 2070:19
    2143:20, 2144:6, 2145:5, 2145:13,         Rob [1] - 2024:12                       Sav [10] - 2008:15, 2009:10, 2009:18,
    2164:19, 2168:22, 2170:20, 2170:21,       rOBERT [1] - 2007:17                    2009:21, 2009:22, 2010:21, 2011:1,
    2171:1, 2174:11, 2180:12, 2184:24,        Robert [3] - 2014:15, 2015:19, 2230:8   2011:12, 2012:22, 2093:25
    2196:20, 2197:23, 2199:16, 2211:16,       ROBERT [2] - 2230:10, 2289:11           Sav-a-Lot [10] - 2008:15, 2009:10,
    2211:18, 2213:22, 2222:5, 2227:10,
                                              rods [3] - 2173:8, 2173:9, 2173:16      2009:18, 2009:21, 2009:22, 2010:21,
    2260:18, 2262:25, 2263:2, 2263:3
                                              role [1] - 2146:1                       2011:1, 2011:12, 2012:22, 2093:25
    resumes [1] - 2136:9
                                              roof [1] - 2268:17                      saw [22] - 2059:20, 2085:15, 2105:10,
    retained [25] - 2009:6, 2019:13,
                                              roofing [1] - 2195:4                    2106:15, 2106:16, 2106:21, 2111:22,
    2030:21, 2031:13, 2034:10, 2034:20,
                                              room [3] - 2054:14, 2141:17, 2210:7     2127:20, 2145:5, 2148:3, 2165:6,
    2035:20, 2039:7, 2040:11, 2042:12,
                                              rooted [1] - 2048:22                    2168:12, 2178:16, 2231:24, 2242:12,
    2048:16, 2048:17, 2078:2, 2094:24,
                                              Rosenrerg [1] - 2050:22                 2242:13, 2251:6, 2252:24, 2253:3,
    2151:2, 2165:18, 2179:25, 2214:12,
                                              round [1] - 2059:15                     2285:10, 2285:19
    2215:6, 2222:17, 2234:15, 2234:22,
                                              row [19] - 2264:1, 2264:2, 2264:10,     scale [3] - 2148:16, 2174:18, 2174:20
    2234:25, 2257:10, 2257:11
                                              2264:11, 2266:2, 2266:3, 2276:10,       Scale [6] - 2124:7, 2125:2, 2131:9,
    retardation [1] - 2125:13
                                              2276:11, 2276:14, 2276:15, 2276:17,     2131:24, 2132:9, 2218:20
    retarded [2] - 2183:8, 2207:7
                                              2276:25, 2277:24, 2279:3, 2279:9,       scales [2] - 2121:10, 2121:13
    retention [2] - 2077:6, 2112:18
                                              2279:13, 2279:18                        scan [2] - 2132:20
    retest [1] - 2165:18
                                              rows [5] - 2264:5, 2276:25, 2277:20,    scene [14] - 2093:20, 2094:2, 2129:13,
    retesting [3] - 2059:17, 2165:5,
                                              2283:16, 2284:22                        2130:7, 2130:11, 2130:14, 2141:16,
    2165:17
                                              RR [1] - 2017:11                        2178:9, 2178:10, 2179:5, 2210:3,
    retrieve [1] - 2121:18
                                              ruined [1] - 2156:17                    2219:1, 2248:5
    return [3] - 2163:6, 2163:8, 2163:9
                                              rule [6] - 2056:16, 2062:10, 2144:14,   scheduled [1] - 2014:13
    reverse [1] - 2119:25
                                              2144:15, 2144:21, 2145:2                schedules [1] - 2045:10
    review [16] - 2021:13, 2031:14,
                                              Rule [7] - 2008:19, 2010:9, 2013:15,    schizophrenia [1] - 2209:9
    2057:24, 2092:3, 2092:12, 2093:17,
                                              2013:16, 2013:21, 2015:22, 2015:24      schizophrenic [1] - 2122:12
    2094:10, 2097:7, 2123:9, 2131:22,
                                              ruled [4] - 2060:5, 2062:11, 2062:12    Schmidt [1] - 2077:16
    2132:14, 2139:10, 2141:23, 2158:18,
                                              rules [2] - 2145:18, 2146:10            School [2] - 2082:17, 2194:23
    2158:24
                                              ruling [3] - 2011:22, 2077:1, 2078:5    school [18] - 2058:2, 2082:2, 2083:16,
    reviewed [17] - 2057:20, 2071:10,
                                              run [2] - 2054:15, 2280:8               2086:1, 2094:6, 2097:8, 2175:13,
    2084:17, 2084:21, 2087:7, 2087:10,
                                              rundown [1] - 2092:25                   2175:14, 2176:11, 2177:19, 2190:16,
    2092:21, 2092:25, 2093:18, 2139:16,
                                              running [3] - 2279:24, 2280:11,         2194:17, 2194:18, 2195:1, 2195:5,
    2147:5, 2158:15, 2159:24, 2160:5,
                                              2280:12                                 2213:13, 2213:18
    2169:15, 2216:13, 2257:9
                                              runs [1] - 2258:1                       schools [3] - 2028:14, 2190:21,
    reviewing [2] - 2017:1, 2235:15
                                              Rutgers [2] - 2083:15, 2083:20          2191:22
    reviews [1] - 2179:10
                                              Rye [1] - 2007:13                       Schorr [2] - 2257:12, 2263:16
    revisit [1] - 2012:23
                                              Ryebrook [1] - 2012:5                   Schultz [1] - 2016:22
    Rey [1] - 2125:25
                                                                                      science [6] - 2112:2, 2221:9, 2221:11,
    Rey-Osterrieth [1] - 2125:25




                                              VB            OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 320 of 328 PageID #: 27157


                                   Bauta v. Greyhound Lines, et al                                                        36
    2243:9, 2245:24, 2250:4                  2025:4, 2030:22, 2039:21, 2093:16,      2098:12
    Science [2] - 2231:6, 2231:7             2097:23, 2100:23, 2109:14, 2112:21,     sentences [1] - 2098:24
    scientific [13] - 2087:3, 2128:6,        2113:16, 2114:11, 2116:18, 2117:1,      separate [8] - 2058:5, 2074:7,
    2128:23, 2146:24, 2147:19, 2176:22,      2117:24, 2125:8, 2125:22, 2139:15,      2074:15, 2074:16, 2075:20, 2075:25,
    2235:3, 2236:1, 2246:2, 2246:9,          2139:16, 2139:17, 2159:23, 2159:25,     2077:12, 2168:4
    2252:9, 2254:1, 2254:22                  2186:22, 2189:12, 2197:13, 2203:10,     separately [2] - 2026:13, 2091:21
    scientifically [3] - 2136:21, 2280:13,   2205:20, 2207:19, 2208:8, 2223:14,      series [2] - 2165:25, 2166:9
    2281:20                                  2235:19, 2240:9, 2271:20, 2279:11       serious [7] - 2061:6, 2067:18,
    scope [2] - 2239:12, 2250:6              Second [6] - 2015:24, 2027:25,          2122:11, 2132:8, 2153:13, 2197:18,
    score [21] - 2059:23, 2059:25,           2028:10, 2032:12, 2074:5, 2121:4        2225:25
    2089:12, 2091:16, 2108:6, 2122:20,       secondary [4] - 2043:11, 2208:12,       seriously [1] - 2212:9
    2122:25, 2132:7, 2183:11, 2183:15,       2211:17, 2223:3                         served [4] - 2008:24, 2009:20,
    2183:21, 2186:9, 2199:13, 2201:8,        secondly [1] - 2236:11                  2013:24, 2082:7
    2209:14, 2209:19, 2218:22, 2218:24,      seconds [1] - 2106:13                   service [2] - 2047:9, 2082:11
    2221:3                                   section [1] - 2096:14                   serving [1] - 2048:10
    scored [16] - 2088:7, 2088:8, 2089:5,    security [1] - 2267:11                  session [4] - 2096:15, 2105:18, 2192:7
    2101:14, 2118:13, 2121:20, 2122:15,      see [69] - 2008:17, 2010:3, 2010:5,     SESSION [2] - 2135:25, 2136:1
    2127:3, 2183:11, 2186:22, 2196:8,        2013:22, 2030:10, 2034:7, 2035:17,      sessions [1] - 2052:4
    2205:7, 2212:6, 2212:8, 2212:10          2037:3, 2040:19, 2051:1, 2053:9,        set [6] - 2017:13, 2147:4, 2152:15,
    scores [38] - 2087:13, 2088:10,          2057:4, 2080:22, 2081:20, 2081:22,      2157:23, 2196:7, 2209:12
    2089:4, 2105:13, 2108:5, 2113:21,        2096:21, 2096:22, 2106:11, 2106:14,     Seton [1] - 2083:14
    2142:2, 2142:3, 2142:8, 2142:9,          2111:9, 2111:21, 2111:22, 2112:13,      sets [1] - 2034:6
    2142:24, 2144:10, 2144:17, 2144:18,      2117:11, 2126:2, 2126:6, 2127:15,       setting [4] - 2058:15, 2178:5, 2178:22,
    2144:19, 2164:22, 2165:4, 2165:8,        2129:15, 2130:12, 2131:1, 2131:15,      2179:10
    2165:10, 2165:15, 2165:19, 2177:10,      2131:24, 2133:7, 2134:19, 2134:20,      settled [2] - 2012:8, 2016:19
    2180:18, 2183:9, 2184:22, 2195:24,       2138:4, 2140:3, 2140:9, 2141:3,         seven [1] - 2156:23
    2200:3, 2205:11, 2208:19, 2209:4,        2141:6, 2142:16, 2142:17, 2142:18,      seventh [1] - 2277:24
    2209:6, 2215:3, 2217:21, 2217:22,        2143:2, 2143:4, 2144:1, 2144:12,        several [8] - 2083:5, 2092:6, 2099:7,
    2221:15, 2222:6, 2222:7                  2145:1, 2145:7, 2165:18, 2187:25,       2134:22, 2151:22, 2153:3, 2166:14,
    scoring [2] - 2114:15, 2176:17           2203:22, 2211:16, 2215:22, 2216:3,      2168:16
    screen [4] - 2096:21, 2106:12,           2216:4, 2217:21, 2226:22, 2238:9,
                                                                                     severe [5] - 2104:21, 2130:15,
    2106:15, 2275:22                         2248:8, 2248:10, 2248:13, 2256:10,
                                                                                     2220:12, 2220:16, 2263:10
    screens [3] - 2021:1, 2255:24, 2262:20   2269:5, 2279:4, 2279:7, 2285:12,
                                                                                     severely [4] - 2129:16, 2142:15,
    screws [1] - 2173:16                     2286:24, 2288:19
                                                                                     2217:7, 2217:8
    scripts [1] - 2050:13                    seeing [4] - 2018:23, 2028:6, 2050:9,
                                                                                     sexual [2] - 2067:18, 2153:14
    search [1] - 2202:5                      2243:25
                                                                                     shame [2] - 2069:23, 2156:21
    season [1] - 2081:20                     seek [4] - 2016:8, 2018:8, 2025:16,
                                                                                     shape [3] - 2233:10, 2233:13, 2233:21
    seat [41] - 2142:13, 2239:1, 2239:2,     2138:18
                                                                                     shared [3] - 2159:6, 2167:12, 2228:21
    2239:5, 2239:6, 2239:8, 2239:9,          seeking [1] - 2151:9
                                                                                     SHAUB [1] - 2007:15
    2239:12, 2239:17, 2239:19, 2240:3,       segment [3] - 2040:4, 2052:2, 2192:6
                                                                                     sheer [1] - 2016:6
    2240:8, 2240:11, 2240:12, 2240:14,       selected [2] - 2085:6, 2085:8
                                                                                     sheet [5] - 2021:4, 2023:25, 2026:20,
    2240:19, 2242:14, 2264:17, 2267:14,      selection [1] - 2288:16
                                                                                     2038:11, 2038:23
    2268:20, 2272:15, 2272:16, 2272:18,      selectively [1] - 2109:23
                                                                                     shift [1] - 2058:24
    2272:19, 2274:12, 2274:13, 2275:12,      Selenia [3] - 2093:23, 2158:22,
                                                                                     shock [1] - 2075:17
    2275:20, 2283:17, 2283:19, 2283:20,      2178:25
                                                                                     short [5] - 2008:9, 2056:7, 2083:10,
    2284:9, 2284:10, 2284:20, 2285:12,       self [7] - 2069:18, 2077:6, 2154:9,
                                                                                     2103:23, 2139:3
    2285:13, 2285:21, 2287:2                 2156:14, 2157:16, 2231:2
                                                                                     short-term [2] - 2103:23, 2139:3
    seatbelt [12] - 2236:24, 2237:2,         self-destructive [1] - 2157:16
                                                                                     shortening [1] - 2014:4
    2237:3, 2241:23, 2241:24, 2245:11,       self-employed [1] - 2231:2
                                                                                     shorter [3] - 2237:10, 2237:13,
    2251:7, 2251:9, 2251:11, 2251:16,        self-insured [1] - 2077:6
                                                                                     2237:23
    2251:25, 2252:20                         semi [1] - 2161:4
                                                                                     shoulder [5] - 2242:6, 2242:7, 2242:8,
    seatbelts [4] - 2243:20, 2245:4,         sending [1] - 2012:22
                                                                                     2264:18, 2267:24
    2245:8, 2245:15                          senior [1] - 2085:6
                                                                                     show [22] - 2008:21, 2010:1, 2010:5,
    seated [8] - 2078:23, 2080:5, 2136:6,    sense [4] - 2060:3, 2087:15, 2100:14,
                                                                                     2010:13, 2010:16, 2026:23, 2063:5,
    2138:8, 2240:13, 2277:11, 2278:1,        2222:7
                                                                                     2071:15, 2072:19, 2073:12, 2074:11,
    2279:24                                  sensitive [1] - 2098:19
                                                                                     2111:11, 2112:8, 2132:8, 2134:3,
    seats [9] - 2239:9, 2239:14, 2249:10,    sensitivity [1] - 2163:23               2137:3, 2212:12, 2212:14, 2248:5,
    2267:7, 2280:6, 2283:13, 2283:16,        sent [6] - 2012:5, 2012:20, 2043:7,     2248:7, 2263:23
    2284:22, 2285:11                         2046:17, 2149:9, 2179:25                showed [5] - 2011:3, 2104:6, 2132:20,
    second [34] - 2008:23, 2018:20,          sentence [3] - 2097:6, 2097:16,         2144:19, 2165:19




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 321 of 328 PageID #: 27158


                                   Bauta v. Greyhound Lines, et al                                                         37
    shower [5] - 2023:9, 2037:7, 2037:8,     2207:17                                  sorry [28] - 2013:16, 2024:12, 2028:5,
    2053:22                                  skip [1] - 2155:10                       2030:2, 2031:7, 2033:14, 2034:1,
    showing [4] - 2037:21, 2060:25,          skipped [1] - 2155:3                     2038:5, 2052:25, 2075:9, 2124:12,
    2178:6, 2267:4                           skipping [2] - 2164:12, 2179:17          2162:19, 2170:8, 2181:20, 2190:14,
    shown [2] - 2112:10, 2141:10             skirt [2] - 2201:1, 2201:6               2194:7, 2195:10, 2207:1, 2251:5,
    shows [4] - 2065:10, 2071:20, 2109:8,    sky [1] - 2267:14                        2256:2, 2256:3, 2256:9, 2257:25,
    2268:14                                  Skype [1] - 2009:1                       2262:19, 2272:21, 2276:11, 2277:18,
    siblings [1] - 2103:20                   slammed [1] - 2268:16                    2282:11
    sic [1] - 2248:11                        slavish [1] - 2065:19                    sort [16] - 2037:24, 2057:21, 2083:6,
    side [12] - 2094:24, 2095:21, 2106:15,   sleep [3] - 2157:18, 2157:19, 2175:3     2083:8, 2085:1, 2089:9, 2095:13,
    2146:6, 2199:3, 2238:2, 2248:8,          sleeping [1] - 2046:4                    2102:7, 2105:24, 2113:4, 2116:2,
    2248:9, 2248:10, 2266:17, 2278:21,       sleeplessness [1] - 2175:8               2126:24, 2127:19, 2129:5, 2171:23,
    2283:17                                  slide [1] - 2106:23                      2277:25
    Side [6] - 2199:4, 2199:7, 2202:8,       slight [2] - 2204:14, 2204:16            sorts [2] - 2162:22, 2163:24
    2266:18, 2267:1, 2270:5                  slow [1] - 2194:19                       sought [1] - 2025:16
    side-bar [2] - 2199:3, 2266:17           slower [1] - 2239:3                      sound [7] - 2040:6, 2143:14, 2143:18,
    Side-bar [6] - 2199:4, 2199:7, 2202:8,   slowly [1] - 2115:21                     2210:17, 2210:19, 2216:2, 2245:24
    2266:18, 2267:1, 2270:5                  slows [1] - 2239:4                       sounded [1] - 2177:24
    Sidebar [8] - 2154:14, 2155:16,          small [2] - 2255:24, 2262:20             soundness [1] - 2077:2
    2185:20, 2188:2, 2192:18, 2193:7,        smaller [1] - 2150:16                    sounds [3] - 2107:1, 2171:3, 2171:7
    2256:19, 2260:21                         smile [1] - 2288:19                      source [7] - 2064:16, 2169:11,
    sidebar [9] - 2020:1, 2154:13, 2155:1,   SMITH [1] - 2007:3                       2170:16, 2171:18, 2171:20, 2172:7,
    2185:19, 2186:1, 2193:1, 2249:24,        Smith [32] - 2077:20, 2136:17,           2172:13
    2256:17, 2257:1                          2137:19, 2235:12, 2235:16, 2235:19,      sources [2] - 2043:4, 2253:1
    sign [2] - 2095:3, 2096:24               2236:7, 2241:11, 2241:16, 2242:16,       South [1] - 2186:15
    signature [2] - 2060:20, 2060:23         2242:20, 2243:2, 2243:16, 2245:13,       Southern [1] - 2017:4
    signed [1] - 2102:3                      2246:20, 2250:4, 2251:3, 2252:25,        space [3] - 2283:14, 2283:19, 2284:1
    significant [9] - 2069:25, 2077:3,       2253:12, 2253:21, 2258:11, 2258:15,      Span [5] - 2119:16, 2119:17, 2120:10,
    2077:22, 2112:24, 2156:22, 2158:2,       2258:24, 2258:25, 2269:4, 2269:16,       2120:13, 2212:4
    2182:22, 2198:5, 2207:20                 2281:2, 2281:14, 2281:17, 2282:23,       span [1] - 2080:22
    significantly [5] - 2108:1, 2212:10,     2286:4                                   Spanish [14] - 2130:8, 2130:9,
    2212:14, 2237:18, 2280:1                 Smith's [9] - 2235:1, 2235:15, 2241:1,   2182:25, 2183:5, 2183:23, 2184:12,
    signs [1] - 2127:12                      2243:24, 2246:1, 2252:7, 2259:8,         2184:21, 2186:20, 2189:10, 2190:9,
    silence [1] - 2179:20                    2261:13, 2280:23                         2194:21, 2210:2, 2210:6, 2210:19
    silent [1] - 2074:9                      SN-5 [1] - 2061:8                        Spanish-speaking [1] - 2182:25
    silly [1] - 2201:17                      sniggering [1] - 2243:6                  spasms [1] - 2050:20
    similar [4] - 2107:20, 2122:8, 2127:2,   social [2] - 2102:10, 2158:3             spatial [1] - 2097:9
    2213:24                                  Social [1] - 2082:17                     speaking [7] - 2130:8, 2182:25,
    simple [3] - 2060:18, 2061:1, 2150:4     Society [1] - 2084:3                     2190:17, 2210:1, 2210:2, 2220:7,
    simply [5] - 2062:3, 2073:10, 2243:8,    soft [1] - 2268:20                       2271:25
    2283:4, 2284:14                          softer [3] - 2267:7, 2268:12, 2275:12    Special [1] - 2193:3
    SIMS [2] - 2121:22, 2121:23              solve [1] - 2125:18                      special [3] - 2194:17, 2201:2, 2210:12
    single [4] - 2200:6, 2200:9, 2202:4,     solved [1] - 2214:4                      specialist [4] - 2030:23, 2051:13,
    2219:1                                   someone [12] - 2021:2, 2037:12,          2052:6, 2053:13
    sister [3] - 2041:24, 2093:23, 2094:8    2061:10, 2064:25, 2066:7, 2101:17,       specialists [2] - 2051:10, 2051:11
    sisters [1] - 2043:4                     2104:20, 2127:24, 2174:10, 2176:10,      Specialists [1] - 2093:6
    sit [4] - 2073:24, 2084:25, 2231:23,     2176:16, 2210:19                         specialties [1] - 2084:14
    2260:19                                  Somerset [2] - 2083:20                   specific [5] - 2021:15, 2021:17,
    sitting [2] - 2246:22, 2288:14           sometime [3] - 2234:20, 2249:4,          2065:20, 2123:10, 2269:14
    situation [5] - 2019:9, 2066:12,         2249:7                                   specifically [16] - 2011:2, 2021:25,
    2077:15, 2211:16, 2243:10                sometimes [12] - 2037:21, 2110:4,        2043:6, 2074:5, 2074:17, 2115:14,
    situations [1] - 2069:7                  2134:24, 2151:4, 2152:15, 2163:19,       2162:21, 2169:21, 2170:2, 2184:2,
    six [10] - 2013:18, 2067:16, 2086:8,     2170:22, 2175:4, 2175:9, 2179:16,        2184:25, 2195:24, 2196:10, 2234:25,
    2101:24, 2117:23, 2123:16, 2156:22,      2185:9, 2232:1                           2245:9, 2280:23
    2157:18, 2277:21                         somewhat [3] - 2092:24, 2174:19,         specificity [1] - 2031:8
    sixth [1] - 2276:25                      2200:23                                  specifics [2] - 2020:22, 2185:16
    size [4] - 2264:23, 2264:24, 2264:25,    somewhere [5] - 2054:14, 2067:3,         specifies [1] - 2157:7
    2284:21                                  2118:23, 2214:19, 2238:1                 speculate [2] - 2026:4, 2039:14
    skills [9] - 2081:19, 2083:9, 2083:11,   soon [1] - 2129:5                        speculation [4] - 2017:6, 2026:10,
    2191:9, 2194:20, 2196:1, 2207:10,        SOPHIE [1] - 2007:20                     2033:13, 2042:6




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 322 of 328 PageID #: 27159


                                    Bauta v. Greyhound Lines, et al                                                         38
    speculative [8] - 2018:22, 2028:4,       STATES [2] - 2006:1, 2006:13              2283:15, 2284:3, 2285:24, 2287:5
    2029:12, 2031:20, 2037:4, 2039:20,       States [5] - 2006:5, 2082:8, 2082:9,      strikes [1] - 2274:6
    2045:13, 2046:11                         2123:13, 2194:14                          striking [4] - 2225:23, 2228:9, 2237:8,
    speech [1] - 2102:9                      static [1] - 2058:18                      2238:24
    speed [21] - 2095:25, 2159:14,           stating [1] - 2056:7                      strip [1] - 2135:4
    2161:10, 2213:16, 2226:8, 2226:14,       stationary [8] - 2274:20, 2274:25,        strokes [1] - 2142:16
    2226:15, 2239:7, 2240:7, 2250:16,        2275:8, 2275:18, 2279:25, 2280:17,        strong [1] - 2087:25
    2282:12, 2282:13, 2282:14, 2282:17,      2285:5, 2285:6                            stronger [1] - 2280:8
    2282:18, 2282:21, 2282:22, 2286:10       Statistical [1] - 2152:9                  struck [10] - 2010:15, 2050:6, 2160:19,
    spell [2] - 2080:6, 2230:7               status [4] - 2088:11, 2088:14, 2129:6,    2162:7, 2162:12, 2237:16, 2242:14,
    spelled [1] - 2080:9                     2141:13                                   2274:18, 2279:3, 2284:13
    spend [2] - 2091:19, 2227:4              stay [1] - 2229:21                        structure [2] - 2242:23, 2261:7
    spent [2] - 2091:4, 2226:22              staying [1] - 2157:19                     Structured [1] - 2121:23
    spinal [1] - 2222:23                     steel [2] - 2233:2, 2233:4                structures [5] - 2232:19, 2232:21,
    spine [19] - 2029:7, 2030:23, 2040:2,    steering [5] - 2272:17, 2274:6, 2274:8,   2232:24, 2232:25, 2261:23
    2051:10, 2051:13, 2052:6, 2052:14,       2274:9, 2280:9                            student [3] - 2176:10, 2211:24,
    2053:12, 2054:3, 2173:15, 2222:22,       stenography [1] - 2007:22                 2211:25
    2241:18, 2242:2, 2242:3, 2242:4,         step [5] - 2013:7, 2063:9, 2081:25,       students [1] - 2091:17
    2242:11, 2251:4, 2286:5                  2090:14, 2281:17                          studies [5] - 2031:14, 2032:21,
    Spine [3] - 2046:16, 2047:7, 2093:6      stern [1] - 2266:11                       2052:1, 2217:2, 2231:9
    spiral [1] - 2111:10                     STEVEN [1] - 2007:13                      study [3] - 2032:20, 2033:10, 2264:10
    spiral-bound [1] - 2111:10               Steven [2] - 2093:13, 2257:12             stuff [7] - 2036:22, 2040:15, 2054:3,
    spitzer [1] - 2094:1                     sticks [1] - 2053:17                      2054:10, 2054:18, 2055:21, 2193:6
    split [2] - 2021:1, 2168:4               stiff [3] - 2059:25, 2239:19, 2239:22     style [1] - 2097:17
    spoken [3] - 2183:24, 2184:13,           stiff-arm [1] - 2239:22                   subcategories [1] - 2157:6
    2194:21                                  stiffness [3] - 2238:22, 2239:9,          subject [10] - 2015:8, 2079:3, 2081:16,
    sports [2] - 2081:7, 2081:13             2240:10                                   2180:22, 2236:2, 2263:10, 2265:1,
    SPRATT [1] - 2007:15                     still [14] - 2012:16, 2015:5, 2030:25,    2282:6, 2282:22, 2283:6
    square [1] - 2283:4                      2031:2, 2039:14, 2044:2, 2050:23,         subjectively [1] - 2221:12
    squats [1] - 2050:19                     2184:24, 2216:9, 2275:5, 2275:6,          submark [1] - 2013:19
    stable [1] - 2274:20                     2281:17, 2285:6, 2286:20                  submission [1] - 2033:13
    staff [1] - 2134:10                      stimuli [7] - 2068:25, 2107:24,           submit [3] - 2037:13, 2084:17,
    stagger [2] - 2129:10, 2131:3            2131:13, 2132:6, 2154:5, 2155:12          2084:19
    stake [2] - 2145:12, 2146:4              stimulus [1] - 2216:2                     submitted [1] - 2016:12
    stamped [1] - 2218:6                     Stitzer [1] - 2179:3                      subsequent [1] - 2013:1
    stand [7] - 2051:8, 2079:20, 2131:2,     stitzer [1] - 2158:23                     subsequently [1] - 2092:9
    2136:9, 2145:11, 2252:18, 2252:19        stop [9] - 2100:15, 2100:23, 2109:6,      subset [1] - 2163:3
    standalone [5] - 2110:13, 2110:18,       2135:7, 2203:24, 2204:1, 2236:22,         subspecialty [1] - 2082:25
    2110:20, 2110:21, 2110:22                2259:16                                   substance [1] - 2158:5
    standard [11] - 2011:19, 2017:2,         stopped [11] - 2026:14, 2050:17,          substantial [7] - 2056:1, 2056:2,
    2052:7, 2056:16, 2105:23, 2111:2,        2100:22, 2127:18, 2206:23, 2207:3,        2066:15, 2150:10, 2151:17, 2160:2,
    2133:5, 2169:2, 2195:3, 2200:11,         2247:9, 2247:10, 2247:12, 2247:13,        2160:4
    2269:10                                  2247:16                                   substantially [1] - 2227:10
    standing [2] - 2110:18, 2110:20          storage [1] - 2207:17                     subtle [1] - 2142:20
    standpoint [2] - 2144:13, 2232:21        straight [1] - 2286:12                    Success [1] - 2007:17
    stands [2] - 2121:23, 2152:9             strange [1] - 2040:6                      successful [1] - 2207:18
    stark [1] - 2114:14                      Street [4] - 2006:17, 2007:5, 2014:17,    suffered [2] - 2042:13, 2062:21
    start [17] - 2047:22, 2047:23, 2082:1,   2047:8                                    suffering [3] - 2074:7, 2074:22, 2075:6
    2096:19, 2105:19, 2105:20, 2105:21,      stress [9] - 2016:11, 2062:10, 2062:16,   suffers [1] - 2070:6
    2106:1, 2106:11, 2119:20, 2121:2,        2075:17, 2147:10, 2151:25, 2153:3,        sufficient [21] - 2016:2, 2024:24,
    2151:24, 2182:14, 2200:18, 2236:6,       2226:20, 2233:15                          2029:16, 2030:8, 2030:25, 2033:6,
    2258:18, 2277:18                         Stress [7] - 2046:11, 2067:14,            2033:9, 2033:12, 2033:20, 2036:3,
    started [3] - 2038:12, 2082:2            2087:21, 2133:16, 2133:23, 2133:25,       2037:18, 2040:25, 2056:17, 2062:6,
    startle [2] - 2134:18, 2157:17           2134:12                                   2070:5, 2070:15, 2071:8, 2071:11,
    startled [2] - 2215:11, 2215:12          stressed [1] - 2134:3                     2071:16, 2134:25, 2236:4
    starts [3] - 2143:13, 2162:5, 2276:11    stricken [5] - 2044:25, 2045:4, 2045:5,   sufficiently [1] - 2177:8
    State [2] - 2077:16, 2203:14             2090:1, 2198:15                           suggest [1] - 2165:18
    state [3] - 2016:24, 2069:22, 2156:20    strike [16] - 2045:2, 2056:2, 2154:12,    suggesting [1] - 2057:20
    statement [1] - 2087:25                  2159:17, 2190:3, 2198:14, 2237:1,         suggestion [4] - 2059:2, 2059:5,
    states [2] - 2096:8, 2123:13             2252:12, 2272:17, 2272:18, 2272:19,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 323 of 328 PageID #: 27160


                                   Bauta v. Greyhound Lines, et al                                                         39
    2059:18, 2165:6                          2140:19, 2140:20, 2140:22, 2163:12,      2105:23, 2105:24, 2106:1, 2106:2,
    Suite [4] - 2006:17, 2006:22, 2007:6,    2181:13                                  2106:7, 2106:9, 2106:11, 2107:1,
    2007:12                                  Symptoms [1] - 2121:24                   2107:4, 2107:22, 2108:2, 2108:4,
    summary [2] - 2052:11, 2087:10           syndrome [3] - 2163:20, 2163:22,         2109:12, 2109:13, 2109:14, 2109:23,
    summer [4] - 2010:25, 2082:4, 2082:5,    2217:24                                  2110:1, 2110:9, 2110:20, 2110:21,
    2234:20                                  sypmtomatology [1] - 2060:15             2110:22, 2110:23, 2110:25, 2111:6,
    Summit [1] - 2083:21                     system [6] - 2156:16, 2195:1, 2198:6,    2111:8, 2111:24, 2111:25, 2112:1,
    Sunoco [1] - 2011:9                      2271:16, 2274:5                          2112:10, 2112:14, 2113:8, 2113:20,
    supervision [2] - 2088:12, 2091:18       systems [1] - 2163:10                    2113:21, 2113:22, 2114:2, 2114:22,
    supp [1] - 2017:3                                                                 2114:23, 2114:25, 2115:4, 2115:5,
    supplemental [4] - 2092:9, 2148:4,                         T                      2118:6, 2118:16, 2118:17, 2120:7,
                                                                                      2120:8, 2120:10, 2121:7, 2121:16,
    2245:14, 2245:18
    support [12] - 2021:18, 2022:2,          T-O-M-M [1] - 2110:9                     2121:17, 2122:1, 2122:6, 2122:7,
    2033:12, 2037:23, 2037:25, 2042:1,       T2 [1] - 2148:5                          2122:14, 2124:2, 2124:8, 2125:25,
    2060:1, 2070:16, 2220:24, 2236:2,        tack [1] - 2200:13                       2126:1, 2126:20, 2126:21, 2127:22,
    2257:11, 2262:7                          talks [3] - 2137:13, 2187:15, 2226:20    2140:11, 2141:23, 2143:4, 2143:5,
    supported [5] - 2017:5, 2017:24,                                                  2143:6, 2143:10, 2143:13, 2144:5,
                                             tall [1] - 2265:6
    2024:24, 2031:25, 2037:17                                                         2145:2, 2145:5, 2165:10, 2165:24,
                                             tap [1] - 2096:21
    supporting [2] - 2016:5, 2177:5                                                   2166:5, 2166:7, 2166:14, 2166:23,
                                             taught [1] - 2194:24
    supportive [1] - 2139:3                                                           2167:2, 2167:3, 2167:5, 2167:7,
                                             TBI [21] - 2042:13, 2043:18, 2043:19,
    supports [1] - 2224:4                                                             2167:15, 2168:14, 2175:15, 2176:14,
                                             2043:22, 2044:17, 2045:13, 2055:23,
                                                                                      2180:12, 2180:18, 2181:24, 2182:5,
    suppose [1] - 2205:2                     2056:11, 2056:23, 2057:13, 2058:23,
                                                                                      2182:6, 2182:15, 2183:1, 2183:6,
    supposed [4] - 2053:16, 2072:18,         2060:6, 2060:17, 2060:24, 2063:1,
                                                                                      2199:9, 2199:14, 2199:16, 2200:6,
    2145:21, 2209:21                         2063:12, 2063:14, 2065:23, 2066:5,
                                                                                      2200:9, 2200:10, 2200:13, 2200:14,
    supposedly [1] - 2116:16                 2066:8, 2066:14
                                                                                      2200:15, 2205:11, 2205:20, 2208:18,
    supposition [1] - 2017:6                 TDL [1] - 2148:5
                                                                                      2209:15, 2211:18, 2212:1, 2212:22,
    surbeon [1] - 2051:15                    tea [1] - 2095:9
                                                                                      2212:23, 2213:21, 2213:25, 2221:15,
    surgeon [5] - 2034:21, 2040:2, 2041:3,   teach [1] - 2083:14
                                                                                      2222:5, 2224:18, 2227:10, 2257:6,
    2051:15, 2093:13                         teacher [1] - 2195:2
                                                                                      2257:9, 2257:13, 2257:17, 2257:23,
    surgeries [7] - 2020:25, 2021:4,         teaching [2] - 2083:12, 2083:15
                                                                                      2257:25, 2258:7, 2259:18, 2260:13,
    2062:23, 2173:6, 2173:8, 2173:12,        team [2] - 2012:22, 2128:19              2260:14, 2260:17, 2260:20, 2262:7,
    2231:23                                  teams [2] - 2081:7, 2081:13              2263:1, 2263:3, 2263:4, 2263:7,
    surgery [13] - 2040:3, 2040:9,           technique [1] - 2146:22                  2263:8, 2266:2, 2267:10, 2268:8,
    2040:10, 2040:15, 2040:18, 2041:1,       technology [1] - 2207:15                 2268:14, 2268:15, 2271:10, 2275:25,
    2051:6, 2063:4, 2093:5, 2173:4,          temple [1] - 2142:13                     2276:1, 2276:2, 2278:8, 2278:12,
    2173:13, 2196:13, 2231:20                Temple [1] - 2082:3                      2281:23, 2281:25, 2282:4, 2282:7,
    surgical [2] - 2173:9                    temporal [1] - 2142:14                   2282:9, 2283:2, 2283:6
    surmise [1] - 2016:6                     ten [4] - 2040:23, 2085:9, 2133:19,      Test [12] - 2105:21, 2110:10, 2110:22,
    survive [1] - 2048:4                     2133:21                                  2114:21, 2118:15, 2119:16, 2119:17,
    sustainable [1] - 2077:9                 tend [2] - 2162:25, 2165:13              2121:22, 2125:22, 2166:13, 2181:22,
    Sustained [16] - 2120:21, 2145:14,       tender [1] - 2234:7                      2212:25
    2183:19, 2184:18, 2191:17, 2198:11,      TENS [1] - 2037:14                       tested [5] - 2057:22, 2090:9, 2168:7,
    2211:14, 2219:16, 2252:11, 2253:10,      tenth [1] - 2194:23                      2197:8, 2267:4
    2263:20, 2265:12, 2266:16, 2274:15,      term [14] - 2083:5, 2083:8, 2083:10,     testified [61] - 2017:15, 2022:1,
    2279:22, 2280:3                          2103:17, 2103:18, 2103:21, 2103:23,      2025:7, 2026:14, 2026:17, 2027:9,
    sustained [15] - 2048:9, 2087:19,        2126:5, 2139:3, 2159:10, 2163:21,        2027:20, 2028:22, 2029:8, 2030:9,
    2090:1, 2128:23, 2133:25, 2147:16,       2181:1, 2184:8                           2035:23, 2036:14, 2036:22, 2037:5,
    2154:13, 2165:21, 2223:17, 2225:2,       terminated [1] - 2018:6                  2037:14, 2037:24, 2040:14, 2041:25,
    2225:14, 2226:7, 2226:11, 2243:19,       terminology [2] - 2062:17, 2180:25       2042:11, 2043:9, 2043:13, 2043:19,
    2274:17                                  terms [20] - 2019:20, 2023:20, 2024:1,   2050:2, 2050:10, 2050:16, 2052:4,
    sworn [2] - 2080:3, 2230:11              2030:3, 2035:8, 2051:20, 2058:11,        2052:18, 2055:11, 2057:14, 2058:9,
    sworn/affirmed [1] - 2230:5              2060:20, 2070:23, 2130:21, 2137:15,      2077:20, 2080:3, 2103:22, 2137:5,
    symbolize [2] - 2068:13, 2068:16         2139:2, 2166:5, 2166:6, 2166:7,          2149:4, 2158:14, 2167:8, 2169:7,
    symptom [2] - 2122:7, 2181:12            2166:24, 2167:4, 2167:7, 2191:21,        2174:5, 2183:2, 2184:24, 2187:7,
    Symptom [1] - 2105:21                    2196:2                                   2190:8, 2191:11, 2200:10, 2209:15,
    Symptomatolgy [1] - 2121:24              test [186] - 2010:9, 2042:17, 2042:25,   2230:11, 2233:25, 2234:3, 2242:11,
    symptoms [20] - 2044:13, 2066:16,        2043:2, 2043:3, 2048:4, 2081:24,         2242:14, 2246:20, 2259:25, 2261:19,
    2068:2, 2098:14, 2122:1, 2122:9,         2087:14, 2088:2, 2089:7, 2089:8,         2267:12, 2267:13, 2277:12, 2277:19,
    2122:18, 2123:25, 2124:2, 2134:15,       2089:18, 2090:11, 2099:10, 2101:11,      2285:9, 2285:19, 2285:20
    2134:17, 2134:21, 2139:5, 2140:17,       2103:6, 2104:14, 2104:22, 2105:19,       testify [19] - 2029:6, 2034:3, 2036:4,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 324 of 328 PageID #: 27161


                                    Bauta v. Greyhound Lines, et al                                                         40
    2036:5, 2040:5, 2044:8, 2048:3,           2101:12, 2101:15, 2101:22, 2102:20,     2136:8, 2136:13, 2137:4, 2137:17,
    2053:1, 2077:21, 2137:6, 2190:3,          2103:7, 2105:4, 2105:9, 2105:14,        2137:21, 2138:4, 2138:8, 2145:14,
    2258:23, 2259:17, 2259:24, 2261:17,       2107:2, 2107:23, 2109:9, 2110:6,        2148:21, 2154:13, 2155:3, 2155:6,
    2261:23, 2268:4, 2269:11, 2269:13         2110:8, 2110:11, 2110:12, 2110:15,      2155:11, 2160:8, 2165:21, 2165:23,
    testifying [7] - 2078:3, 2120:20,         2110:16, 2110:18, 2110:19, 2110:23,     2176:8, 2179:19, 2179:21, 2183:19,
    2145:24, 2186:8, 2187:11, 2223:8,         2110:24, 2112:3, 2112:4, 2112:5,        2184:18, 2185:19, 2186:3, 2186:5,
    2258:11                                   2113:1, 2113:2, 2113:5, 2113:12,        2186:9, 2186:12, 2186:17, 2186:25,
    testimonial [1] - 2158:24                 2114:15, 2118:7, 2118:10, 2120:5,       2187:2, 2187:8, 2187:10, 2187:12,
    testimony [108] - 2013:2, 2018:7,         2120:24, 2121:9, 2122:8, 2126:23,       2187:15, 2187:21, 2188:1, 2189:2,
    2018:16, 2019:4, 2019:15, 2020:6,         2126:24, 2127:24, 2128:5, 2142:24,      2189:9, 2190:13, 2190:14, 2190:18,
    2021:1, 2021:3, 2024:8, 2024:10,          2143:8, 2144:6, 2144:9, 2144:16,        2190:19, 2190:25, 2191:2, 2191:6,
    2027:9, 2027:16, 2027:19, 2028:12,        2164:23, 2166:9, 2166:11, 2166:21,      2191:17, 2191:20, 2192:17, 2193:3,
    2028:22, 2029:8, 2029:11, 2029:18,        2167:10, 2167:12, 2167:13, 2167:18,     2193:5, 2194:2, 2196:15, 2196:22,
    2029:19, 2030:20, 2030:22, 2031:8,        2167:19, 2174:24, 2176:11, 2176:13,     2197:25, 2198:11, 2198:15, 2199:3,
    2031:12, 2031:15, 2031:17, 2031:19,       2176:18, 2177:3, 2177:8, 2181:9,        2199:8, 2199:19, 2199:22, 2199:24,
    2033:1, 2033:3, 2033:4, 2033:11,          2181:12, 2182:14, 2186:10, 2186:23,     2200:6, 2200:9, 2200:12, 2200:15,
    2033:18, 2034:2, 2034:7, 2035:18,         2186:25, 2187:12, 2187:22, 2189:16,     2200:17, 2200:19, 2200:22, 2201:9,
    2036:8, 2037:16, 2039:5, 2040:19,         2191:8, 2208:19, 2208:20, 2209:4,       2201:16, 2201:21, 2201:24, 2202:3,
    2040:22, 2043:18, 2043:21, 2044:3,        2212:4, 2212:7, 2213:12, 2213:13,       2202:7, 2203:8, 2203:22, 2203:24,
    2045:2, 2046:16, 2060:6, 2060:7,          2213:17, 2213:18, 2213:23, 2217:21,     2204:1, 2204:3, 2204:8, 2205:15,
    2060:16, 2060:24, 2062:3, 2064:17,        2220:22, 2220:24, 2221:2, 2222:7,       2206:11, 2206:13, 2206:16, 2206:21,
    2064:25, 2065:9, 2065:11, 2066:17,        2222:24, 2222:25, 2224:5, 2225:4,       2207:13, 2211:14, 2218:7, 2219:10,
    2068:19, 2069:10, 2070:18, 2070:19,       2225:7, 2272:3, 2272:4, 2286:24         2219:16, 2219:25, 2220:2, 2220:4,
    2070:20, 2071:14, 2071:24, 2077:5,        Thailand [1] - 2082:10                  2223:13, 2223:17, 2223:25, 2224:9,
    2094:11, 2128:13, 2135:20, 2140:11,       THE [355] - 2006:12, 2008:5, 2008:12,   2224:11, 2225:2, 2225:14, 2225:22,
    2140:12, 2145:13, 2149:11, 2158:15,       2010:19, 2012:10, 2012:14, 2012:18,     2226:7, 2226:11, 2227:1, 2227:13,
    2158:18, 2158:21, 2159:2, 2167:21,        2013:6, 2013:20, 2014:1, 2014:13,       2228:18, 2229:7, 2229:9, 2229:14,
    2168:3, 2169:12, 2169:13, 2169:14,        2014:21, 2014:25, 2015:5, 2015:9,       2229:16, 2229:20, 2230:1, 2230:3,
    2169:15, 2169:19, 2171:7, 2175:25,        2015:16, 2017:9, 2021:17, 2022:6,       2230:6, 2230:8, 2234:10, 2234:18,
    2177:24, 2179:3, 2180:8, 2181:17,         2023:2, 2023:8, 2023:22, 2025:10,       2239:13, 2243:13, 2243:19, 2249:23,
    2186:6, 2191:4, 2191:13, 2192:4,          2025:12, 2025:15, 2025:19, 2025:23,     2249:25, 2250:7, 2250:23, 2251:21,
    2192:10, 2203:13, 2205:21, 2206:4,        2027:4, 2027:7, 2027:24, 2029:25,       2252:2, 2252:4, 2252:11, 2252:13,
    2206:6, 2206:21, 2206:22, 2214:17,        2031:21, 2032:4, 2032:7, 2032:10,       2252:15, 2253:10, 2254:8, 2256:1,
    2228:21, 2228:23, 2250:21, 2252:24,       2033:25, 2034:19, 2035:2, 2038:15,      2256:9, 2256:11, 2256:18, 2257:3,
    2259:8, 2261:21, 2277:4, 2285:18          2038:17, 2038:20, 2038:25, 2039:3,      2257:24, 2258:2, 2258:5, 2258:13,
    testing [75] - 2026:25, 2043:14,          2042:20, 2043:24, 2044:8, 2044:11,      2258:16, 2258:20, 2259:6, 2259:10,
    2046:6, 2058:4, 2059:13, 2059:15,         2044:19, 2044:23, 2045:1, 2045:7,       2259:12, 2259:14, 2259:16, 2259:20,
    2062:4, 2065:23, 2080:25, 2081:21,        2046:22, 2047:1, 2047:5, 2047:14,       2259:23, 2260:3, 2260:10, 2260:13,
    2091:8, 2091:17, 2101:6, 2101:13,         2047:16, 2047:19, 2048:12, 2048:16,     2260:16, 2260:19, 2261:4, 2262:10,
    2104:10, 2104:12, 2110:17, 2112:6,        2050:6, 2051:14, 2053:24, 2054:1,       2263:20, 2264:8, 2264:21, 2264:22,
    2148:5, 2164:23, 2165:1, 2166:2,          2054:11, 2054:16, 2054:20, 2054:23,     2265:2, 2265:3, 2265:4, 2265:5,
    2166:7, 2167:12, 2167:24, 2168:4,         2055:1, 2055:3, 2055:6, 2055:8,         2265:6, 2265:12, 2266:16, 2267:16,
    2168:16, 2168:25, 2170:21, 2170:22,       2055:17, 2055:19, 2055:22, 2056:10,     2267:20, 2268:24, 2269:3, 2269:8,
    2174:12, 2174:19, 2175:10, 2176:17,       2057:2, 2057:7, 2057:10, 2061:3,        2269:13, 2269:18, 2269:22, 2270:4,
    2176:23, 2180:22, 2181:1, 2181:2,         2061:10, 2062:19, 2063:7, 2063:14,      2271:11, 2271:13, 2271:23, 2272:12,
    2181:4, 2181:9, 2183:12, 2183:16,         2063:17, 2063:22, 2064:2, 2064:18,      2272:24, 2273:12, 2273:21, 2273:24,
    2183:21, 2184:21, 2184:23, 2185:17,       2065:21, 2066:1, 2066:23, 2066:24,      2273:25, 2274:1, 2274:2, 2274:15,
    2186:23, 2187:3, 2187:5, 2187:14,         2067:2, 2067:5, 2067:8, 2067:10,        2275:17, 2277:8, 2277:9, 2277:16,
    2190:10, 2195:23, 2196:9, 2196:18,        2067:12, 2070:9, 2070:13, 2071:6,       2278:3, 2278:4, 2278:7, 2278:8,
    2196:19, 2197:8, 2197:12, 2197:23,        2072:3, 2072:6, 2072:9, 2073:8,         2278:17, 2278:20, 2279:6, 2279:22,
    2198:18, 2199:12, 2200:3, 2205:6,         2073:14, 2074:11, 2074:14, 2074:21,     2280:3, 2284:4, 2285:25, 2286:1,
    2205:13, 2209:6, 2220:7, 2220:10,         2074:25, 2075:5, 2075:13, 2075:22,      2287:6, 2287:8, 2288:2, 2288:22
    2221:18, 2221:24, 2223:20, 2227:17,       2076:3, 2076:6, 2076:11, 2076:15,       theme [1] - 2036:6
    2232:2, 2232:4, 2250:10, 2275:24          2076:18, 2076:21, 2078:8, 2078:11,      themselves [2] - 2075:11, 2233:13
    tests [119] - 2042:15, 2042:23, 2066:6,   2078:14, 2078:19, 2078:21, 2078:23,     theoretically [2] - 2050:25, 2175:1
    2087:14, 2088:7, 2088:9, 2088:10,         2079:2, 2079:5, 2079:9, 2079:12,        therapeutic [1] - 2052:15
    2089:5, 2089:13, 2089:17, 2089:20,        2079:17, 2079:21, 2080:5, 2080:8,       therapy [28] - 2017:14, 2017:16,
    2090:5, 2091:16, 2095:22, 2095:23,        2080:13, 2086:22, 2090:1, 2092:22,      2020:15, 2023:19, 2025:5, 2025:20,
    2095:25, 2097:8, 2097:23, 2098:8,         2099:17, 2100:9, 2120:21, 2133:18,      2026:1, 2026:6, 2027:11, 2027:12,
    2098:19, 2098:22, 2100:7, 2100:13,        2133:21, 2135:13, 2135:16, 2135:19,     2027:21, 2028:17, 2028:19, 2028:21,
                                              2135:21, 2135:22, 2136:6, 2136:7,




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 325 of 328 PageID #: 27162


                                    Bauta v. Greyhound Lines, et al                                                           41
    2029:3, 2029:4, 2029:9, 2029:13,          ticket [3] - 2038:1, 2038:2, 2041:8       2010:7, 2014:11, 2019:2, 2020:7,
    2050:17, 2050:21, 2051:5, 2051:19,        tied [1] - 2065:20                        2024:20, 2025:1, 2027:6, 2030:4,
    2052:5, 2053:11, 2093:9, 2138:19,         tight [1] - 2060:10                       2032:20, 2036:23, 2038:3, 2038:8,
    2231:19                                   time-tested [1] - 2057:22                 2038:9, 2041:13, 2045:25, 2047:10,
    thereabouts [1] - 2205:4                  timing [2] - 2166:24, 2167:5              2049:8, 2051:9, 2057:15, 2059:1,
    thereafter [2] - 2178:5, 2180:4           tired [5] - 2096:4, 2099:3, 2100:7,       2059:8, 2072:17, 2093:12, 2094:1,
    therefore [6] - 2018:24, 2241:14,         2127:15, 2227:20                          2192:1, 2203:12, 2203:13, 2243:25
    2242:18, 2247:19, 2263:10, 2278:11        tissue [3] - 2233:6, 2233:8, 2233:22      Transcription [1] - 2007:22
    they've [9] - 2021:4, 2066:8, 2084:20,    tizanidine [4] - 2036:16, 2051:17,        transcripts [6] - 2010:14, 2058:2,
    2084:21, 2099:17, 2131:2, 2180:18,        2104:7, 2104:8                            2094:7, 2094:8, 2202:3, 2251:2
    2248:1, 2248:4                            today [16] - 2014:5, 2014:25, 2018:18,    transfer [1] - 2126:3
    thinking [5] - 2015:5, 2097:10, 2109:6,   2068:22, 2080:24, 2100:24, 2104:10,       Transit [1] - 2017:7
    2145:9, 2242:5                            2123:9, 2147:22, 2149:5, 2149:12,         translate [7] - 2126:6, 2130:8,
    third [7] - 2019:15, 2068:24, 2116:24,    2149:24, 2160:12, 2230:17, 2253:18,       2130:16, 2141:16, 2210:4, 2210:6
    2117:1, 2117:3, 2117:24, 2276:18          2261:17                                   translates [1] - 2210:19
    THOMAS [1] - 2007:7                       together [9] - 2035:16, 2036:13,          translation [2] - 2129:15, 2130:3
    Thomas [40] - 2026:19, 2026:21,           2101:3, 2107:18, 2120:24, 2125:16,        trauma [11] - 2064:9, 2142:16,
    2028:24, 2029:8, 2043:13, 2043:15,        2125:17, 2149:7, 2250:13                  2153:15, 2153:16, 2153:17, 2154:5,
    2043:19, 2043:24, 2043:25, 2044:21,       Tom [1] - 2187:19                         2154:6, 2154:7, 2154:8, 2154:10
    2058:11, 2058:24, 2058:25, 2059:5,        TOMM [35] - 2110:9, 2110:20, 2111:6,      trauma-related [3] - 2154:5, 2154:6,
    2059:6, 2060:9, 2060:12, 2060:18,         2111:8, 2181:18, 2181:19, 2181:21,        2154:7
    2064:15, 2065:3, 2065:12, 2065:22,        2182:3, 2182:4, 2182:5, 2182:15,          traumatic [45] - 2016:10, 2016:11,
    2066:8, 2093:21, 2094:5, 2094:11,         2183:1, 2183:6, 2186:22, 2186:23,         2042:9, 2042:10, 2057:18, 2059:16,
    2106:5, 2106:6, 2109:14, 2109:16,         2186:25, 2187:5, 2187:14, 2189:16,        2060:2, 2060:14, 2060:25, 2062:10,
    2109:18, 2110:12, 2145:7, 2145:10,        2190:10, 2195:23, 2196:19, 2197:12,       2062:16, 2064:20, 2067:20, 2067:25,
    2145:11, 2158:16, 2167:24, 2168:7,        2197:13, 2197:14, 2198:18, 2199:9,        2068:2, 2068:3, 2068:5, 2068:8,
    2178:20, 2220:21                          2199:14, 2200:16, 2205:12, 2205:16,       2068:10, 2068:14, 2068:17, 2068:22,
    thomas [2] - 2059:9, 2093:14              2205:19, 2205:20, 2209:19, 2212:4         2068:25, 2069:1, 2069:5, 2069:9,
    Thomas' [2] - 2093:22, 2165:1             tomorrow [1] - 2104:25                    2069:12, 2069:13, 2069:16, 2069:20,
    Thomas's [5] - 2029:10, 2043:21,          took [13] - 2059:7, 2082:5, 2113:20,      2134:16, 2147:10, 2151:25, 2153:2,
    2140:11, 2145:5, 2178:22                  2113:22, 2114:2, 2134:22, 2155:1,         2153:22, 2153:25, 2154:1, 2155:13,
    thoughts [6] - 2069:4, 2069:8,            2186:1, 2193:1, 2239:18, 2249:10,         2156:8, 2156:9, 2156:11, 2156:18,
    2123:18, 2123:20, 2154:6, 2154:8          2257:1, 2281:17                           2157:11, 2157:12, 2226:19
    thousand [4] - 2090:8, 2114:19,           top [1] - 2049:4                          Traumatic [7] - 2046:10, 2067:14,
    2120:18, 2227:23                          topic [8] - 2151:24, 2159:7, 2159:9,      2087:21, 2133:16, 2133:23, 2133:25,
    thousands [2] - 2090:7, 2090:9            2165:17, 2167:23, 2169:20, 2216:24,       2134:12
    threatened [4] - 2067:18, 2153:13,        2228:8                                    traumatically [1] - 2045:9
    2153:14                                   topics [2] - 2151:21, 2176:1              traumatized [2] - 2045:20, 2045:23
    threatening [1] - 2106:1                  tops [1] - 2229:18                        traveling [2] - 2282:12, 2282:17
    three [37] - 2009:18, 2014:6, 2019:4,     torso [1] - 2242:7                        travels [1] - 2137:10
    2020:15, 2026:1, 2027:13, 2032:22,        total [7] - 2055:18, 2131:19, 2166:2,     treat [5] - 2023:4, 2035:12, 2095:12
    2032:23, 2037:8, 2062:20, 2070:10,        2201:8, 2214:17, 2240:18, 2282:20         treated [2] - 2044:7, 2044:16
    2083:25, 2084:22, 2085:2, 2116:18,        totality [2] - 2035:11                    treater [5] - 2022:3, 2030:21, 2035:10,
    2117:1, 2117:17, 2117:23, 2117:24,        touch [3] - 2131:14, 2167:22, 2243:20     2039:24, 2044:4
    2119:22, 2122:23, 2131:12, 2156:17,       touched [1] - 2246:18                     treaters [3] - 2044:8, 2132:12, 2133:7
    2157:16, 2172:8, 2172:15, 2231:7,         tough [2] - 2045:21, 2194:25              treating [28] - 2017:14, 2019:12,
    2235:14, 2278:12, 2279:20, 2281:25,       tougher [1] - 2175:15                     2022:3, 2023:2, 2023:3, 2023:12,
    2282:3, 2282:10, 2282:11, 2283:6,         towards [5] - 2157:15, 2191:18,           2025:24, 2025:25, 2034:8, 2034:22,
    2283:23                                   2248:16, 2248:17, 2277:10                 2035:18, 2036:21, 2039:7, 2041:10,
    three-and-a-half [6] - 2278:12,           track [1] - 2164:15                       2041:22, 2042:12, 2043:25, 2044:13,
    2281:25, 2282:3, 2282:10, 2282:11,        traditional [1] - 2194:2                  2048:2, 2048:9, 2048:13, 2048:23,
    2283:6                                    trailer [1] - 2285:11                     2052:16, 2053:2, 2054:1, 2073:10,
    threshold [2] - 2189:21, 2206:7           trailmaking [3] - 2126:22, 2126:24,       2096:9, 2180:16
    throughout [17] - 2083:13, 2099:7,        2127:2                                    treatment [20] - 2018:6, 2018:7,
    2100:18, 2101:5, 2101:6, 2104:13,         trained [2] - 2091:16, 2134:9             2018:8, 2018:12, 2018:16, 2018:21,
    2104:22, 2112:6, 2124:20, 2127:9,         training [10] - 2081:5, 2087:6, 2128:4,   2019:22, 2023:13, 2028:4, 2039:10,
    2169:25, 2194:18, 2210:12, 2221:16,       2147:6, 2158:11, 2231:5, 2231:22,         2044:12, 2060:8, 2060:13, 2093:8,
    2233:19, 2233:20, 2267:24                 2232:5, 2232:14                           2141:2, 2144:2, 2146:14, 2146:22,
    thrown [2] - 2064:13, 2236:23             TRANSCRIPT [1] - 2006:12                  2147:1, 2178:19
    thrust [1] - 2056:13                      transcript [30] - 2007:22, 2009:6,        treatments [1] - 2018:5




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 326 of 328 PageID #: 27163


                                    Bauta v. Greyhound Lines, et al                                                       42
    tree [2] - 2115:11, 2115:12               2067:13                                 2243:9, 2245:12, 2273:22
    tremendous [3] - 2141:22, 2216:22,        twelfth [1] - 2264:2                    undercarriage [2] - 2247:22, 2248:7
    2239:23                                   twice [4] - 2045:23, 2054:7, 2112:15,   underestimate [2] - 2204:16, 2204:17
    trends [1] - 2263:13                      2233:6                                  underlying [1] - 2023:18
    trial [44] - 2016:12, 2017:14, 2018:13,   two [84] - 2008:22, 2009:18, 2009:21,   underneath [2] - 2238:5, 2248:12
    2018:24, 2021:13, 2024:8, 2024:20,        2014:4, 2019:11, 2026:17, 2027:13,      underscored [1] - 2204:23
    2026:22, 2027:6, 2028:7, 2029:1,          2034:6, 2040:10, 2042:8, 2045:23,       understood [2] - 2178:17, 2274:21
    2051:2, 2094:10, 2112:18, 2112:19,        2045:25, 2052:13, 2054:13, 2063:9,      undertake [3] - 2018:16, 2175:22,
    2112:21, 2113:7, 2113:9, 2113:15,         2064:22, 2069:13, 2070:6, 2070:10,      2254:14
    2113:16, 2116:10, 2116:24, 2148:9,        2070:14, 2071:14, 2071:18, 2081:6,      undisputedly [1] - 2058:21
    2158:15, 2158:18, 2169:13, 2169:14,       2081:8, 2084:19, 2084:20, 2099:15,      unfortunately [2] - 2021:20, 2088:14
    2169:15, 2191:4, 2197:13, 2205:18,        2106:14, 2106:20, 2107:3, 2107:8,       unimpaired [1] - 2103:23
    2205:19, 2205:20, 2206:21, 2206:22,       2110:15, 2111:20, 2112:16, 2114:13,     unique [4] - 2232:25, 2233:8, 2233:9,
    2209:19, 2209:20, 2209:21, 2209:22,       2114:15, 2117:6, 2118:18, 2119:20,      2233:23
    2212:5, 2214:23, 2251:2, 2281:4           2119:23, 2126:10, 2134:9, 2139:6,       uniqueness [1] - 2233:22
    TRIAL [1] - 2006:12                       2151:14, 2156:9, 2156:13, 2157:13,      UNITED [2] - 2006:1, 2006:13
    trials [4] - 2112:16, 2115:1, 2166:14     2157:16, 2159:17, 2159:20, 2170:23,     United [5] - 2006:5, 2082:8, 2082:9,
    tried [4] - 2052:11, 2201:1, 2251:12,     2172:12, 2173:6, 2173:12, 2173:17,      2123:13, 2194:14
    2269:16                                   2181:5, 2181:14, 2195:14, 2204:5,       university [1] - 2083:12
    trips [1] - 2045:24                       2209:20, 2209:21, 2209:22, 2211:4,      University [6] - 2082:3, 2082:14,
    trivialize [1] - 2065:18                  2211:11, 2213:10, 2219:10, 2219:11,     2083:14, 2083:15, 2083:19, 2231:8
    trouble [2] - 2103:8, 2104:21             2219:20, 2224:21, 2228:3, 2233:5,
                                                                                      unknown [1] - 2255:1
    troublesome [1] - 2056:24                 2241:10, 2242:25, 2243:3, 2257:11,
                                                                                      unless [2] - 2074:25, 2075:1
    truck [11] - 2115:14, 2118:18, 2118:21,   2263:11, 2273:15, 2277:24, 2283:16,
                                                                                      unlike [1] - 2110:7
    2161:5, 2237:17, 2238:24, 2242:13,        2283:24, 2284:1, 2286:17
                                                                                      unrestrained [15] - 2258:7, 2264:14,
    2247:9, 2248:6, 2285:19                   two-inch [1] - 2284:1
                                                                                      2264:19, 2267:5, 2267:23, 2267:25,
    trucks [1] - 2250:15                      two-level [2] - 2040:10, 2173:17
                                                                                      2271:21, 2272:4, 2272:10, 2272:13,
    true [54] - 2008:20, 2010:4, 2071:15,     two-year [1] - 2134:9
                                                                                      2273:5, 2273:9, 2273:18, 2274:7,
    2101:20, 2103:8, 2115:19, 2122:4,         type [18] - 2019:1, 2090:5, 2138:25,    2274:23
    2123:15, 2123:17, 2123:19, 2123:22,       2142:5, 2142:6, 2142:15, 2143:20,
                                                                                      untrue [1] - 2260:6
    2123:23, 2137:3, 2150:2, 2150:12,         2144:2, 2181:8, 2181:11, 2215:12,
                                                                                      unusual [3] - 2135:1, 2143:12,
    2153:8, 2159:25, 2160:6, 2161:1,          2220:8, 2220:22, 2231:14, 2232:13,
                                                                                      2143:19
    2161:7, 2161:10, 2161:16, 2162:13,        2241:19, 2242:4, 2242:10
                                                                                      unwanted [1] - 2153:23
    2163:13, 2165:1, 2165:2, 2165:12,         types [8] - 2076:4, 2134:17, 2142:8,
                                                                                      up [77] - 2010:19, 2020:2, 2030:6,
    2168:21, 2168:23, 2172:8, 2176:12,        2181:5, 2181:12, 2181:14, 2220:9,
                                                                                      2030:11, 2030:13, 2039:10, 2039:20,
    2176:14, 2180:18, 2181:3, 2182:7,         2220:11
                                                                                      2047:20, 2050:24, 2054:7, 2063:9,
    2190:11, 2196:5, 2205:23, 2213:19,        typical [2] - 2043:10, 2122:20
                                                                                      2066:4, 2066:14, 2070:21, 2073:15,
    2228:10, 2228:19, 2228:23, 2234:23,       typically [9] - 2128:11, 2156:11,
                                                                                      2096:18, 2096:21, 2096:22, 2100:23,
    2240:3, 2249:11, 2249:14, 2252:22,        2157:14, 2161:15, 2171:15, 2172:1,
                                                                                      2103:19, 2104:24, 2106:17, 2106:20,
    2252:23, 2253:2, 2253:24, 2264:15,        2182:5, 2182:16, 2183:1
                                                                                      2116:3, 2116:4, 2117:22, 2118:2,
    2279:10, 2279:15, 2280:16                                                         2120:16, 2131:2, 2141:10, 2148:12,
    true/false [1] - 2122:1                                    U                      2149:2, 2155:9, 2156:4, 2164:2,
    truism [1] - 2163:16                                                              2165:15, 2167:24, 2168:4, 2169:18,
    truncated [1] - 2288:6                    uh-hum [1] - 2190:25                    2186:14, 2189:21, 2194:16, 2195:12,
    trust [2] - 2066:14, 2112:4               ultimate [2] - 2056:13, 2146:5          2201:17, 2203:19, 2204:11, 2209:21,
    trusted [1] - 2156:15                     ultimately [3] - 2066:19, 2205:16,      2221:5, 2221:7, 2221:15, 2223:13,
    truthfulness [1] - 2097:24                2245:14                                 2227:11, 2242:12, 2242:15, 2242:25,
    try [14] - 2094:25, 2095:8, 2095:11,      umbrella [1] - 2084:12                  2245:22, 2250:4, 2261:2, 2261:21,
    2096:2, 2096:7, 2123:20, 2127:6,          UMDNJ [1] - 2083:19                     2262:19, 2266:4, 2267:3, 2271:20,
    2131:2, 2197:22, 2234:12, 2254:14,        un-Constitutionally [1] - 2077:8        2275:13, 2275:15, 2276:14, 2278:18,
    2257:5, 2257:7, 2261:2                    unable [1] - 2141:22                    2280:1, 2281:7, 2284:8, 2285:6,
    trying [11] - 2034:11, 2059:22, 2118:5,   unawareness [1] - 2132:8                2285:10, 2285:11, 2285:12, 2288:12
    2164:15, 2165:14, 2201:4, 2201:6,         uncommon [7] - 2140:21, 2171:9,         upper [2] - 2264:25
    2260:5, 2263:23, 2273:19, 2279:23         2171:12, 2172:8, 2183:3, 2183:4,        upright [1] - 2285:13
    Tuesday [4] - 2015:5, 2288:5, 2288:9,     2190:8                                  ups [2] - 2031:13, 2159:9
    2288:10                                   under [21] - 2008:18, 2040:24,          upsetting [1] - 2153:24
    tumors [1] - 2142:17                      2050:22, 2064:9, 2071:25, 2072:17,      upstairs [2] - 2008:10, 2054:15
    turn [4] - 2011:20, 2055:23, 2111:19,     2075:19, 2075:22, 2084:11, 2084:13,     upward [1] - 2242:15
    2203:11                                   2091:17, 2156:6, 2158:12, 2196:8,       uses [1] - 2050:14
    turning [3] - 2021:16, 2046:14,           2197:8, 2205:6, 2206:4, 2215:13,        usual [1] - 2100:13




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 327 of 328 PageID #: 27164


                                    Bauta v. Greyhound Lines, et al                                                           43
    utility [1] - 2250:15                      2103:12, 2114:23, 2121:16, 2124:9,        walked [1] - 2051:7
                                               2131:13, 2132:5, 2148:5, 2157:15,         wall [3] - 2050:20, 2237:1, 2258:1
                        V                      2191:9, 2191:19, 2194:20
                                               Verbal [6] - 2114:21, 2118:11,
                                                                                         wants [1] - 2076:24
                                                                                         war [1] - 2082:6
    VA [5] - 2083:19, 2134:9, 2134:10,         2118:15, 2125:22, 2166:13, 2212:25        WARNER [1] - 2007:9
    2134:11, 2215:18                           verbally [2] - 2098:5, 2099:6             WAS [1] - 2125:1
    valid [24] - 2098:22, 2109:11, 2125:7,     verbiage [1] - 2065:20                    WAS-II [1] - 2125:1
    2142:9, 2142:10, 2144:6, 2145:1,           verbose [1] - 2157:4                      waste [1] - 2269:19
    2147:1, 2147:3, 2180:17, 2183:13,          verdict [10] - 2016:5, 2020:21, 2021:4,   watching [2] - 2104:13, 2201:19
    2184:24, 2196:20, 2199:16, 2200:22,        2021:11, 2023:25, 2026:20, 2038:11,       water [12] - 2116:3, 2116:6, 2116:20,
    2205:8, 2205:11, 2212:1, 2215:13,          2038:23, 2077:3, 2146:5                   2116:21, 2116:22, 2116:23, 2117:4,
    2217:17, 2220:7, 2222:9, 2235:3,           verdicts [1] - 2077:9                     2117:9, 2117:13, 2117:22, 2212:24,
    2281:20                                    versed [1] - 2152:24                      2213:4
    validity [49] - 2043:3, 2043:14, 2046:5,   version [2] - 2059:20, 2156:3             wave [1] - 2137:10
    2110:12, 2110:16, 2110:25, 2113:2,         versions [1] - 2057:4                     ways [8] - 2067:19, 2097:15, 2110:15,
    2115:4, 2115:5, 2115:6, 2118:16,           versus [22] - 2016:22, 2018:2,            2153:14, 2153:23, 2154:6, 2161:17,
    2120:10, 2121:9, 2121:10, 2121:13,         2018:13, 2018:19, 2021:9, 2027:22,        2233:12
    2121:17, 2122:7, 2122:8, 2124:8,           2027:24, 2028:9, 2028:18, 2028:20,        weak [2] - 2035:7, 2063:1
    2143:23, 2144:9, 2144:16, 2176:23,         2029:1, 2031:23, 2035:10, 2075:3,         wearing [3] - 2161:24, 2286:3, 2286:8
    2177:3, 2177:8, 2180:22, 2181:1,           2077:9, 2077:12, 2203:14, 2210:1,         Wechsler [3] - 2124:7, 2125:2,
    2181:4, 2181:9, 2181:11, 2181:12,          2213:22, 2223:21, 2266:8, 2275:11         2148:16
    2182:7, 2182:14, 2184:23, 2187:2,          veteran [1] - 2215:23                     Wednesday [1] - 2288:12
    2200:13, 2200:14, 2200:15, 2208:20,        via [1] - 2009:1                          week [4] - 2020:15, 2027:13, 2071:23,
    2212:3, 2212:7, 2215:3, 2220:9,            Victoria [5] - 2105:21, 2109:13,          2123:16
    2220:22, 2220:24, 2221:2, 2222:6,          2110:19, 2204:5, 2212:4                   weekend [1] - 2288:20
    2222:24, 2223:20                           video [5] - 2014:7, 2037:21, 2257:6,      weekends [1] - 2195:16
    Validity [2] - 2105:21, 2212:5             2260:15, 2260:16                          weeks [3] - 2027:13, 2045:25, 2134:22
    value [4] - 2059:7, 2265:9, 2271:20,       videotape [1] - 2015:1                    weighted [2] - 2191:8, 2191:18
    2275:15                                    Vietnam [2] - 2082:6, 2082:10             well-accepted [1] - 2057:22
    values [18] - 2266:3, 2271:19, 2273:5,     view [2] - 2146:15, 2232:20               well-established [2] - 2137:13, 2138:2
    2273:17, 2274:7, 2274:18, 2276:14,         vigilance [1] - 2104:13                   well-familiar [1] - 2152:24
    2276:20, 2276:21, 2277:24, 2278:14,        violence [2] - 2067:18, 2153:14           well-known [2] - 2182:1, 2182:2
    2279:8, 2279:9, 2279:13, 2280:1,           virtually [2] - 2177:5, 2189:11           well-settled [1] - 2016:19
    2280:7, 2280:15, 2281:24                   virtue [1] - 2089:11                      well-used [2] - 2182:1, 2182:2
    Vargas [1] - 2014:21                       viscoelastic [1] - 2233:7                 well-versed [1] - 2152:24
    variability [1] - 2180:11                  visibly [1] - 2131:1                      Wendy [2] - 2053:8, 2053:19
    variable [1] - 2153:7                      vision [1] - 2200:5                       West [3] - 2014:17, 2047:8, 2133:8
    variables [3] - 2236:12, 2240:22,          visions [1] - 2199:15                     Westchester [1] - 2007:12
    2255:2                                     visit [2] - 2030:20, 2030:23              Westlaw [1] - 2067:3
    variety [1] - 2064:3                       visual [8] - 2083:10, 2089:7, 2089:8,     whatnot [2] - 2058:12, 2176:1
    various [14] - 2048:21, 2092:6, 2093:4,    2095:24, 2097:10, 2111:8, 2124:9,         wheel [4] - 2272:17, 2274:6, 2274:8,
    2093:6, 2093:7, 2093:15, 2139:11,          2124:23                                   2274:9
    2152:14, 2218:12, 2233:12, 2252:25,        voices [1] - 2209:9                       wheels [1] - 2280:9
    2253:1, 2275:24, 2276:1                    voluminous [2] - 2092:4, 2092:6           whereas [1] - 2272:18
    vast [4] - 2111:4, 2112:7, 2147:1,         Voluntary [1] - 2099:19                   wherein [1] - 2077:19
    2199:17                                    voluntary [2] - 2068:4, 2099:20           whole [7] - 2019:9, 2046:7, 2113:1,
    VAZQUEZ [1] - 2055:5                       volunteers [1] - 2231:25                  2116:15, 2156:16, 2165:9, 2239:17
    vector [1] - 2286:17
                                                                                         wide [1] - 2141:24
    vehicle [25] - 2064:12, 2161:3, 2161:8,
    2161:9, 2226:8, 2237:2, 2237:8,                             W                        widely [2] - 2106:4, 2163:15
                                                                                         willing [3] - 2059:4, 2071:13, 2215:3
    2237:21, 2238:12, 2238:14, 2238:17,
                                               WAGSTAFF [1] - 2006:20                    Wilson [2] - 2018:2, 2031:23
    2239:1, 2239:3, 2239:5, 2241:18,
                                               waist [1] - 2285:8                        window [3] - 2283:17, 2283:19,
    2241:24, 2245:12, 2247:6, 2248:16,
                                               wait [4] - 2025:10, 2195:9, 2207:19,      2285:20
    2250:17, 2273:2, 2274:4, 2285:10,
                                               2219:6                                    windshields [1] - 2267:8
    2285:11, 2286:9
                                               waiting [3] - 2054:13, 2273:24,           Winn [4] - 2034:2, 2034:8, 2036:4,
    vehicles [2] - 2250:16, 2280:7
                                               2273:25                                   2051:21
    velocities [1] - 2283:4
                                               waiver [1] - 2074:10                      winning [1] - 2089:24
    velocity [9] - 2226:4, 2237:9, 2237:11,
                                               wake [1] - 2100:23                        wish [1] - 2099:22
    2238:15, 2282:25, 2283:1, 2283:2
                                               Walgreen's [1] - 2011:10                  withdraw [1] - 2250:2
    verbal [13] - 2095:24, 2097:10,




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 783 Filed 07/12/19 Page 328 of 328 PageID #: 27165


                                   Bauta v. Greyhound Lines, et al                   44
    withdrawn [9] - 2013:4, 2021:2,
    2034:15, 2166:6, 2190:4, 2263:5,
                                                               X
    2263:24, 2272:2, 2280:5                 X-rays [1] - 2033:3
    withdrew [2] - 2034:13                  X-rays' [1] - 2033:3
    Witness [3] - 2079:20, 2136:9, 2287:9
    witness [16] - 2014:14, 2022:6,
    2040:7, 2064:23, 2072:21, 2079:17,
                                                               Y
    2080:2, 2136:11, 2199:18, 2229:8,       Yankee [1] - 2017:3
    2230:1, 2230:5, 2252:6, 2253:8,
                                            year [25] - 2018:12, 2027:14, 2027:17,
    2257:4, 2262:14
                                            2027:18, 2029:22, 2030:11, 2030:24,
    WITNESS [25] - 2080:8, 2135:21,
                                            2036:20, 2037:5, 2042:4, 2052:4,
    2179:19, 2179:21, 2190:14, 2190:19,     2052:6, 2052:15, 2053:13, 2059:18,
    2191:20, 2219:10, 2220:2, 2230:8,
                                            2082:4, 2082:10, 2107:14, 2107:21,
    2252:4, 2252:15, 2256:11, 2264:22,      2111:25, 2119:8, 2119:9, 2134:9
    2265:3, 2265:5, 2271:13, 2273:25,
                                            years [26] - 2020:15, 2023:8, 2024:10,
    2274:2, 2277:9, 2278:4, 2278:8,
                                            2026:1, 2027:13, 2032:22, 2032:23,
    2286:1, 2287:8, 2289:3
                                            2040:23, 2080:20, 2083:13, 2083:18,
    witnessed [1] - 2064:13
                                            2085:9, 2086:4, 2086:8, 2126:18,
    witnesses [9] - 2014:4, 2014:17,        2134:11, 2143:9, 2143:21, 2186:15,
    2014:20, 2015:11, 2054:19, 2065:12,     2194:15, 2195:5, 2196:3, 2219:10,
    2071:22, 2078:25, 2158:19               2219:11, 2219:20, 2231:16
    witnesses' [1] - 2192:10                yesterday [12] - 2008:15, 2011:7,
    witnessing [3] - 2064:9, 2067:21,       2012:8, 2026:14, 2027:20, 2036:22,
    2153:15                                 2037:24, 2041:25, 2043:17, 2046:1,
    WMS [2] - 2124:6, 2124:21               2050:16, 2103:1
    WMS-IV [2] - 2124:6, 2124:21            yielded [1] - 2011:6
    woke [1] - 2285:9                       York [19] - 2006:1, 2006:5, 2006:18,
    Wolff's [1] - 2233:14                   2007:13, 2007:17, 2010:11, 2016:19,
    word [9] - 2059:10, 2116:22, 2117:15,   2016:24, 2017:2, 2017:4, 2046:16,
    2118:20, 2149:19, 2167:15, 2171:5,      2047:7, 2075:19, 2080:21, 2081:9,
    2206:23, 2225:9                         2082:18, 2093:6, 2190:20
    Word [1] - 2110:21                      young [2] - 2113:5, 2126:18
    words [42] - 2032:6, 2058:18, 2089:6,   yourself [3] - 2080:6, 2080:17, 2230:6
    2091:15, 2096:7, 2099:10, 2114:24,
    2114:25, 2115:1, 2115:3, 2115:7,
    2115:9, 2115:10, 2115:12, 2115:16,
                                                               Z
    2115:17, 2115:18, 2116:1, 2116:5,       Zanaflex [1] - 2036:16
    2116:8, 2116:12, 2116:14, 2116:15,
                                            zero [4] - 2036:8, 2038:10, 2148:7,
    2117:22, 2118:2, 2118:3, 2118:18,
                                            2148:10
    2118:22, 2121:18, 2125:23, 2142:9,
                                            zone [4] - 2074:17, 2075:1, 2075:6,
    2148:7, 2169:22, 2176:6, 2181:10,
                                            2075:10
    2212:24, 2233:3, 2241:19, 2247:17,
                                            zones [3] - 2137:9, 2238:10, 2261:24
    2251:9
    workers [1] - 2177:16
    works [3] - 2080:21, 2081:17, 2106:9
    world [5] - 2069:18, 2154:9, 2156:15,
    2250:15
    worse [6] - 2112:21, 2113:22, 2129:8,
    2140:19, 2197:22, 2211:18
    worsening [3] - 2069:12, 2156:8,
    2157:12
    worst [2] - 2140:17, 2166:18
    Wow [1] - 2121:25
    wrap [2] - 2223:13, 2278:18
    write [2] - 2106:22, 2137:17
    writing [1] - 2098:5
    written [4] - 2084:18, 2086:13,
    2097:14, 2214:5
    wrote [2] - 2151:22, 2184:4




                                            VB              OCR             CRR
